Exhibit 10.1

 

Execution Version

 

CREDIT AGREEMENT

 

dated as of November 15, 2018

 

among

 

CABOT MICROELECTRONICS CORPORATION,
as the Borrower,

 

THE LENDERS PARTY HERETO,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

BANK OF MONTREAL,
U.S. BANK NATIONAL ASSOCIATION,
HSBC BANK USA, NATIONAL ASSOCIATION

and

PNC BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents,

 

JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

GOLDMAN SACHS BANK USA,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

ARTICLE I Definitions

1

 

 

Section 1.01

Defined Terms

1

Section 1.02

Terms Generally; GAAP

68

Section 1.03

Effectuation of Transactions

69

Section 1.04

Timing of Payment or Performance

69

Section 1.05

Times of Day

69

Section 1.06

Classification of Loans and Borrowings

69

Section 1.07

Certain Conditions, Calculations and Tests

69

Section 1.08

Exchange Rate; Currency Equivalents

71

Section 1.09

Additional Alternate Currencies for Loans

72

Section 1.10

Change of Currency

73

 

 

ARTICLE II The Credits

73

 

 

Section 2.01

Commitments

73

Section 2.02

Loans and Borrowings

74

Section 2.03

Requests for Borrowings

75

Section 2.04

[Reserved]

76

Section 2.05

Letters of Credit

76

Section 2.06

Funding of Borrowings

82

Section 2.07

Interest Elections

82

Section 2.08

Termination and Reduction of Commitments

83

Section 2.09

Repayment of Loans; Evidence of Debt

85

Section 2.10

Repayment of Term Loans and Revolving Facility Loans

85

Section 2.11

Prepayment of Loans

88

Section 2.12

Fees

89

Section 2.13

Interest

90

Section 2.14

Alternate Rate of Interest

91

Section 2.15

Increased Costs

93

Section 2.16

Break Funding Payments

94

Section 2.17

Taxes

95

Section 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

99

Section 2.19

Mitigation Obligations; Replacement of Lenders

101

Section 2.20

Illegality

103

Section 2.21

Incremental Commitments

103

Section 2.22

Extensions of Loans and Commitments

106

Section 2.23

Refinancing Amendments

109

Section 2.24

Defaulting Lender

113

Section 2.25

Loan Repurchases

115

 

 

 

ARTICLE III Representations and Warranties

117

 

 

 

Section 3.01

Organization; Powers

117

Section 3.02

Authorization

118

Section 3.03

Enforceability

118

 

--------------------------------------------------------------------------------



 

Section 3.04

Governmental Approvals

118

Section 3.05

Financial Statements

119

Section 3.06

No Material Adverse Effect

119

Section 3.07

Title to Properties; Possession Under Leases

119

Section 3.08

Subsidiaries

119

Section 3.09

Litigation; Compliance with Laws

120

Section 3.10

Federal Reserve Regulations

120

Section 3.11

Investment Company Act

120

Section 3.12

Use of Proceeds

120

Section 3.13

Tax Returns

120

Section 3.14

No Material Misstatements

121

Section 3.15

Employee Benefit Plans

121

Section 3.16

Environmental Matters

121

Section 3.17

Security Documents

122

Section 3.18

Solvency

123

Section 3.19

Labor Matters

123

Section 3.20

Insurance

123

Section 3.21

Intellectual Property; Licenses, Etc.

124

Section 3.22

USA PATRIOT Act

124

Section 3.23

Anti-Corruption Laws and Sanctions

124

 

 

 

ARTICLE IV Conditions of Lending

124

 

 

 

Section 4.01

Closing Date

124

Section 4.02

Subsequent Credit Events

128

Section 4.03

Determinations Under Section 4.01

128

 

 

 

ARTICLE V Affirmative Covenants

129

 

 

 

Section 5.01

Existence; Business and Properties

129

Section 5.02

Insurance

129

Section 5.03

Taxes

130

Section 5.04

Financial Statements, Reports, Etc.

130

Section 5.05

Litigation and Other Notices

132

Section 5.06

Compliance with Laws

133

Section 5.07

Maintaining Records; Access to Properties and Inspections

133

Section 5.08

Use of Proceeds

133

Section 5.09

Compliance with Environmental Laws

133

Section 5.10

Further Assurances; Additional Security

134

Section 5.11

Rating

136

Section 5.12

Restricted and Unrestricted Subsidiaries

136

Section 5.13

Anti-Corruption Laws and Sanctions

136

Section 5.14

Post-Closing

136

 

 

ARTICLE VI Negative Covenants

137

 

 

Section 6.01

Indebtedness

137

Section 6.02

Liens

141

Section 6.03

[Reserved]

146

 

ii

--------------------------------------------------------------------------------



 

Section 6.04

Investments, Loans and Advances

146

Section 6.05

Mergers, Consolidations, Sales of Assets and Acquisitions

150

Section 6.06

Restricted Payments

153

Section 6.07

Transactions with Affiliates

154

Section 6.08

Business of the Borrower and the Subsidiaries; Etc.

156

Section 6.09

Restrictions on Subsidiary Distributions and Negative Pledge Clauses

156

Section 6.10

Fiscal Quarter and/or Fiscal Year

158

Section 6.11

Financial Covenant

158

 

 

ARTICLE VII Events of Default

159

 

 

Section 7.01

Events of Default

159

 

 

ARTICLE VIII The Agents

162

 

 

Section 8.01

Appointment

162

Section 8.02

Delegation of Duties

163

Section 8.03

Exculpatory Provisions

164

Section 8.04

Reliance by Agents

165

Section 8.05

Notice of Default

165

Section 8.06

Non-Reliance on Agents, Arrangers, Co-Documentation Agents and Other Lenders

166

Section 8.07

Indemnification

166

Section 8.08

Agent in Its Individual Capacity

167

Section 8.09

Successor Administrative Agent

167

Section 8.10

Arrangers, Etc.

168

Section 8.11

Security Documents and Collateral Agent

168

Section 8.12

Right to Realize on Collateral and Enforce Guarantees

169

Section 8.13

Withholding Tax

170

Section 8.14

Certain ERISA Matters

170

 

 

ARTICLE IX Miscellaneous

171

 

 

Section 9.01

Notices; Communications

171

Section 9.02

Survival of Agreement

173

Section 9.03

Binding Effect

173

Section 9.04

Successors and Assigns

173

Section 9.05

Expenses; Indemnity

179

Section 9.06

Right of Set-off

181

Section 9.07

Applicable Law

181

Section 9.08

Waivers; Amendment

182

Section 9.09

Interest Rate Limitation

185

Section 9.10

Entire Agreement

186

Section 9.11

WAIVER OF JURY TRIAL

186

Section 9.12

Severability

186

Section 9.13

Counterparts

187

Section 9.14

Headings

187

Section 9.15

Jurisdiction; Consent to Service of Process

187

Section 9.16

Confidentiality

188

 

iii

--------------------------------------------------------------------------------



 

Section 9.17

Platform; Borrower Materials

189

Section 9.18

Release of Liens and Guarantees

189

Section 9.19

USA PATRIOT Act Notice

192

Section 9.20

Agency of the Borrower for the Loan Parties

192

Section 9.21

No Liability of the Issuing Banks

192

Section 9.22

Judgment Currency

193

Section 9.23

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

193

 

iv

--------------------------------------------------------------------------------



 

Exhibits and Schedules

 

Exhibit A

 

Form of Assignment and Acceptance

Exhibit B

 

[Reserved]

Exhibit C

 

Form of Solvency Certificate

Exhibit D-1

 

Form of Borrowing Request

Exhibit D-2

 

Form of Letter of Credit Request

Exhibit E

 

Form of Interest Election Request

Exhibit F

 

Auction Procedures

Exhibit G

 

[Reserved]

Exhibit H

 

Form of Promissory Note

Exhibit I

 

Form of Perfection Certificate

Exhibit J-1

 

U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit J-2

 

U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit J-3

 

U.S. Tax Certificate (For Non-U.S. Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit J-4

 

U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit K

 

Form of First Lien Intercreditor Agreement

Exhibit L

 

Form of Collateral Agreement

Exhibit M

 

Form of Guarantee Agreement

 

Schedule 1.01

 

Letter of Credit Individual Sublimits

Schedule 2.01

 

Commitments

Schedule 2.05(a)

 

Existing Letters of Credit

Schedule 3.04

 

Governmental Approvals

Schedule 3.05

 

Financial Statements

Schedule 3.08(a)

 

Subsidiaries

Schedule 3.08(b)

 

Subscriptions

Schedule 3.16

 

Environmental Matters

Schedule 3.20

 

Insurance

Schedule 3.21

 

Intellectual Property

Schedule 5.14

 

Post-Closing Items

Schedule 6.01

 

Indebtedness

Schedule 6.02(a)

 

Liens

Schedule 6.04

 

Investments

Schedule 6.07

 

Transactions with Affiliates

Schedule 9.01

 

Notice Information

 

v

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT dated as of November 15, 2018 (this “Agreement”), among Cabot
Microelectronics Corporation, a Delaware corporation (the “Borrower”), JPMorgan
Chase Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) and Collateral Agent, and each Issuing Bank and Lender (each as defined
below) party hereto from time to time.

 

WHEREAS, the Borrower, Merger Sub (as defined below) and KMG Chemicals, Inc., a
Texas corporation (the “Target”), have entered into that certain Merger
Agreement (as defined below) pursuant to which Merger Sub will, subject to the
terms and conditions set forth therein, merge with and into the Target (the
“Merger”), with the Target surviving as a wholly-owned subsidiary of the
Borrower; and

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Merger Agreement, the Borrower has requested the Lenders and the Issuing
Banks to extend credit as set forth herein;

 

NOW, THEREFORE, the Lenders and the Issuing Banks are willing to extend such
credit to the Borrower on the terms and subject to the conditions set forth
herein.

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01          Defined Terms.  As used in this Agreement, the following
terms shall have the meanings specified below:

 

“ABR” shall mean, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day plus
½ of 1%, (c) the Adjusted LIBO Rate for a one month Interest Period on such day
(or if such day is not a Business Day, the immediately preceding Business Day),
after giving effect to the Adjusted LIBO Floor, plus 1.00%; provided that for
the purpose of this definition the Adjusted LIBO Rate for any day shall be based
on the LIBO Screen Rate (or if the LIBO Screen Rate is not available for such
one month Interest Period, the Interpolated Rate) at approximately 11:00
a.m. London time on such day, and (d) 1.00%.  Any change in the ABR due to a
change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively.  If the ABR is
being used as an alternate rate of interest pursuant to Section 2.14, then the
ABR shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan.

 

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

 

--------------------------------------------------------------------------------



 

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

 

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

 

“Accepting Term Lender” shall have the meaning assigned that term in
Section 2.10(d).

 

“Additional Alternate Currency” means any currency other than Dollars that is
approved in accordance with Section 1.09.

 

“Adjusted Consolidated EBITDA” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of the Borrower and the Subsidiaries for such period plus

 

(a)           the sum of, without duplication, in each case, to the extent
deducted in or otherwise reducing Consolidated Net Income for such period:

 

(i)            provision for Taxes based on income, profits or capital of the
Borrower and the Subsidiaries for such period, without duplication, including
state franchise and similar Taxes, and foreign withholding Taxes; plus

 

(ii)           (x) Interest Expense of the Borrower and the Subsidiaries for
such period and (y) all cash dividend payments (excluding items eliminated in
consolidation) on any series of preferred stock of any Subsidiary or any
Disqualified Stock of the Borrower and its Subsidiaries; plus

 

(iii)          depreciation, amortization (including amortization of
intangibles, deferred financing fees and actuarial gains and losses related to
pensions and other post-employment benefits, but excluding amortization of
prepaid cash expenses that were paid in a prior period) and other non-cash
expenses (excluding any such non-cash charges or expenses to the extent that it
represents an accrual of or reserve for cash expenses in any future period or
amortization of a prepaid cash expense that was paid in a prior period) of the
Borrower and the Subsidiaries for such period; plus

 

(iv)          any costs or expenses incurred pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement, to the extent that
such costs or expenses are funded with cash proceeds contributed to the capital
of the Borrower or net cash proceeds of an issuance of Equity Interests of the
Borrower (other than Disqualified Stock) solely to the extent that such net cash
proceeds are excluded from the calculation of the Available Amount; plus

 

(v)           any non-cash losses related to non-operational hedging, including
resulting from hedging transactions for interest rate or currency exchange risks
associated with this Agreement; minus

 

2

--------------------------------------------------------------------------------



 

(b)           the sum of, without duplication, in each case, to the extent added
back in or otherwise increasing Consolidated Net Income for such period:

 

(i)            non-cash items increasing such Consolidated Net Income for such
period (excluding the recognition of deferred revenue or any non-cash items
which represent the reversal of any accrual of, or reserve for, anticipated cash
charges in any prior period that reduced Adjusted Consolidated EBITDA in an
earlier period and any items for which cash was received in any prior period);
plus

 

(ii)           any non-cash gains related to non-operational hedging, including
resulting from hedging transactions for interest rate or currency exchange risks
associated with this Agreement;

 

in each case, on a consolidated basis and determined in accordance with GAAP.

 

Notwithstanding the preceding, the provision for Taxes based on the income or
profits of, the Interest Expense of, the depreciation and amortization and other
non-cash expenses or non-cash items of and the restructuring charges or expenses
of, a Subsidiary (other than any Wholly Owned Subsidiary) of the Borrower will
be added to (or subtracted from, in the case of non-cash items described in
clause (b) above) Consolidated Net Income to compute Adjusted Consolidated
EBITDA (A) in the same proportion that the Net Income of such Subsidiary was
added to compute such Consolidated Net Income of the Borrower and (B) only to
the extent that a corresponding amount of the Net Income of such Subsidiary
would be permitted at the date of determination to be dividended or distributed
to the Borrower by such Subsidiary without prior governmental approval (that has
not been obtained), and without direct or indirect restriction pursuant to the
terms of its charter and all agreements, instruments, judgments, decrees,
orders, statutes, rules and governmental regulations applicable to that
Subsidiary or its stockholders.

 

“Adjusted LIBO Floor” means 0.00%.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum (rounded, if necessary, to the
nearest 1/16 of 1%) equal to the greater of (x) (i) the LIBO Rate in effect for
such Interest Period multiplied by (ii) the Statutory Reserve Rate and (y) the
Adjusted LIBO Floor.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement, together with its successors and
assigns.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form supplied by the Administrative Agent.

 

3

--------------------------------------------------------------------------------



 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

“Agents” shall mean the Administrative Agent and the Collateral Agent.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.22.

 

“All-in Yield” shall mean, as to any Loans (or other Indebtedness, if
applicable), the yield thereon to Lenders (or other lenders, as applicable)
providing such Loans (or other Indebtedness, if applicable) in the primary
syndication thereof, as reasonably determined by the Administrative Agent in
consultation with the Borrower, whether in the form of interest rate, margin,
original issue discount, up-front fees, rate floors or otherwise; provided, that
original issue discount and up-front fees shall be equated to interest rate
based on an assumed four year average life; and provided, further, that “All-in
Yield” shall not include arrangement, commitment, underwriting, structuring or
similar fees and customary consent fees for an amendment paid generally to
consenting lenders.

 

“Alternate Currency” shall mean Yen, Euros, Sterling, Singapore Dollars and any
Additional Alternate Currency.

 

“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.

 

“Alternate Currency Loan” shall mean any Loan denominated in an Alternate
Currency.

 

“Anti-Corruption Laws” shall mean the United States Foreign Corrupt Practices
Act of 1977, as amended, and the rules and regulations thereunder and the
Bribery Act 2010 of the United Kingdom, as amended.

 

“Applicable Commitment Fee” shall mean for any day (i) with respect to any
Revolving Facility Commitments relating to Initial Revolving Loans,
(x) initially, 0.25% per annum and (y) from and after the delivery by the
Borrower to the Administrative Agent of the Borrower’s financial statements
required to be delivered pursuant to Section 5.04(a) or (b), as applicable, for
the first full fiscal quarter of the Borrower completed after the Closing Date,
the applicable percentage per annum set forth under the heading “Commitment Fee
Rate” in the grid in the definition of “Applicable Margin,” as determined by
reference to the First Lien Secured Net Leverage Ratio set forth in the
certificate received by the Administrative Agent pursuant to
Section 5.04(c) prior to such day; or (ii) with respect to any Other Revolving
Facility Commitments, the “Applicable Commitment Fee” set forth in the
applicable Extension Amendment or Refinancing Amendment (as applicable).

 

“Applicable Date” shall have the meaning assigned to such term in
Section 9.08(f).

 

4

--------------------------------------------------------------------------------



 

“Applicable Margin” shall mean for any day (i) with respect to any Initial Term
Loan, 2.25% per annum in the case of any Eurocurrency Loan and 1.25% per annum
in the case of any ABR Loan; (ii) with respect to any Initial Revolving Loan,
(x) from the Closing Date until the first Business Day that immediately follows
the Borrower’s delivery to the Administrative Agent of the financial statements
required to be delivered pursuant to Section 5.04(a) or (b), as applicable, and
the certificate pursuant to Section 5.04(c) in respect of the first full fiscal
quarter of the Borrower ending after the Closing Date, 1.50% per annum in the
case of any Eurocurrency Loan and 0.50% per annum in the case of any ABR Loan
and (y) thereafter, the applicable percentage per annum set forth below under
the heading “Eurocurrency Loan Margin” or “ABR Loan Margin,” as applicable, as
determined by reference to the First Lien Secured Net Leverage Ratio set forth
in the certificate received by the Administrative Agent pursuant to
Section 5.04(c); and (iii) with respect to any Other Term Loan or Other
Revolving Loan, the “Applicable Margin” set forth in the Incremental Assumption
Agreement, Extension Amendment or Refinancing Amendment (as applicable) relating
thereto.

 

Pricing Level

 

First Lien
Secured Net
Leverage Ratio

 

Eurocurrency
Loan Margin

 

ABR Loan
Margin

 

Commitment
Fee Rate

 

4

 

>3.00x

 

1.75

%

0.75

%

0.30

%

3

 

<3.00 but > 2.00

 

1.50

%

0.50

%

0.25

%

2

 

<2.00 but > 1.25

 

1.375

%

0.375

%

0.225

%

1

 

<1.25

 

1.00

%

0.00

%

0.175

%

 

Any increase or decrease in the Applicable Margin or Commitment Fee resulting
from a change in the First Lien Secured Net Leverage Ratio shall become
effective as of the first Business Day immediately following the date an
officer’s certificate is delivered pursuant to Section 5.04(c); provided,
however, that the Applicable Margin and Commitment Fee corresponding to Pricing
Level 4 shall apply without regard to the First Lien Secured Net Leverage Ratio
(x) at any time after the date on which any annual or quarterly financial
statement was required to have been delivered pursuant to Section 5.04(a) or
Section 5.04(b) but was not (or the officer’s certificate related to such
financial statements was required to have been delivered pursuant to
Section 5.04(c) but was not) delivered, commencing with the first Business Day
immediately following such date and continuing until the first Business Day
immediately following the date on which such financial statement (or, if later,
the officer’s certificate related to such financial statement) is delivered, or
(y) at all times if an Event of Default shall have occurred and be continuing.

 

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the First Lien Secured Net Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the First Lien Secured Net Leverage Ratio would have resulted in
a higher Pricing Level for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the applicable Issuing Bank, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief

 

5

--------------------------------------------------------------------------------



 

with respect to the Borrower under the Bankruptcy Code, automatically and
without further action by the Administrative Agent, any Lender or any Issuing
Bank), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period.

 

“Approved Foreign Bank” shall have the meaning assigned to such term in the
definition of the term “Permitted Investments.”

 

“Approved Fund” shall have the meaning assigned to such term in
Section 9.04(b)(ii).

 

“Arrangers” shall mean, collectively, JPMorgan Chase Bank, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Goldman Sachs Bank USA.

 

“Asset Sale” shall mean (x) any Disposition (including any sale and lease-back
of assets and any mortgage or lease of Real Property) to any person of any asset
or assets of the Borrower or any Subsidiary and (y) any sale of any Equity
Interests by any Subsidiary to a person other than the Borrower or a Subsidiary.

 

“Assignee” shall have the meaning assigned to such term in Section 9.04(b)(i).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.

 

“Attributable Receivables Indebtedness” shall mean the principal amount of
Indebtedness (other than any Indebtedness subordinated in right of payment owing
by a Receivables Entity to a Receivables Seller or a Receivables Seller to
another Receivables Seller in connection with the transfer, sale and/or pledge
of Permitted Receivables Facility Assets) which (i) if a Qualified Receivables
Facility is structured as a secured lending agreement or other similar
agreement, constitutes the principal amount of such Indebtedness or (ii) if a
Qualified Receivables Facility is structured as a purchase agreement or other
similar agreement, would be outstanding at such time under such Qualified
Receivables Facility if the same were structured as a secured lending agreement
rather than a purchase agreement or such other similar agreement.

 

“Auction Manager” shall have the meaning assigned to such term in
Section 2.25(a).

 

“Auction Procedures” shall mean auction procedures with respect to Purchase
Offers set forth in Exhibit F hereto.

 

“Auto Renewal Letter of Credit” shall have the meaning assigned that term in
Section 2.05(c).

 

“Availability Period” shall mean, with respect to any Class of Revolving
Facility Commitments, the period from and including the Closing Date (or, if
later, the effective date for such Class of Revolving Facility Commitments) to
but excluding the earlier of the Revolving Facility Maturity Date for such
Class and, in the case of each of the Revolving Facility Loans,

 

6

--------------------------------------------------------------------------------



 

Revolving Facility Borrowings and Letters of Credit, the date of termination of
the Revolving Facility Commitments of such Class.

 

“Available Amount” shall mean, as at any time of determination, an amount, not
less than zero in the aggregate, determined on a cumulative basis, equal to,
without duplication:

 

(a)           the greater of (i) $180.0 million and (ii) 50% of Adjusted
Consolidated EBITDA for the most recently ended four fiscal quarter period of
the Borrower for which financial statements are required to have been delivered
pursuant to Section 5.04(a) or (b), as applicable, determined on a Pro Forma
Basis, plus

 

(b)           50% of cumulative Consolidated Net Income of the Borrower since
October 1, 2018, plus

 

(c)           the cumulative amounts of all mandatory prepayments declined by
Term Lenders, plus

 

(d)           the Cumulative Qualified Equity Proceeds Amount on such date of
determination, minus

 

(e)           the cumulative amount of Investments made with the Available
Amount from and after the Closing Date and on or prior to such time (net of any
return on such Investments not otherwise included in the Cumulative Qualified
Equity Proceeds Amount), minus

 

(f)            the cumulative amount of Restricted Payments made with the
Available Amount from and after the Closing Date and on or prior to such time.

 

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Class of Revolving Facility Commitments at any time, an amount
equal to the amount by which (a) the applicable Revolving Facility Commitment of
such Revolving Facility Lender at such time exceeds (b) the applicable Revolving
Facility Credit Exposure of such Revolving Facility Lender at such time.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, and any successor thereto.

 

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the

 

7

--------------------------------------------------------------------------------



 

Code or (c) any person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan.”

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Board of Directors” shall mean, as to any person, the board of directors, the
board of managers, the sole manager or other governing body of such person.

 

“Bona Fide Debt Fund” means any fund or investment vehicle that is primarily
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and other similar extensions of credit in the ordinary course.

 

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, together with any permitted successor thereto in
accordance with Section 6.05(g) or (n).

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.

 

“Borrowing” shall mean a group of Loans of a single Type under a single
Facility, and made on a single date and, in the case of Eurocurrency Loans, as
to which a single Interest Period is in effect.

 

“Borrowing Minimum” shall mean (a) in the case of Eurocurrency Loans, $1,000,000
and (b) in the case of ABR Loans, $1,000,000.

 

“Borrowing Multiple” shall mean (a) in the case of Eurocurrency Loans, $500,000
and (b) in the case of ABR Loans, $250,000.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D-1 or another
form approved by the Administrative Agent.

 

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.

 

8

--------------------------------------------------------------------------------



 

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person; provided, however, that Capital Expenditures for the Borrower and
the Subsidiaries shall not include:

 

(a)           expenditures to the extent made with proceeds of the issuance of
Qualified Equity Interests of the Borrower or capital contributions to the
Borrower or funds that would have constituted Net Proceeds under clause (a) of
the definition of the term “Net Proceeds” (but that will not constitute Net
Proceeds as a result of the first or second proviso to such clause (a));

 

(b)           expenditures of proceeds of insurance settlements, condemnation
awards and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire, maintain, develop, construct,
improve, upgrade or repair assets or properties useful in the business of the
Borrower and the Subsidiaries to the extent such proceeds are not then required
to be applied to prepay Term Loans pursuant to Section 2.11(b);

 

(c)           interest capitalized during such period;

 

(d)           expenditures that are accounted for as capital expenditures of
such person and that actually are paid for by a third party (excluding the
Borrower or any Subsidiary) and for which none of the Borrower or any Subsidiary
has provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other person (whether
before, during or after such period);

 

(e)           the book value of any asset owned by such person prior to or
during such period to the extent that such book value is included as a capital
expenditure during such period as a result of such person reusing or beginning
to reuse such asset during such period without a corresponding expenditure
actually having been made in such period; provided that (i) any expenditure
necessary in order to permit such asset to be reused shall be included as a
Capital Expenditure during the period that such expenditure actually is made and
(ii) such book value shall have been included in Capital Expenditures when such
asset was originally acquired;

 

(f)            the purchase price of equipment purchased during such period to
the extent that the consideration therefor consists of any combination of
(i) used or surplus equipment traded in at the time of such purchase, (ii) the
proceeds of a concurrent sale of used or surplus equipment, in each case, in the
ordinary course of business or (iii) assets Disposed of pursuant to
Section 6.05(m);

 

(g)           Investments in respect of a Permitted Business Acquisition; or

 

9

--------------------------------------------------------------------------------



 

(h)           the purchase of property, plant or equipment made with proceeds
from any Asset Sale to the extent such proceeds are not then required to be
applied to prepay Term Loans pursuant to Section 2.11(b).

 

“Capitalized Lease Obligations” shall mean, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at such time be required to be capitalized and reflected as a
liability on the balance sheet (excluding the footnotes thereto) in accordance
with GAAP.

 

“Cash-Capped Incremental Facility” shall have the meaning assigned to such term
in the definition of the term “Incremental Amount.”

 

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for Revolving L/C Exposure or obligations of the Lenders
to fund participations in respect of Revolving L/C Exposure, cash or deposit
account balances or, if the Collateral Agent and each Issuing Bank shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the Collateral
Agent and each applicable Issuing Bank.  “Cash Collateral” and “Cash
Collateralization” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“Cash Management Agreement” shall mean any agreement to provide to the Borrower
or any Subsidiary cash management services for collections, treasury management
services (including controlled disbursement, overdraft, automated clearing house
fund transfer services, return items and interstate depository network
services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.

 

“Cash Management Bank” shall mean any person that, at the time it enters into a
Cash Management Agreement (or on the Closing Date), is an Agent, an Arranger, a
Lender or an Affiliate of any such person, in each case, in its capacity as a
party to such Cash Management Agreement.

 

“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any Lending Office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date; provided, however, that notwithstanding anything
herein to the contrary, (x) all requests, rules, guidelines or directives under
or issued in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act, all interpretations and applications thereof and any compliance
by a Lender with any request or directive relating thereto and (y) all requests,
rules, guidelines or

 

10

--------------------------------------------------------------------------------



 

directives promulgated under or in connection with, all interpretations and
applications of, and any compliance by a Lender with any request or directive
relating to International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States of
America or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case under clauses (x) and (y) be deemed to be a “Change in Law”
but only to the extent it is the general policy of a Lender to impose applicable
increased costs or costs in connection with capital adequacy requirements
similar to those described in clauses (a) and (b) of Section 2.15 generally on
other similarly situated borrowers under similar circumstances under agreements
permitting such impositions.

 

“Change of Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any person or group (within the
meaning of the Securities Exchange Act of 1934, as amended and the rules of the
SEC thereunder as in effect on the date hereof) of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower, unless the Borrower becomes a
direct or indirect wholly-owned Subsidiary of a holding company (i.e., a parent
company) and the direct or indirect holders of Equity Interests of such holding
company immediately following that transaction are substantially the same as the
holders of the Borrower’s Equity Interests immediately prior to that event; or
(b) occupation of a majority of the seats (other than vacant seats) on the Board
of Directors of the Borrower by persons who (i) were not members of the Board of
Directors of the Borrower on the Closing Date and (ii) whose election to the
Board of Directors of the Borrower or whose nomination for election by the
stockholders of the Borrower was not approved by a majority of the members of
the Board of Directors of the Borrower then still in office who were either
members of the Board of Directors on the Closing Date or whose election or
nomination for election was previously so approved.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Initial Term Loans, Other
Term Loans, Initial Revolving Loans or Other Revolving Loans; and (b) when used
in respect of any Commitment, whether such Commitment is in respect of a
commitment to make Initial Term Loans, Other Term Loans, Initial Revolving Loans
or Other Revolving Loans.  Other Term Loans or Other Revolving Loans that have
different terms and conditions (together with the Commitments in respect
thereof) from the Initial Term Loans or the Initial Revolving Loans,
respectively, or from other Other Term Loans or other Other Revolving Loans, as
applicable, shall be construed to be in separate and distinct Classes.

 

“Class Loans” shall have the meaning assigned to such term in Section 9.08(f).

 

“Closing Date” shall mean the first date on which the conditions set forth in
Section 4.01 are satisfied (or waived in accordance with Section 9.08).

 

“Closing Date Refinancing” shall mean (i) the termination of the commitments
under the Existing Target Credit Agreement and the repayment of all outstanding
principal and accrued and unpaid interest and fees owing thereunder and
(iii) the termination of the commitments under

 

11

--------------------------------------------------------------------------------



 

the Existing Credit Agreement and the repayment of all principal and accrued and
unpaid interest and fees owing thereunder.

 

“Co-Documentation Agents” means Bank of Montreal, U.S. Bank National
Association, HSBC Bank USA, National Association and PNC Bank, National
Association.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include all other property that is subject to any Lien in favor
of the Administrative Agent, the Collateral Agent or any Subagent for the
benefit of the Secured Parties pursuant to any Security Document; provided, that
notwithstanding anything to the contrary herein or in any Security Document or
other Loan Document, in no case shall the Collateral include any Excluded
Property.

 

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties, together with its successors and permitted
assigns in such capacity.

 

“Collateral Agreement” shall mean the Collateral Agreement substantially in the
form of Exhibit L dated as of the Closing Date, as may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time,
among the Borrower, each Guarantor and the Collateral Agent.

 

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case, subject to the last three paragraphs of Section 5.10, and subject to
Schedule 5.14 (which, for the avoidance of doubt, shall override the applicable
clauses of this definition of “Collateral and Guarantee Requirement”)):

 

(a)                                 on the Closing Date, the Collateral Agent
shall have received from the Borrower and each Guarantor, a counterpart of the
Collateral Agreement and a counterpart of the Guarantee Agreement, in each case
duly executed and delivered on behalf of such person;

 

(b)                                 on the Closing Date, (i)(x) all outstanding
Equity Interests directly owned by the Loan Parties, other than Excluded
Securities, and (y) all Indebtedness owing to any Loan Party, other than
Excluded Securities, shall have been pledged or assigned for security purposes
pursuant to the Security Documents and (ii) the Collateral Agent shall have
received certificates, updated share registers (where necessary under the laws
of any applicable jurisdiction in order to create a perfected security interest
in such Equity Interests) or other instruments (if any) representing such Equity
Interests and any notes or other instruments required to be delivered pursuant
to the applicable Security Documents, together with stock powers, note powers or
other instruments of transfer with respect thereto (as applicable) endorsed in
blank;

 

(c)                                  in the case of any person that becomes a
Guarantor after the Closing Date, the Collateral Agent shall have received (i) a
supplement to the Guarantee Agreement and (ii) supplements to the Collateral
Agreement and any other Security Documents, if

 

12

--------------------------------------------------------------------------------



 

applicable, in the form specified therefor or otherwise reasonably acceptable to
the Administrative Agent, in each case, duly executed and delivered on behalf of
such Guarantor;

 

(d)                                 after the Closing Date (x) all outstanding
Equity Interests of any person that becomes a Guarantor after the Closing Date
and that are held by a Loan Party and (y) all Equity Interests directly acquired
by a Loan Party after the Closing Date, in each case other than Excluded
Securities, shall have been pledged pursuant to the Security Documents, together
with stock powers or other instruments of transfer with respect thereto (as
applicable) endorsed in blank;

 

(e)                                  except as otherwise contemplated by this
Agreement or any Security Document, all documents and instruments, including
Uniform Commercial Code financing statements, and filings with the United States
Copyright Office and the United States Patent and Trademark Office, and all
other actions reasonably requested by the Collateral Agent (including those
required by applicable Requirements of Law) to be delivered, filed, registered
or recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been delivered, filed, registered or recorded or delivered to the
Collateral Agent for filing, registration or the recording substantially
concurrently with, or promptly following, the execution and delivery of each
such Security Document;

 

(f)                                   evidence of the insurance (if any)
required by the terms of Section 5.02 hereof shall have been received by the
Collateral Agent; and

 

(g)                                  after the Closing Date, the Collateral
Agent shall have received (i) such other Security Documents as may be required
to be delivered pursuant to Section 5.10 or the Security Documents and (ii) upon
reasonable request by the Collateral Agent, evidence of compliance with any
other requirements of Section 5.10.

 

Notwithstanding anything to the contrary in this Agreement or in the other Loan
Documents, it is understood that to the extent any Collateral (other than
Collateral with respect to which a Lien may be perfected by (A) the filing of a
Uniform Commercial Code financing statement, (B) delivery and taking possession
of stock certificates of the Target and the respective subsidiaries of the
Borrower and the Target or (C) the filing of a short-form security agreement
with the United States Patent and Trademark Office or the United States
Copyright Office) is not or cannot be provided or the security interest of the
Collateral Agent therein is not or cannot be perfected on the Closing Date after
the use of commercially reasonable efforts by the Borrower to do so and without
undue burden and expense, then the provision and/or perfection of the security
interest in such Collateral shall not constitute a condition precedent to any
Credit Event on the Closing Date but, instead, shall be required to be delivered
and perfected within 90 days after the Closing Date (subject to extension by the
Administrative Agent in its reasonable discretion)).

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

 

13

--------------------------------------------------------------------------------



 

“Commitments” shall mean, with respect to any Lender, such Lender’s Revolving
Facility Commitment and Term Facility Commitment.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Sections 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender unless the designation of such Conduit Lender is made
with the prior written consent of the Borrower (not to be unreasonably withheld
or delayed), which consent shall specify that it is being made pursuant to the
proviso in the definition of “Conduit Lender” and provided that the designating
Lender provides such information as the Borrower reasonably requests in order
for the Borrower to determine whether to provide its consent or (b) be deemed to
have any Commitment.

 

“Consolidated Debt” shall mean, as of any date of determination, the sum of
(without duplication) the principal amount of (x) all Indebtedness for borrowed
money of the Borrower and the Subsidiaries and (y) guarantees by the Borrower
and the Subsidiaries of Indebtedness for borrowed money, in each case determined
on a consolidated basis on such date.

 

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate Net Income of such person and its subsidiaries for such period, on
a consolidated basis, in accordance with GAAP; provided, however, that without
duplication:

 

(a)                                 any net after-Tax extraordinary,
nonrecurring or unusual gains or losses (less all fees and expenses relating
thereto) or expenses or charges shall be excluded;

 

(b)                                 effects of purchase accounting adjustments
(including the effects of such adjustments pushed down to such person and such
Subsidiaries) in amounts required or permitted by GAAP, resulting from the
application of purchase accounting in relation to any consummated acquisition or
the amortization or write-off of any amounts thereof, net of Taxes, shall be
excluded;

 

(c)                                  the cumulative effect of a change in
accounting principles (which shall in no case include any change in the
comprehensive basis of accounting) during such period shall be excluded;

 

(d)                                 (i) any net after-Tax income or loss from
disposed, abandoned, transferred, closed or discontinued operations, provided
that, notwithstanding anything to

 

14

--------------------------------------------------------------------------------



 

the contrary herein or in any classification under GAAP of any person, business,
assets or operations in respect of which a definitive agreement for the
disposition, abandonment, transfer, closure or discontinuation of operations
thereof has been entered into as discontinued operations, no pro forma effect
shall be given to any discontinued operations (and the income or loss
attributable to any such person, business, assets or operations shall not be
excluded for any purposes hereunder) until such disposition, abandonment,
transfer, closure or discontinuation of operations shall have been consummated,
(ii) any net after-Tax gain or loss on disposal of disposed, abandoned,
transferred, closed or discontinued operations and (iii) any net after-Tax gains
or losses (less all fees and expenses or charges relating thereto) attributable
to business dispositions or asset dispositions other than in the ordinary course
of business (as determined in good faith by the Borrower) shall, in each case,
be excluded;

 

(e)                                  any net after-Tax gains or losses, or any
subsequent charges or expenses (less all fees and expenses or charges relating
thereto), attributable to the early extinguishment of Indebtedness, hedging
obligations or other derivative instruments shall be excluded;

 

(f)                                   the Net Income for such period of any
person that is not a subsidiary of such person, or is an Unrestricted
Subsidiary, or that is accounted for by the equity method of accounting (other
than a Guarantor), shall be included only to the extent of the amount of
dividends or distributions or other payments actually paid in cash or cash
equivalents (or to the extent converted into cash or cash equivalents) to the
referent person or a Subsidiary thereof in respect of such period;

 

(g)                                  solely for purposes of calculating
Available Amount, the Net Income for such period of any Subsidiary of such
person shall be excluded to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of its Net Income is not
at the date of determination permitted without any prior governmental approval
(which has not been obtained) or, directly or indirectly, by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such subsidiary or its
equityholders, unless such restrictions with respect to the payment of dividends
or similar distributions have been legally waived; provided that the
Consolidated Net Income of such person shall be increased by the amount of
dividends or other distributions or other payments actually paid in cash (or
converted into cash) by any such Subsidiary to such person or a Subsidiary of
such person (subject to the provisions of this clause (g)), to the extent not
already included therein;

 

(h)                                 any impairment charge or asset write-off
with respect to long-term assets and amortization of intangibles, in each case
pursuant to GAAP, shall be excluded;

 

(i)                                     any non-cash expense realized or
resulting from stock option plans, employee benefit plans or post-employment
benefit plans, or grants or sales to employees, officers or directors of stock,
stock appreciation or similar rights, stock options, restricted stock, preferred
stock or other rights shall be excluded;

 

15

--------------------------------------------------------------------------------



 

(j)                                    any (i) non-cash compensation charges or
(ii) non-cash costs or expenses realized in connection with or resulting from
stock appreciation or similar rights, stock options or other rights existing on
the Closing Date of officers, directors and employees, in each case of such
person or any of its subsidiaries, shall be excluded;

 

(k)                                 accruals and reserves that are established
or adjusted within 12 months after the Closing Date (excluding any such accruals
or reserves to the extent that they represent an accrual of or reserve for cash
expenses in any future period or amortization of a prepaid cash expense that was
paid in a prior period) and that are so required to be established or adjusted
in accordance with GAAP or as a result of adoption or modification of accounting
policies shall be excluded;

 

(l)                                     the Net Income of any person and its
Subsidiaries shall be calculated by deducting the income attributable to, or
adding the losses attributable to, the minority equity interests of third
parties in any non-Wholly Owned Subsidiary;

 

(m)                             any unrealized gains and losses related to
currency remeasurements of Indebtedness, and any unrealized net loss or gain
resulting from hedging transactions for interest rates, commodities or currency
exchange risk, shall be excluded;

 

(n)                                 to the extent covered by insurance and
actually reimbursed, or, so long as such person has made a determination that
there exists reasonable evidence that such amount will in fact be reimbursed by
the insurer and only to the extent that such amount is (i) not denied by the
applicable carrier in writing within 180 days and (ii) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within 365 days), expenses with respect to
liability or casualty events or business interruption shall be excluded; and

 

(o)                                 non-cash charges for deferred Tax asset
valuation allowances shall be excluded (except to the extent reversing a
previously recognized increase to Consolidated Net Income).

 

Consolidated Net Income presented in a currency other than Dollars will be
converted to Dollars based on the average exchange rate for such currency
during, and applied to, each fiscal month in the period for which Consolidated
Net Income is being calculated.

 

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and the Subsidiaries, determined on a consolidated
basis in accordance with GAAP, but excluding amounts attributable to Investments
in Unrestricted Subsidiaries, as set forth on the consolidated balance sheet of
the Borrower as of the last day of the Test Period ending immediately prior to
such date for which financial statements of the Borrower have been delivered (or
were required to be delivered) pursuant to Section 4.01(j), 5.04(a) or 5.04(b),
as applicable.  Consolidated Total Assets shall be determined on a Pro Forma
Basis.

 

“Consolidated Total Net Debt” shall mean, as of any date of determination,
(i) Consolidated Debt on such date less (ii) the Unrestricted Cash Amount on
such date.

 

16

--------------------------------------------------------------------------------



 

“Consolidated Working Capital” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, Current
Assets at such date of determination minus Current Liabilities at such date of
determination; provided, that increases or decreases in Consolidated Working
Capital shall be calculated without regard to any changes in Current Assets or
Current Liabilities as a result of (a) any reclassification in accordance with
GAAP of assets or liabilities, as applicable, between current and noncurrent or
(b) the effects of purchase accounting.

 

“Continuing Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(k).

 

“Contract Consideration” shall have the meaning assigned to such term in the
definition of the term “Excess Cash Flow.”

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controls,” “Controlled” and “Controlling” shall have meanings correlative
thereto.

 

“Credit Event” shall mean each Borrowing (but not, for the avoidance of doubt,
the continuation of any Loan or conversion of any Loan from one Type to another)
and each issuance, amendment, extension or renewal of a Letter of Credit or
increase of the stated amount of a Letter of Credit.

 

“Cumulative Qualified Equity Proceeds Amount” shall mean, at any date of
determination, an amount equal to, without duplication:

 

(a)                                 100% of the aggregate net proceeds
(determined in a manner consistent with the definition of “Net Proceeds”),
including cash and the Fair Market Value of tangible assets other than cash,
received by the Borrower after the Closing Date from the issue or sale of its
Qualified Equity Interests, including Qualified Equity Interests of the Borrower
issued upon conversion of Indebtedness or Disqualified Stock to the extent the
Borrower or its Wholly Owned Subsidiaries had received the Net Proceeds of such
Indebtedness or Disqualified Stock; plus

 

(b)                                 100% of the aggregate amount received by the
Borrower or its Wholly Owned Subsidiaries in cash and the Fair Market Value of
assets other than cash received by the Borrower or its Wholly Owned Subsidiaries
after the Closing Date from (without duplication of amounts, and without
including the items described below to the extent same are already included in
Excess Cash Flow):

 

(i)                                     the sale or other disposition (other
than to the Borrower or any Subsidiary) of any Investment made by the Borrower
and its Subsidiaries and repurchases and redemptions of such Investment from the
Borrower and its Subsidiaries by any person (other than the Borrower and its
Subsidiaries) to the extent that (x) such Investment was justified as using a
portion of the Available

 

17

--------------------------------------------------------------------------------



 

Amount pursuant to clause (Y) of Section 6.04(j) and (y) the Net Proceeds
thereof are not required to be applied pursuant to Section 2.11(b);

 

(ii)                                  the sale (other than to the Borrower or a
Subsidiary) of the Equity Interests of an Unrestricted Subsidiary to the extent
that (x) the designation of such Unrestricted Subsidiary was justified as using
a portion of the Available Amount pursuant to clause (Y) of Section 6.04(j) and
(y) the Net Proceeds thereof are not required to be applied pursuant to
Section 2.11(b); or

 

(iii)                               to the extent not included in the
calculation of Consolidated Net Income for the relevant period, a distribution,
dividend or other payment from an Unrestricted Subsidiary to the extent relating
to any portion of the Investment therein made pursuant to sub-clause (Y) of
Section 6.04(j).

 

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash, Permitted Investments or other cash equivalents) that would,
in accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and the Subsidiaries as current assets at such date of determination,
other than amounts related to current or deferred Taxes based on income or
profits, and (b) in the event that a Qualified Receivables Facility is accounted
for off balance sheet, (x) gross accounts receivable comprising part of the
Permitted Receivables Facility Assets subject to such Qualified Receivables
Facility less (y) collections against the amounts sold pursuant to clause (x).

 

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for exclusions from
Consolidated Net Income included in clause (a) of the definition of such term.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.

 

“Declined Prepayment Amount” shall have the meaning assigned to such term in
Section 2.10(d).

 

“Declining Term Lender” shall have the meaning assigned to such term in
Section 2.10(d).

 

18

--------------------------------------------------------------------------------



 

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean, subject to Section 2.24, any Revolving Facility
Lender that (a) has failed to (i) fund all or any portion of its Revolving
Facility Loans within two (2) Business Days of the date such Loans were required
to be funded hereunder or (ii) pay to the Administrative Agent, any Issuing Bank
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
(2) Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Issuing Bank in writing that it does not intend or
expect to comply with its funding obligations hereunder or generally under other
agreements in which it commits to extend credit, or has made a public statement
to that effect , (c) has failed, within three (3) Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower) or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided, that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.24) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank and each Lender.

 

“Delaware Divided LLC” means any Delaware LLC which has been formed as a
consequence of a Delaware LLC Division (excluding any dividing Delaware LLC that
survives a Delaware LLC Division).

 

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

 

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

 

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Borrower or one of its Subsidiaries in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of a

 

19

--------------------------------------------------------------------------------



 

Responsible Officer of the Borrower, setting forth such valuation, less the
amount of cash or cash equivalents received in connection with a subsequent
disposition of such Designated Non-Cash Consideration.

 

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

“Dispose” or “Disposed of” shall mean to convey, sell, lease, sell and
lease-back, assign, farm-out, transfer or otherwise dispose of any property,
business or asset (including to a Delaware Divided LLC pursuant to a Delaware
LLC Division).  The term “Disposition” shall have a correlative meaning to the
foregoing.

 

“Disqualified Lender” shall mean (i) the persons identified as “Disqualified
Institutions” in writing to the Arrangers by the Borrower on or prior to
August 14, 2018, (ii) any other person identified by name in writing to the
Administrative Agent after August 14, 2018 to the extent such person is or
becomes a competitor of the Borrower or its Subsidiaries and (iii) any Affiliate
of any person referred to in clause (i) or (ii) above that is clearly
identifiable as such by name; provided that a “competitor” or an Affiliate of a
competitor shall not include any Bona Fide Debt Fund; provided, further, that no
updates to the list of Disqualified Lenders shall be deemed to retroactively
disqualify any parties that have previously acquired an assignment or
participation interest in respect of the Loans or the Commitments.  The Borrower
shall deliver any list of Disqualified Lenders delivered after the date hereof
and any updates, supplements or modifications thereto after the date hereof to
JPMDQ_Contact@jpmorgan.com, and any such updates, supplements or modifications
thereto shall only become effective 3 Business Days (or such shorter period as
the Administrative Agent may agree in its sole discretion) after such update,
supplement or modification has been sent to such email address.  In the event
the list of Disqualified Lenders is not delivered in accordance with the
foregoing, it shall be deemed not received and not effective (except with
respect to any delivery on or prior to the Closing Date).

 

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests of the
Borrower), pursuant to a sinking fund obligation or otherwise, (b) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests of the Borrower), in whole or in part, (c) provides for the scheduled,
mandatory payments of dividends in cash, or (d) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Stock, in the case of each of the foregoing clauses (a),
(b), (c) and (d), prior to the date that is ninety-one (91) days after the
Latest Maturity Date in effect at the time of issuance thereof and except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Loan
Obligations that are accrued and payable and the termination of the Commitments
(provided, that only the portion of the Equity Interests that so mature or are
mandatorily redeemable, are so convertible or exchangeable or are so redeemable
at the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock).  Notwithstanding the foregoing:  (i) any Equity Interests

 

20

--------------------------------------------------------------------------------



 

issued to any employee or to any plan for the benefit of employees of the
Borrower or the Subsidiaries or by any such plan to such employees shall not
constitute Disqualified Stock solely because they may be required to be
repurchased by the Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability; and (ii) any class of Equity Interests of such person that by its
terms authorizes such person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.

 

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such currency.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

 

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

 

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, binding agreements, decrees or
judgments, promulgated or entered into by or with any Governmental Authority,
relating in any way to the Environment,

 

21

--------------------------------------------------------------------------------



 

preservation or reclamation of natural resources, any Hazardous Materials or to
public or employee health and safety matters (to the extent relating to the
Environment or Hazardous Materials).

 

“Environmental Permits” shall have the meaning assigned to such term in
Section 3.16.

 

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock (including any preferred equity
certificates (and any other similar instruments)), any limited or general
partnership interest and any limited liability company membership interest, and
any securities or other rights or interests convertible into or exchangeable for
any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make by
its due date any required contribution to a Multiemployer Plan; (e) the
incurrence by the Borrower, a Subsidiary or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (f) the receipt by the Borrower, a Subsidiary or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or to appoint a trustee to administer any Plan
under Section 4042 of ERISA; (g) the incurrence by the Borrower, a Subsidiary or
any ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; (h) the receipt by the Borrower,
a Subsidiary or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower, a Subsidiary or any ERISA Affiliate of any
notice, concerning the impending imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA, or in “endangered”
or “critical” status, within the meaning of Section 432 of the Code or
Section 305 of ERISA; (i) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; or (j) the
withdrawal of any of the Borrower, a Subsidiary or any ERISA Affiliate from a
Plan subject to Section 4063 of ERISA during a plan year in which such entity
was a “substantial employer” as

 

22

--------------------------------------------------------------------------------



 

defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA.

 

“Euro” shall mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency,” when used in reference to any Loan or Borrowing, shall mean that
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

 

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

 

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

 

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.

 

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

 

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” shall mean, for any period, an amount equal:

 

(a)           the sum, without duplication, of

 

(i)            Consolidated Net Income of the Borrower for such period,

 

(ii)           an amount equal to the amount of all non-cash charges to the
extent deducted in arriving at such Consolidated Net Income and cash receipts
included in clauses (a), (d), (e), (j) and (n) of the definition of
“Consolidated Net Income” and excluded in arriving at such Consolidated Net
Income,

 

(iii)          decreases in Consolidated Working Capital for such period (other
than any such decreases arising from dispositions outside the ordinary course of
business by the Borrower and the Subsidiaries completed during such period),

 

(iv)          cash receipts by the Borrower and its Subsidiaries in respect of
Hedging Agreements during such fiscal year to the extent not otherwise included
in such Consolidated Net Income; and

 

23

--------------------------------------------------------------------------------



 

(v)           the amount by which Tax expense deducted in determining such
Consolidated Net Income for such period exceeded Taxes (including penalties and
interest) paid in cash or Tax reserves set aside or payable (without
duplication) by the Borrower and its Subsidiaries in such period,

 

minus (b) the sum, without duplication, of

 

(i)            an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and cash charges included in clauses
(a), (b), (e) and (j) of the definition of “Consolidated Net Income” and
included in arriving at such Consolidated Net Income,

 

(ii)           without duplication of amounts deducted pursuant to clause
(ix) below in prior years, the amount of Capital Expenditures made in cash
during such period by the Borrower and its Subsidiaries, except to the extent
that such Capital Expenditures were financed with the proceeds of Indebtedness
of the Borrower or the Subsidiaries (other than under the Revolving Facility),

 

(iii)          the aggregate amount of all principal payments of Indebtedness of
the Borrower and the Subsidiaries (including (A) the principal component of
payments in respect of Capitalized Lease Obligations and (B) the amount of any
scheduled repayment of Term Loans, but excluding (x) all other prepayments of
Term Loans, (y) all prepayments of Revolving Facility Loans and (z) all
prepayments in respect of any other revolving credit facility, except in the
case of clauses (y) and (z) to the extent there is an equivalent permanent
reduction in commitments thereunder), except to the extent financed with the
proceeds of other Indebtedness (other than under the Revolving Facility) of the
Borrower or the Subsidiaries,

 

(iv)          increases in Consolidated Working Capital for such period (other
than any such increases arising from acquisitions by the Borrower and the
Subsidiaries completed during such period or the application of purchase
accounting),

 

(v)           payments by the Borrower and the Subsidiaries during such period
in respect of long-term liabilities of the Borrower and the Subsidiaries other
than Indebtedness, to the extent not already deducted from Consolidated Net
Income,

 

(vi)          without duplication of amounts deducted pursuant to clause
(ix) below in prior fiscal years, the aggregate amount of cash consideration
paid by the Borrower and the Subsidiaries (on a consolidated basis) in
connection with Investments (including acquisitions) made during such period
pursuant to Section 6.04 (except for those Investments made under
Section 6.04(b), (c), (e)(iii) and (j)(Y) (other than any Investments made in
reliance on clause (a) of the definition of “Available Amount” or amounts
accrued during such period under clause (b) of the definition of “Available
Amount”)) to the extent that such Investments were financed with internally
generated cash flow of the Borrower and the Subsidiaries,

 

24

--------------------------------------------------------------------------------



 

(vii)         the amount of Restricted Payments during such period (on a
consolidated basis) by the Borrower and the Subsidiaries made in compliance with
Section 6.06 (other than Section 6.06(a), (b) and (c)) to the extent such
Restricted Payments were financed with internally generated cash flow of the
Borrower and the Subsidiaries,

 

(viii)        the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by the Borrower and the Subsidiaries during such
period that are made in connection with any prepayment of Indebtedness to the
extent that such payments are not deducted in calculating Consolidated Net
Income,

 

(ix)          without duplication of amounts deducted from Excess Cash Flow in
prior periods, the aggregate consideration required to be paid in cash by the
Borrower or any of the Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Business Acquisitions, Capital Expenditures or acquisitions of
intellectual property to be consummated or made during the period of four
consecutive fiscal quarters of the Borrower following the end of such period;
provided that to the extent the aggregate amount of internally generated cash
actually utilized to finance such Permitted Business Acquisitions, Capital
Expenditures or acquisitions of intellectual property during such period of four
consecutive fiscal quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such period of four consecutive fiscal quarters,

 

(x)           the amount of Taxes (including penalties and interest) paid in
cash or Tax reserves set aside or payable (without duplication) in such period
to the extent they exceed the amount of Tax expense deducted in determining
Consolidated Net Income for such period; and

 

(xi)          cash expenditures in respect of Hedging Agreements during such
fiscal year to the extent not deducted in arriving at such Consolidated Net
Income.

 

“Excess Cash Flow Period” shall mean each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower ending September 30, 2020.

 

“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.

 

“Excluded Property” shall have the meaning assigned to such term in
Section 5.10.

 

“Excluded Securities” shall mean any of the following:

 

(a)           any Equity Interests or Indebtedness with respect to which the
Collateral Agent and the Borrower reasonably agree that the cost or other
consequences of pledging such Equity Interests or Indebtedness in favor of the
Secured Parties under the Security Documents (including Tax consequences) are
likely to be excessive in relation to the value to be afforded thereby;

 

25

--------------------------------------------------------------------------------



 

(b)           any Equity Interests or Indebtedness to the extent, and for so
long as, the pledge thereof would be prohibited by any Requirement of Law (in
each case, except to the extent such prohibition is unenforceable after giving
effect to applicable provisions of the Uniform Commercial Code and other
applicable law);

 

(c)           any Equity Interests of any person that is not a Wholly Owned
Subsidiary to the extent (A) that a pledge thereof to secure the Secured
Obligations (as defined in the Collateral Agreement) is prohibited by (i) any
applicable organizational documents, joint venture agreement, shareholder
agreement, or similar agreement or (ii) any other contractual obligation with an
unaffiliated third party not in violation of Section 6.09 that was existing on
the Closing Date or at the time of the acquisition of such person and was not
created in contemplation of such acquisition but, in the case of this subclause
(A), only to the extent, and for so long as, such prohibition is not terminated
or rendered unenforceable or otherwise deemed ineffective by the Uniform
Commercial Code or any other Requirement of Law, (B) any organizational
documents, joint venture agreement, shareholder agreement, or similar agreement
(or other contractual obligation referred to in subclause (A)(ii) above)
prohibits such a pledge without the consent of any other party thereto;
provided, that this clause (B) shall not apply if (1) such other party is a Loan
Party or a Wholly Owned Subsidiary or (2) consent has been obtained to
consummate such pledge (it being understood that the foregoing shall not be
deemed to obligate the Borrower or any Subsidiary to obtain any such consent)
and for so long as such organizational documents, joint venture agreement,
shareholder agreement or similar agreement (or other contractual obligation
referred to in subclause (A)(ii) above) or replacement or renewal thereof is in
effect, or (C) a pledge thereof to secure the Secured Obligations (as defined in
the Collateral Agreement) would give any other party (other than a Loan Party or
a Wholly Owned Subsidiary) to any organizational documents, joint venture
agreement, shareholder agreement or similar agreement governing such Equity
Interests the right to terminate its obligations thereunder, but only to the
extent, and for so long as, such right of termination is not terminated or
rendered unenforceable or otherwise deemed ineffective by the Uniform Commercial
Code or any other Requirement of Law;

 

(d)           any Equity Interests of any (A) Unrestricted Subsidiary or (B) any
Receivables Entity (to the extent they are restricted from being pledged by the
applicable Qualified Receivables Facility);

 

(e)           any Margin Stock; and

 

(f)            voting Equity Interests (and any other interests constituting
“stock entitled to vote” within the meaning of Treasury Regulation
Section 1.956-2(c)(2)) in excess of 65% of all such voting Equity Interests in
(A) any Foreign Subsidiary that is a CFC or (B) any FSHCO.

 

“Excluded Subsidiary” shall mean any of the following:

 

(a)           each Immaterial Subsidiary,

 

26

--------------------------------------------------------------------------------



 

(b)           each Domestic Subsidiary that is not a Wholly Owned Subsidiary
(for so long as such Subsidiary remains a non-Wholly Owned Subsidiary),

 

(c)           each Domestic Subsidiary that is prohibited from Guaranteeing or
granting Liens to secure the Obligations by any Requirement of Law or that would
require consent, approval, license or authorization of a Governmental Authority
to Guarantee or grant Liens to secure the Obligations (unless such consent,
approval, license or authorization has been received),

 

(d)           each Domestic Subsidiary that is prohibited by any applicable
contractual requirement from Guaranteeing or granting Liens to secure the
Obligations on the Closing Date or at the time such Subsidiary becomes a
Subsidiary not in violation of Section 6.09(m) (and for so long as such
restriction or any replacement or renewal thereof is in effect),

 

(e)           any Receivables Entity,

 

(f)            any Foreign Subsidiary,

 

(g)           any Domestic Subsidiary (i) that is an FSHCO or (ii) that is a
Subsidiary of a Foreign Subsidiary of the Borrower that is a CFC,

 

(h)           any other Domestic Subsidiary with respect to which the
Administrative Agent and the Borrower reasonably agree that the cost or other
consequences (including Tax consequences) of providing a Guarantee of or
granting Liens to secure the Obligations are likely to be excessive in relation
to the value to be afforded thereby, and

 

(i)            each Unrestricted Subsidiary.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of (a) such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or
any successor provision thereto), in each case at the time the Guarantee of such
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation, unless otherwise agreed between the Administrative
Agent and the Borrower.  If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

 

27

--------------------------------------------------------------------------------



 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party hereunder or under any other Loan
Document, (i) Taxes imposed on or measured by such recipient’s overall net
income (however denominated, and including, for the avoidance of doubt,
franchise and similar Taxes imposed on such recipient in lieu of net income
Taxes), or any branch profits or similar Taxes, in each case, imposed by a
jurisdiction (including any political subdivision thereof) (a) as a result of
such recipient being organized under the laws of, having its principal office
in, or in the case of any Lender, having its applicable lending office in, such
jurisdiction, or (b) as a result of any other present or former connection with
such jurisdiction (other than any such connection arising solely from any such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced any
Loan Document or sold or assigned an interest in any Loan or Loan Document),
(ii) U.S. federal withholding Tax imposed on any payment by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document to a
Lender (other than to the extent such Lender is an assignee pursuant to a
request by the Borrower under Section 2.19(b) or 2.19(c)) pursuant to laws in
force at the time such Lender becomes a party hereto (or designates a new
lending office), except to the extent that such Lender (or its assignor, if any)
was entitled, immediately prior to the designation of a new lending office (or
assignment), to receive additional amounts or indemnification payments from any
Loan Party with respect to such withholding Tax pursuant to Section 2.17,
(iii) any withholding Tax imposed on any payment by or on account of any
obligation of any Loan Party hereunder that is attributable to such recipient’s
failure to comply with Section 2.17(d) or Section 2.17(f) or (iv) any Tax
imposed under FATCA.

 

“Existing Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

 

“Existing Letter of Credit” shall mean each letter of credit previously issued
(or deemed issued) for the account of (x) the Borrower or a subsidiary thereof
under the Existing Credit Agreement or (y) the Target or a subsidiary thereof
under the Existing Target Credit Agreement, in each case, that is outstanding on
the Closing Date and listed on Schedule 2.05(a).

 

“Existing Credit Agreement” shall mean that certain Credit Agreement, dated as
of February 13, 2012 (as amended, including by that certain Amendment No. 1
thereto, dated as of June 27, 2014), by and among the Borrower, as the borrower,
the lenders referred to therein, Bank of America, N.A., as administrative agent,
and the other parties thereto, and as may be further amended, supplemented,
amended and restated or otherwise modified prior to the Closing Date.

 

“Existing Target Credit Agreement” shall mean that certain Credit Agreement,
dated as of June 15, 2017 (as amended, including by that certain First Amendment
to Credit Agreement, dated as of December 19, 2017), by and among the Target, as
the borrower, the lenders referred to therein, KeyBank National Association, as
agent, and the other parties thereto, and as may be further amended,
supplemented, amended and restated or otherwise modified prior to the Closing
Date.

 

28

--------------------------------------------------------------------------------



 

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.22(a).

 

“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Extending Lender” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Extension” shall have the meaning assigned to such term in Section 2.22(a).

 

“Extension Amendment” shall have the meaning assigned to that term in
Section 2.22(b).

 

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that, as of the
Closing Date, there are two Facilities (i.e., the Initial Term Facility and the
Revolving Facility) and thereafter, the term “Facility” may include any other
Class of Commitments and the extensions of credit thereunder.

 

“Fair Market Value” shall mean, with respect to any asset or property, the price
(as determined in good faith by the management of the Borrower) that could be
negotiated in an arm’s-length transaction between a willing seller and a willing
buyer, neither of whom is under undue pressure or compulsion to complete the
transaction.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any current or
future Treasury regulations promulgated thereunder or official administrative
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code, such Code section as of the date of this
Agreement (or any amended or successor version described above), and any
intergovernmental agreements or any legislation, rules or official
administrative practices adopted pursuant to any intergovernmental agreement)
implementing the foregoing.

 

“Federal Funds Rate” shall mean, for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall deemed to be zero
for the purposes of this Agreement.

 

“Fee Letter” shall mean that certain Amended and Restated Fee Letter dated as of
September 4, 2018 by and among the Borrower, the Administrative Agent, the
Arrangers, Bank of America, N.A., BMO Harris Financing, Inc., BMO Capital
Markets Corp., U.S. Bank National Association, HSBC Bank USA, N.A. and HSBC
Securities (USA) Inc. (as such Fee Letter may be amended, restated, supplemented
or otherwise modified).

 

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

 

29

--------------------------------------------------------------------------------



 

“Financial Covenant” shall mean the covenant of the Borrower set forth in
Section 6.11.

 

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer, Controller or
other executive responsible for the financial affairs of such person.

 

“First Lien Secured Net Leverage Ratio” shall mean, on any date, the ratio of
(A) (i) the sum of, without duplication, (x) the aggregate principal amount of
any Consolidated Debt consisting of Loan Obligations outstanding as of the last
day of the Test Period most recently ended as of such date that are then secured
by first-priority Liens on the Collateral and (y) the aggregate principal amount
of any other Consolidated Debt of the Borrower and its Subsidiaries outstanding
as of the last day of such Test Period that is then secured by Liens on the
Collateral that are Other First Liens less (ii) without duplication, the
Unrestricted Cash Amount as of the last day of such Test Period, to (B) Adjusted
Consolidated EBITDA for such Test Period, all determined on a consolidated basis
in accordance with GAAP; provided, that the First Lien Secured Net Leverage
Ratio shall be determined for the relevant Test Period on a Pro Forma Basis.

 

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Revolving Facility
Percentage of Revolving L/C Exposure with respect to Letters of Credit issued by
such Issuing Bank other than such Revolving L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“FSHCO” shall mean any Domestic Subsidiary of the Borrower that owns no material
assets other than the Equity Interests of one or more Foreign Subsidiaries of
the Borrower that are CFCs or Equity Interests of one or more other FSHCOs.

 

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02.

 

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

 

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease

 

30

--------------------------------------------------------------------------------



 

property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness or other obligation (or any existing right,
contingent or otherwise, of the holder of Indebtedness or other obligation to be
secured by such a Lien) of any other person, whether or not such Indebtedness or
other obligation is assumed by the guarantor (other than Liens on Equity
Interests of Unrestricted Subsidiaries securing Indebtedness of such
Unrestricted Subsidiaries); provided, however, that the term “Guarantee” shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the Closing Date or entered into in connection with any acquisition or
Disposition of assets permitted by this Agreement (other than such obligations
with respect to Indebtedness).  The amount of any Guarantee shall be deemed to
be an amount equal to the stated or determinable amount of the Indebtedness or
other obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such person in good faith. The amount of the Indebtedness or other
obligation subject to any Guarantee provided by any person for purposes of
clause (b) above shall (unless the applicable Indebtedness has been assumed by
such person or is otherwise recourse to such person) be deemed to be equal to
the lesser of (A) the aggregate unpaid amount of such Indebtedness or other
obligation and (B) the Fair Market Value of the property encumbered thereby.

 

“Guarantee Agreement” shall mean the Guarantee Agreement substantially in the
form of Exhibit M dated as of the Closing Date as may be amended, restated,
supplemented or otherwise modified from time to time, among the Borrower, each
Guarantor and the Collateral Agent.

 

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

 

“Guarantors” shall mean each Subsidiary of the Borrower that is or becomes a
Loan Party pursuant to Section 5.10(c), whether existing on the Closing Date or
established, created or acquired after the Closing Date, unless and until such
time as the respective Subsidiary is released from its obligations under the
Guarantee Agreement in accordance with the terms and provisions hereof or
thereof.

 

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum byproducts or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas
or pesticides, fungicides, fertilizers or other agricultural chemicals, of any
nature subject to regulation or which can give rise to liability under any
Environmental Law.

 

“Hedge Bank” shall mean any person that is (or any Affiliate of any person that
is) an Agent, an Arranger or a Lender on the Closing Date (or any person that
becomes an Agent,

 

31

--------------------------------------------------------------------------------



 

Arranger or Lender or Affiliate thereof after the Closing Date) and that enters
into a Hedging Agreement with the Borrower or any of its Subsidiaries, in each
case, in its capacity as a party to such Hedging Agreement.

 

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided, that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of the Borrower or any of the Subsidiaries shall be a
Hedging Agreement.

 

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 4.01(j), 5.04(a) or 5.04(b), as applicable, have assets with a value in
excess of 2.5% of the Consolidated Total Assets or revenues representing in
excess of 2.5% of total revenues of the Borrower and the Subsidiaries on a
consolidated basis as of such date, and (b) taken together with all such
Subsidiaries as of such date, did not have assets with a value in excess of 5.0%
of Consolidated Total Assets or revenues representing in excess of 5.0% of total
revenues of the Borrower and the Subsidiaries on a consolidated basis as of such
date.

 

“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of the term “LIBO Rate.”

 

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of the Borrower, the accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies.

 

“Incremental Amount” shall mean, at any time, the sum of (x) the greater of
(i) $360.0 million and (ii) 100% of Adjusted Consolidated EBITDA for the most
recently ended four fiscal quarter period for which financial statements are
required to be delivered pursuant to Section 5.04(a) or Section 5.04(b), as
applicable, on a Pro Forma Basis (the “Cash-Capped Incremental Facility”), plus
(y) an unlimited amount (the “Ratio-Based Incremental Facility”) so long as on a
Pro Forma Basis after giving effect to the incurrence of any such Incremental
Facility (calculated (a) as if any Incremental Revolving Facility Commitments
were fully drawn on the effective date thereof and (b) excluding any cash
constituting proceeds of any Incremental Facility), (i) in the case of any
Incremental Facility secured by Liens on the Collateral that rank pari passu
with the Liens on the Collateral securing the Initial Term Loans and the
Revolving Facility, the First Lien Secured Net Leverage Ratio is equal to or
less than 3.75:1.00, or (ii) in the case of any

 

32

--------------------------------------------------------------------------------



 

Incremental Facility that is unsecured or secured by Liens on the Collateral on
a junior basis to the Liens on the Collateral securing the Initial Term Loans
and the Revolving Facility, the Total Net Leverage Ratio is not greater than
5.75 to 1.00, plus (z) an amount equal to all voluntary prepayments and
repurchases of Term Loans (including Incremental Term Loans) and voluntary
prepayments of Revolving Facility Loans to the extent accompanied by a
corresponding reduction in Revolving Facility Commitments, in the case of this
clause (z) to the extent not financed with the proceeds of long-term
Indebtedness, other than, without duplication, to the extent funded with
Revolving Facility Loans or loans under any other revolving facility (the
“Prepayment-Based Incremental Facility”); provided, that, in the case of
Incremental Facilities used to finance a Permitted Business Acquisition, to the
extent the Lenders participating in such Incremental Facility agree, pro forma
compliance with the First Lien Secured Net Leverage Ratio or Total Net Leverage
Ratio test described in clause (y) above, as applicable, may, at the Borrower’s
option, be tested at the time of the execution of the acquisition agreement
related to such Permitted Business Acquisition; provided, further, that for
purposes of any Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments established pursuant to Section 2.21 and any Permitted Debt
secured by Other First Liens or Junior Liens on the Collateral pursuant to
Section 6.01(v), (A) the Borrower shall be deemed to have used amounts under the
Ratio-Based Incremental Facility (to the extent permitted thereby) prior to
utilization of the Cash-Capped Incremental Facility and the Prepayment-Based
Incremental Facility, and the Borrower shall be deemed to have used the
Prepayment-Based Incremental Facility (to the extent permitted thereby) prior to
utilization of the Cash-Capped Incremental Facility, (B) Incremental Term Loan
Commitments and/or Incremental Revolving Facility Commitments established
pursuant to Section 2.21 and any Permitted Debt secured by Other First Liens or
Junior Liens on the Collateral pursuant to Section 6.01(v) may be incurred under
the Cash-Capped Incremental Facility, the Ratio-Based Incremental Facility
and/or the Prepayment-Based Incremental Facility, and proceeds from any such
incurrence under the Cash-Capped Incremental Facility, the Ratio-Based
Incremental Facility and/or the Prepayment-Based Incremental Facility may be
utilized in a single transaction by first calculating the incurrence under the
Ratio-Based Incremental Facility (without inclusion of any amounts utilized
pursuant to the Cash-Capped Incremental Facility or the Prepayment-Based
Incremental Facility) and then calculating the incurrence under the
Prepayment-Based Incremental Facility (without inclusion of any amounts utilized
pursuant to the Cash-Capped Incremental Facility) and then calculating the
incurrence under the Cash-Capped Incremental Facility and (C) the Borrower may
redesignate all or any portion of Indebtedness originally designated as incurred
under the Cash-Capped Incremental Facility as having been incurred under the
Ratio-Based Incremental Facility so long as, at the time of such redesignation,
the Borrower would be permitted to incur the aggregate principal amount of
Indebtedness being so redesignated under the Ratio-Based Incremental Facility
(which, for the avoidance of doubt, shall have the effect of increasing the
remaining availability under the Cash-Capped Incremental Facility by the amount
of such redesignated Indebtedness).

 

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and, if applicable, one or
more Incremental Term Lenders and/or Incremental Revolving Facility Lenders.

 

33

--------------------------------------------------------------------------------



 

“Incremental Commitment” shall mean an Incremental Term Loan Commitment or an
Incremental Revolving Facility Commitment.

 

“Incremental Facility” shall mean the Incremental Commitments and the
Incremental Loans made thereunder.

 

“Incremental Loan” shall mean an Incremental Term Loan or an Incremental
Revolving Loan.

 

“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.21, to make Incremental Revolving
Loans to the Borrower.

 

“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Loan.

 

“Incremental Revolving Loan” shall mean Revolving Facility Loans made by one or
more Revolving Facility Lenders to the Borrower pursuant to an Incremental
Revolving Facility Commitment to make additional Initial Revolving Loans.

 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
Borrower.

 

“Incremental Term Loans” shall mean (i) Term Loans made by one or more Lenders
to the Borrower pursuant to Section 2.01(c) consisting of additional Initial
Term Loans and (ii) to the extent permitted by Section 2.21 and provided for in
the relevant Incremental Assumption Agreement, Other Incremental Term Loans.

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments (except any
such obligation issued in the ordinary course of business with a maturity date
of no more than six months in a transaction intended to extend payment terms of
trade payables or similar obligations to trade creditors incurred in the
ordinary course of business), (c) all obligations of such person under
conditional sale or other title retention agreements relating to property or
assets purchased by such person (except any such obligation that constitutes a
trade payable or similar obligation to a trade creditor incurred in the ordinary
course of business), (d) all obligations of such person issued or assumed as the
deferred purchase price of property or services (except (i) any such balance
that constitutes a trade payable or similar obligation to a trade creditor
incurred in the ordinary course of business, (ii) any earn-out obligations until
such obligation becomes a liability on the balance sheet of such person in
accordance with GAAP and (iii) liabilities accrued in the ordinary course of
business) which purchase price is due more than six months after the date of
placing the property in service or taking delivery and title thereto, (e) all
Guarantees by such person of Indebtedness of others, (f) all Capitalized Lease
Obligations of such person, (g) obligations under any Hedging Agreements,

 

34

--------------------------------------------------------------------------------



 

to the extent the foregoing would appear on a balance sheet of such person as a
liability, (h) the principal component of all obligations, contingent or
otherwise, of such person as an account party in respect of letters of credit,
(i) the principal component of all obligations of such person in respect of
bankers’ acceptances, (j) the amount of all obligations of such person with
respect to the redemption, repayment or other repurchase of any Disqualified
Stock (excluding accrued dividends that have not increased the liquidation
preference of such Disqualified Stock), (k) all Indebtedness of others secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such person (other than Liens on Equity Interests of Unrestricted
Subsidiaries securing Indebtedness of such Unrestricted Subsidiaries), whether
or not the Indebtedness secured thereby has been assumed and (l) all
Attributable Receivables Indebtedness with respect to a Qualified Receivables
Facility.  The amount of Indebtedness of any person for purposes of clause
(k) above shall (unless such Indebtedness has been assumed by such person or is
otherwise recourse to such person) be deemed to be equal to the lesser of
(A) the aggregate unpaid amount of such Indebtedness and (B) the Fair Market
Value of the property encumbered thereby.  Notwithstanding anything in this
Agreement to the contrary, Indebtedness shall not include, and shall be
calculated without giving effect to, the effects of Financial Accounting
Standards Board Accounting Standards Codification 825 and related
interpretations to the extent such effects would otherwise increase or decrease
an amount of Indebtedness for any purpose under this Agreement as a result of
accounting for any embedded derivatives created by the terms of such
Indebtedness and any such amounts that would have constituted Indebtedness under
this Agreement but for the application of this sentence shall not be deemed an
incurrence of Indebtedness under this Agreement.

 

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document other than (a) Excluded Taxes and (b) Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 3.14(a).

 

“Information Memorandum” shall mean the Confidential Information Memorandum
dated October 2018, as modified or supplemented prior to the Closing Date.

 

“Initial Revolving Loan” shall mean a Revolving Facility Loan made (i) pursuant
to the Revolving Facility Commitments in effect on the Closing Date (as the same
may be amended from time to time in accordance with this Agreement) or
(ii) pursuant to any Incremental Revolving Facility Commitment made on the same
terms as (and forming a single Class with) the Revolving Facility Commitments
referred to in clause (i) of this definition.

 

“Initial Term Borrowing” shall mean any Borrowing comprised of Initial Term
Loans.

 

“Initial Term Facility” shall mean the Initial Term Loan Commitments and the
Initial Term Loans made hereunder.

 

35

--------------------------------------------------------------------------------



 

“Initial Term Facility Maturity Date” shall mean the seventh anniversary of the
Closing Date.

 

“Initial Term Loan Commitment” shall mean, with respect to each Term Lender, the
commitment of such Term Lender to make Initial Term Loans hereunder.  The amount
of each Term Lender’s Initial Term Loan Commitment as of the Closing Date is set
forth on Schedule 2.01.  The aggregate amount of the Initial Term Loan
Commitments as of the Closing Date is $1,065,000,000.

 

“Initial Term Loan Installment Date” shall have the meaning assigned to such
term in Section 2.10(a)(i).

 

“Initial Term Loans” shall mean (x) the term loans made by the Term Lenders to
the Borrower on the Closing Date pursuant to Section 2.01(a) and (y) any
Incremental Term Loans in the form of additional Initial Term Loans made by the
Incremental Term Lenders to the Borrower pursuant to Section 2.01(c).

 

“Insurance Subsidiary” shall have the meaning assigned to such term in
Section 6.04(y).

 

“Intellectual Property” shall mean the following intellectual property rights,
both statutory and common law rights, if applicable:  (a) copyrights,
registrations and applications for registration thereof, (b) trademarks, service
marks, trade names, slogans, domain names, logos, trade dress and registrations
and applications of registrations thereof, (c) patents, as well as any reissued
and reexamined patents and extensions corresponding to the patents and any
patent applications, as well as any related continuation, continuation in part
and divisional applications and patents issuing therefrom and (d) trade secrets
and confidential information, including ideas, designs, concepts, compilations
of information, methods, techniques, procedures, processes and other know-how,
whether or not patentable.

 

“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 8.11.

 

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07 and substantially in the
form of Exhibit E or another form approved by the Administrative Agent.

 

“Interest Expense” shall mean, with respect to any person for any period, the
sum of, without duplication, (a) net interest expense of such person for such
period on a consolidated basis, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Hedging Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense, (iii) the portion of any payments or
accruals with respect to Capitalized Lease Obligations allocable to interest
expense and (iv) net payments and receipts (if any) pursuant to interest rate
hedging obligations, and excluding unrealized mark-to-market gains and losses
attributable to such hedging obligations, amortization of deferred financing
fees and expensing of any bridge or other financing fees, (b) capitalized
interest of such person, whether paid or accrued, and (c) commissions,
discounts, yield and other fees and charges incurred for such period, including
any losses on sales of

 

36

--------------------------------------------------------------------------------



 

receivables and related assets, in connection with any receivables financing of
such person or any of its Subsidiaries that are payable to persons other than
the Borrower and the Subsidiaries.

 

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
(i) the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part, (ii) in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing and (iii) in addition, the date of
any refinancing or conversion of such Borrowing with or to a Borrowing of a
different Type and (b) with respect to any ABR Loan, the last Business Day of
each calendar quarter.

 

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or, to the extent agreed to by all Lenders with commitments
or Loans under the applicable Facility, 12 months or periods shorter than
1 month as are satisfactory to the Administrative Agent), as the Borrower may
elect; provided, however, that if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day.  Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.

 

“Interpolated Rate” shall mean, at any time, the rate per annum determined by
the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between:  (a) the LIBO Screen Rate for the longest period (for
which that LIBO Screen Rate is available in the applicable currency) that is
shorter than the Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available in the applicable currency)
that exceeds the Interest Period, in each case, as of approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

“Issuing Bank” shall mean, as the context may require, (i) each of JPMorgan
Chase Bank, N.A., Bank of America, N.A., Goldman Sachs Bank USA, BMO Harris
Financing, Inc., U.S. Bank National Association, HSBC Bank USA, National
Association and PNC Bank, National Association, (ii) solely with respect to any
Existing Letter of Credit, to the extent such person is not already an Issuing
Bank, the Lender or Affiliate of a Lender that issued such Existing Letter of
Credit and (iii) each other Issuing Bank designated pursuant to Section 2.05(l),
in each case in its capacity as an issuer of Letters of Credit hereunder, and
its successors in such capacity.  An Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

 

37

--------------------------------------------------------------------------------



 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

 

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.22.

 

“Junior Debt Restricted Payment” shall mean, any payment or other distribution
(whether in cash, securities or other property), directly or indirectly made by
the Borrower or any if its Subsidiaries, of or in respect of principal of or
interest on any Indebtedness that is by its terms subordinated in right or
payment to the Loan Obligations (each of the foregoing, a “Junior Financing”);
provided, that the following shall not constitute a Junior Debt Restricted
Payment:

 

(a)           Refinancings with any Permitted Refinancing Indebtedness permitted
to be incurred under Section 6.01;

 

(b)           payments of regularly-scheduled interest and fees due thereunder,
other non-principal payments thereunder, any mandatory prepayments of principal,
interest and fees thereunder, scheduled payments thereon necessary to avoid the
Junior Financing from constituting “applicable high yield discount obligations”
within the meaning of Section 163(i)(l) of the Code, and, to the extent this
Agreement is then in effect, principal on the scheduled maturity date of any
Junior Financing;

 

(c)           payments or distributions in respect of all or any portion of the
Junior Financing with the proceeds from the issuance, sale or exchange by the
Borrower of Qualified Equity Interests within eighteen months prior thereto;
provided, that such proceeds are not included in any determination of the
Available Amount; or

 

(d)           the conversion of any Junior Financing to Qualified Equity
Interests of the Borrower.

 

“Junior Financing” shall have the meaning assigned to such term in the
definition of the term “Junior Debt Restricted Payment.”

 

“Junior Liens” shall mean Liens on the Collateral that are junior to the Liens
thereon securing the Initial Term Loans (and other Loan Obligations, other than
Other Incremental Term Loans and Refinancing Term Loans that rank junior in
right of security with the Initial Term Loans) pursuant to a Permitted Junior
Intercreditor Agreement (it being understood that Junior Liens are not required
to rank equally and ratably with other Junior Liens, and that Indebtedness
secured by Junior Liens may be secured by Liens that are senior in priority to,
or rank equally and ratably with, or junior in priority to, other Liens
constituting Junior Liens), which Permitted Junior Intercreditor Agreement
(together with such amendments to the Security Documents and any other
Intercreditor Agreements, if any, as are reasonably necessary or advisable (and
reasonably acceptable to the Collateral Agent) to give effect to such Liens)
shall be entered into in connection with a permitted incurrence of any such
Liens (unless a Permitted Junior Intercreditor Agreement and/or Security
Documents (as applicable) covering such Liens are already in effect).

 

38

--------------------------------------------------------------------------------



 

“Latest Maturity Date” shall mean, at any date of determination, the latest of
the latest Revolving Facility Maturity Date and the latest Term Facility
Maturity Date, in each case then in effect on such date of determination.

 

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.12(b).

 

“LCT Election” shall have the meaning assigned to such term in Section 1.07(a).

 

“LCT Test Date” shall have the meaning assigned to such term in Section 1.07(a).

 

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04, Section 2.21,
Section 2.22 or Section 2.23.

 

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

 

“Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(a).  Each Existing Letter of Credit shall be deemed to constitute a
Letter of Credit issued hereunder on the Closing Date for all purposes of the
Loan Documents.

 

“Letter of Credit Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.05.

 

“Letter of Credit Individual Sublimit” shall mean, with respect to any Issuing
Bank, the amount set forth opposite such Issuing Bank’s name on Schedule 1.01
hereto or such other amount as specified in the agreement pursuant to which such
person becomes an Issuing Bank hereunder or, in each case, such larger amount
not to exceed the Revolving Facility Commitment as the Administrative Agent and
the applicable Issuing Bank may agree or, with respect to the Issuing Bank under
an Existing Letter of Credit, the additional amount of such Existing Letter of
Credit, as such amount may be reduced at or prior to such time pursuant to
Section 2.08.

 

“Letter of Credit Sublimit” shall mean the aggregate Letter of Credit
Commitments of the Issuing Banks, in an aggregate amount not to exceed
$50,000,000 (calculated, in the case of Alternate Currency Letters of Credit,
based on the Dollar Equivalent thereof), as such amount may be reduced pursuant
to Section 2.08.  The Letter of Credit Sublimit is part of, and not in addition
to, the Revolving Facility.

 

“Level” means the level (whether 1, 2, 3, or 4) in the table set forth in the
definition of “Applicable Margin” that corresponds to an applicable item in any
other column in such table.  For purposes of comparing Levels, Level 1 is
referred to as the lowest Level and Level 4 as the highest Level.

 

39

--------------------------------------------------------------------------------



 

“LIBO Quoted Currency” shall mean each of the following currencies:  Dollars,
Euro, Sterling and Yen, in each case as long as there is a published LIBO Screen
Rate with respect thereto.

 

“LIBO Rate” shall mean:

 

(a)           with respect to any Eurocurrency Loan denominated in a LIBO Quoted
Currency for any Interest Period, the LIBO Screen Rate at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then the LIBO Rate
shall be the Interpolated Rate;

 

(b)           with respect to any Eurocurrency Loan denominated in Singapore
Dollars, the SIBOR Screen Rate at approximately 12:00 p.m., London time, two
Business Days prior to the commencement of such Interest Period; and

 

(c)           with respect to any Eurocurrency Loan denominated in any Non-LIBO
Quoted Currency other than Singapore Dollars, the rate per annum as designated
with respect to such Alternate Currency at the time such Alternate Currency is
approved by the Administrative Agent and the Revolving Facility Lenders pursuant
to Section 1.09.

 

“LIBO Screen Rate” shall mean, for any day and time, with respect to any
Eurocurrency Loan for any Interest Period and in any LIBO Quoted Currency, the
London interbank offered rate with respect to such currency as administered by
ICE Benchmark Administration (or any other person that takes over the
administration of such rate for Dollars for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar monetary
encumbrance in or on such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset; provided, that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.

 

“Limited Condition Acquisition” means any acquisition (including by means of a
merger, amalgamation or consolidation) of, or Investment by one or more of the
Borrower and its Subsidiaries (other than intercompany Investments) in, any
assets, business or person the consummation of which is not conditioned on the
availability of, or on obtaining, financing.

 

“Limited Condition Transaction” means any (a) Limited Condition Acquisition,
(b) redemption or repayment of Indebtedness requiring irrevocable advance notice
or any

 

40

--------------------------------------------------------------------------------



 

irrevocable offer to purchase Indebtedness that is not subject to obtaining
financing or (c) any declaration of a distribution or dividend in respect of, or
irrevocable advance notice of, or any irrevocable offer to, purchase, redeem or
otherwise acquire or retire for value, any Equity Interests of the Borrower that
is not subject to obtaining financing.

 

“Loan Documents” shall mean (i) this Agreement, (ii) the Guarantee Agreement,
(iii) the Security Documents, (iv) each Incremental Assumption Agreement,
(v) each Extension Amendment, (vi) each Refinancing Amendment, (vii) any
Intercreditor Agreement and (viii) any Note issued under Section 2.09(e).

 

“Loan Obligations” shall mean (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest, fees and expenses (including
interest, fees and expenses accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans made to the Borrower under
this Agreement, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest, fees and expenses thereon (including interest, fees and
expenses accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide Cash Collateral and
(iii) all other monetary obligations of the Borrower owed under or pursuant to
this Agreement and each other Loan Document, including obligations to pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual payment of all
obligations of each other Loan Party under or pursuant to each of the Loan
Documents (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).

 

“Loan Parties” shall mean the Borrower and the Guarantors.

 

“Loans” shall mean the Term Loans and the Revolving Facility Loans.

 

“Local Time” shall mean New York City time (daylight or standard, as
applicable); provided that, with respect to any Alternate Currency Loan, “Local
Time” shall mean the local time of the applicable Lending Office.

 

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time (subject to the last paragraph of Section 9.08(b)).

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

41

--------------------------------------------------------------------------------



 

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
Loan Documents or the rights and remedies of the Administrative Agent and the
Lenders thereunder.

 

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Borrower or any Subsidiary in an aggregate
principal amount exceeding $40,000,000; provided that in no event shall any
Qualified Receivables Facility be considered Material Indebtedness.

 

“Material Subsidiary” shall mean any Subsidiary, other than an Immaterial
Subsidiary.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Merger” shall have the meaning assigned to such term in the first recitals
hereto.

 

“Merger Agreement” shall mean the Agreement and Plan of Merger, dated as of
August 14, 2018, by and among the Borrower, the Target and Merger Sub
(including, but not limited to, all schedules and exhibits thereto, and after
giving effect to any alteration, amendment, modification, supplement or waiver
permitted by Section 4.01(i)).

 

“Merger Agreement Target Representations” shall mean such of the representations
made by the Target in the Merger Agreement as are material to the interests of
the Lenders (in their capacities as such), but only to the extent that the
Borrower has the right to terminate the obligations of the Borrower and Merger
Sub (or to refuse to consummate the Merger) under the Merger Agreement as a
result of the failure of such representations to be accurate.

 

“Merger Sub” shall mean Cobalt Merger Sub Corporation, a Texas corporation.

 

“Minimum L/C Collateral Amount” shall mean, at any time, in connection with any
Letter of Credit, (i) with respect to Cash Collateral consisting of cash or
deposit account balances, an amount equal to 102% of the Revolving L/C Exposure
with respect to such Letter of Credit at such time and (ii) otherwise, an amount
sufficient to provide credit support with respect to such Revolving L/C Exposure
as determined by the Administrative Agent and the Issuing Banks in their sole
discretion.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

 

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

42

--------------------------------------------------------------------------------



 

“Net Proceeds” shall mean:

 

(a)                                 100% of the cash proceeds actually received
by the Borrower or any Subsidiary (including any cash payments received by way
of deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but only as and when
received) from any Asset Sale under Section 6.05(d) (except for any Permitted
Sale Lease-Back Transaction described in clauses (i) — (iii) of the definition
thereof) or Section 6.05(g), net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer Taxes, deed or mortgage recording Taxes,
other customary expenses and brokerage, consultant and other customary fees
actually incurred in connection therewith, (ii) required payments of
Indebtedness (other than Indebtedness incurred under the Loan Documents or Other
First Lien Debt) and required payments of other obligations relating to the
applicable asset to the extent such Indebtedness or other obligations are
secured by a Lien permitted hereunder (other than pursuant to the Loan
Documents, Other First Lien Debt and other than obligations secured by a Junior
Lien), (iii) repayments of Other First Lien Debt (limited to its proportionate
share of such prepayment, based on the amount of such then outstanding debt as a
percentage of all then outstanding Indebtedness incurred under the Loan
Documents (other than Other Incremental Term Loans and Refinancing Term Loans
that rank junior in right of security with the Initial Term Loans) and Other
First Lien Debt), (iv) Taxes paid or payable (in the good faith determination of
the Borrower) as a direct result thereof, and (v) the amount of any reasonable
reserve established in accordance with GAAP against any adjustment to the sale
price or any liabilities (other than any Taxes deducted pursuant to
clause (i) or (iv) above) (x) related to any of the applicable assets and
(y) retained by the Borrower or any of the Subsidiaries including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations (provided that
(1) the amount of any reduction of such reserve (other than in connection with a
payment in respect of any such liability), prior to the date occurring 18 months
after the date of the respective Asset Sale, shall be deemed to be cash proceeds
of such Asset Sale occurring on the date of such reduction and (2) the amount of
any such reserve that is maintained as of the date occurring 18 months after the
date of the applicable Asset Sale shall be deemed to be Net Proceeds from such
Asset Sale as of such date); provided, that, if the Borrower shall deliver a
certificate of a Responsible Officer of the Borrower to the Administrative Agent
promptly following receipt of any such proceeds setting forth the Borrower’s
intention to use any portion of such proceeds, within 455 days of such receipt,
to acquire, maintain, develop, construct, improve, upgrade or repair assets
useful in the business of the Borrower and the Subsidiaries or to make Permitted
Business Acquisitions and other Investments permitted hereunder (excluding
Permitted Investments or intercompany Investments in Subsidiaries) or to
reimburse the cost of any of the foregoing incurred on or after the date on
which the Asset Sale giving rise to such proceeds was contractually committed
(other than inventory), such portion of such proceeds shall not constitute Net
Proceeds except to the extent not, within 455 days of such receipt, so used or
contractually committed to be so used (it being understood that if any portion
of such proceeds are not so used within such 455 day period but within such 455
day period are

 

43

--------------------------------------------------------------------------------



 

contractually committed to be used, then such remaining portion if not so used
within 180 days following the end of such 455 day period shall constitute Net
Proceeds as of such date without giving effect to this proviso); provided,
further, that no net cash proceeds calculated in accordance with the foregoing
realized in a single transaction or series of related transactions shall
constitute Net Proceeds unless such net cash proceeds shall exceed $25,000,000
(and thereafter only net cash proceeds in excess of such amount shall constitute
Net Proceeds);

 

(b)                                 100% of the cash proceeds actually received
by the Borrower or any Subsidiary (including casualty insurance settlements and
condemnation awards, but only as and when received) from any Recovery Event, net
of (i) attorneys’ fees, accountants’ fees, transfer Taxes, deed or mortgage
recording Taxes on such asset, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,
(ii) required payments of Indebtedness (other than Indebtedness incurred under
the Loan Documents or Other First Lien Debt) and required payments of other
obligations relating to the applicable asset to the extent such Indebtedness or
other obligations are secured by a Lien permitted hereunder (other than pursuant
to the Loan Documents, Other First Lien Debt and other than obligations secured
by a Junior Lien), (iii) repayments of Other First Lien Debt (limited to its
proportionate share of such prepayment, based on the amount of such then
outstanding debt as a percentage of all then outstanding Indebtedness incurred
under the Loan Documents (other than Other Incremental Term Loans and
Refinancing Term Loans that rank junior in right of security with the Initial
Term Loans) and Other First Lien Debt, and (iv) Taxes paid or payable (in the
good faith determination of the Borrower) as a direct result thereof; provided,
that, if the Borrower shall deliver a certificate of a Responsible Officer of
the Borrower to the Administrative Agent promptly following receipt of any such
proceeds setting forth the Borrower’s intention to use any portion of such
proceeds, within 455 days of such receipt, to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of the
Borrower and the Subsidiaries or to make Permitted Business Acquisitions and
other Investments permitted hereunder (excluding Permitted Investments or
intercompany Investments in Subsidiaries) or to reimburse the cost of any of the
foregoing incurred on or after the date on which the Recovery Event giving rise
to such proceeds was contractually committed (other than inventory, except to
the extent the proceeds of such Recovery Event are received in respect of
inventory), such portion of such proceeds shall not constitute Net Proceeds
except to the extent not, within 455 days of such receipt, so used or
contractually committed to be so used (it being understood that if any portion
of such proceeds are not so used within such 455 day period but within such 455
day period are contractually committed to be used, then such remaining portion
if not so used within 180 days following the end of such 455 day period shall
constitute Net Proceeds as of such date without giving effect to this proviso);
provided, further, that no net cash proceeds calculated in accordance with the
foregoing realized in a single transaction or series of related transactions
shall constitute Net Proceeds unless such net cash proceeds shall exceed
$25,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Proceeds); and

 

44

--------------------------------------------------------------------------------



 

(c)                                  100% of the cash proceeds from the
incurrence, issuance or sale by the Borrower or any Subsidiary of any
Indebtedness (other than Excluded Indebtedness, except for Refinancing Notes and
Refinancing Term Loans), net of all fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.

 

“New Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Non-LIBO Quoted Currency” shall mean any currency other than a LIBO Quoted
Currency.

 

“Note” shall have the meaning assigned to such term in Section 2.09(e).

 

“NYFRB” shall mean the Federal Reserve Bank of New York.

 

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds Rate
in effect on such day and (b) the Overnight Rate in effect on such day (or for
any day that is not a Business Day, for the immediately preceding Business Day);
provided that if none of such rates are published for any day that is a Business
Day, the term “NYFRB Rate” shall mean the rate for a federal funds transaction
quoted at 11:00 a.m. on such day received by the Administrative Agent from a
federal funds broker of recognized standing selected by it; provided, further,
that if any of the aforesaid rates shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations of the Borrower or any Subsidiary in respect of any Secured Cash
Management Agreement and (c) obligations of any Loan Party in respect of any
Secured Hedge Agreement (including, in each case, monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding).

 

“OECD” shall mean the Organization for Economic Cooperation and Development.

 

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
the Treasury.

 

“Other First Lien Debt” shall mean obligations secured by Other First Liens.

 

“Other First Liens” shall mean Liens on the Collateral that are equal and
ratable with the Liens thereon securing the Initial Term Loans (and other Loan
Obligations that are secured by Liens on the Collateral ranking equally and
ratably with the Initial Term Loans) pursuant to a Permitted First Lien
Intercreditor Agreement, which Permitted First Lien Intercreditor

 

45

--------------------------------------------------------------------------------



 

Agreement (together with such amendments to the Security Documents and any other
Intercreditor Agreements, if any, as are reasonably necessary or advisable (and
reasonably acceptable to the Collateral Agent) to give effect to such Liens)
shall be entered into in connection with a permitted incurrence of any such
Liens (unless a Permitted First Lien Intercreditor Agreement and/or Security
Documents (as applicable) covering such Liens are already in effect).

 

“Other Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.21(a).

 

“Other Revolving Facility Commitments” shall mean, collectively, (a) Extended
Revolving Facility Commitments to make Extended Revolving Loans and
(b) Replacement Revolving Facility Commitments.

 

“Other Revolving Loans” shall mean, collectively (a) Extended Revolving Loans
and (b) Replacement Revolving Loans.

 

“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise, transfer, sales, property, intangible, mortgage recording or
similar Taxes arising from any payment made hereunder or under any other Loan
Document or from the execution, registration, delivery or enforcement of,
consummation or administration of, from the receipt or perfection of security
interest under, or otherwise with respect to, the Loan Documents.

 

“Other Term Facilities” shall mean the Other Term Loan Commitments and the Other
Term Loans made thereunder.

 

“Other Term Loan Commitments” shall mean, collectively, (a) Incremental Term
Loan Commitments and (b) commitments to make Refinancing Term Loans.

 

“Other Term Loan Installment Date” shall have, with respect to any Class of
Other Term Loans established pursuant to an Incremental Assumption Agreement, an
Extension Amendment or a Refinancing Amendment, the meaning assigned to such
term in Section 2.10(a)(ii).

 

“Other Term Loans” shall mean, collectively, (a) Other Incremental Term Loans,
(b) Extended Term Loans and (c) Refinancing Term Loans.

 

“Overnight Rate” shall mean, for any day, with respect to any amount, the rate
comprised of both overnight federal funds and overnight eurocurrency borrowings
by U.S.-managed banking offices of depository institutions, as such composite
rate shall be determined by the NYFRB as set forth on its public website from
time to time, and published on the next succeeding Business Day by the NYFRB as
an overnight bank funding rate.

 

“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c).

 

“Participating Member State” shall mean each state so described in any EMU
Legislation.

 

46

--------------------------------------------------------------------------------



 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties in the form attached hereto as
Exhibit I, or such other form as is reasonably satisfactory to the
Administrative Agent, as the same may be supplemented from time to time to the
extent required by Section 5.04(f).

 

“Permitted Business Acquisition” shall mean any acquisition by the Borrower or a
Subsidiary of all or substantially all the assets or business of, or all or
substantially all the Equity Interests (other than directors’ qualifying shares)
not previously held by the Borrower and its Subsidiaries in, or merger,
consolidation or amalgamation with, a person or business unit or division or
line of business of a person (or any subsequent investment made in a person or
business unit or division or line of business previously acquired in a Permitted
Business Acquisition), if (i) subject to Section 1.07, no Event of Default shall
have occurred and be continuing immediately after giving effect thereto or would
result therefrom; (ii) subject to Section 1.07, the Borrower shall be in Pro
Forma Compliance with the Financial Covenant (if then in effect) immediately
after giving effect to such acquisition or investment and any related
transactions; (iii) to the extent required by Section 5.10, any person acquired
in such acquisition shall be merged into a Loan Party or become upon
consummation of such acquisition a Guarantor; and (iv) the aggregate cash
consideration in respect of all such acquisitions and investments in assets that
are not owned by the Loan Parties or in Equity Interests in persons that are not
Guarantors or do not become Guarantors, in each case upon consummation of such
acquisition, shall not exceed the sum of (X) the greater of $125.0 million and
5.0% of Consolidated Total Assets when made, plus (Y) (A) an amount equal to any
returns (in the form of dividends or other distributions or net sale proceeds)
received by any Loan Party in respect of any assets not owned directly by Loan
Parties or Equity Interests in persons that are not Guarantors or do not become
Guarantors that were acquired in such Permitted Business Acquisitions in
reliance on the basket in clause (X) above (excluding any such returns in excess
of the amount originally invested) and (B) any amounts in excess thereof that
can be, and are, permitted as Investments (and treated as Investments) made
under a clause of Section 6.04 other than clause (k) thereof.

 

“Permitted Debt” shall mean Indebtedness for borrowed money incurred by the
Borrower or any Guarantor, provided that (i) any such Permitted Debt, if
guaranteed, shall not be guaranteed by any Subsidiary other than a Guarantor
and, if secured (as permitted by Sections 6.01 and 6.02), shall be secured
solely by all or some portion of the Collateral pursuant to security documents
no more favorable to the secured party or party, taken as a whole (as determined
by the Borrower in good faith), than the Security Documents, (ii) any such
Permitted Debt, if secured, shall be subject to an Intercreditor Agreement
reasonably satisfactory to the Administrative Agent and (iii) such Permitted
Debt shall not mature prior to the date that is the latest final maturity date
of the Loans and Revolving Facility Commitments existing at the time of such
incurrence (or in the case of unsecured Indebtedness, Indebtedness secured by
Junior Liens or Junior Financing, until the date that is 91 days thereafter),
and the Weighted Average Life to Maturity of any such Permitted Debt shall be no
shorter than the remaining Weighted

 

47

--------------------------------------------------------------------------------



 

Average Life to Maturity of the Loans with the latest final maturity at the time
of such incurrence.

 

“Permitted First Lien Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be equal and ratable with the Liens
securing the Initial Term Loans (and other Loan Obligations that are secured by
Liens on the Collateral ranking equally and ratably with the Liens securing the
Initial Term Loans), one or more intercreditor agreements, each of which shall
be substantially in the form of Exhibit K or otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Permitted Incremental Term A Loans” shall mean Other Incremental Term Loans
with amortization in excess of 1.0% per year that are designated as such in the
applicable Incremental Assumption Agreement; provided that such designation
shall only be permitted to the extent (i) the aggregate principal amount of all
Permitted Incremental Term A Loans outstanding would not exceed $250 million,
(ii) the final maturity date of such Other Incremental Term Loans is no earlier
than the Revolving Facility Maturity Date, and (iii) the Administrative Agent
reasonably determines that such Other Incremental Term Loans are being primarily
syndicated to regulated banks in the primary syndication thereof.

 

“Permitted Investments” shall mean:

 

(a)                                 readily marketable obligations issued or
directly and fully guaranteed or insured by the United States of America, any
member of the European Union or, in the case of Foreign Subsidiaries or foreign
operations, any country that is a member of the OECD, or in each case any agency
or instrumentality thereof, with maturities not exceeding two years from the
date of acquisition thereof;

 

(b)                                 (i) time deposits with, or certificates of
deposit, money market deposits or banker’s acceptances and other bank deposits
of, any commercial bank or (ii) overnight federal funds transactions that are
issued or sold by any bank or its holding company or by a commercial banking
institution that (A)(1)(x) is a Lender or (y) is organized under the laws of the
United States of America, any state thereof or the District of Columbia or is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States of America, any state thereof or the District of
Columbia, and is a member of the Federal Reserve System, (2) issues (or the
parent of which issues) commercial paper rated as described in clause (d)(i) of
this definition and (3) has combined capital and surplus of at least
$500,000,000 or (B) in the case of Foreign Subsidiaries or foreign operations, a
commercial banking institution organized under the laws of any country that is a
member of the OECD and whose short-term commercial paper rating from S&P is at
least A-1 or the equivalent thereof or from Moody’s is at least P-1 or the
equivalent thereof, in each case with maturities of not more than one year from
the date of acquisition thereof;

 

(c)                                  repurchase obligations with a term of not
more than 2 years for underlying securities of the types described in clause
(a) above entered into with a bank meeting the qualifications described in
clause (b) above;

 

48

--------------------------------------------------------------------------------



 

(d)                                 (i) commercial paper, maturing not more than
two years after the date of acquisition thereof, issued by any person organized
under the laws of any state of the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act)) or (ii) tax exempt variable
rate commercial paper, tax-exempt adjustable rate option tender bonds and other
tax-exempt bonds or notes issued by municipalities in the United States of
America, having a short term rating of at least MIG-1 or VMIG-1 or SP-1 or a
long term rating of at least AA by S&P or Aa2 by Moody’s;

 

(e)                                  securities with maturities of two years or
less from the date of acquisition, issued or fully guaranteed by any State of
the United States of America, or by any political subdivision or taxing
authority thereof, or by any corporation, or any asset backed securities of such
maturity, in each case rated at least A by S&P or A2 by Moody’s (or such similar
equivalent rating or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act));

 

(f)                                   shares of mutual funds whose investment
guidelines restrict 95% of such funds’ investments to those satisfying the
provisions of clauses (a) through (e);

 

(g)                                  Investments, classified in accordance with
GAAP as current assets of the Borrower or any of its Subsidiaries, in money
market investment programs that are (i) registered under the Investment Company
Act of 1940 and (ii) rated AA by S&P or Aa2 by Moody’s;

 

(h)                                 time deposit accounts, certificates of
deposit, money market deposits, banker’s acceptances and other bank deposits in
an aggregate face amount not in excess of 0.5% of the total assets of the
Borrower and the Subsidiaries, on a consolidated basis, as of the end of the
Borrower’s most recently completed fiscal year;

 

(i)                                     with respect to any Foreign Subsidiary
or foreign operations: (i) readily marketable obligations issued by the national
government of the country in which such Foreign Subsidiary maintains its chief
executive office or such Foreign Subsidiary or foreign operations conduct
business provided such country is a member of the OECD, in each case maturing
within two years after the date of investment therein, (ii) certificates of
deposit of, bankers acceptances of, or time deposits with, any commercial bank
which is organized and existing under the laws of the country in which such
Foreign Subsidiary maintains its chief executive office or such Foreign
Subsidiary or foreign operations conduct business provided such country is a
member of the OECD, and whose short-term commercial paper rating from S&P is at
least A-1 or the equivalent thereof or from Moody’s is at least P-1 or the
equivalent thereof (any such bank being an “Approved Foreign Bank”), and in each
case with maturities of not more than two years from the date of acquisition and
(iii) the equivalent of demand deposit accounts which are maintained with an
Approved Foreign Bank;

 

49

--------------------------------------------------------------------------------



 

(j)                                    instruments equivalent to those referred
to in clauses (a) through (i) above denominated in any foreign currency
comparable in credit quality and tenor to those referred to above and commonly
used by corporations for cash management purposes in any jurisdiction outside
the United States of America to the extent reasonably required in connection
with any business conducted by the Borrower or any Subsidiary organized in such
jurisdiction; and

 

(k)                                 other financial instruments or investments
as agreed by the Borrower and the Administrative Agent from time to time.

 

“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the Initial
Term Loans (and other Loan Obligations that are secured by Liens on the
Collateral ranking equally and ratably with the Liens securing the Initial Term
Loans) (including, for the avoidance of doubt, junior Liens pursuant to
Section 2.21(b)(ii)), one or more intercreditor agreements, each of which shall
be in form and substance reasonably satisfactory to the Administrative Agent.

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

“Permitted Receivables Facility Assets” shall mean (i) Receivables Assets
(whether now existing or arising in the future) of the Borrower and its
Subsidiaries which are transferred, sold and/or pledged to a Receivables Entity
or a bank, other financial institution or a commercial paper conduit or other
conduit facility established and maintained by a bank or other financial
institution, pursuant to a Qualified Receivables Facility and any related
Permitted Receivables Related Assets which are also so transferred, sold and/or
pledged to such Receivables Entity, bank, other financial institution or
commercial paper conduit or other conduit facility, and all proceeds thereof and
(ii) loans to the Borrower and its Subsidiaries secured by Receivables Assets
(whether now existing or arising in the future) and any Permitted Receivables
Related Assets of the Borrower and its Subsidiaries which are made pursuant to a
Qualified Receivables Facility.

 

“Permitted Receivables Facility Documents” shall mean each of the documents and
agreements entered into in connection with any Qualified Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, in each case as such documents and agreements may be amended,
modified, supplemented, refinanced or replaced from time to time so long as the
relevant Qualified Receivables Facility would still meet the requirements of the
definition thereof after giving effect to such amendment, modification,
supplement, refinancing or replacement.

 

“Permitted Receivables Related Assets” shall mean any other assets that are
customarily transferred, sold and/or pledged or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to Receivables Assets and any
collections or proceeds of any of the foregoing (including lock-boxes, deposit
accounts, records in respect of Receivables Assets and collections in respect of
Receivables Assets).

 

50

--------------------------------------------------------------------------------



 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) except with respect to Section 6.01(i), (i) the final maturity
date of such Permitted Refinancing Indebtedness is on or after the earlier of
(x) the final maturity date of the Indebtedness being Refinanced and (y) the
91st day following the Latest Maturity Date in effect at the time of incurrence
thereof and (ii) the Weighted Average Life to Maturity of such Permitted
Refinancing Indebtedness is greater than or equal to the lesser of (x) the
Weighted Average Life to Maturity of the Indebtedness being Refinanced and
(y) 91 days after the Weighted Average Life to Maturity of the Class of Term
Loans then outstanding with the greatest remaining Weighted Average Life to
Maturity, (c) if the Indebtedness being Refinanced is by its terms subordinated
in right of payment to any Loan Obligations, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Loan Obligations
on terms in the aggregate not materially less favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced (as
determined by the Borrower in good faith), (d) no Permitted Refinancing
Indebtedness shall have any borrower which is different than the borrower of the
respective Indebtedness being so Refinanced or have guarantors that are not (or
would not have been required to become) guarantors with respect to the
Indebtedness being so Refinanced (except that one or more Loan Parties may be
added as additional guarantors), (e) if the Indebtedness being Refinanced is
secured (and permitted to be secured), such Permitted Refinancing Indebtedness
may be secured by Liens on the same (or any subset of the) assets as secured (or
would have been required to secure) the Indebtedness being Refinanced, on terms
in the aggregate that are no less favorable to the Secured Parties than, the
Indebtedness being refinanced or on terms otherwise permitted by Section 6.02
(as determined by the Borrower in good faith) and (f) if the Indebtedness being
Refinanced was subject to a Permitted First Lien Intercreditor Agreement or a
Permitted Junior Intercreditor Agreement, and if the respective Permitted
Refinancing Indebtedness is to be secured by the Collateral, the Permitted
Refinancing Indebtedness shall likewise be subject to a Permitted First Lien
Intercreditor Agreement or a Permitted Junior Intercreditor Agreement, as
applicable.

 

“Permitted Sale Lease-Back Transaction” shall mean (i) any sale and lease-back
transaction entered into prior to the Closing Date, (ii) sale and lease-back
transactions by the Borrower or any of its Subsidiaries (including the Target
and its Subsidiaries) with aggregate net proceeds in any fiscal year not to
exceed $20,000,000 (with one year carry-forward of any unused amount of such
base amount) and (iii) any other sale and lease-back transaction, the proceeds
of which shall constitute Net Proceeds.

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

 

51

--------------------------------------------------------------------------------



 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained (at the time
of determination or at any time within the five years prior thereto) by the
Borrower, any Subsidiary or any ERISA Affiliate, and (iii) in respect of which
the Borrower, any Subsidiary or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 9.17.

 

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

 

“Prepayment-Based Incremental Facility” shall have the meaning assigned to such
term in the definition of the term “Incremental Amount.”

 

“Pricing Level” means, with respect to the Applicable Margin, at any date, the
Level in the table set forth in the definition of “Applicable Margin” that
corresponds to the then current Level of the First Lien Secured Net Leverage
Ratio.

 

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

 

“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent).  Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.

 

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the most recent Test Period ended on or before the occurrence of such event (the
“Reference Period”): (i) any Asset Sale and any asset acquisition, Investment
(or series of related Investments) in excess of $25,000,000, merger,
amalgamation, consolidation (including the Transactions) (or any similar
transaction or transactions), any dividend, distribution or other similar
payment, (ii) any operational changes or restructurings of the business of the
Borrower or any of its Subsidiaries that the Borrower or any of its Subsidiaries
has determined to make and/or made during or subsequent to the Reference Period
(including in connection with an Asset Sale or asset acquisition described in
clause (i)) and which are expected to have a continuing impact and are factually
supportable, which would include cost savings resulting from head count
reduction, closure of facilities and other operational changes and other cost
savings in connection therewith, (iii) the designation of any Subsidiary as an
Unrestricted Subsidiary or of any

 

52

--------------------------------------------------------------------------------



 

Unrestricted Subsidiary as a Subsidiary and (iv) any incurrence, repayment,
repurchase or redemption of Indebtedness (or any issuance, repurchase or
redemption of Disqualified Stock or preferred stock), other than fluctuations in
revolving borrowings in the ordinary course of business (and not resulting from
a transaction as described in clause (i) above).

 

Pro forma calculations made pursuant to the definition of this term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower.  Any such pro forma calculation may include adjustments appropriate,
in the reasonable good faith determination of the Borrower and set forth in a
certificate of a Responsible Officer of the Borrower, to reflect operating
expense reductions, other operating improvements, synergies or such operational
changes or restructurings described in clause (ii) of the immediately preceding
paragraph that are (a) reasonably expected to result from the Merger and
(b) reasonably expected to result from any other applicable pro forma event in
the twelve (12) month period following the consummation of such other pro forma
event.  The Borrower shall deliver to the Administrative Agent a certificate of
a Responsible Officer of the Borrower setting forth such demonstrable or
additional operating expense reductions and other operating improvements or
synergies and information and calculations supporting them in reasonable detail.

 

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date on which the relevant calculation is being made had
been the applicable rate for the entire period (taking into account any hedging
obligations applicable to such Indebtedness if such hedging obligation has a
remaining term in excess of 12 months). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Borrower to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP. For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period, except to the extent the outstandings thereunder
are reasonably expected to increase as a result of any transactions described in
clause (i) of the first paragraph of this definition of “Pro Forma Basis” which
occurred during the respective period or thereafter and on or prior to the date
of determination. Interest on Indebtedness that may optionally be determined at
an interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Borrower may designate.

 

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and its Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Covenant recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower for which the financial statements and
certificates required pursuant to Section 5.04 have been delivered.

 

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.22(a).

 

53

--------------------------------------------------------------------------------



 

“Pro Rata Share” shall have the meaning assigned to such term in
Section 9.08(f).

 

“Projections” shall mean the projections of the Borrower, the Target and their
respective Subsidiaries included in the Information Memorandum and any other
projections and any forward-looking statements (including statements with
respect to booked business) of such entities furnished to the Lenders or the
Administrative Agent by or on behalf of the Borrower, the Target or any of their
respective Subsidiaries prior to the Closing Date.

 

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” shall have the meaning assigned to such term in Section 9.17.

 

“Purchase Offer” shall have the meaning assigned to such term in
Section 2.25(a).

 

“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.

 

“Qualified Receivables Facility” shall mean a receivables or factoring facility
or facilities created under the Permitted Receivables Facility Documents and
which is designated as a “Qualified Receivables Facility” (as provided below),
providing for the transfer, sale and/or pledge by the Borrower and/or one or
more other Receivables Sellers of Permitted Receivables Facility Assets (thereby
providing financing to the Borrower and/or the Receivables Sellers) to (i) a
Receivables Entity (either directly or through another Receivables Seller),
which in turn shall transfer, sell and/or pledge interests in the respective
Permitted Receivables Facility Assets to third-party lenders or investors
pursuant to the Permitted Receivables Facility Documents in return for the cash
used by such Receivables Entity to acquire the Permitted Receivables Facility
Assets from the Borrower and/or the respective Receivables Sellers or (ii) a
bank or other financial institution, which in turn shall finance the acquisition
of the Permitted Receivables Facility Assets through a commercial paper conduit
or other conduit facility, or directly to a commercial paper conduit or other
conduit facility established and maintained by a bank or other financial
institution that will finance the acquisition of the Permitted Receivables
Facility Assets through the commercial paper conduit or other conduit facility,
in each case, either directly or through another Receivables Seller, so long as,
in the case of each of clause (i) and clause (ii), no portion of the
Indebtedness or any other obligations (contingent or otherwise) under such
receivables facility or facilities (x) is guaranteed by the Borrower or any
Subsidiary (excluding guarantees of obligations pursuant to Standard
Securitization Undertakings), (y) is recourse to or obligates the Borrower or
any other Subsidiary in any way (other than pursuant to Standard Securitization
Undertakings) or (z) subjects any property or asset (other than Permitted
Receivables Facility Assets, Permitted Receivables Related Assets or the Equity
Interests of any Receivables Entity) of the Borrower or any other Subsidiary
(other than a Receivables Entity), directly or indirectly, contingently or
otherwise, to the satisfaction thereof (other than pursuant to Standard
Securitization Undertakings).  Any such designation shall be evidenced to the
Administrative Agent by filing with the Administrative Agent a certificate
signed by a Financial Officer of the Borrower certifying that, to the best of
such officer’s knowledge and belief after consultation with counsel, such
designation complied with the foregoing conditions.

 

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type.”

 

54

--------------------------------------------------------------------------------



 

“Ratio-Based Incremental Facility” shall have the meaning assigned to such term
in the definition of the term “Incremental Amount.”

 

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.

 

“Receivables Assets” shall mean any right to payment created by or arising from
sales of goods, lease of goods or the rendition of services rendered no matter
how evidenced whether or not earned by performance (whether constituting
accounts, general intangibles, chattel paper or otherwise).

 

“Receivables Entity” shall mean any direct or indirect wholly owned Subsidiary
of the Borrower which engages in no activities other than in connection with the
financing of accounts receivable of the Receivables Sellers and which is
designated (as provided below) as a “Receivables Entity” (a) with which neither
the Borrower nor any of its Subsidiaries has any contract, agreement,
arrangement or understanding (other than pursuant to the Permitted Receivables
Facility Documents (including with respect to fees payable in the ordinary
course of business in connection with the servicing of accounts receivable and
related assets)) on terms less favorable to the Borrower or such Subsidiary than
those that might be obtained at the time from persons that are not Affiliates of
the Borrower (as determined by the Borrower in good faith) and (b) to which
neither the Borrower nor any other Subsidiary has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results (other than pursuant to Standard
Securitization Undertakings).  Any such designation shall be evidenced to the
Administrative Agent by filing with the Administrative Agent an officer’s
certificate of the Borrower certifying that, to the best of such officer’s
knowledge and belief after consultation with counsel, such designation complied
with the foregoing conditions.

 

“Receivables Seller” shall mean the Borrower or those Subsidiaries that are from
time to time party to the Permitted Receivables Facility Documents (other than
any Receivables Entity).

 

“Recovery Event” shall mean any event that gives rise to the receipt by the
Borrower or any of its Subsidiaries of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or Real Property (including any
improvements thereon).

 

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” and
“Refinancing” shall have meanings correlative thereto.

 

“Refinancing Amendment” shall have the meaning assigned to such term in
Section 2.23(e).

 

55

--------------------------------------------------------------------------------



 

“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.23(a).

 

“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
the Borrower or any Guarantor (whether under an indenture, a credit agreement or
otherwise) and the Indebtedness represented thereby; provided, that (a) 100% of
the Net Proceeds of such Refinancing Notes are used to permanently reduce Loans
and/or replace Commitments substantially simultaneously with the issuance
thereof; (b) the principal amount (or accreted value, if applicable) of such
Refinancing Notes does not exceed the principal amount (or accreted value, if
applicable) of the aggregate portion of the Loans so reduced and/or Commitments
so replaced (plus unpaid accrued interest and premium (including tender
premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses); (c) the final maturity date of such Refinancing Notes
is on or after the Term Facility Maturity Date or the Revolving Facility
Maturity Date, as applicable, of the Term Loans so reduced or the Revolving
Facility Commitments so replaced; (d) the Weighted Average Life to Maturity of
such Refinancing Notes is greater than or equal to the Weighted Average Life to
Maturity of the Term Loans so repaid or the Revolving Facility Commitments so
replaced; (e) the terms of such Refinancing Notes do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligations prior to
the Term Facility Maturity Date of the Term Loans so reduced or the Revolving
Facility Maturity Date of the Revolving Facility Commitments so replaced, as
applicable (other than (x) in the case of notes, customary offers to repurchase
or mandatory prepayment provisions upon a change of control, asset sale or event
of loss and customary acceleration rights after an event of default and (y) in
the case of loans, customary amortization and mandatory and voluntary prepayment
provisions which are, when taken as a whole, consistent in all material respects
with, or not materially less favorable to the Borrower and its Subsidiaries
than, those applicable to the Initial Term Loans and/or Revolving Facility
Commitments, as the case may be, with such Indebtedness to provide that any such
mandatory prepayments as a result of asset sales, events of loss, or excess cash
flow shall be allocated on a pro rata basis or a less than pro rata basis (but
not a greater than pro rata basis) with the Initial Term Loans outstanding
pursuant to this Agreement); (f) there shall be no obligor with respect thereto
that is not a Loan Party; (g) if such Refinancing Notes are secured by an asset
of any Subsidiary, any Unrestricted Subsidiary or any Affiliate of the
foregoing, the security agreements relating to such assets shall not extend to
any assets not constituting Collateral and shall be no more favorable to the
secured party or parties, taken as a whole (determined by the Borrower in good
faith) than the Security Documents (with such differences as are reasonably
satisfactory to the Administrative Agent); (h) if such Refinancing Notes are
secured, such Refinancing Notes shall be secured by all or a portion of the
Collateral, but shall not be secured by any assets of the Borrower or its
Subsidiaries other than the Collateral; (i) Refinancing Notes that are secured
by Collateral shall be subject to the provisions of a Permitted First Lien
Intercreditor Agreement or a Permitted Junior Intercreditor Agreement, as
applicable (and in any event shall be subject to a Permitted Junior
Intercreditor Agreement if the Indebtedness being Refinanced is secured on a
junior lien basis to any of the Obligations); and (j) all other terms applicable
to such Refinancing Notes (other than provisions relating to original issue
discount, upfront fees, interest rates and any other pricing terms (which
original issue discount, upfront fees, interest rates and other pricing terms
shall not be subject to the provisions set forth in this clause (j)) taken as a
whole shall (as determined by the Borrower in good faith)

 

56

--------------------------------------------------------------------------------



 

be substantially similar to, or not materially less favorable to the Borrower
and its Subsidiaries than, the terms, taken as a whole, applicable to the Term
Loans so reduced or the Revolving Facility Commitments so replaced (except to
the extent such other terms apply solely to any period after the Latest Maturity
Date, the Borrower elects to add such more restrictive terms for the benefit of
the Initial Term Loans and the Revolving Facility, or such other terms are
otherwise reasonably acceptable to the Administrative Agent).

 

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.23(a).

 

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s controlled and controlling Affiliates and the respective directors,
trustees, officers, employees, agents, advisors and members of such person and
such person’s controlled and controlling Affiliates.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.

 

“Replaced Term Loans” shall have the meaning assigned to such term in
Section 9.08(b).

 

“Replacement Revolving Facility” shall have the meaning assigned to such term in
Section 2.23(c).

 

“Replacement Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.23(c).

 

“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.23(c).

 

57

--------------------------------------------------------------------------------



 

“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.23(c).

 

“Replacement Term Loans” shall have the meaning assigned to such term in
Section 9.08(b).

 

“Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period referred to in Section 4043(c) of
ERISA has been waived, with respect to a Plan (other than a Plan maintained by
an ERISA Affiliate that is considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Section 414 of the Code).

 

“Repricing Event” shall mean (i) any prepayment or repayment of Initial Term
Loans with the proceeds of, or conversion of all or any portion of the Initial
Term Loans into, any new or replacement Indebtedness bearing interest with an
All-in Yield less than the All-in Yield applicable to the Initial Term Loans
subject to such event (as such comparative yields are determined by the
Administrative Agent) and (ii) any amendment to this Agreement which reduces the
All-in Yield applicable to the Initial Term Loans (it being understood that any
prepayment premium with respect to a Repricing Event shall apply to any required
assignment by a Non-Consenting Lender in connection with any such amendment
pursuant to Section 2.19(c)); provided that in no event shall any prepayment or
repayment of Initial Term Loans or amendment to this Agreement that is not (in
the good faith determination of the Borrower) consummated for the primary
purpose of lowering the All-in Yield applicable to the Initial Term Loans,
including in the context of a Change of Control or a Transformative Event,
constitute a Repricing Event.

 

“Required Financial Covenant Lenders” shall mean, at any time, Lenders having
Revolving Facility Commitments (or, if the Revolving Facility Commitments have
terminated, Revolving Facility Credit Exposure) that, taken together, represent
more than 50% of all Revolving Facility Commitments (or, if the Revolving
Facility Commitments have terminated, Revolving Facility Credit Exposure) at
such time; provided, that the Revolving Facility Commitments and Revolving
Facility Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Financial Covenant Lenders at any time.

 

“Required Lenders” shall mean, at any time, Lenders having Term Loans and
Revolving Facility Commitments (or, if the Revolving Facility Commitments have
terminated, Revolving Facility Credit Exposure) that, taken together, represent
more than 50% of the sum of (x) all Term Loans and (y) all Revolving Facility
Commitments (or, if the Revolving Facility Commitments have terminated,
Revolving Facility Credit Exposure) at such time; provided, that the Term Loans,
Revolving Facility Commitments and Revolving Facility Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

 

“Required Percentage” shall mean, with respect to any Excess Cash Flow Period,
50%; provided, that, if the First Lien Secured Net Leverage Ratio as of the end
of such Excess Cash Flow Period is (x) less than or equal to 2.25 to 1.00 but
greater than 1.75 to 1.00, such percentage shall be 25% or (y) less than or
equal to 1.75 to 1.00, such percentage shall be 0%.

 

58

--------------------------------------------------------------------------------



 

“Required Revolving Facility Lenders” shall mean, at any time, Revolving
Facility Lenders having Revolving Facility Commitments (or if the Revolving
Facility Commitments have terminated, Revolving Facility Credit Exposure) that,
taken together, represent more than 50% of the sum of all Revolving Facility
Commitments (or, if the Revolving Facility Commitments have terminated,
Revolving Facility Credit Exposure at such time); provided, that the Revolving
Facility Commitments and Revolving Facility Credit Exposure of any Defaulting
Lender shall be disregarded in determining Required Revolving Facility Lenders
at any time.

 

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement, official administrative pronouncement or
governmental requirement enacted, promulgated or imposed or entered into or
agreed by any Governmental Authority, in each case applicable to or binding upon
such person or any of its property or assets or to which such person or any of
its property or assets is subject.

 

“Responsible Officer” of any person shall mean any manager, executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement, or any other duly authorized employee or signatory of
such person.

 

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06.  The amount of any Restricted Payment made other than in the form
of cash or cash equivalents shall be the Fair Market Value thereof.

 

“Returns of Scheduled Equity” shall have the meaning assigned to such term in
Section 6.04(b).

 

“Reuters” shall mean Thompson Reuters Corp.

 

“Revaluation Date” shall mean (a) with respect to any Alternate Currency Letter
of Credit, each of the following: (i) each date of issuance, extension or
renewal of an Alternate Currency Letter of Credit, (ii) each date of an
amendment of any Alternate Currency Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the applicable
Issuing Bank under any Alternate Currency Letter of Credit and (iv) such
additional dates as the Administrative Agent shall determine at any time when an
Event of Default exists and (b) with respect to any Alternate Currency Loans,
each of the following: (i) each date of a Borrowing of Eurocurrency Revolving
Loans denominated in an Alternate Currency, (ii) each date of a continuation of
a Eurocurrency Revolving Loan denominated in an Alternate Currency pursuant to
Section 2.07, and (iii) such additional dates as the Administrative Agent shall
determine at any time when an Event of Default exists.

 

“Revolving Facility” shall mean the Revolving Facility Commitments of any
Class and the extensions of credit made hereunder by the Revolving Facility
Lenders of such Class and, for purposes of Section 9.08(b), shall refer to all
such Revolving Facility Commitments as a single Class.

 

59

--------------------------------------------------------------------------------



 

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class and currency.

 

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01(b), expressed as an amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under
Section 9.04, and (c) increased, extended or replaced as provided under
Section 2.21, 2.22 or 2.23.  The initial amount of each Lender’s Revolving
Facility Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance, Incremental Assumption Agreement, Extension Amendment or Refinancing
Amendment pursuant to which such Lender shall have assumed its Revolving
Facility Commitment, as applicable.  The aggregate amount of the Lenders’
Revolving Facility Commitments on the Closing Date is $200,000,000.  On the
Closing Date, there is only one Class of Revolving Facility Commitments.  After
the Closing Date, additional Classes of Revolving Facility Commitments may be
added or created pursuant to Extension Amendments or Refinancing Amendments.

 

“Revolving Facility Credit Exposure” shall mean, at any time with respect to any
Class of Revolving Facility Commitments, the sum of (a) the aggregate principal
amount of the Revolving Facility Loans of such Class outstanding at such time
(calculated, in the case of Alternate Currency Loans, based on the Dollar
Equivalent thereof) and (b) the Revolving L/C Exposure applicable to such
Class at such time minus, for the purpose of Section 6.11 only, the amount of
Letters of Credit that have been Cash Collateralized in an amount equal to the
Minimum L/C Collateral Amount at such time.  The Revolving Facility Credit
Exposure of any Revolving Facility Lender at any time shall be the product of
(x) such Revolving Facility Lender’s Revolving Facility Percentage of the
applicable Class and (y) the aggregate Revolving Facility Credit Exposure of
such Class of all Revolving Facility Lenders, collectively, at such time.

 

“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender, and a Lender providing Extended Revolving Facility
Commitments or Replacement Revolving Facility Commitments) with a Revolving
Facility Commitment or with outstanding Revolving Facility Loans.

 

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(b).  Unless the context otherwise requires, the term
“Revolving Facility Loans” shall include the Other Revolving Loans.

 

“Revolving Facility Maturity Date” shall mean, as the context may require,
(a) with respect to the Revolving Facility in effect on the Closing Date, the
fifth anniversary of the Closing Date and (b) with respect to any other Classes
of Revolving Facility Commitments, the maturity dates specified therefor in the
applicable Extension Amendment or Refinancing Amendment.

 

60

--------------------------------------------------------------------------------



 

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender’s Revolving Facility
Commitment of such Class.  If the Revolving Facility Commitments of such
Class have terminated or expired, the Revolving Facility Percentages of such
Class shall be determined based upon the Revolving Facility Commitments of such
Class most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

 

“Revolving Facility Termination Event” shall have the meaning assigned to such
term in Section 2.05(k).

 

“Revolving L/C Exposure” of any Class shall mean at any time the sum of (a) the
aggregate undrawn amount of all Letters of Credit applicable to such
Class outstanding at such time (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof) and (b) the aggregate
principal amount of all L/C Disbursements applicable to such Class that have not
yet been reimbursed at such time (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof).  The Revolving L/C
Exposure of any Class of any Revolving Facility Lender at any time shall mean
its applicable Revolving Facility Percentage of the aggregate Revolving L/C
Exposure applicable to such Class at such time.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standard Practices, International Chamber of
Commerce No. 590, such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided, that
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw Hill Companies, Inc. or any successor thereto.

 

“Sanctioned Country” shall mean, at any time, a country, region or territory
which is itself the subject or target of any Sanctions (including on the Closing
Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” shall mean, at any time, (a) any person listed in any
Sanctions-related list of designated persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom, (b) any person operating,
organized or resident in a Sanctioned Country or (c) any person owned or
controlled by any such person or persons described in the foregoing clauses
(a) or (b).

 

“Sanctions” shall mean all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those

 

61

--------------------------------------------------------------------------------



 

administered by OFAC or the U.S. Department of State or (b) the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom.

 

“Scheduled Loans” shall have the meaning assigned to such term in
Section 6.04(b).

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between the Borrower or any Subsidiary and any Cash
Management Bank, including any such Cash Management Agreement that is in effect
on the Closing Date, unless when entered into such Cash Management Agreement is
designated in writing by the Borrower and such Cash Management Bank to the
Administrative Agent to not be included as a Secured Cash Management Agreement.

 

“Secured Hedge Agreement” shall mean any Hedging Agreement that is entered into
by and between any Loan Party and any Hedge Bank, including any such Hedging
Agreement that is in effect on the Closing Date, unless when entered into such
Hedging Agreement is designated in writing by the Borrower and such Hedge Bank
to the Administrative Agent to not be included as a Secured Hedge Agreement. 
Notwithstanding the foregoing, for all purposes of the Loan Documents, any
Guarantee of, or grant of any Lien to secure, any obligations in respect of a
Secured Hedge Agreement by a Guarantor shall not include any Excluded Swap
Obligations with respect to such Guarantor.

 

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each Issuing Bank, each Hedge Bank that is party
to any Secured Hedge Agreement, each Cash Management Bank that is party to any
Secured Cash Management Agreement and each Subagent appointed pursuant to
Section 8.02 by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Documents” shall mean the Collateral Agreement, each Notice of Grant
of Security Interest in Intellectual Property (as defined in the Collateral
Agreement) and each other security agreement, pledge agreement or other
instruments or documents executed and delivered pursuant to the foregoing or
entered into or delivered after the Closing Date to the extent required by this
Agreement or any other Loan Document, including pursuant to Section 5.10.

 

“Similar Business” shall mean (i) any business the majority of whose revenues
are derived from business or activities conducted by the Borrower and its
Subsidiaries on the Closing Date, (ii) any business that is a natural outgrowth
or reasonable extension, development or expansion of any such business or any
business similar, reasonably related, incidental, complementary or ancillary to
any of the foregoing or (iii) any business that in the Borrower’s good faith
business judgment constitutes a reasonable diversification of businesses
conducted by the Borrower and its Subsidiaries.

 

62

--------------------------------------------------------------------------------



 

“SIBOR Screen Rate” shall mean, for any day and time, with respect to any
Eurocurrency Loan denominated in Singapore Dollars for any Interest Period, the
rate per annum administered by the Association of Banks in Singapore (or any
other person that takes over the administration of such rate) for Singapore
Dollars with a tenor equal to such Interest Period displayed on page ABSFIX01 of
the Reuters screen (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen or service
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion); provided that if the SIBOR
Screen Rate shall be less than zero, the SIBOR Screen Rate shall be deemed to be
zero for purposes of this Agreement.

 

“Singapore Dollar” shall mean the lawful currency of the Republic of Singapore.

 

“Specified Representations” shall mean those representations and warranties with
respect to the Borrower and the Guarantors set forth in (A) Sections 3.01(a),
3.01(d), 3.02(a), 3.02(b)(i)(B), and 3.03, (B) Sections 3.10, 3.11, 3.17
(subject to the limitations set forth in the last paragraph of the definition of
“Collateral and Guarantee Requirement”) and 3.18, and (C) Section 3.22 and the
second sentence of Section 3.23.

 

“Spot Rate” shall mean, with respect to any currency, the rate determined by the
Administrative Agent, using the rate of exchange for the purchase of Dollars
with the Alternate Currency last provided (either by publication or otherwise
provided to the Administrative Agent) by the applicable Reuters source on the
Business Day, Local Time, immediately preceding the date of determination or if
such service ceases to be available or ceases to provide a rate of exchange for
the purchase of Dollars with the Alternate Currency, as provided by such other
publicly available information service which provides that rate of exchange at
such time in place of Reuters chosen by the Administrative Agent in its sole
discretion (or if such service cease to be available or ceases to provide such
rate of exchange, the equivalent of such amount in Dollars as determined by the
Administrative Agent using any method of determination it deems appropriate in
its sole discretion).

 

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary thereof
in connection with a Qualified Receivables Facility which are reasonably
customary (as determined in good faith by the Borrower) in an accounts
receivable financing transaction in the commercial paper, term securitization or
structured lending market.

 

“Standby Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal by
the Federal Reserve Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D).  Such reserve percentage
shall include those imposed pursuant to Regulation D.  Eurocurrency Loans shall
be deemed to constitute

 

63

--------------------------------------------------------------------------------



 

eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D or any comparable
regulation.  The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.

 

“Sterling” shall mean the lawful currency of the United Kingdom.

 

“Subagent” shall have the meaning assigned to such term in Section 8.02.

 

“subsidiary” shall mean, with respect to any person (referred to in this
definition as the “parent”), any corporation, limited liability company,
partnership, association or other business entity (a) of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or more than 50% of the general partnership
interests are, at the time any determination is being made, directly or
indirectly, owned, Controlled or held, or (b) that is, at the time any
determination is made, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

 

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower.  Notwithstanding the foregoing (and except for purposes of the
definition of “Unrestricted Subsidiary” contained herein) an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrower or any of its
Subsidiaries for purposes of this Agreement.

 

“Subsidiary Redesignation” shall have the meaning provided in the definition of
the term “Unrestricted Subsidiary.”

 

“Successor Borrower” shall have the meaning assigned to such term in
Section 6.05(n).

 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Target” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Taxes” shall mean all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

 

“Term Borrowing” shall mean any Initial Term Borrowing or any Borrowing of Other
Term Loans.

 

“Term Facility” shall mean the Initial Term Facility and/or any or all of the
Other Term Facilities.

 

“Term Facility Commitment” shall mean the commitment of a Term Lender to make
Term Loans, including Initial Term Loans and/or Other Term Loans.

 

64

--------------------------------------------------------------------------------



 

“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Initial Term Facility, the Initial Term Facility Maturity Date
and (b) with respect to any other Class of Term Loans, the maturity dates
specified therefor in the applicable Incremental Assumption Agreement, Extension
Amendment or Refinancing Amendment.

 

“Term Lender” shall mean a Lender (including an Incremental Term Loan Lender, an
Extended Term Loan Lender and a Refinancing Term Loan Lender) with a Term
Facility Commitment or with outstanding Term Loans.

 

“Term Loan Installment Date” shall mean any Initial Term Loan Installment Date
or any Other Term Loan Installment Date.

 

“Term Loans” shall mean the Initial Term Loans and/or the Other Term Loans.

 

“Term Yield Differential” shall have the meaning assigned to such term in
Section 2.21(b)(v).

 

“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other expenses or amounts payable under any Loan Document shall have been
paid in full in cash (other than in respect of contingent indemnification and
expense reimbursement claims not then due), and (c) all Letters of Credit (other
than those that have been Cash Collateralized with the Minimum L/C Collateral
Amount in accordance with Section 2.05(k)) have been cancelled or have expired
and all amounts drawn or paid thereunder have been reimbursed in full in cash.

 

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b); provided that
prior to the first date financial statements have been delivered pursuant to
Section 5.04(a) or 5.04(b), the Test Period in effect shall be the most recently
ended full four fiscal quarter period prior to the Closing Date for which
financial statements would have been required to be delivered hereunder had the
Closing Date occurred prior to the end of such period.

 

“Third Party Funds” shall mean any accounts or funds, or any portion thereof,
received by the Borrower or any of its Subsidiaries as agent on behalf of third
parties in accordance with a written agreement that imposes a duty upon the
Borrower or one or more of its Subsidiaries to collect and remit those funds to
such third parties.

 

“Total Net Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated Total Net Debt as of such date to (b) Adjusted
Consolidated EBITDA for the most recently ended Test Period for which financial
statements of the Borrower have been delivered (or were required to be
delivered) as required by this Agreement, all determined on a consolidated basis
in accordance with GAAP; provided, that Adjusted Consolidated EBITDA shall be
determined for the relevant Test Period on a Pro Forma Basis.

 

65

--------------------------------------------------------------------------------



 

“Trade Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Transaction Documents” shall mean the Merger Agreement and the Loan Documents.

 

“Transactions” shall mean, collectively (a) the consummation of the Merger;
(b) the Closing Date Refinancing; (c) the other transactions to occur pursuant
to or in connection with the Transaction Documents; and (d) the payment of all
fees and expenses to be paid and owing in connection with the foregoing.

 

“Transformative Event” shall mean any merger, acquisition, investment,
dissolution, liquidation, consolidation or disposition that is either (a) not
permitted by the terms of the Loan Documents immediately prior to the
consummation of such transaction or (b) if permitted by the terms of the Loan
Documents immediately prior to the consummation of such transaction, would not
provide the Borrower and its Subsidiaries with adequate flexibility under the
Loan Documents for the continuation and/or expansion of their combined
operations following such transaction, as reasonably determined by the Borrower
acting in good faith.

 

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“United States” shall mean the United States of America.

 

“Unreimbursed Amount” shall have the meaning assigned to such term in
Section 2.05(e).

 

“Unrestricted Cash Amount” shall mean, on any date, the amount of cash or
Permitted Investments of the Borrower or any of its Subsidiaries that would not
appear as “restricted” on a consolidated balance sheet of the Borrower or any of
its Subsidiaries.

 

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrower, whether
now owned or acquired or created after the Closing Date, that is designated on
or after the Closing Date by the Borrower as an Unrestricted Subsidiary
hereunder by written notice to the Administrative Agent; provided, that the
Borrower shall only be permitted to so designate a new Unrestricted Subsidiary
on or after the Closing Date so long as (a) no Default or Event of Default has
occurred and is continuing or would result therefrom, (b) immediately after
giving effect to such designation, the Borrower shall be in Pro Forma Compliance
with the Financial Covenant (whether or not the Financial Covenant is then in
effect) as of the last day of the then most recently ended Test Period, (c) all
Investments in such Unrestricted Subsidiary at the time of designation (as
contemplated by the immediately following sentence) are permitted in

 

66

--------------------------------------------------------------------------------



 

accordance with the relevant requirements of Section 6.04, (d) such Subsidiary
being designated as an “Unrestricted Subsidiary” shall also, concurrently with
such designation and thereafter, constitute an “unrestricted subsidiary” under
any Material Indebtedness issued or incurred on or after the Closing Date,
(e) such Subsidiary was not previously designated as an Unrestricted Subsidiary
and thereafter re-designated as a Subsidiary, and (f) if such designation is on
the Closing Date, the designation shall not occur until the conditions set forth
in Section 4.01 are satisfied (or waived in accordance with Section 9.08) and
the funding of the Initial Term Loans has occurred; and (2) any subsidiary of an
Unrestricted Subsidiary (unless transferred to such Unrestricted Subsidiary or
any of its subsidiaries by the Borrower or one or more of its Subsidiaries after
the date of the designation of the parent entity as an “Unrestricted Subsidiary”
hereunder, in which case the subsidiary so transferred would be required to be
independently designated in accordance with preceding clause (1)). The
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrower (or its Subsidiaries) therein at the date of
designation in an amount equal to the Fair Market Value of the Borrower’s (or
its Subsidiaries’) Investments therein, which shall be required to be permitted
on such date in accordance with Section 6.04 (and not as an Investment permitted
thereby in a Subsidiary).  The Borrower may designate any Unrestricted
Subsidiary to be a Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided, that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom (after giving effect to
the provisions of the immediately succeeding sentence), (ii) immediately after
giving effect to such redesignation, the Borrower shall be in Pro Forma
Compliance with the Financial Covenant (whether or not the Financial Covenant is
then in effect) as of the last day of the most recently ended Test Period and
(iii) the Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by a Responsible Officer of the Borrower, certifying to the
best of such officer’s knowledge, compliance with the requirements of the
preceding clause (i).  The designation of any Unrestricted Subsidiary as a
Subsidiary on or after the Closing Date shall constitute (i) the incurrence at
the time of designation of any Investment, Indebtedness or Liens of such
Subsidiary existing at such time and (ii) a return on any Investment by the
applicable Loan Party (or its relevant Subsidiaries) in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the Fair
Market Value at the date of such designation of such Loan Party’s (or its
relevant Subsidiaries’) Investment in such Subsidiary.

 

“U.S. Person” shall mean any person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.17(d)(ii)(A)(3).

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing:  (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date

 

67

--------------------------------------------------------------------------------



 

and the making of such payment; by (b) the then outstanding principal amount of
such Indebtedness.

 

“Wholly Owned Domestic Subsidiary” shall mean a Wholly Owned Subsidiary that is
also a Domestic Subsidiary.

 

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.  Unless the
context otherwise requires, “Wholly Owned Subsidiary” shall mean a Subsidiary of
the Borrower that is a Wholly Owned Subsidiary of the Borrower.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

“Yen” shall mean the lawful currency of Japan.

 

Section 1.02                             Terms Generally; GAAP.  The definitions
set forth or referred to in Section 1.01 shall apply equally to both the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  All references herein to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require.  Except as otherwise expressly provided
herein, any reference in this Agreement to any Loan Document shall mean such
document as amended, restated, amended and restated, supplemented or otherwise
modified from time to time.  Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided, that if at any time, any change
in GAAP would affect the computation of any financial ratio or requirement in
the Loan Documents and the Borrower notifies the Administrative Agent that the
Borrower requests an amendment (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment), the Administrative
Agent, the Lenders and the Borrower shall, at no cost to the Borrower, negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such financial ratio or
requirement shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such provision
is amended in accordance herewith.  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards

 

68

--------------------------------------------------------------------------------



 

Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value,” as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) for the avoidance of doubt, except as provided in the
definition of “Consolidated Net Income,” without giving effect to the financial
condition, results and performance of the Unrestricted Subsidiaries.

 

Section 1.03                             Effectuation of Transactions.  Each of
the representations and warranties of the Borrower contained in this Agreement
(and all corresponding definitions) are made after giving effect to the
Transactions.

 

Section 1.04                             Timing of Payment or Performance. 
Except as otherwise expressly provided herein, when the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day.

 

Section 1.05                             Times of Day.  Unless otherwise
specified herein, all references herein to times of day shall be references to
Local Time.

 

Section 1.06                             Classification of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., an “Initial Revolving Loan”) or by Type (e.g., a
“Eurocurrency Loan”) or by Class and Type (e.g., a “Eurocurrency Initial
Revolving Loan”).  Borrowings also may be classified and referred to by
Class (e.g., an “Initial Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., an “Initial Eurocurrency Revolving
Borrowing”).

 

Section 1.07                             Certain Conditions, Calculations and
Tests.

 

(a)                                 In connection with any action being taken in
connection with a Limited Condition Transaction, for purposes of:

 

(i)                                     determining compliance with any
provision of this Agreement which requires the calculation of Adjusted
Consolidated EBITDA (including, without limitation, tests measured as a
percentage of Adjusted Consolidated EBITDA), the First Lien Secured Net Leverage
Ratio or the Total Net Leverage Ratio (other than for purposes of any Applicable
Margin); or

 

(ii)                                  testing availability under baskets set
forth in this Agreement (including, without limitation, baskets measured as a
percentage of Consolidated Total Assets or by reference to the First Lien
Secured Net Leverage Ratio or the Total Net Leverage Ratio),

 

69

--------------------------------------------------------------------------------



 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be (i) in the case of a Limited Condition
Acquisition, the date the definitive agreements for such Limited Condition
Acquisition are entered into, (ii) in the case of any redemption or repayment of
Indebtedness requiring irrevocable advance notice or any irrevocable offer to
purchase Indebtedness that is not subject to obtaining financing, the date of
such irrevocable advance notice or irrevocable offer and (iii) in the case of
any declaration of a distribution or dividend in respect of, or irrevocable
advance notice of, or any irrevocable offer to, purchase, redeem or otherwise
acquire or retire for value any Equity Interests of, the Borrower that is not
subject to obtaining financing, the date of such declaration, irrevocable
advance notice or irrevocable offer (each, an “LCT Test Date”), and if, after
giving pro forma effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent Test Period ended prior to the LCT
Test Date, the Borrower could have taken such action on the relevant LCT Test
Date in compliance with such test, ratio or basket, calculated on a Pro Forma
Basis, then such test, ratio or basket shall be deemed to have been complied
with.  If the Borrower has made an LCT Election and any of the tests, ratios or
baskets for which compliance was determined or tested as of the LCT Test Date
are subsequently exceeded as a result of fluctuations in any such test, ratio or
basket, including due to fluctuations in Adjusted Consolidated EBITDA or
Consolidated Total Assets of the Borrower and its Subsidiaries, at or prior to
the consummation of the relevant transaction or action, such tests, baskets or
ratios will be deemed not to have been exceeded as a result of such fluctuations
solely for purposes of determining whether the relevant transaction or action is
permitted to be consummated or taken.  If the Borrower has made an LCT Election
for any Limited Condition Transaction, then (x) in connection with any
subsequent calculation of any test, ratio or basket availability with respect to
the incurrence of Indebtedness or Liens or the making of Investments  on or
following the relevant LCT Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated or, in the case of a
Limited Condition Acquisition, the definitive agreement for such Limited
Condition Acquisition is terminated or expires without consummation of such
Limited Condition Acquisition, any such test, ratio or basket shall be tested by
calculating the availability under such test, ratio or basket on a Pro Forma
Basis assuming such Limited Condition Transaction and other transactions in
connection therewith have been consummated (including any incurrence of
Indebtedness and any associated Lien and the use of proceeds thereof) and (y) in
connection with any calculation of any ratio, test or basket availability with
respect to the making of Restricted Payments pursuant to Section 6.06 following
the relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or, in the case of a Limited
Condition Acquisition, the definitive agreement for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, for purposes of determining whether such Restricted
Payment is permitted under this Agreement, any such test, ratio or basket shall
be tested by calculating the availability under such test, ratio or basket on a
Pro Forma Basis (i) assuming such Limited Condition Transaction and other
transactions in connection therewith have been consummated and (ii) assuming
such Limited Condition Transaction and other transactions in connection
therewith have not been consummated.

 

70

--------------------------------------------------------------------------------



 

In connection with any action being taken in connection with a Limited Condition
Transaction, for purposes of determining compliance with any provision of this
Agreement which requires that no Event of Default or Default, as applicable, has
occurred, is continuing or would result from any such action, as applicable,
such condition shall, at the option of the Borrower, be deemed satisfied, so
long as no Event of Default or Default, as applicable, exists on the LCT Test
Date.  If the Borrower has exercised its option under this Section 1.07 and any
Event of Default or Default occurs following the LCT Test Date and prior to the
consummation of the applicable transaction, any such Event of Default or Default
shall be deemed to not have occurred or be continuing for purposes of
determining whether any action being taken in connection with such Limited
Condition Transaction is permitted hereunder.

 

(b)                                 Notwithstanding anything to the contrary
herein, with respect to any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of this Agreement that does not require
compliance with a financial ratio or test (including any First Lien Secured Net
Leverage Ratio and/or Total Net Leverage Ratio) (any such amounts, the “Fixed
Amounts”) substantially concurrently with any amounts incurred or transactions
entered into (or consummated) in reliance on a provision of this Agreement that
does require compliance with any such financial ratio or test (any such amounts,
the “Incurrence-Based Amounts”), it is understood and agreed that the Fixed
Amounts (and any cash proceeds thereof) shall be disregarded in the calculation
of the financial ratio or test applicable to the Incurrence-Based Amounts in
connection with such substantially concurrent incurrence, except that such
incurrences of Indebtedness and Liens constituting Fixed Amounts shall be taken
into account for purposes of Incurrence-Based Amounts contained in Sections
6.04(x), 6.06(d) and 6.06(h).

 

Section 1.08                             Exchange Rate; Currency Equivalents.

 

(a)                                 The Administrative Agent shall determine the
Spot Rate as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Alternate Currency Letters of Credit and Alternate
Currency Loans.  Such Spot Rate shall become effective as of such Revaluation
Date and shall be the Spot Rate employed in converting any amounts between the
Dollars and each Alternate Currency until the next Revaluation Date to occur. 
No Default or Event of Default shall arise as a result of any limitation or
threshold set forth in Dollars in Article VI or clause (f) or (j) of
Section 7.01 being exceeded solely as a result of changes in currency exchange
rates from those rates applicable on the date on which such determination occurs
or in respect of which such determination is being made; provided, that with
respect to any incurrence of revolving Indebtedness, if the Borrower so elects,
such determination shall be made as of the date the commitments in respect of
such revolving Indebtedness are first established; and provided, further, that
if any Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced) and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums

 

71

--------------------------------------------------------------------------------



 

(including tender premiums), defeasance costs and other costs and expenses
incurred in connection with such refinancing.

 

(b)                                 Wherever in this Agreement in connection
with a Borrowing, conversion, continuation or prepayment of a Eurocurrency Loan
or the issuance, amendment or extension of a Letter of Credit, an amount, such
as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Loan or Letter of Credit is denominated in an Alternate
Currency, such amount shall be the Dollar Equivalent of such Alternate Currency
amount, as determined by the Administrative Agent or the applicable Issuing
Bank, as applicable.

 

Section 1.09                             Additional Alternate Currencies for
Loans.

 

(a)                                 The Borrower may from time to time request
that any a currency other than Dollars, Yen, Euros, Sterling or Singapore
Dollars become an Additional Alternate Currency for purposes hereof; provided
that such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars.  Such
request shall be subject to the approval of the Administrative Agent.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., ten (10) Business Days prior to
the date upon which the Borrower desires such currency to become an Additional
Alternate Currency (or such other time or date as may be agreed by the
Administrative Agent, in its sole discretion).  The Administrative Agent shall
promptly notify each Revolving Facility Lender thereof.  Each Revolving Facility
Lender shall notify the Administrative Agent, not later than 11:00 a.m., five
(5) Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Revolving Loans in such requested
currency.

 

(c)                                  Any failure by a Revolving Facility Lender
to respond to such request within the time period specified in clause (b) shall
be deemed to be a refusal by such Revolving Facility Lender to permit such
currency from being designated as an Additional Alternate Currency.  If the
Administrative Agent and all the Revolving Facility Lenders consent to making
such currency an Additional Alternate Currency, the Administrative Agent shall
so notify the Borrower and such currency shall thereupon be deemed for all
purposes to be an Additional Alternate Currency hereunder for purposes of any
Borrowings of Eurocurrency Revolving Loans and the issuance of any Letter of
Credit; provided, that, if the Administrative Agent notifies the Borrower that
the Administrative Agent requests an amendment to any provision hereof to
facilitate that Eurocurrency Revolving Loans be made and Letters of Credit be
issued in a currency other than Dollars, the Borrower and the Administrative
Agent shall negotiate such amendment in good faith and such amendment shall be
deemed approved by the Required Revolving Facility Lenders if the Revolving
Facility Lenders shall have received at least five Business Days’ prior written
notice of such change and the Administrative Agent shall not have received,
within five Business Days of the date of such notice to the Revolving Facility
Lenders, a written notice from the Required Revolving Facility Lenders stating
that the Required Revolving Facility Lenders object to such amendment.  If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.09 or approval of

 

72

--------------------------------------------------------------------------------



 

the amendment contemplated by this Section 1.09(c), the Administrative Agent
shall promptly so notify the Borrower.

 

Section 1.10                             Change of Currency.

 

(a)                                 Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation).  If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
and the Borrower may from time to time reasonably agree to be appropriate to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro.

 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent and the Borrower may from time to time reasonably agree to be appropriate
to reflect a change in currency of any other country and any relevant market
conventions or practices relating to the change in currency.

 

ARTICLE II

 

The Credits

 

Section 2.01                             Commitments.  Subject to the terms and
conditions set forth herein:

 

(a)                                 each Lender agrees, severally and not
jointly, to make Initial Term Loans in Dollars to the Borrower on the Closing
Date in an aggregate principal amount not to exceed its Initial Term Loan
Commitment,

 

(b)                                 each Lender agrees, severally and not
jointly, to make Revolving Facility Loans of a Class in Dollars or any Alternate
Currency to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Revolving
Facility Credit Exposure of such Class exceeding such Lender’s Revolving
Facility Commitment of such Class, (ii) the Revolving Facility Credit Exposure
of such Class exceeding the total Revolving Facility Commitments of such
Class or (iii) the outstanding amount of Alternate Currency Loans, together with
the stated amount of all outstanding Alternate Currency Letters of Credit,
exceeding the Dollar Equivalent of $50,000,000 in the aggregate.  Within the

 

73

--------------------------------------------------------------------------------



 

foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Facility Loans,

 

(c)                                  each Lender having an Incremental
Commitment agrees, severally and not jointly, subject to the terms and
conditions set forth in the applicable Incremental Assumption Agreement, to make
Incremental Loans to the Borrower, in an aggregate principal amount not to
exceed its Incremental Commitment, and

 

(d)                                 the full amount of the Initial Term Loan
Commitments must be drawn in a single drawing on the Closing Date, and amounts
of Term Loans borrowed under Section 2.01(a) or Section 2.01(c) that are repaid
or prepaid may not be reborrowed.

 

Section 2.02                             Loans and Borrowings.

 

(a)                                 Each Loan shall be made as part of a
Borrowing consisting of Loans under the same Facility and of the same Type made
by the Lenders ratably in accordance with their respective Commitments under the
applicable Facility; provided, however, that Revolving Facility Loans of any
Class shall be made by the Revolving Facility Lenders of such Class ratably in
accordance with their respective Revolving Facility Percentages on the date such
Loans are made hereunder.  The failure of any Lender to make any Loan required
to be made by it shall not relieve any other Lender of its obligations
hereunder; provided, that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

(b)                                 Subject to Section 2.14, each Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith.  Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

 

(c)                                  [Reserved].

 

(d)                                 At the commencement of each Interest Period
for any Eurocurrency Revolving Facility Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum.  At the time that each ABR Revolving Facility
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided, that an ABR Revolving Facility Borrowing may be in an
aggregate amount that is equal to the entire unused available balance of the
Revolving Facility Commitments or that is required to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e).  Borrowings of more
than one Type and Class may be outstanding at the same time; provided, however,
that the Borrower shall not be entitled to request any Borrowing that, if made,
would result in more than (i) 10 Eurocurrency Borrowings outstanding under all
Term Facilities at any time or (ii) 10 Eurocurrency Borrowings outstanding under
all Revolving Facilities at any time.  Borrowings having different Interest
Periods,

 

74

--------------------------------------------------------------------------------



 

regardless of whether they commence on the same date, shall be considered
separate Borrowings.

 

(e)                                  Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing of any Class if the Interest Period requested with
respect thereto would end after the Revolving Facility Maturity Date or Term
Facility Maturity Date for such Class, as applicable.

 

Section 2.03                             Requests for Borrowings.

 

(a)                                 To request a Revolving Facility Borrowing
and/or a Term Borrowing, the Borrower shall notify the Administrative Agent of
such request (a) in the case of a Eurocurrency Borrowing in Dollars, not later
than 12:00 noon, Local Time, three (3) Business Days before the date of the
proposed Borrowing, (b) in the case of a Eurocurrency Borrowing in an Alternate
Currency, not later than 12:00 noon, Local Time, four (4) Business Days before
the date of the proposed Borrowing or (c) in the case of an ABR Borrowing, by
telephone, not later than 12:00 noon, Local Time, on the Business Day of the
proposed Borrowing; provided, that, to request a Eurocurrency or ABR Borrowing
on the Closing Date, the Borrower shall notify the Administrative Agent of such
request by telephone no later than 5:00 p.m., Local Time, two Business Days
prior to such date (or such later time as the Administrative Agent may agree). 
Each such Borrowing Request shall be irrevocable (other than in the case of any
notice given in respect of the Closing Date, which may be conditioned upon the
consummation of the Merger) and (in the case of telephonic requests) shall be
confirmed promptly by hand delivery or electronic means to the Administrative
Agent of a written Borrowing Request signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i)                                     whether such Borrowing is to be a
Borrowing of Initial Term Loans, Other Term Loans or Revolving Facility Loans of
a particular Class, as applicable;

 

(ii)                                  the aggregate amount of the requested
Borrowing;

 

(iii)                               the date of such Borrowing, which shall be a
Business Day;

 

(iv)                              whether such Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing;

 

(v)                                 in the case of a Eurocurrency Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”;

 

(vi)                              in the case of a Eurocurrency Revolving
Facility Borrowing, the currency in which such Borrowing is to be denominated
(which shall be Dollars or an Alternate Currency); and

 

(vii)                           the location and number of the Borrower’s
account to which funds are to be disbursed.

 

75

--------------------------------------------------------------------------------



 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04                             [Reserved].

 

Section 2.05                             Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of one or
more letters of credit denominated in Dollars or any Alternate Currency in the
form of (x) trade letters of credit in support of trade obligations of the
Borrower and its Subsidiaries incurred in the ordinary course of business (such
letters of credit issued for such purposes, “Trade Letters of Credit”) and
(y) standby letters of credit issued for any other lawful purposes of the
Borrower and its Subsidiaries (such letters of credit issued for such purposes,
“Standby Letters of Credit” each such letter of credit issued hereunder,
including any Alternate Currency Letter of Credit and each Existing Letter of
Credit, a “Letter of Credit” and collectively, the “Letters of Credit”) for its
own account or for the account of any Subsidiary (in which case such Letter of
Credit shall be deemed issued for the joint and several account of the Borrower
and such Subsidiary) in a form reasonably acceptable to the applicable Issuing
Bank, at any time and from time to time during the applicable Availability
Period and prior to the date that is five (5) Business Days prior to the
applicable Revolving Facility Maturity Date; provided that, notwithstanding
anything to the contrary herein, each Issuing Bank shall only be obligated to
issue Standby Letters of Credit unless otherwise agreed by such Issuing Bank. 
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.  Notwithstanding anything herein
to the contrary:  (x) the Issuing Banks shall have no obligation hereunder to
issue, and shall not issue, any Letter of Credit the proceeds of which would be
made available to any person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement and (y) no
Issuing Bank shall at any time be obligated to issue any Letter of Credit
hereunder if (i) such issuance would violate one or more of the policies and
procedures of such Issuing Bank applicable to letters of credit generally or
(ii) such Issuing Bank does not as of the issuance date of the requested Letter
of Credit issue Letters of Credit in the requested currency.  Notwithstanding
anything to the contrary herein, on the Closing Date, the Existing Letters of
Credit shall be deemed to be Letters of Credit issued under this Agreement.

 

(b)                    Notice of Issuance, Amendment, Renewal, Extension;
Certain Conditions.  To request the issuance of a Letter of Credit (or the
amendment, renewal (other than an automatic extension in accordance with
paragraph (c) of this Section 2.05) or extension of an outstanding Letter of
Credit), the Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable

 

76

--------------------------------------------------------------------------------



 

Issuing Bank) to the applicable Issuing Bank and the Administrative Agent (at
least three (3) Business Days, in the case of a Letter of Credit denominated in
Dollars, or four (4) Business Days, in the case of a Letter of Credit
denominated in an Alternate Currency, in advance of the requested date of
issuance, amendment or extension or such shorter period as the Administrative
Agent and the Issuing Bank in their sole discretion may agree) a notice in the
form of Exhibit D-2 requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended or extended, and specifying the
date of issuance, amendment or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section 2.05), the amount and currency (which may be
Dollars or any Alternate Currency) of such Letter of Credit, the name and
address of the beneficiary thereof, whether such Letter of Credit constitutes a
Standby Letter of Credit or a Trade Letter of Credit and such other information
as shall be necessary to issue, amend or extend such Letter of Credit.  If
requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form and related
documents in connection with any request for a Letter of Credit and in
connection with any request for a Letter of Credit to be amended, renewed,
modified or extended.  A Letter of Credit shall be issued, amended or extended
only if (and upon issuance, amendment or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment or extension, (i) the Revolving Facility Credit
Exposure shall not exceed the Revolving Facility Commitments, (ii) unless the
applicable Issuing Bank otherwise agrees, the stated amount of all outstanding
Letters of Credit issued by such Issuing Bank shall not exceed the Letter of
Credit Individual Sublimit of such Issuing Bank then in effect, (iii) with
respect to such Issuing Bank, the sum of the aggregate face amount of
outstanding Letters of Credit issued by such Issuing Bank, when aggregated with
the outstanding Revolving Facility Loans funded by such Issuing Bank, shall not
exceed its Revolving Facility Commitment, (iv) the Revolving L/C Exposure shall
not exceed the applicable Letter of Credit Sublimit, (v) the stated amount of
all outstanding Alternate Currency Letters of Credit shall not exceed the Dollar
Equivalent of $50,000,000 in the aggregate and (vi) the stated amount of all
outstanding Alternate Currency Letters of Credit, together with the outstanding
amount of Alternate Currency Loans, shall not exceed the Dollar Equivalent of
$50,000,000 in the aggregate.  For the avoidance of doubt, no Issuing Bank shall
be obligated to issue an Alternate Currency Letter of Credit if such Issuing
Bank does not otherwise issue letters of credit in such Alternate Currency.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year (unless otherwise mutually agreed upon by the Borrower and the
applicable Issuing Bank) after the date of the issuance of such Letter of Credit
(or, in the case of any extension thereof, one year (unless otherwise mutually
agreed upon by the Borrower and the applicable Issuing Bank) after such renewal
or extension) and (ii) the date that is five (5) Business Days prior to the
applicable Revolving Facility Maturity Date; provided, that any Letter of Credit
may provide for automatic renewal or extension thereof for an additional period
of up to 12 months (which, in no event, shall extend beyond the date referred to
in subclause (ii) of this clause (c), except to the extent Cash Collateralized
or backstopped pursuant to an arrangement reasonably acceptable to the relevant
Issuing Bank) so long as such Letter of Credit (any such Letter of Credit, an
“Auto Renewal Letter of Credit”) permits the Issuing Bank to prevent any such
extension at least once in each twelve-month period (commencing with the

 

77

--------------------------------------------------------------------------------



 

date of issuance of such Auto Renewal Letter of Credit) by giving prior notice
to the beneficiary thereof within a time period during such twelve-month period
to be agreed upon at the time such Auto Renewal Letter of Credit is issued;
provided, further, that if the Issuing Bank consents in its sole discretion, the
expiration date on any Letter of Credit may extend beyond the date referred to
in subclause (ii) above but the participations of the Lenders with Revolving
Facility Commitments of the applicable Class shall terminate on the applicable
Revolving Facility Maturity Date. If any such Letter of Credit is outstanding or
is issued under the Revolving Facility Commitments of any Class after the date
that is five (5) Business Days prior to the Revolving Facility Maturity Date for
such Class the Borrower shall provide Cash Collateral pursuant to documentation
reasonably satisfactory to the Collateral Agent and the relevant Issuing Bank in
an amount equal to the face amount of each such Letter of Credit on or prior to
the date that is five (5) Business Days prior to such Revolving Facility
Maturity Date or, if later, such date of issuance.  Unless otherwise directed by
the applicable Issuing Bank, the Borrower shall not be required to make a
specific request to such Issuing Bank for any such renewal.  Once an Auto
Renewal Letter of Credit has been issued, the Lenders shall be deemed to have
authorized (but may not require) the applicable Issuing Bank to permit the
renewal of such Letter of Credit at any time to an expiry date not later than
such Revolving Facility Maturity Date (except as otherwise provided in the
second proviso to this clause (c)).

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
under the Revolving Facility Commitments of any Class and without any further
action on the part of the applicable Issuing Bank or the Revolving Facility
Lenders, such Issuing Bank hereby grants to each Revolving Facility Lender under
such Class, and each such Revolving Facility Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Revolving
Facility Lender’s applicable Revolving Facility Percentage of the aggregate
amount available to be drawn under such Letter of Credit (calculated, in the
case of an Alternate Currency Letter of Credit, based on the Dollar Equivalent
thereof).  In consideration and in furtherance of the foregoing, each Revolving
Facility Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Revolving Facility Lender’s applicable Revolving Facility Percentage of each L/C
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section 2.05, or of any
reimbursement payment required to be refunded to the Borrower for any reason
(calculated, in the case of an Alternate Currency Letter of Credit, based on the
Dollar Equivalent thereof).  Each Revolving Facility Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or Event of Default or reduction or termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

(e)                                  Reimbursement.  If the applicable Issuing
Bank shall make any L/C Disbursement in respect of a Letter of Credit, the
Borrower shall reimburse such L/C Disbursement by paying to the Administrative
Agent an amount equal to such L/C Disbursement (in the case of an Alternate
Currency Letter of Credit, in the Alternate Currency in which the L/C
Disbursement was made) not later than 12:00 noon, Local Time, on the day that is
one Business

 

78

--------------------------------------------------------------------------------



 

Day after notice of such L/C Disbursement is received by the Borrower, together
with accrued interest thereon from the date of such L/C Disbursement at the rate
applicable to ABR Revolving Loans of the applicable Class; provided, that the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with an ABR
Revolving Facility Borrowing of the applicable Class and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Borrowing (and with interest owing thereon from the
date of the respective L/C Disbursement).  If the Borrower fails to reimburse
any L/C Disbursement when due, then the Administrative Agent shall promptly
notify the applicable Issuing Bank and each other applicable Revolving Facility
Lender of the applicable L/C Disbursement, the payment then due from the
Borrower in respect thereof (the “Unreimbursed Amount”) and, in the case of a
Revolving Facility Lender, such Lender’s Revolving Facility Percentage thereof. 
Promptly following receipt of such notice, each Revolving Facility Lender with a
Revolving Facility Commitment of the applicable Class shall pay to the
Administrative Agent its Revolving Facility Percentage of the Unreimbursed
Amount in the same manner as provided in Section 2.06 with respect to Loans made
by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Facility Lenders), and the Administrative Agent
shall promptly pay to the applicable Issuing Bank the amounts so received by it
from the Revolving Facility Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this clause
(e), the Administrative Agent shall distribute such payment to the applicable
Issuing Bank or, to the extent that Revolving Facility Lenders have made
payments pursuant to this clause (e) to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear.  Any payment
made by a Revolving Facility Lender pursuant to this clause (e) to reimburse an
Issuing Bank for any L/C Disbursement (other than the funding of an ABR
Revolving Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligations to reimburse such L/C Disbursement.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligation to reimburse L/C Disbursements as provided in clause (e) of this
Section 2.05 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the applicable Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.05, constitute a legal or equitable discharge of, or provide a right
of setoff against, the Borrower’s obligations hereunder.

 

(g)                                  Disbursement Procedures.  The applicable
Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of
Credit.  Such Issuing Bank shall promptly notify the Administrative Agent and
the Borrower by telephone (confirmed by electronic means) of any such demand for
payment under a Letter of Credit and whether such Issuing Bank has made or will
make an L/C Disbursement thereunder; provided, that any failure to give or delay
in giving such notice shall

 

79

--------------------------------------------------------------------------------



 

not relieve the Borrower of its obligations to reimburse such Issuing Bank and
the Revolving Facility Lenders with respect to any such L/C Disbursement.

 

(h)                                 Interim Interest.  If an Issuing Bank shall
make any L/C Disbursement, then, unless the Borrower reimburses such L/C
Disbursement in full on the date such L/C Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such L/C Disbursement is made to but excluding the date that the Borrower
reimburses such L/C Disbursement, at the rate per annum then applicable to ABR
Revolving Loans of the applicable Class; provided, that, if such L/C
Disbursement is not reimbursed by the Borrower when due pursuant to clause
(e) of this Section 2.05, then Section 2.13(c) shall apply.  Interest accrued
pursuant to this clause (e) shall be for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Revolving Facility Lender pursuant to clause (e) of this Section 2.05 to
reimburse such Issuing Bank shall be for the account of such Revolving Facility
Lender to the extent of such payment.

 

(i)                                     Replacement of an Issuing Bank.  An
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Revolving Facility
Lenders of any such replacement of an Issuing Bank.  At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section 2.12. 
From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement but shall not be required to issue additional Letters
of Credit.

 

(j)                                    Cash Collateralization Following Certain
Events.  If and when the Borrower is required to Cash Collateralize any
Revolving L/C Exposure relating to any outstanding Letters of Credit pursuant to
any of Section 2.11(d), 2.11(e), 2.24(a)(v) or 7.01, the Borrower shall deposit
in an account with or at the direction of the Collateral Agent, in the name of
the Collateral Agent and for the benefit of the Revolving Facility Lenders, an
amount in cash equal to 102% of the Revolving L/C Exposure as of such date plus
any accrued but unpaid interest thereon (or, in the case of Sections 2.11(d),
2.11(e) and 2.24(a)(v), the portion thereof required by such Sections).  Each
deposit of Cash Collateral (x) made pursuant to this paragraph or (y) made by
the Administrative Agent pursuant to Section 2.24(a)(ii), in each case, shall be
held by the Collateral Agent as collateral for the payment and performance of
the obligations of the Borrower under this Agreement.  The Collateral Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account and the Borrower hereby grants the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
such account.  Other than any interest earned on the investment of such
deposits, which investments shall be made (unless an Event of Default shall be
continuing) at Borrower’s request in Permitted Investments and at the risk and
expense of the Borrower, such deposits shall not

 

80

--------------------------------------------------------------------------------



 

bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Collateral Agent to reimburse each Issuing Bank for L/C Disbursements for which
such Issuing Bank has not been reimbursed and, to the extent not so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Borrower for the Revolving L/C Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Lenders with Revolving
L/C Exposure representing greater than 50% of the total Revolving L/C Exposure),
be applied to satisfy other Loan Obligations.  If the Borrower is required to
provide an amount of Cash Collateral hereunder as a result of the occurrence of
an Event of Default or the existence of a Defaulting Lender or the occurrence of
a limit under Sections 2.11(d) or (e) being exceeded, such amount (to the extent
not applied as aforesaid) shall be returned to the Borrower within three
(3) Business Days after all Events of Default have been cured or waived or the
termination of the Defaulting Lender status or the limits under
Sections 2.11(d) and (e) no longer being exceeded, as applicable.

 

(k)                                 Cash Collateralization Following Termination
of the Revolving Facility. Notwithstanding anything to the contrary herein, in
the event of the prepayment in full of all outstanding Revolving Facility Loans
and the termination of all Revolving Facility Commitments (a “Revolving Facility
Termination Event”) in connection with which the Borrower notifies any one or
more Issuing Banks that it intends to maintain one or more Letters of Credit
initially issued under this Agreement in effect after the date of such Revolving
Facility Termination Event (each, a “Continuing Letter of Credit”), then the
security interest of the Collateral Agent in the Collateral under the Security
Documents may be terminated in accordance with Section 9.18 if each such
Continuing Letter of Credit is Cash Collateralized (in the same currency in
which such Continuing Letter of Credit is denominated) in an amount equal to the
Minimum L/C Collateral Amount, which shall be deposited with or at the direction
of each such Issuing Bank.

 

(l)                                     Additional Issuing Banks.  From time to
time, the Borrower may by notice to the Administrative Agent designate any
Lender (in addition to the initial Issuing Banks) which agrees (in its sole
discretion) to act in such capacity and is reasonably satisfactory to the
Administrative Agent as an Issuing Bank.  Each such additional Issuing Bank
shall execute a counterpart of this Agreement upon the approval of the
Administrative Agent (which approval shall not be unreasonably withheld) and
shall thereafter be an Issuing Bank hereunder for all purposes.

 

(m)                             Reporting.  Unless otherwise requested by the
Administrative Agent, each Issuing Bank (other than the Administrative Agent or
its Affiliates) shall (i) provide to the Administrative Agent copies of any
notice received from the Borrower pursuant to Section 2.05(b) no later than the
next Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend or extend any Letter of Credit, the date of such
issuance, amendment or extension, and the aggregate face amount of the Letters
of Credit to be issued, amended or extended by it and outstanding after giving
effect to such issuance, amendment or extension occurred (and whether the amount
thereof changed), and the Issuing Bank shall be permitted to issue, amend or
extend such Letter of Credit if the Administrative Agent shall not have advised
the Issuing Bank that such issuance, amendment or extension would not be in
conformity with

 

81

--------------------------------------------------------------------------------



 

the requirements of this Agreement, (B) on each Business Day on which such
Issuing Bank makes any L/C Disbursement, the date of such L/C Disbursement and
the amount of such L/C Disbursement and (C) on any other Business Day, such
other information with respect to the outstanding Letters of Credit issued by
such Issuing Bank as the Administrative Agent shall reasonably request.

 

Section 2.06                             Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., Local Time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders. 
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower as specified in the applicable Borrowing Request; provided, that
Borrowings made to finance the reimbursement of an L/C Disbursement and
reimbursements as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with clause (a) of this
Section 2.06 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such amount with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of (A) the NYFRB Rate and (B) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of a payment to be made by
the Borrower, the interest rate then applicable to ABR Loans.  If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.  The foregoing shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

Section 2.07                             Interest Elections.

 

(a)                                 Each Borrowing initially shall be of the
Type, and under the applicable Class, specified in the applicable Borrowing
Request and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.07.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  Notwithstanding any other
provision of this Section 2.07, the Borrower shall not be permitted to change
the Class 

 

82

--------------------------------------------------------------------------------



 

of any Borrowing.  Notwithstanding the foregoing, Alternate Currency Loans may
not be made as, or be converted to, an ABR Borrowing.

 

(b)                                 To make an election pursuant to this
Section 2.07, the Borrower shall notify the Administrative Agent of such
election (by telephone or irrevocable written notice), by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type and Class resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or electronic means to the Administrative Agent of a written Interest
Election Request signed by the Borrower.  Notwithstanding any contrary provision
herein, this Section 2.07 shall not be construed to permit the Borrower to
(i) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d) or (ii) convert any Borrowing to a Borrowing of a Type not
available under the Class of Commitments or Loans pursuant to which such
Borrowing was made.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to subclauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurocurrency Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurocurrency
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which Interest Period shall be a period contemplated by the
definition of the term “Interest Period.”

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.  If less than all the
outstanding principal amount of any Borrowing shall be converted or continued,
then each resulting Borrowing shall be in an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and satisfy the limitations
specified in Section 2.02(d) regarding the maximum number of Borrowings of the
relevant Type.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender to which
such Interest Election Request relates of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing prior to the
end of the Interest Period applicable thereto,

 

83

--------------------------------------------------------------------------------



 

then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing. 
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the written request
(including a request through electronic means) of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing.

 

Section 2.08                             Termination and Reduction of
Commitments.

 

(a)                                 Unless previously terminated, the Revolving
Facility Commitments of each Class shall automatically and permanently terminate
on the applicable Revolving Facility Maturity Date for such Class. On the 
Closing Date (after giving effect to the funding of the Initial Term Loans to be
made on such  date), the Initial Term Loan Commitments of each Term Lender with
an Initial Term Loan Commitment as of the Closing Date will automatically  and
permanently terminate.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Revolving Facility Commitments of any Class;
provided, that (i) each reduction of the Revolving Facility Commitments of any
Class shall be in an amount that is an integral multiple of $5,000,000 and not
less than $10,000,000 (or, if less, the remaining amount of the Revolving
Facility Commitments of such Class) and (ii) the Borrower shall not terminate or
reduce the Revolving Facility Commitments of any Class if, after giving effect
to any concurrent prepayment of the Revolving Facility Loans in accordance with
Section 2.11 and any Cash Collateralization of Letters of Credit in accordance
with Section 2.05(j) or (k), as applicable, the Revolving Facility Credit
Exposure of such Class (excluding any Cash Collateralized Letter of Credit, to
the extent so Cash Collateralized) would exceed the total Revolving Facility
Commitments of such Class.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Revolving
Facility Commitments of any Class under clause (b) of this Section 2.08 at least
three (3) Business Days prior to the effective date of such termination or
reduction (or such shorter period acceptable to the Administrative Agent),
specifying such election and the effective date thereof.  Promptly following
receipt of any notice, the Administrative Agent shall advise the applicable
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section 2.08 shall be irrevocable; provided, that a notice of
termination or reduction of the Revolving Facility Commitments of any
Class delivered by the Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, indentures or similar agreements
or other transactions, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied.  Any termination or reduction of the
Commitments shall be permanent.  Each reduction of the Commitments of any
Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

 

84

--------------------------------------------------------------------------------



 

Section 2.09                             Repayment of Loans; Evidence of Debt.

 

(a)                                 The Borrower hereby unconditionally promises
to pay (i) to the Administrative Agent for the account of each Revolving
Facility Lender the then unpaid principal amount of each Revolving Facility Loan
on the Revolving Facility Maturity Date applicable to such Revolving Facility
Loans and (ii) to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Term Loan of such Lender as provided in
Section 2.10.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the Indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Facility, Class and Type thereof and the Interest Period (if any) applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) any
amount received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to clause (b) or (c) of this Section 2.09 shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided, that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note (a “Note”).  In such event, the Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in the form attached hereto as Exhibit H, or in another form
approved by such Lender, the Administrative Agent and the Borrower in their sole
discretion.  Thereafter, unless otherwise agreed to by the applicable Lender,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form payable to the payee named therein
(or, if requested by such payee, to such payee and its registered assigns).

 

Section 2.10                             Repayment of Term Loans and Revolving
Facility Loans.

 

(a)                                 Subject to the other clauses of this
Section 2.10 and to Section 9.08(e):

 

(i)                                     the Borrower shall repay principal of
outstanding Initial Term Loans on the last day of each March, June,
September and December of each year (commencing on the applicable day of the
first full fiscal quarter of the Borrower after the Closing Date) and on the
applicable Term Facility Maturity Date or, if any such date is not a Business
Day, on the immediately preceding Business Day (each such date being referred to
as an

 

85

--------------------------------------------------------------------------------



 

“Initial Term Loan Installment Date”), in an aggregate principal amount of such
Initial Term Loans equal to (A) in the case of quarterly payments due prior to
the Initial Term Facility Maturity Date, an amount equal to 0.25% of the
aggregate principal amount of such Initial Term Loans incurred on the Closing
Date, and (B) in the case of such payment due on the Initial Term Facility
Maturity Date, an amount equal to the then unpaid principal amount of such
Initial Term Loans outstanding;

 

(ii)                                  in the event that any Other Term Loans are
made, the Borrower shall repay such Other Term Loans on the dates and in the
amounts set forth in the related Incremental Assumption Agreement, Extension
Amendment or Refinancing Amendment (each such date being referred to as an
“Other Term Loan Installment Date”); and

 

(iii)                               to the extent not previously paid, all
outstanding Term Loans shall be due and payable on the applicable Term Facility
Maturity Date.

 

(b)                                 To the extent not previously paid, all
outstanding Revolving Facility Loans shall be due and payable on the applicable
Revolving Facility Maturity Date.

 

(c)                                  Any mandatory prepayment of Term Loans
pursuant to Section 2.11(b) or (c) shall be applied so that the aggregate amount
of such prepayment is allocated among the Initial Term Loans and the Other Term
Loans, if any, pro rata based on the aggregate principal amount of outstanding
Initial Term Loans and Other Term Loans, if any, to reduce amounts due on the
succeeding Term Loan Installment Dates for such Classes; provided, that, subject
to the pro rata application to Loans outstanding within any respective Class of
Loans, (x) with respect to mandatory prepayments of Term Loans pursuant to
Section 2.11(b)(1) and 2.11(c), any Class of Other Incremental Term Loans may
receive less than its pro rata share thereof (so long as the amount by which its
pro rata share exceeds the amount actually applied to such Class is applied to
repay (on a pro rata basis) the outstanding Initial Term Loans and any other
Classes of then outstanding Other Incremental Term Loans, in each case to the
extent the respective Class receiving less than its pro rata share has consented
thereto and (y) the Borrower shall allocate any repayments pursuant to
Section 2.11(b)(2) to repay the respective Class or Classes being refinanced, as
provided in said Section 2.11(b)(2).  Any optional prepayments of the Term Loans
pursuant to Section 2.11(a) shall be applied to the remaining installments of
the Term Loans under the applicable Class or Classes as the Borrower may in each
case direct (and absent such direction, in direct order of maturity).

 

Prior to any prepayment of any Loan under any Facility hereunder, the Borrower
shall select the Borrowing or Borrowings under the applicable Facility to be
prepaid and shall notify the Administrative Agent by telephone (confirmed by
electronic means) of such selection not later than 2:00 p.m., Local Time, (i) in
the case of an ABR Borrowing, on the scheduled date of such prepayment and
(ii) in the case of a Eurocurrency Borrowing, at least three (3) Business Days
before the scheduled date of such prepayment (or, in each case, such shorter
period acceptable to the Administrative Agent).  Each such notice shall be
irrevocable; provided, that a notice of prepayment may state that such notice is
conditioned upon the effectiveness of other credit facilities, indentures or
similar agreements or other transactions, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Each
repayment of a Borrowing (x) in

 

86

--------------------------------------------------------------------------------



 

the case of the Revolving Facility of any Class, shall be applied to the
Revolving Facility Loans included in the repaid Borrowing such that each
Revolving Facility Lender receives its ratable share of such repayment (based
upon the respective Revolving Facility Credit Exposures of the Revolving
Facility Lenders of such Class at the time of such repayment) and (y) in all
other cases, shall be applied ratably to the Loans included in the repaid
Borrowing.  All repayments of Loans shall be accompanied by (1) accrued interest
on the amount repaid to the extent required by Section 2.13(d) and (2) break
funding payments pursuant to Section 2.16.

 

(d)                                 The Borrower shall notify the Administrative
Agent in writing of any mandatory prepayment of Term Loans required to be made
pursuant to Section 2.11(b)(1) or 2.11(c) at least four (4) Business Days prior
to the date of such prepayment.  Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment.  The Administrative Agent will promptly notify each Term Lender of
the contents of any such prepayment notice and of such Term Lender’s ratable
portion of such prepayment (based on such Lender’s pro rata share of each
relevant Class of the Term Loans). Any Term Lender (a “Declining Term Lender,”
and any Term Lender which is not a Declining Term Lender, an “Accepting Term
Lender”) may elect, by delivering written notice to the Administrative Agent and
the Borrower no later than 5:00 p.m., Local Time, one (1) Business Day after the
date of such Term Lender’s receipt of notice from the Administrative Agent
regarding such prepayment, that the full amount of any mandatory prepayment
otherwise required to be made with respect to the Term Loans held by such Term
Lender pursuant to Section 2.11(b)(1) or 2.11(c) not be made (the aggregate
amount of such prepayments declined by the Declining Term Lenders, the “Declined
Prepayment Amount”). If a Term Lender fails to deliver notice setting forth such
rejection of a prepayment to the Administrative Agent within the time frame
specified above or such notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory prepayment of Term Loans.  In the event that the
Declined Prepayment Amount is greater than $0, the Administrative Agent will
promptly notify each Accepting Term Lender of the amount of such Declined
Prepayment Amount and of any such Accepting Term Lender’s ratable portion of
such Declined Prepayment Amount (based on such Lender’s pro rata share of the
Term Loans (excluding the pro rata share of Declining Term Lenders)). Any such
Accepting Term Lender may elect, by delivering, no later than 5:00 p.m., Local
Time, one (1) Business Day after the date of such Accepting Term Lender’s
receipt of notice from the Administrative Agent regarding such additional
prepayment, a written notice that such Accepting Term Lender’s ratable portion
of such Declined Prepayment Amount not be applied to repay such Accepting Term
Lender’s Term Loans, in which case the portion of such Declined Prepayment
Amount which would otherwise have been applied to such Term Loans of the
Declining Term Lenders shall instead be retained by the Borrower.  Each Term
Lender’s ratable portion of such Declined Prepayment Amount (unless declined by
the respective Term Lender as described in the preceding sentence) shall be
applied to the remaining installments of the respective Term Loans of such
Lenders under the applicable Class or Classes as the Borrower may in each case
direct (and absent such direction, in direct order of maturity).  For the
avoidance of doubt, the Borrower may, at its option, apply any amounts retained
in accordance with the immediately preceding sentence to prepay loans in
accordance with Section 2.11(a) below.

 

87

--------------------------------------------------------------------------------



 

Section 2.11                             Prepayment of Loans.

 

(a)                                 The Borrower shall have the right at any
time and from time to time to prepay any Loan in whole or in part, without
premium or penalty (but subject to Section 2.12(d) and Section 2.16 and subject
to prior notice in accordance with the provisions of Section 2.10(c)), in an
aggregate principal amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum or, if less, the amount
outstanding, subject to prior notice in accordance with Section 2.10(d).

 

(b)                                 Beginning on the Closing Date, the Borrower
shall apply (1) all Net Proceeds (other than Net Proceeds of the kind described
in the following clause (2)) within five (5) Business Days after receipt thereof
to prepay Term Loans in accordance with clauses (c) and (d) of Section 2.10 and
(2) all Net Proceeds from any issuance or incurrence of Refinancing Notes,
Refinancing Term Loans and Replacement Revolving Facility Commitments (other
than solely by means of extending or renewing then existing Refinancing Notes,
Refinancing Term Loans and Replacement Revolving Facility Commitments without
resulting in any Net Proceeds), no later than three (3) Business Days after the
date on which such Refinancing Notes, Refinancing Term Loans and Replacement
Revolving Facility Commitments are issued or incurred, to prepay Term Loans
and/or Revolving Facility Commitments in accordance with Section 2.23 and the
definition of “Refinancing Notes” (as applicable).

 

(c)                                  Not later than five (5) Business Days after
the date on which the annual financial statements are, or are required to be,
delivered under Section 5.04(a) with respect to each Excess Cash Flow Period
(commencing with Excess Cash Flow Period ending September 30, 2020), the
Borrower shall calculate Excess Cash Flow for such Excess Cash Flow Period and,
if and to the extent the amount of such Excess Cash Flow exceeds $0, the
Borrower shall apply an amount equal to (i) the Required Percentage of such
Excess Cash Flow minus (ii) the sum of (a) to the extent not financed using the
proceeds of funded Indebtedness, the amount of any voluntary payments of Term
Loans and amounts used to repurchase outstanding principal of Term Loans during
such Excess Cash Flow Period (plus, without duplication of any amounts
previously deducted under this clause (ii), the amount of any such voluntary
payments and amounts so used to repurchase principal of Term Loans after the end
of such Excess Cash Flow Period but before the date of prepayment under this
clause (c)) pursuant to Sections 2.11(a) and Section 2.25 (it being understood
that the amount of any such payments pursuant to Section 2.25 shall be
calculated to equal the amount of cash used to repay principal and not the
principal amount deemed prepaid therewith) and (b) to the extent not financed
using the proceeds of funded Indebtedness, the amount of any voluntary payments
of Revolving Facility Loans to the extent that Revolving Facility Commitments
are terminated or reduced pursuant to Section 2.08 by the amount of such
payments. Such calculation will be set forth in a certificate signed by a
Financial Officer of the Borrower delivered to the Administrative Agent setting
forth the amount, if any, of Excess Cash Flow for such fiscal year, the amount
of any required prepayment in respect thereof and the calculation thereof in
reasonable detail.

 

(d)                                 In the event that the aggregate amount of
Revolving Facility Credit Exposure of any Class exceeds the total Revolving
Facility Commitments of such Class, the Borrower shall prepay Revolving Facility
Borrowings of such Class (or, if no such Borrowings

 

88

--------------------------------------------------------------------------------



 

are outstanding, provide Cash Collateral in respect of outstanding Letters of
Credit pursuant to Section 2.05(j)) in an aggregate amount equal to such excess.

 

(e)                                  In the event that the aggregate amount of
Revolving L/C Exposure of any Class exceeds the total Revolving Facility
Commitments of such Class, the Borrower shall provide Cash Collateral in respect
of outstanding Letters of Credit pursuant to Section 2.05(j)) in an aggregate
amount equal to such excess.

 

(f)                                   If as a result of changes in currency
exchange rates, within two (2) days of any Revaluation Date the Administrative
Agent notifies the Borrower that (i) the Dollar Equivalent of the total
Revolving Facility Credit Exposure of any Class exceeds 105% of the total
Revolving Facility Commitments of such Class, (ii) the Dollar Equivalent of the
Revolving L/C Exposure exceeds 105% of the Letter of Credit Sublimit, or
(iii) the Dollar Equivalent of the aggregate principal amount of all Alternate
Currency Loans outstanding at any time, together with the aggregate amount of
all Alternate Currency Letters of Credit issued at such time, exceeds
$50,000,000, then the Borrower shall, at the request of the Administrative
Agent, within ten (10) days of such Revaluation Date (A) prepay Revolving
Facility Borrowings or (B) provide Cash Collateral in respect of outstanding
Letters of Credit pursuant to Section 2.05(j), in an aggregate amount such that
the applicable exposure does not exceed 105% of the applicable commitment
sublimit or amount set forth above.

 

In connection with any prepayment of any Loan of any Lender hereunder that would
otherwise occur from the proceeds of new Loans being funded hereunder on the
date of such prepayment, if agreed to by the Borrower and such Lender in a
writing provided to the Administrative Agent, the portion of the existing Loan
of such Lender that would otherwise be prepaid on such date may instead be
converted on a “cashless roll” basis into a like principal amount of the new
Loans being funded on such date.

 

Section 2.12                             Fees.

 

(a)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Lender, on the last Business Day of
each fiscal quarter (commencing on the last Business Day of the first full
fiscal quarter after the Closing Date) and on the date on which the Revolving
Facility Commitments of all the Lenders shall be terminated as provided herein,
a commitment fee (a “Commitment Fee”) in Dollars on the daily amount of the
applicable Available Unused Commitment of such Lender during the preceding
quarter (or other period commencing with the Closing Date or ending with the
date on which the last of the Revolving Facility Commitments of such Lender
shall be terminated) at a rate equal to the Applicable Commitment Fee.  All
Commitment Fees shall be computed on the basis of the actual number of days
elapsed (including the first day but excluding the last) in a year of 360 days. 
The Commitment Fee due to each Lender shall commence to accrue on the Closing
Date and shall cease to accrue on the date on which the last of the Revolving
Facility Commitments of such Lender shall be terminated as provided herein.

 

(b)                                 The Borrower agrees to pay from time to time
(i) to the Administrative Agent for the account of each Revolving Facility
Lender of each Class, on the last Business Day of each fiscal quarter
(commencing on the last Business Day of the first full fiscal quarter after

 

89

--------------------------------------------------------------------------------



 

the Closing Date) and on the date on which the Revolving Facility Commitments of
all the Lenders shall be terminated as provided herein, a fee (an “L/C
Participation Fee”) in Dollars on such Lender’s Revolving Facility Percentage of
the daily average Revolving L/C Exposure (excluding the portion thereof
attributable to unreimbursed L/C Disbursements) of such Class, during the
preceding quarter (or other period commencing with the Closing Date or ending
with the Revolving Facility Maturity Date or the date on which the Revolving
Facility Commitments of such Class shall be terminated; provided, that any such
fees accruing after the date on which such Revolving Facility Commitments
terminate shall be payable on demand) at the rate per annum equal to the
Applicable Margin for Eurocurrency Revolving Facility Borrowings of such
Class effective for each day in such period, and (ii) to each Issuing Bank, for
its own account (x) on the last Business Day of each fiscal quarter (commencing
on the last Business Day of the first full fiscal quarter after the Closing
Date) and on the date on which the Revolving Facility Commitments of all the
Lenders shall be terminated, a fronting fee in Dollars in respect of each Letter
of Credit issued by such Issuing Bank for the period from and including the date
of issuance of such Letter of Credit to and including the termination of such
Letter of Credit, computed at a rate equal to 0.125% per annum of the Dollar
Equivalent of the daily stated amount of such Letter of Credit), plus (y) in
connection with the issuance, amendment, cancellation, negotiation, presentment,
renewal, extension or transfer of any such Letter of Credit or any L/C
Disbursement thereunder, such Issuing Bank’s customary documentary and
processing fees and charges (collectively, “Issuing Bank Fees”).  All L/C
Participation Fees and Issuing Bank Fees that are payable on a per annum basis
shall be computed on the basis of the actual number of days elapsed (including
the first day but excluding the last) in a year of 360 days.

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent, for the account of the Administrative Agent, the “Agency
Fee” as set forth in the Fee Letter, in the amounts and, at the times specified
therein (the “Administrative Agent Fees”).

 

(d)                                 If any Repricing Event occurs prior to the
date occurring six months after the Closing Date, the Borrower agrees to pay to
the Administrative Agent, for the ratable account of each Term Lender with
Initial Term Loans that are subject to such Repricing Event (including any Term
Lender which is replaced pursuant to Section 2.19(c) as a result of its refusal
to consent to an amendment giving rise to such Repricing Event), a fee in an
amount equal to 1.00% of the aggregate principal amount of the Initial Term
Loans subject to such Repricing Event.  Such fees shall be earned, due and
payable upon the date of the occurrence of the respective Repricing Event.

 

(e)                                  All Fees shall be paid on the dates due, in
Dollars and immediately available funds, to the Administrative Agent for
distribution, if and as appropriate, among the Lenders, except that Issuing Bank
Fees shall be paid directly to the applicable Issuing Banks.  Once paid, none of
the Fees shall be refundable under any circumstances.

 

Section 2.13                             Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
shall bear interest at the ABR plus the Applicable Margin.

 

90

--------------------------------------------------------------------------------



 

(b)                     The Loans comprising each Eurocurrency Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin.

 

(c)                      Notwithstanding the foregoing, if any principal of or
interest on any Loan or any Fees or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding clauses of this Section 2.13 or (ii) in the case of any other overdue
amount, 2% plus the rate applicable to ABR Loans as provided in clause (a) of
this Section 2.13; provided, that this clause (c) shall not apply to any Event
of Default that has been waived by the Lenders pursuant to Section 9.08.

 

(d)                     Accrued interest on each Loan shall be payable in
arrears (i) on each Interest Payment Date for such Loan, (ii) in the case of
Revolving Facility Loans, upon termination of the applicable Revolving Facility
Commitments and (iii) in the case of the Term Loans, on the applicable Term
Facility Maturity Date; provided, that (A) interest accrued pursuant to clause
(c) of this Section 2.13 shall be payable on demand, (B) in the event of any
repayment or prepayment of any Loan (other than a prepayment of a Revolving
Facility Loan that is an ABR Loan that is not made in conjunction with a
permanent commitment reduction), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(C) in the event of any conversion of any Eurocurrency Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)                      All computations of interest for ABR Loans when the ABR
is based on the Prime Rate shall be made on the basis of a year of 365 days (or
366 days in a leap year) and the actual number of days elapsed (including the
first day but excluding the last day).  All computations of interest for Loans
denominated in Sterling or Singapore Dollars shall be made on the basis of a
year of three hundred sixty-five (365) days and the actual number of days
elapsed (including the first day but excluding the last day).  All other
computations of fees and interest shall be made on the basis of a three hundred
sixty (360) day year and the actual number of days elapsed (including the first
day but excluding the last day).  The applicable ABR, Adjusted LIBO Rate, or
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

Section 2.14                             Alternate Rate of Interest.

 

(a)                                 If prior to the commencement of any Interest
Period for a Eurocurrency Borrowing:

 

(i)                                     the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable (including because the LIBO Screen Rate is not
available or published on a current basis), for the applicable currency and such
Interest Period; or

 

91

--------------------------------------------------------------------------------



 

(ii)                                  the Administrative Agent is advised by the
Majority Lenders of any Class that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for the applicable currency and such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for the
applicable currency and such Interest Period,

 

then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone or electronic means as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
applicable Lenders that the circumstances giving rise to such notice no longer
exist, (A) any Interest Election Request that requests (or any deemed request
for) the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective and such Borrowing shall be
converted to or continued as on the last day of the Interest Period applicable
thereto an ABR Borrowing, and (B) if any Borrowing Request requests a
Eurocurrency Borrowing, such Borrowing shall be made as an ABR Borrowing;
provided, that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.

 

(b)                                 If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in clause (a)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) have not arisen but either (w) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (x) the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but, for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Margin); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.  Notwithstanding anything to the contrary in
Section 9.08, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment.  Until an alternate rate of interest shall be determined in
accordance with this Section 2.14(b) 

 

92

--------------------------------------------------------------------------------



 

(but, in the case of the circumstances described in subclause (ii) of the first
sentence of this Section 2.14(b), only to the extent the LIBO Screen Rate for
the applicable currency and such Interest Period is not available or published
at such time on a current basis), (x) any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurocurrency Borrowing shall be ineffective and such Borrowing shall be
converted to or continued as of the last day of the Interest Period applicable
thereto an ABR Borrowing, and (y) if any Borrowing Request requests a
Eurocurrency Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

Section 2.15                             Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or Issuing Bank; or

 

(ii)                                  subject the Administrative Agent, any
Lender or any Issuing Bank to any Tax with respect to any Loan Document (other
than (x) Indemnified Taxes and Other Taxes indemnifiable under Section 2.17 or
(y) Excluded Taxes); or

 

(iii)                               impose on any Lender or Issuing Bank or the
London or other relevant interbank market any other condition affecting this
Agreement or Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein,

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or of maintaining its
obligation to make any such Loan or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder, whether of principal, interest or otherwise, then the Borrower
will pay to the Administrative Agent, such Lender or Issuing Bank, as
applicable, such additional amount or amounts as will compensate the
Administrative Agent, such Lender or Issuing Bank, as applicable, for such
additional costs incurred or reduction suffered.

 

(b)                                 If any Lender or Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or Issuing
Bank’s capital or on the capital of such Lender’s or Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans or Commitments
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower shall pay to such
Lender or such Issuing Bank, as applicable, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

 

93

--------------------------------------------------------------------------------



 

(c)                                  A certificate of a Lender or an Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as applicable, as specified in clause
(a) or (b) of this Section 2.15 shall be delivered to the Borrower and shall be
conclusive absent manifest error; provided, that any such certificate claiming
amounts described in clause (x) or (y) of the definition of “Change in Law”
shall, in addition, state the basis upon which such amount has been calculated
and certify that such Lender’s or Issuing Bank’s demand for payment of such
costs hereunder, and such method of allocation, is not inconsistent with its
treatment of other borrowers, which as a credit matter, are similarly situated
to the Borrower and which are subject to similar provisions.  The Borrower shall
pay such Lender or Issuing Bank, as applicable, the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

(d)                                 Promptly after any Lender or Issuing Bank
has determined that it will make a request for increased compensation pursuant
to this Section 2.15, such Lender or Issuing Bank shall notify the Borrower
thereof.  Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided, that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section 2.15 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or Issuing Bank, as
applicable, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided, further, that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

Section 2.16                             Break Funding Payments.  In the event
of (a) the payment of any principal of any Eurocurrency Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default or as a result of any prepayment pursuant to Section 2.10 or
2.11), (b) the conversion of any Eurocurrency Loan other than on the last day of
the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto (unless such notice may be revoked under
Section 2.10(c) and is revoked in accordance therewith) or (d) the assignment of
any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.  Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender (it being understood that the deemed amount shall not exceed the actual
amount) to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in Dollars of a comparable amount and period from
other banks in the Eurocurrency market.  A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to

 

94

--------------------------------------------------------------------------------



 

receive pursuant to this Section 2.16 shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

Section 2.17                             Taxes.

 

(a)                                 All payments made by or on behalf of a Loan
Party under this Agreement or any other Loan Document shall be made free and
clear of, and without deduction or withholding for or on account of, any Taxes;
provided, that if a Loan Party, the Administrative Agent or any other applicable
withholding agent shall be required by applicable Requirement of Law to deduct
or withhold any Taxes from such payments, then (i) the applicable withholding
agent shall make such deductions or withholdings as are reasonably determined by
the applicable withholding agent to be required by any applicable Requirement of
Law, (ii) the applicable withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority within the time
allowed and in accordance with applicable Requirement of Law, and (iii) to the
extent withholding or deduction is required to be made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Loan Party shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions or withholdings applicable to additional sums payable
under this Section 2.17) each Lender (or, in the case of payments made to the
Administrative Agent for its own account,  the Administrative Agent), as
applicable, receives an amount equal to the sum it would have received had no
such deductions or withholdings been made. After any payment of Taxes by any
Loan Party or the Administrative Agent to a Governmental Authority as provided
in this Section 2.17, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, a
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by applicable Requirements of Law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

(b)                                 The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or, at the
option of the Administrative Agent and without duplication, timely reimburse the
Administrative Agent for the payment of, any Other Taxes.

 

(c)                                  The Borrower shall, without duplication of
any additional amounts paid pursuant to Section 2.17(a)(iii) or any amounts paid
pursuant to Section 2.17(b), indemnify and hold harmless the Administrative
Agent and each Lender within fifteen (15) Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes imposed on
the Administrative Agent or such Lender, as applicable, as the case may be
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
(as applicable) on its own behalf or on behalf of a Lender shall be conclusive
absent manifest error.

 

95

--------------------------------------------------------------------------------



 

(d)                                 Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to any payments under this
Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time(s) reasonably requested by the Borrower and in the
manner(s) prescribed by applicable law or reasonably requested by the Borrower
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate of withholding.

 

Each person that shall become a Participant pursuant to Section 9.04 or a Lender
pursuant to Section 9.04 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 2.17(d) and Section 2.17(f); provided, that a Participant shall furnish
all such required forms and statements solely to the participating Lender.

 

Without limiting the foregoing:

 

(i)                                     Each Lender that is a U.S. Person shall
deliver to the Borrower and (as applicable) the Administrative Agent, on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter as required by applicable Requirements of Law
or upon the reasonable request of the Borrower or the Administrative Agent) a
properly completed and duly executed United States Internal Revenue Form W-9 or
any successor form, certifying that such person is exempt from United States
federal backup withholding Tax on payments made hereunder.

 

(ii)                                  (A) any Foreign Lender shall, to the
extent it is legally eligible to do so, deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Foreign Lender
becomes a party to this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent) whichever of the
following is applicable:

 

(1)                                 in the case of a Foreign Lender (or, if such
Foreign Lender is disregarded as an entity separate from its owner for U.S.
federal income tax purposes, the person treated as its owner for U.S. federal
income tax purposes) eligible for the benefits of an income tax treaty to which
the United States is a party (x) with respect to payments of interest under any
Loan Document, two duly completed and executed originals of IRS Form W-8BEN or
IRS FormW-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such Tax
treaty and (y) with respect to any other payments under any Loan Document, duly
completed and executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such Tax treaty;

 

(2)                                 two duly completed and executed originals of
IRS Form W-8ECI with respect to such Foreign Lender (or, if such Foreign

 

96

--------------------------------------------------------------------------------



 

Lender is disregarded as an entity separate from its owner for U.S. federal
income tax purposes, with respect to the person treated as its owner for U.S.
federal income tax purposes);

 

(3)                                 in the case of a Foreign Lender (or, if such
Foreign Lender is disregarded as an entity separate from its owner for U.S.
federal income tax purposes, the person treated as its owner for U.S. federal
income tax purposes) entitled to the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and that no payments under any
Loan Document are effectively connected with a U.S. trade or business of the
Foreign Lender (a “U.S. Tax Compliance Certificate”) and (y) two duly completed
and executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable;

 

(4)                                 to the extent a Foreign Lender (or, if such
Foreign Lender is disregarded as an entity separate from its owner for U.S.
federal income tax purposes, the person treated as its owner for U.S. federal
income tax purposes) is not the beneficial owner of such payments, two duly
completed and executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, whichever is applicable, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-3 or
Exhibit J-4, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided, that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit J-2 on behalf of such direct and indirect partner(s); or

 

(5)                                 executed copies of any other form prescribed
by applicable Requirements of Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Requirements of
Law to permit the Borrower or the Administrative Agent to determine the
withholding or deduction required to be made.

 

(iii)                               Each Lender (A) shall promptly notify the
Borrower and the Administrative Agent of any change in circumstance which would
modify or render invalid any claimed exemption from or reduction of withholding
Tax, and (B) agrees that if any documentation it previously delivered pursuant
to this Section 2.17(d) expires or becomes obsolete or inaccurate in any
respect, it shall promptly (x) update such

 

97

--------------------------------------------------------------------------------



 

documentation or (y) promptly notify the Borrower and the Administrative Agent
in writing of its legal ineligibility to do so.

 

(e)                                  If any Lender or the Administrative Agent,
as applicable, determines in good faith that it has received a refund of an
Indemnified Tax or Other Tax for which it has been indemnified by any Loan Party
pursuant to this Section 2.17, then the Lender or the Administrative Agent, as
the case may be, shall promptly pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 2.17 with respect to the Taxes giving rise to such refund) (net of all
reasonable out-of-pocket expenses (including Taxes) of such Lender or the
Administrative Agent, as the case may be, and without interest other than any
interest received thereon from the relevant Governmental Authority with respect
to such refund); provided, that the Loan Party, upon the request of the Lender
or the Administrative Agent, agrees to repay the amount paid over to the Loan
Party (plus any penalties, interest (solely with respect to the time period
during which the Loan Party actually held such funds, except to the extent that
the refund was initially claimed at the written request of such Loan Party) or
other charges imposed by the relevant Governmental Authority) to the Lender or
the Administrative Agent in the event the Lender or the Administrative Agent is
required to repay such refund to such Governmental Authority.  In such event,
such Lender or the Administrative Agent, as the case may be, shall, at the
Borrower’s request, provide the Borrower with a copy of any notice of assessment
or other evidence of the requirement to repay such refund received from the
relevant Governmental Authority (provided, that such Lender or the
Administrative Agent may delete any information therein that it deems
confidential).  Notwithstanding anything to the contrary in this
Section 2.17(e), in no event will a Lender or the Administrative Agent be
required to pay any amount to a Loan Party pursuant to this Section 2.17(e) the
payment of which would place such Lender or the Administrative Agent in a less
favorable net after-Tax position than such Lender or the Administrative Agent
would have been in if the Indemnified Tax or Other Tax giving rise to such
refund had not been imposed in the first instance.  Neither any Lender nor the
Administrative Agent shall be obliged to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to any Loan
Party in connection with this Section 2.17(f) or any other provision of this
Section 2.17.

 

(f)                                   If a payment made to any Lender or any
Agent under this Agreement or any other Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender or such Agent were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender or such Agent shall deliver to the Borrower and the Administrative Agent
at the time or times prescribed by applicable Requirements of Law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable Requirements of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA and to determine the amount,
if any, to deduct and withhold from such payment.  Solely for purposes of this

 

98

--------------------------------------------------------------------------------



 

Section 2.17(f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(g)                                  Each Lender authorizes the Administrative
Agent to deliver to the Borrower and to any successor Administrative Agent any
documentation provided by the Lender to the Administrative Agent pursuant to
Section 2.17(d) or Section 2.17(f). Notwithstanding any other provision of this
Section 2.17, a Lender shall not be required to deliver any documentation that
such Lender is not legally eligible to deliver.

 

(h)                                 The agreements in this Section 2.17 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable under any Loan Document.

 

For purposes of this Section 2.17, the term “Lender” includes any Issuing Bank.

 

Section 2.18                             Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 Unless otherwise specified, the Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of L/C Disbursements, or of amounts
payable under Sections 2.15, 2.16 or 2.17, or otherwise) prior to 2:00 p.m.,
Local Time, on the date when due, in immediately available funds, without
condition or deduction for any defense, recoupment, set-off or counterclaim. 
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except payments to be made directly
to the applicable Issuing Bank as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly
to the persons entitled thereto.  The Administrative Agent shall distribute any
such payments received by it for the account of any other person to the
appropriate recipient promptly following receipt thereof.  Except as otherwise
expressly provided herein, if any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments made under the Loan Documents shall be made in Dollars (or, in the case
of Alternate Currency Loans (including interest thereon) or Alternate Currency
Letters of Credit, in the applicable Alternate Currency).  Any payment required
to be made by the Administrative Agent hereunder shall be deemed to have been
made by the time required if the Administrative Agent shall, at or before such
time, have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

 

(b)                                 With respect to any proceeds of Collateral
received by the Administrative Agent (whether as a result of any realization on
the Collateral, any setoff rights, any distribution in connection with any
proceedings or other action of any Loan Party in respect of Debtor Relief Laws
or otherwise and whether received in cash or otherwise) (i) not constituting
(A) a specific payment of principal, interest, fees or other sum payable under
the Loan Documents (which shall be applied on a pro rata basis among the
relevant Lenders under the Class of Loans being prepaid

 

99

--------------------------------------------------------------------------------



 

as specified by the Borrower) or (B) a mandatory prepayment (which shall be
applied in accordance with Section 2.11) or (ii) after an Event of Default has
occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct, such funds shall be applied, subject to the
provisions of any applicable Intercreditor Agreement, ratably first, to pay any
fees, indemnities, or expense reimbursements including amounts then due to the
Administrative Agent, the Collateral Agent and any Issuing Bank from the
Borrower, second, to pay any fees, indemnities or expense reimbursements then
due to the Lenders (in their capacities as such) from the Borrower, third, to
pay interest (including post-petition interest, whether or not an allowed claim
in any claim or proceeding under any Debtor Relief Laws) then due and payable on
the Loans ratably, fourth, to repay principal on the Loans and unreimbursed L/C
Disbursements, to Cash Collateralize all outstanding Letters of Credit, and any
other amounts owing with respect to Secured Cash Management Agreements and
Secured Hedge Agreements ratably; provided, that amounts which are applied to
Cash Collateralize outstanding Letters of Credit that remain available after
expiry of the applicable Letter of Credit shall be applied in the manner set
forth herein and fifth, to the payment of any other Obligation due to any
Secured Party by the Borrower.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of, or interest on, any of its Term Loans, Revolving Facility Loans or
participations in L/C Disbursements of a given Class resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Term
Loans, Revolving Facility Loans and participations in L/C Disbursements of such
Class and accrued interest thereon than the proportion received by any other
Lender entitled to receive the same proportion of such payment, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Term Loans, Revolving Facility Loans and participations in
L/C Disbursements of such Class of such other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the principal amount of each such Lender’s respective
Term Loans, Revolving Facility Loans and participations in L/C Disbursements of
such Class and accrued interest thereon; provided, that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, (ii) the
provisions of this clause (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in L/C Disbursements to any assignee or participant and (iii) nothing in this
clause (c) shall be construed to limit the applicability of Section 2.18(b) in
the circumstances where Section 2.18(b) is applicable in accordance with its
terms.  The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the relevant Lenders or the
applicable Issuing Bank hereunder that the Borrower will

 

100

--------------------------------------------------------------------------------



 

not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the relevant Lenders or the applicable Issuing
Bank, as applicable, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the relevant Lenders or the applicable
Issuing Bank, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(e)                                  Subject to Section 2.24, if any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.05(d) or (e), 2.06, or 2.18(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section; in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

Section 2.19                             Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or mitigate the applicability of Section 2.20 or any event that
gives rise to the operation of Section 2.20, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
and (ii) would not subject such Lender to any material unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material respect.  The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.15 (in a material amount in excess of that being charged by
other Lenders) or gives notice under Section 2.20, (ii) the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 (in a material amount in excess
of that being charged by other Lenders), or (iii) any Lender is a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require any such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under the
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided, that
(i) the Borrower shall have received the prior written consent of the
Administrative Agent (and, if in respect of any

 

101

--------------------------------------------------------------------------------



 

Revolving Facility Commitment or Revolving Facility Loan, the Issuing Bank), to
the extent consent would be required under Section 9.04(b) for an assignment of
Loans or Commitments, as applicable, which consent, in each case, shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.15, payments required to be made pursuant to
Section 2.17 or a notice given under Section 2.20, such assignment will result
in a reduction in such compensation or payments and (iv) such assignment does
not conflict with any applicable Requirement of Law.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.  Nothing in
this Section 2.19 shall be deemed to prejudice any rights that the Borrower may
have against any Lender that is a Defaulting Lender.  No action by or consent of
the removed Lender shall be necessary in connection with such assignment, which
shall be immediately and automatically effective upon payment of such purchase
price.  In connection with any such assignment the Borrower, the Administrative
Agent, such removed Lender and the replacement Lender shall otherwise comply
with Section 9.04, provided, that if such removed Lender does not comply with
Section 9.04 within one Business Day after the Borrower’s request, compliance
with Section 9.04 (but only on the part of the removed Lender) shall not be
required to effect such assignment.

 

(c)                                  If any Lender (such Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver
or consent which pursuant to the terms of Section 9.08 requires the consent of
all of the Lenders or all of the Lenders affected and with respect to which the
Required Lenders shall have granted their consent, then the Borrower shall have
the right (unless such Non-Consenting Lender grants such consent) at its sole
expense (including with respect to the processing and recordation fee referred
to in Section 9.04(b)(ii)(C)) to replace such Non-Consenting Lender by requiring
such Non-Consenting Lender to (and any such Non-Consenting Lender agrees that it
shall, upon the Borrower’s request) assign its Loans and its Commitments (or, at
the Borrower’s option, the Loans and Commitments under the Facility that is the
subject of the proposed amendment, waiver or consent) hereunder to one or more
assignees reasonably acceptable to (i) the Administrative Agent (unless such
assignee is a Lender, an Affiliate of a Lender or an Approved Fund) and (ii) if
in respect of any Revolving Facility Commitment or Revolving Facility Loan, the
Issuing Bank; provided, that: (i) all Loan Obligations of the Borrower owing to
such Non-Consenting Lender being replaced (including, for the avoidance of
doubt, pursuant to Section 2.12(d), if applicable) shall be paid in full in same
day funds to such Non-Consenting Lender concurrently with such assignment,
(ii) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon and the replacement Lender or, at the option of the
Borrower, the Borrower shall pay any amount required by Section 2.12(d), if
applicable, and (iii) the replacement Lender shall grant its consent with
respect to the applicable proposed amendment, waiver or consent.  No action by
or consent of the Non-Consenting Lender shall be necessary in connection with
such assignment, which shall be immediately and automatically effective upon
payment of such purchase price.  In

 

102

--------------------------------------------------------------------------------



 

connection with any such assignment the Borrower, Administrative Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 9.04; provided, that if such Non-Consenting Lender does not comply with
Section 9.04 within one Business Day after the Borrower’s request, compliance
with Section 9.04 (but only on the part of the Non-Consenting Lender) shall not
be required to effect such assignment.

 

Section 2.20                             Illegality.  If any Lender reasonably
determines that any Change in Law has made it unlawful, or that any Governmental
Authority has asserted after the Closing Date that it is unlawful, for any
Lender or its applicable lending office to make, maintain or fund any
Eurocurrency Loans, or to determine or charge interest rates based upon the LIBO
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (i) any obligations of such Lender to
make or continue Eurocurrency Loans or to convert ABR Borrowings to Eurocurrency
Borrowings shall be suspended and (ii) if such notice asserts the illegality of
such Lender making or maintaining ABR Loans the interest rate on which is
determined by reference to the LIBO Rate component of the ABR, the interest rate
on which ABR Loans of such Lender shall, if necessary to avoid such illegality,
be determined by the Administrative Agent without reference to the Adjusted LIBO
Rate component of the ABR, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (x) the Borrower
shall upon demand from such Lender (with a copy to the Administrative Agent)
convert all Eurocurrency Borrowings of such Lender to ABR Borrowings (the
interest rate on such ABR Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Adjusted LIBO Rate component of the ABR), either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
LIBO Rate, the Administrative Agent shall during the period of such suspension
compute the ABR applicable to such Lender without reference to the Adjusted LIBO
Rate component thereof until the Administrative Agent is advised in writing by
such Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the LIBO Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

Section 2.21                             Incremental Commitments.

 

(a)                                 After the Closing Date has occurred, the
Borrower may, by written notice to the Administrative Agent from time to time,
request Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments, as applicable, in an amount not to exceed the Incremental Amount
available at the time such Incremental Term Loans are funded or Incremental
Revolving Facility Commitments are established (except as set forth in clause
(C) of the third paragraph under Section 6.01) from one or more Incremental Term
Lenders and/or Incremental Revolving Facility Lenders (which, in each case, may
include any existing Lender, but shall be required to be persons which would
qualify as assignees of a Lender in accordance with Section 9.04) willing to
provide such Incremental Term Loans and/or Incremental

 

103

--------------------------------------------------------------------------------



 

Revolving Facility Commitments, as the case may be, in their sole discretion;
provided, that each Incremental Revolving Facility Lender providing a commitment
to make revolving loans shall be subject to the approval of the Administrative
Agent and, to the extent the same would be required for an assignment under
Section 9.04, the Issuing Banks (which approvals shall not be unreasonably
withheld, conditioned or delayed).  Such notice shall set forth (i) the amount
of the Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments being requested (which shall be in minimum increments of $5,000,000
and a minimum amount of $10,000,000, or equal to the remaining Incremental
Amount or, in each case, such lesser amount approved by the Administrative
Agent), (ii) the date on which such Incremental Term Loan Commitments and/or
Incremental Revolving Facility Commitments are requested to become effective,
(iii) in the case of Incremental Term Loan Commitments, whether such Incremental
Term Loan Commitments are to be (x) commitments to make term loans with terms
identical to (and which shall together with any then outstanding Initial Term
Loans form a single Class of) Initial Term Loans or (y) commitments to make term
loans with pricing, maturity, amortization, participation in mandatory
prepayments and/or other terms different from the Initial Term Loans (“Other
Incremental Term Loans”). Notwithstanding anything herein to the contrary, no
Lender shall have any obligation to agree to increase its Commitment, or to
provide a Commitment, pursuant to this Section 2.21 and any election to do so
shall be in the sole discretion of such Lender.

 

(b)                                 The Borrower and each Incremental Term
Lender and/or Incremental Revolving Facility Lender shall execute and deliver to
the Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Term Loan Commitment of such Incremental Term Lender and/or
Incremental Revolving Facility Commitment of such Incremental Revolving Facility
Lender.  Each Incremental Assumption Agreement shall specify the terms of the
applicable Incremental Term Loans and/or Incremental Revolving Facility
Commitments; provided, that:

 

(i)                                     any (x) commitments to make additional
Initial Term Loans shall have the same terms as the Initial Term Loans, and
shall form part of the same Class of Initial Term Loans and (y) Incremental
Revolving Facility Commitments shall have the same terms as the then outstanding
Class of Revolving Facility Commitments (or, if more than one Class of Revolving
Facility Commitments is then outstanding, the Revolving Facility Commitments
with the then latest Revolving Facility Maturity Date) and shall require no
scheduled amortization or mandatory commitment reduction prior to the Latest
Maturity Date of the Revolving Facility Commitments,

 

(ii)                                  the Other Incremental Term Loans incurred
pursuant to clause (a) of this Section 2.21 shall rank equally and ratably in
right of security with the Initial Term Loans or, at the option of the Borrower,
shall rank junior in right of security with the Initial Term Loans (provided,
that if such Other Incremental Term Loans rank junior in right of security with
the Initial Term Loans, such Other Incremental Term Loans shall be subject to a
Permitted Junior Intercreditor Agreement and, for the avoidance of doubt, shall
not be subject to clause (v) below) or be unsecured,

 

104

--------------------------------------------------------------------------------



 

(iii)                               the final maturity date of any such Other
Incremental Term Loans (other than any Permitted Incremental Term A Loans) shall
be no earlier than the Initial Term Facility Maturity Date and, except as to
pricing, amortization, final maturity date, participation in mandatory
prepayments and ranking as to security (which shall, subject to the other
clauses of this proviso, be determined by the Borrower and the Incremental Term
Lenders in their sole discretion), any such Other Incremental Term Loans shall
have (x) the same terms as the Initial Term Loans or (y) such other terms as
shall be reasonably satisfactory to the Administrative Agent,

 

(iv)                              the Weighted Average Life to Maturity of any
such Other Incremental Term Loans (other than any Permitted Incremental Term A
Loans) shall be no shorter than the remaining Weighted Average Life to Maturity
of the Initial Term Facility,

 

(v)                                 with respect to any Other Incremental Term
Loan, the All-in Yield shall be as agreed by the respective Incremental Term
Lenders and the Borrowers, except that with respect to any Other Incremental
Term Loan secured by Liens on the Collateral that are pari passu with the Liens
thereon securing the Initial Term Loans (other than any Permitted Incremental
Term A Loans), the All-in Yield in respect of any such Other Incremental Term
Loan may exceed the All-in Yield in respect of the Initial Term Loans by no more
than 0.50%, or if it does so exceed such All-in Yield (such difference, the
“Term Yield Differential”) then the Applicable Margin (or the “LIBOR floor” as
provided in the following proviso) applicable to such Initial Term Loans shall
be increased such that after giving effect to such increase, the Term Yield
Differential shall not exceed 0.50%; provided, that to the extent any portion of
the Term Yield Differential is attributable to a higher “LIBOR floor” being
applicable to such Other Incremental Term Loans, such floor shall only be
included in the calculation of the Term Yield Differential to the extent such
floor is greater than the Adjusted LIBO Rate in effect for an Interest Period of
three months’ duration at such time, and, with respect to such excess, the
“LIBOR floor” applicable to the outstanding Initial Term Loans shall be
increased to an amount not to exceed the “LIBOR floor” applicable to such Other
Incremental Term Loans prior to any increase in the Applicable Margin applicable
to such Initial Term Loans then outstanding,

 

(vi)                              such Other Incremental Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not a greater
than pro rata basis) than the Initial Term Loans in any mandatory prepayment
hereunder,

 

(vii)                           there shall be no borrower (other than the
Borrower) or guarantor (other than the Guarantors) in respect of any Incremental
Term Loan Commitments or Incremental Revolving Facility Commitments, and

 

(viii)                        Other Incremental Term Loans and Incremental
Revolving Facility Commitments shall not be secured by any asset of the Borrower
or its Subsidiaries other than then Collateral.

 

Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to

 

105

--------------------------------------------------------------------------------



 

reflect the existence and terms of the Incremental Term Loan Commitments and/or
Incremental Revolving Facility Commitments evidenced thereby as provided for in
Section 9.08(e), including, for the avoidance of doubt, to (x) provide that the
Lenders providing any Permitted Incremental Term A Loans shall have the benefit
of the Financial Covenant and be included in the “Required Financial Covenant
Lenders” and (y) make appropriate changes to Sections 6.11, 7.01 and 9.08 with
respect to the control of remedies in the event of a default in respect of the
Financial Covenant.  Any amendment to this Agreement or any other Loan Document
that is necessary to effect the provisions of this Section 2.21 and any such
collateral and other documentation shall be deemed “Loan Documents” hereunder
and may be memorialized in writing by the Administrative Agent with the
Borrower’s consent (not to be unreasonably withheld) and furnished to the other
parties hereto.

 

(c)                                  Notwithstanding the foregoing, no
Incremental Term Loan Commitment or Incremental Revolving Facility Commitment
shall become effective under this Section 2.21 unless (i) no Default or Event of
Default shall exist (subject, in the case of any tranche of Incremental Term
Loans that is used to finance a Limited Condition Transaction, to Section 1.07);
(ii) the representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (other than to the
extent qualified by materiality or “Material Adverse Effect,” in which case,
such representations and warranties shall be true and correct); provided, that
in the event that the tranche of Incremental Term Loans is used to finance a
Limited Condition Transaction and to the extent the Incremental Term Lenders
participating in such tranche of Incremental Term Loans agree, the foregoing
clause (ii) shall be limited to the Specified Representations, and in the case
of any Limited Condition Acquisition, those representations of the seller or the
target company (as applicable) included in the acquisition agreement related to
such Permitted Business Acquisition that are material to the interests of the
Lenders and only to the extent that the Borrower or its applicable Subsidiary
has the right to terminate its obligations under such acquisition agreement as a
result of a failure of such representations to be accurate; and (iii) the
Administrative Agent shall have received documents and legal opinions consistent
with those delivered on the Closing Date as to such matters as are reasonably
requested by the Administrative Agent.  The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Incremental Assumption
Agreement.

 

(d)                                 Each of the parties hereto hereby agrees
that the Administrative Agent may take any and all action as may be reasonably
necessary to ensure that (i) all Incremental Term Loans (other than Other
Incremental Term Loans), when originally made, are included in each Borrowing of
the outstanding applicable Class of Term Loans on a pro rata basis, and (ii) all
Revolving Facility Loans in respect of Incremental Revolving Facility
Commitments, when originally made, are included in each Borrowing of the
applicable Class of outstanding Revolving Facility Loans on a pro rata basis. 
The Borrower agrees that Section 2.16 shall apply to any conversion of
Eurocurrency Loans to ABR Loans reasonably required by the Administrative Agent
to effect the foregoing.

 

Section 2.22                             Extensions of Loans and Commitments.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, including Section 2.18(c) (which provisions shall not be
applicable to this Section 2.22), pursuant to one or more offers made from time
to time by the Borrower to all Lenders of any Class of Term Loans

 

106

--------------------------------------------------------------------------------



 

and/or Revolving Facility Commitments on a pro rata basis (based, in the case of
an offer to the Lenders under any Class of Term Loans, on the aggregate
outstanding Term Loans of such Class and, in the case of an offer to the Lenders
under any Revolving Facility, on the aggregate outstanding Revolving Facility
Commitments under such Revolving Facility, as applicable), and on the same terms
to each such Lender (“Pro Rata Extension Offers”), the Borrower is hereby
permitted to consummate transactions with individual Lenders that agree to such
transactions from time to time to extend the maturity date of such Lender’s
Loans and/or Commitments of such Class and to otherwise modify the terms of such
Lender’s Loans and/or Commitments of such Class pursuant to the terms of the
relevant Pro Rata Extension Offer (including increasing the interest rate or
fees payable in respect of such Lender’s Loans and/or Commitments and/or
modifying the amortization schedule in respect of such Lender’s Loans).  For the
avoidance of doubt, the reference to “on the same terms” in the preceding
sentence shall mean, (i) in the case of an offer to the Lenders under any
Class of Term Loans, that all of the Term Loans of such Class are offered to be
extended for the same amount of time and that the interest rate changes and fees
payable with respect to such extension are the same and (ii) in the case of an
offer to the Lenders under any Revolving Facility, that all of the Revolving
Facility Commitments of such Facility are offered to be extended for the same
amount of time and that the interest rate changes and fees payable with respect
to such extension are the same.  Any such extension (an “Extension”) agreed to
between the Borrower and any such Lender (an “Extending Lender”) will be
established under this Agreement by implementing an Other Term Loan for such
Lender if such Lender is extending an existing Term Loan (such extended Term
Loan, an “Extended Term Loan”) or an Other Revolving Facility Commitment for
such Lender if such Lender is extending an existing Revolving Facility
Commitment (such extended Revolving Facility Commitment, an “Extended Revolving
Facility Commitment,” and any Revolving Facility Loan made pursuant to such
Extended Revolving Facility Commitment, an “Extended Revolving Loan”).  Each Pro
Rata Extension Offer shall specify the date on which the Borrower proposes that
the Extended Term Loan shall be made or the proposed Extended Revolving Facility
Commitment shall become effective, which shall be a date not earlier than five
(5) Business Days after the date on which notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion). Notwithstanding anything herein to the
contrary, no Lender shall have any obligation to agree to extend the maturity
date of such Lender’s Loans and/or Commitments pursuant to this Section 2.22 and
any election to do so shall be in the sole discretion of such Lender.

 

(b)                                 The Borrower and each Extending Lender shall
execute and deliver to the Administrative Agent an amendment to this Agreement
(an “Extension Amendment”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence the Extended Term Loans and/or
Extended Revolving Facility Commitments of such Extending Lender.  Each
Extension Amendment shall specify the terms of the applicable Extended Term
Loans and/or Extended Revolving Facility Commitments; provided, that (i) except
as to interest rates, fees and any other pricing terms, and amortization, final
maturity date and participation in prepayments and commitment reductions (which
shall, subject to clauses (ii) and (iii) of this proviso, be determined by the
Borrower and set forth in the Pro Rata Extension Offer), the Extended Term Loans
shall have (x) the same terms as the existing Class of Term Loans from which
they are extended or (y) such other terms as shall be reasonably satisfactory to
the Administrative Agent, (ii) the final maturity date of any Extended Term
Loans shall be no earlier

 

107

--------------------------------------------------------------------------------



 

than the latest Term Facility Maturity Date in effect on the date of incurrence,
(iii) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Class of
Term Loans to which such offer relates, (iv) except as to interest rates, fees,
any other pricing terms and final maturity (which shall be determined by the
Borrower and set forth in the Pro Rata Extension Offer), any Extended Revolving
Facility Commitment shall have (x) the same terms as the existing Class of
Revolving Facility Commitments from which they are extended or (y) have such
other terms as shall be reasonably satisfactory to the Administrative Agent and,
in respect of any other terms that would affect the rights or duties of any
Issuing Bank, such terms as shall be reasonably satisfactory to such Issuing
Bank, and (v) any Extended Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not a greater than pro rata basis) than the
Initial Term Loans in any mandatory prepayment hereunder.  Upon the
effectiveness of any Extension Amendment, this Agreement shall be amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Extended Term Loans and/or Extended Revolving Facility Commitments evidenced
thereby as provided for in Section 9.08(e).  Any such deemed amendment may be
memorialized in writing by the Administrative Agent with the Borrower’s consent
(not to be unreasonably withheld) and furnished to the other parties hereto.  If
provided in any Extension Amendment with respect to any Extended Revolving
Facility Commitments, and with the consent of each Issuing Bank, participations
in Letters of Credit shall be reallocated to lenders holding such Extended
Revolving Facility Commitments in the manner specified in such Extension
Amendment, including upon effectiveness of such Extended Revolving Facility
Commitment or upon or prior to the maturity date for any Class of Revolving
Facility Commitments.

 

(c)                                  Upon the effectiveness of any such
Extension, the applicable Extending Lender’s Term Loan will be automatically
designated an Extended Term Loan and/or such Extending Lender’s Revolving
Facility Commitment will be automatically designated an Extended Revolving
Facility Commitment.  For purposes of this Agreement and the other Loan
Documents, (i) if such Extending Lender is extending a Term Loan, such Extending
Lender will be deemed to have an Other Term Loan having the terms of such
Extended Term Loan and (ii) if such Extending Lender is extending a Revolving
Facility Commitment, such Extending Lender will be deemed to have an Other
Revolving Facility Commitment having the terms of such Extended Revolving
Facility Commitment.

 

(d)                                 Notwithstanding anything to the contrary set
forth in this Agreement or any other Loan Document (including this
Section 2.22), (i) the aggregate amount of Extended Term Loans and Extended
Revolving Facility Commitments will not be included in the calculation of clause
(a) of the definition of “Incremental Amount,” (ii) no Extended Term Loan or
Extended Revolving Facility Commitment is required to be in any minimum amount
or any minimum increment, (iii) any Extending Lender may extend all or any
portion of its Term Loans and/or Revolving Facility Commitment pursuant to one
or more Pro Rata Extension Offers (subject to applicable proration in the case
of over participation) (including the extension of any Extended Term Loan and/or
Extended Revolving Facility Commitment), (iv) there shall be no condition to any
Extension of any Loan or Commitment at any time or from time to time other than
notice to the Administrative Agent of such Extension and the terms of the
Extended Term Loan or Extended Revolving Facility Commitment implemented
thereby, (v) all Extended Term

 

108

--------------------------------------------------------------------------------



 

Loans, Extended Revolving Facility Commitments and all obligations in respect
thereof shall be Loan Obligations of the relevant Loan Parties under this
Agreement and the other Loan Documents that rank equally and ratably in right of
security with all other Obligations of the Class being extended (and all other
Obligations secured by Other First Liens), (vi) no Issuing Bank shall be
obligated to issue Letters of Credit under such Extended Revolving Facility
Commitments unless it shall have consented thereto and (vii) there shall be no
borrower (other than the Borrower) and no guarantors (other than the Guarantors)
in respect of any such Extended Term Loans or Extended Revolving Facility
Commitments.

 

(e)                                  Each Extension shall be consummated
pursuant to procedures set forth in the associated Pro Rata Extension Offer;
provided, that the Borrower shall cooperate with the Administrative Agent prior
to making any Pro Rata Extension Offer to establish reasonable procedures with
respect to mechanical provisions relating to such Extension, including timing,
rounding and other adjustments.

 

Section 2.23                             Refinancing Amendments.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, including Section 2.18(c) (which provisions shall not be
applicable to this Section 2.23), the Borrower may by written notice to the
Administrative Agent establish one or more additional tranches of term loans
under this Agreement (such loans, “Refinancing Term Loans”), all Net Proceeds of
which are used to Refinance in whole or in part any Class of Term Loans pursuant
to Section 2.11(b)(2).  Each such notice shall specify the date (each, a
“Refinancing Effective Date”) on which the Borrower proposes that the
Refinancing Term Loans shall be made, which shall be a date not earlier than
five (5) Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its sole discretion); provided, that:

 

(i)                                     before and after giving effect to the
borrowing of such Refinancing Term Loans on the Refinancing Effective Date each
of the conditions set forth in Section 4.02 shall be satisfied;

 

(ii)                                  the final maturity date of the Refinancing
Term Loans shall be no earlier than the Term Facility Maturity Date of the
refinanced Term Loans;

 

(iii)                               the Weighted Average Life to Maturity of
such Refinancing Term Loans shall be no shorter than the then-remaining Weighted
Average Life to Maturity of the refinanced Term Loans;

 

(iv)                              the aggregate principal amount of the
Refinancing Term Loans shall not exceed the outstanding principal amount of the
refinanced Term Loans plus amounts used to pay fees, premiums, costs and
expenses (including original issue discount) and accrued interest associated
therewith;

 

(v)                                 all other terms applicable to such
Refinancing Term Loans (other than provisions relating to original issue
discount, upfront fees, interest rates and any other pricing terms (which
original issue discount, upfront fees, interest rates and other pricing

 

109

--------------------------------------------------------------------------------



 

terms shall not be subject to the provisions set forth in Section 2.21(b)(v))
and optional prepayment or mandatory prepayment or redemption terms, which shall
be as agreed between the Borrower and the Lenders providing such Refinancing
Term Loans) taken as a whole shall (as determined by the Borrower in good faith)
be substantially similar to, or no more restrictive to the Borrower and its
Subsidiaries than, the terms, taken as a whole, applicable to the Term Loans
being refinanced (except to the extent such other terms apply solely to any
period after the Latest Maturity Date, the Borrower elects to add such more
restrictive terms for the benefit of the other Facilities, or are otherwise
reasonably acceptable to the Administrative Agent);

 

(vi)                              with respect to Refinancing Term Loans secured
by Liens on the Collateral that rank junior in right of security to the Initial
Term Loans, such Liens will be subject to a Permitted Junior Intercreditor
Agreement;

 

(vii)                           there shall be no borrower (other than the
Borrower) and no guarantors (other than the Guarantors) in respect of such
Refinancing Term Loans;

 

(viii)                        Refinancing Term Loans shall not be secured by any
asset of the Borrower and its subsidiaries other than the Collateral; and

 

(ix)                              Refinancing Term Loans may participate on a
pro rata basis or on a less than pro rata basis (but not on a greater than pro
rata basis) in any mandatory prepayments (other than as provided otherwise in
the case of such prepayments pursuant to Section 2.11(b)(2)) hereunder, as
specified in the applicable Refinancing Amendment.

 

(b)                                 The Borrower may approach any Lender or any
other person that would be a permitted Assignee pursuant to Section 9.04 to
provide all or a portion of the Refinancing Term Loans; provided, that any
Lender offered or approached to provide all or a portion of the Refinancing Term
Loans may elect or decline, in its sole discretion, to provide a Refinancing
Term Loan.  Any Refinancing Term Loans made on any Refinancing Effective Date
shall be designated an additional Class of Term Loans for all purposes of this
Agreement; provided, further, that any Refinancing Term Loans may, to the extent
provided in the applicable Refinancing Amendment governing such Refinancing Term
Loans, be designated as an increase in any previously established Class of Term
Loans made to the Borrower.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement, including Section 2.18(c) (which provisions shall not be
applicable to this Section 2.23), the Borrower may by written notice to the
Administrative Agent establish one or more additional Facilities (“Replacement
Revolving Facilities”) providing for revolving commitments (“Replacement
Revolving Facility Commitments” and the revolving loans thereunder, “Replacement
Revolving Loans”), which replace in whole or in part any Class of Revolving
Facility Commitments under this Agreement.  Each such notice shall specify the
date (each, a “Replacement Revolving Facility Effective Date”) on which the
Borrower proposes that the Replacement Revolving Facility Commitments shall
become effective, which shall be a date not less than five (5) Business Days
after the date on which such notice is delivered to the Administrative Agent (or
such shorter period agreed to by the Administrative Agent in its reasonable
discretion); provided, that: (i) before and after giving effect to the
establishment of such Replacement Revolving

 

110

--------------------------------------------------------------------------------



 

Facility Commitments on the Replacement Revolving Facility Effective Date, each
of the conditions set forth in Section 4.02 shall be satisfied; (ii) after
giving effect to the establishment of any Replacement Revolving Facility
Commitments and any concurrent reduction in the aggregate amount of any other
Revolving Facility Commitments, the aggregate amount of Revolving Facility
Commitments shall not exceed the aggregate amount of the Revolving Facility
Commitments outstanding immediately prior to the applicable Replacement
Revolving Facility Effective Date plus amounts used to pay fees, premiums, costs
and expenses (including original issue discount) and accrued interest associated
therewith; (iii) no Replacement Revolving Facility Commitments shall have a
final maturity date (or require commitment reductions or amortizations) prior to
the Revolving Facility Maturity Date for the Revolving Facility Commitments
being replaced; (iv) all other terms applicable to such Replacement Revolving
Facility (other than provisions relating to (x) fees, interest rates and other
pricing terms and prepayment and commitment reduction and optional redemption
terms which shall be as agreed between the Borrower and the Lenders providing
such Replacement Revolving Facility Commitments and (y) the amount of any letter
of credit sublimit under such Replacement Revolving Facility, which shall be as
agreed between the Borrower, the Lenders providing such Replacement Revolving
Facility Commitments, the Administrative Agent and the replacement issuing
banks, if any, under such Replacement Revolving Facility) taken as a whole shall
(as determined by the Borrower in good faith) be substantially similar to, or no
more restrictive to the Borrower and its Subsidiaries than, those, taken as a
whole, applicable to the Revolving Facility Commitments so replaced (except to
the extent such other terms apply solely to any period after the latest
Revolving Facility Maturity Date in effect at the time of incurrence, or the
Borrower elects to add such more restrictive terms for the benefit of the other
Facilities, or are otherwise reasonably acceptable to the Administrative Agent);
(v) there shall be no borrower (other than the Borrower) and no guarantors
(other than the Guarantors) in respect of such Replacement Revolving Facility;
(vi) Replacement Revolving Facility Commitments and extensions of credit
thereunder shall not be secured by any asset of the Borrower and its
subsidiaries other than the Collateral; and (vii) if such Replacement Revolving
Facility is secured by Liens on the Collateral that rank junior in right of
security to the Initial Revolving Loans, such Liens will be subject to a
Permitted Junior Intercreditor Agreement.  In addition, the Borrower may
establish Replacement Revolving Facility Commitments to refinance and/or replace
all or any portion of a Term Loan hereunder (regardless of whether such Term
Loan is repaid with the proceeds of Replacement Revolving Loans or otherwise),
so long as the aggregate amount of such Replacement Revolving Facility
Commitments does not exceed the aggregate amount of Term Loans repaid at the
time of establishment thereof plus amounts used to pay fees, premiums, costs and
expenses (including original issue discount) and accrued interest associated
therewith (it being understood that such Replacement Revolving Facility
Commitment may be provided by the Lenders holding the Term Loans being repaid
and/or by any other person that would be a permitted Assignee hereunder) so long
as (i) before and after giving effect to the establishment of such Replacement
Revolving Facility Commitments on the Replacement Revolving Facility Effective
Date, each of the conditions set forth in Section 4.02 shall be satisfied to the
extent required by the relevant agreement governing such Replacement Revolving
Facility Commitments, (ii) the remaining life to termination of such Replacement
Revolving Facility Commitments shall be no shorter than the Weighted Average
Life to Maturity then applicable to the refinanced Term Loans, (iii) the final
termination date of the Replacement Revolving Facility Commitments shall be no
earlier than the Term Facility Maturity Date of the

 

111

--------------------------------------------------------------------------------



 

refinanced Term Loans, (iv) with respect to Replacement Revolving Loans secured
by Liens on Collateral that rank junior in right of security to the Initial
Revolving Loans, such Liens will be subject to a Permitted Junior Intercreditor
Agreement, (v) there shall be no borrower (other than the Borrower) and no
guarantors (other than the Guarantors) in respect of such Replacement Revolving
Facility and (vi) all other terms applicable to such Replacement Revolving
Facility (other than provisions relating to (x) fees, interest rates and other
pricing terms and prepayment and commitment reduction and optional redemption
terms which shall be as agreed between the Borrower and the Lenders providing
such Replacement Revolving Facility Commitments and (y) the amount of any letter
of credit sublimit under such Replacement Revolving Facility, which shall be as
agreed between the Borrower, the Lenders providing such Replacement Revolving
Facility Commitments, the Administrative Agent and the replacement issuing
banks, if any, under such Replacement Revolving Facility) taken as a whole shall
(as determined by the Borrower in good faith) be substantially similar to, or no
more restrictive to the Borrower and its Subsidiaries than, those, taken as a
whole, applicable to the Term Loans being refinanced (except to the extent such
covenants and other terms apply solely to any period after the Latest Maturity
Date, or the Borrower elects to add such more restrictive terms for the benefit
of the other Facilities, or are otherwise reasonably acceptable to the
Administrative Agent).  Solely to the extent that an Issuing Bank is not a
replacement issuing bank under a Replacement Revolving Facility, it is
understood and agreed that such Issuing Bank shall not be required to issue any
letters of credit under such Replacement Revolving Facility and, to the extent
it is necessary for such Issuing Bank to withdraw as an Issuing Bank at the time
of the establishment of such Replacement Revolving Facility, such withdrawal
shall be on terms and conditions reasonably satisfactory to such Issuing Bank in
its sole discretion.  The Borrower agrees to reimburse each Issuing Bank in full
upon demand for any reasonable and documented out-of-pocket cost or expense
attributable to such withdrawal.

 

(d)                                 The Borrower may approach any Lender or any
other person that would be a permitted Assignee of a Revolving Facility
Commitment pursuant to Section 9.04 to provide all or a portion of the
Replacement Revolving Facility Commitments; provided, that any Lender offered or
approached to provide all or a portion of the Replacement Revolving Facility
Commitments may elect or decline, in its sole discretion, to provide a
Replacement Revolving Facility Commitment.  Any Replacement Revolving Facility
Commitment made on any Replacement Revolving Facility Effective Date shall be
designated an additional Class of Revolving Facility Commitments for all
purposes of this Agreement; provided, that any Replacement Revolving Facility
Commitments may, to the extent provided in the applicable Refinancing Amendment,
be designated as an increase in any previously established Class of Revolving
Facility Commitments.

 

(e)                                  The Borrower and each Lender providing the
applicable Refinancing Term Loans and/or Replacement Revolving Facility
Commitments (as applicable) shall execute and deliver to the Administrative
Agent an amendment to this Agreement (a “Refinancing Amendment”) and such other
documentation as the Administrative Agent shall reasonably specify to evidence
such Refinancing Term Loans and/or Replacement Revolving Facility Commitments
(as applicable).  For purposes of this Agreement and the other Loan Documents,
(A) if a Lender is providing a Refinancing Term Loan, such Lender will be deemed
to have an Other Term Loan having the terms of such Refinancing Term Loan and
(B) if a Lender is

 

112

--------------------------------------------------------------------------------



 

providing a Replacement Revolving Facility Commitment, such Lender will be
deemed to have an Other Revolving Facility Commitment having the terms of such
Replacement Revolving Facility Commitment.  Notwithstanding anything to the
contrary set forth in this Agreement or any other Loan Document (including this
Section 2.23), (i) the aggregate amount of Refinancing Term Loans and
Replacement Revolving Facility Commitments will not reduce the amount available
under clause (a) of the definition of “Incremental Amount,” (ii) no Refinancing
Term Loan or Replacement Revolving Facility Commitment is required to be in any
minimum amount or any minimum increment, (iii) there shall be no condition to
any incurrence of any Refinancing Term Loan or Replacement Revolving Facility
Commitment at any time or from time to time other than those set forth in
clauses (a) or (c) above, as applicable, and (iv) all Refinancing Term Loans,
Replacement Revolving Facility Commitments and all obligations in respect
thereof shall be Loan Obligations under this Agreement and the other Loan
Documents that rank equally and ratably in right of security with the Initial
Term Loans and other Loan Obligations (other than Other Incremental Term Loans
and Refinancing Term Loans that rank junior in right of security with the
Initial Term Loans, and except to the extent any such Refinancing Term Loans are
secured by the Collateral on a junior lien basis in accordance with the
provisions above, or are unsecured).

 

Section 2.24                             Defaulting Lender.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definitions of
“Required Lenders” or “Required Revolving Facility Lenders,” as applicable, and
Section 9.08.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, following an Event of Default or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.06 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder, second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any Issuing Bank
hereunder, third, to Cash Collateralize the Issuing Banks’ Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.05(j),
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Banks’ future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in

 

113

--------------------------------------------------------------------------------



 

accordance with Section 2.05(j), sixth, to the payment of any amounts owing to
the Lenders or the Issuing Banks as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or Issuing Bank against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.24 shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and, except as provided in clause (C) below, the Borrower
shall not be required to pay any such fee that otherwise would have been paid to
that Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive L/C Participation Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its pro rata share of the
stated amount of Letters of Credit for which it has provided Cash Collateral.

 

(C)                               With respect to any Commitment Fee or L/C
Participation Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to each Issuing Bank the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing Bank’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
Letters of Credit shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective pro rata Revolving Facility Commitments
(calculated without regard to such Defaulting Lender’s Revolving Facility
Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower has otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Facility Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Facility Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim

 

114

--------------------------------------------------------------------------------



 

of any party hereunder against a Defaulting Lender arising from that Lender
having become a Defaulting Lender, including any claim of a Non-Defaulting
Lender as a result of such Non-Defaulting Lender’s increased exposure following
such reallocation.

 

(v)                                 Cash Collateral.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, within three (3) Business Days following the written
request of (i) the Administrative Agent or (ii) any Issuing Bank (with a copy to
the Administrative Agent), Cash Collateralize the Issuing Banks’ Fronting
Exposure in accordance with the procedures set forth in Section 2.05(j).

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent and each Issuing Bank agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par (together with any break funding costs incurred by the
non-Defaulting Lenders as a result of such purchase) that portion of outstanding
Revolving Facility Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with their Revolving Facility Commitments (without giving
effect to Section 2.24(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided, that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

(c)                                  New Letters of Credit.  So long as any
Lender is a Defaulting Lender, the Issuing Banks shall not be required to issue,
extend, renew or increase any Letter of Credit unless it is satisfied that it
will have no Fronting Exposure after giving effect thereto.

 

Section 2.25                             Loan Repurchases.

 

(a)                                 Subject to the terms and conditions set
forth or referred to below, the Borrower may from time to time, at its
discretion, conduct modified Dutch auctions in order to purchase Term Loans of
one or more Classes (as determined by the Borrower) (each, a “Purchase Offer”),
each such Purchase Offer to be managed exclusively by the Administrative Agent
(or such other financial institution chosen by the Borrower and reasonably
acceptable to the Administrative Agent) (in such capacity, the “Auction
Manager”), so long as the following conditions are satisfied:

 

(i)                                     each Purchase Offer shall be conducted
in accordance with the procedures, terms and conditions set forth in this
Section 2.25 and the Auction Procedures;

 

(ii)                                  no Default or Event of Default shall have
occurred and be continuing on the date of the delivery of each notice of an
auction and at the time of (and immediately

 

115

--------------------------------------------------------------------------------



 

after giving effect to) the purchase of any Term Loans in connection with any
Purchase Offer;

 

(iii)                               the principal amount (calculated on the face
amount thereof) of each and all Classes of Term Loans that the Borrower offers
to purchase in any such Purchase Offer shall be no less than U.S. $25,000,000
(unless another amount is agreed to by the Administrative Agent) (across all
such Classes);

 

(iv)                              the aggregate principal amount (calculated on
the face amount thereof) of all Term Loans of the applicable Class or Classes so
purchased by the Borrower shall automatically be cancelled and retired by the
Borrower on the settlement date of the relevant purchase (and may not be resold)
(without any increase to Adjusted Consolidated EBITDA as a result of any gains
associated with cancellation of debt), and in no event shall the Borrower be
entitled to any vote hereunder in connection with such Term Loans;

 

(v)                                 no more than one Purchase Offer with respect
to any Class may be ongoing at any one time;

 

(vi)                              the Borrower represents and warrants that no
Loan Party shall have any material non-public information with respect to the
Loan Parties or their Subsidiaries, or with respect to the Loans or the
securities of any such person, that (A) has not been previously disclosed in
writing to the Administrative Agent and the Lenders (other than because such
Lender does not wish to receive such material non-public information) prior to
such time and (B) could reasonably be expected to have a material effect upon,
or otherwise be material to, a Lender’s decision to participate in the Purchase
Offer;

 

(vii)                           at the time of each purchase of Term Loans
through a Purchase Offer, the Borrower shall have delivered to the Auction
Manager an officer’s certificate of a Responsible Officer certifying as to
compliance with the preceding clause (vi);

 

(viii)                        any Purchase Offer with respect to any Class shall
be offered to all Term Lenders holding Term Loans of such Class on a pro rata
basis;

 

(ix)                              no purchase of any Term Loans shall be made
from the proceeds of any Revolving Facility Loan; and

 

(x)                                 the Borrower is in Pro Forma Compliance with
the Financial Covenant (if applicable).

 

(b)                                 The Borrower must terminate any Purchase
Offer if it fails to satisfy one or more of the conditions set forth above which
are required to be met at the time which otherwise would have been the time of
purchase of Term Loans pursuant to such Purchase Offer.  If the Borrower
commences any Purchase Offer (and all relevant requirements set forth above
which are required to be satisfied at the time of the commencement of such
Purchase Offer have in fact been satisfied), and if at such time of commencement
the Borrower reasonably believes that all required conditions set forth above
which are required to be satisfied at the time of the

 

116

--------------------------------------------------------------------------------



 

consummation of such Purchase Offer shall be satisfied, then the Borrower shall
have no liability to any Term Lender for any termination of such Purchase Offer
as a result of its failure to satisfy one or more of the conditions set forth
above which are required to be met at the time which otherwise would have been
the time of consummation of such Purchase Offer, and any such failure shall not
result in any Default or Event of Default hereunder.  With respect to all
purchases of Term Loans of any Class or Classes made by the Borrower pursuant to
this Section 2.25, (x) the Borrower shall pay on the settlement date of each
such purchase all accrued and unpaid interest (except to the extent otherwise
set forth in the relevant offering documents), if any, on the purchased Term
Loans of the applicable Class or Classes up to the settlement date of such
purchase and (y) such purchases (and the payments made by the Borrower and the
cancellation of the purchased Loans, in each case in connection therewith) shall
not constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.11 hereof.

 

(c)                                  The Administrative Agent and the Lenders
hereby consent to the Purchase Offers and the other transactions effected
pursuant to and in accordance with the terms of this Section 2.25; provided,
that notwithstanding anything to the contrary contained herein, no Lender shall
have an obligation to participate in any such Purchase Offer.  For the avoidance
of doubt, it is understood and agreed that the provisions of Sections 2.16, 2.18
and 9.04 will not apply to the purchases of Term Loans pursuant to Purchase
Offers made pursuant to and in accordance with the provisions of this
Section 2.25.  The Auction Manager acting in its capacity as such hereunder
shall be entitled to the benefits of the provisions of Article VIII and
Section 9.05 to the same extent as if each reference therein to the “Agents”
were a reference to the Auction Manager, and the Administrative Agent shall
cooperate with the Auction Manager as reasonably requested by the Auction
Manager in order to enable it to perform its responsibilities and duties in
connection with each Purchase Offer.

 

(d)                                 This Section 2.25 shall supersede any
provisions in Section 2.18 or 9.06 to the contrary.

 

ARTICLE III

 

Representations and Warranties

 

On (i) the Closing Date (after giving effect to the Transactions), solely with
respect to the Specified Representations, and (ii) the date of each Credit Event
(other than the Closing Date), as provided in Section 4.02, the Borrower
represents and warrants to the Lenders that:

 

Section 3.01                             Organization; Powers.  The Borrower and
each of the Subsidiaries which is a Loan Party or a Material Subsidiary (a) is a
partnership, limited liability company, corporation or other entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization (to the extent that each such concept exists in
such jurisdiction), (b) has all requisite power and authority to own its
property and assets and to carry on its business as now conducted, (c) is
qualified to do business in each jurisdiction where such qualification is
required, except in the case of clause (a) (other than with respect to the
Borrower), clause (b) (other than with respect to the Borrower), and clause (c),
where the failure so to be or have, individually or in the aggregate, would not
reasonably be expected to have a

 

117

--------------------------------------------------------------------------------



 

Material Adverse Effect, and (d) has the power and authority to execute, deliver
and perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow and otherwise obtain credit
hereunder.

 

Section 3.02                             Authorization.  The execution, delivery
and performance by the Borrower and each of the Guarantors of each of the Loan
Documents to which it is a party and the borrowings and other extensions of
credit hereunder (a) have been duly authorized by all corporate, stockholder,
partnership, limited liability company or other organizational action required
to be obtained by the Borrower and such Guarantors and (b) will not (i) violate
(A) any provision of law, statute, rule or regulation applicable to the Borrower
or any such Guarantor, (B) the certificate or articles of incorporation or other
constitutive documents (including any partnership, limited liability company or
operating agreements) or by-laws of the Borrower or any such Guarantor, (C) any
applicable order of any court or any law, rule, regulation or order of any
Governmental Authority applicable to the Borrower or any such Guarantor or
(D) any provision of any indenture, certificate of designation for preferred
stock, agreement or other instrument to which the Borrower or any such Guarantor
is a party or by which any of them or any of their property is or may be bound,
(ii) result in a breach of or constitute (alone or with due notice or lapse of
time or both) a default under, give rise to a right of or result in any
cancellation or acceleration of any right or obligation (including any payment)
under any such indenture, certificate of designation for preferred stock,
agreement or other instrument, where any such conflict, violation, breach or
default referred to in clause (i) or (ii) of this Section 3.02(b), would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (iii) result in the creation or imposition of any Lien upon
or with respect to any property or assets now owned or hereafter acquired by the
Borrower or any such Guarantor, other than the Liens created by the Loan
Documents and Permitted Liens.

 

Section 3.03                             Enforceability.  This Agreement has
been duly executed and delivered by the Borrower and constitutes, and each other
Loan Document when executed and delivered by the Borrower and each Guarantor
that is party thereto will constitute, a legal, valid and binding obligation of
such Loan Party enforceable against the Borrower and each such Guarantor in
accordance with its terms, subject to (a) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), (c) implied covenants of good faith and fair dealing, and
(d) the need for filings and registrations necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Collateral Agent.

 

Section 3.04                             Governmental Approvals.  No action,
consent or approval of, registration or filing with or any other action by any
Governmental Authority is or will be required for the execution, delivery or
performance of each Loan Document to which the Borrower or any Guarantor is a
party, except for (a) the filing of Uniform Commercial Code financing
statements, (b) filings with the United States Patent and Trademark Office and
the United States Copyright Office and comparable offices in foreign
jurisdictions and equivalent filings in foreign jurisdictions, (c)  such as have
been made or obtained and are in full force and effect, (d) such actions,
consents and approvals the failure of which to be obtained or made

 

118

--------------------------------------------------------------------------------



 

would not reasonably be expected to have a Material Adverse Effect and
(e) filings or other actions listed on Schedule 3.04 and any other filings or
registrations required to perfect Liens created by the Security Documents.

 

Section 3.05                             Financial Statements.  The audited
consolidated balance sheets and the statements of income, stockholders’ equity,
and cash flow (i) for the Borrower and its consolidated subsidiaries as of and
for each fiscal year of the Borrower in the three-fiscal year period ended on
September 30, 2018 and (ii) for the Target and its consolidated subsidiaries as
of and for each fiscal year of the Target in the three-fiscal year period ended
July 31, 2018, in each case, including the notes thereto, present fairly in all
material respects the consolidated financial position of the Borrower and its
consolidated subsidiaries or the Target and its consolidated subsidiaries (as
applicable) as of the dates and for the periods referred to therein and the
results of operations and cash flows for the periods then ended, and, except as
set forth on Schedule 3.05, were prepared in accordance with GAAP applied on a
consistent basis throughout the periods covered thereby, except, in the case of
interim period financial statements, for the absence of notes and for normal
year-end adjustments and except as otherwise noted therein.

 

Section 3.06                             No Material Adverse Effect.  Since
September 30, 2018 (for this purpose, assuming that the Transaction had been
consummated before such date), there has been no event or circumstance that,
individually or in the aggregate with other events or circumstances, has had or
would reasonably be expected to have a Material Adverse Effect.

 

Section 3.07                             Title to Properties; Possession Under
Leases.  Each of the Borrower and the Subsidiaries has valid title in fee simple
or equivalent to, or valid leasehold interests in, or easements or other limited
property interests in, all its Real Properties and has valid title to its
personal property and assets, in each case, free and clear of Liens, other than
Permitted Liens or Liens arising by operation of law and except for defects in
title that do not materially interfere with its ability to conduct its business
as currently conducted or to utilize such properties and assets for their
intended purposes and except where the failures to have such title would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

Section 3.08                             Subsidiaries.

 

(a)                                 Schedule 3.08(a) sets forth as of the
Closing Date the name and jurisdiction of incorporation, formation or
organization of each subsidiary of the Borrower and, as to each such subsidiary,
the percentage of each class of Equity Interests in such subsidiary owned by the
Borrower or by any other subsidiary of the Borrower.

 

(b)                                 As of the Closing Date, after giving effect
to the Transactions, there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options
granted to employees or directors (or entities controlled by directors) and
shares held by directors (or entities controlled by directors)) relating to any
Equity Interests of the Borrower or any of the Subsidiaries, except as set forth
on Schedule 3.08(b).

 

119

--------------------------------------------------------------------------------



 

Section 3.09                             Litigation; Compliance with Laws.

 

(a)                                 There are no actions, suits, proceedings or
investigations at law or in equity or by or on behalf of any Governmental
Authority or in arbitration now pending, or, to the knowledge of the Borrower,
threatened in writing against the Borrower or any of the Subsidiaries or any
business, property or rights of any such person that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
except for any action, suit or proceeding at law or in equity or by, before or
on behalf of any Governmental Authority or in arbitration which has been
disclosed in any of the Borrower’s Annual Report on Form 10-K for the year ended
September 30, 2018 or the Target’s Annual Report on Form 10-K for the year ended
July 31, 2018.

 

(b)                                 None of the Borrower, the Subsidiaries or
their respective properties or assets is in violation of (nor will the continued
operation of their material properties and assets as currently conducted
violate) any law, rule or regulation (including any zoning, building, ordinance,
code or approval or any building permit, but excluding any Environmental Laws,
which are the subject of Section 3.16) or any restriction of record or
indenture, agreement or instrument affecting any Real Property, or is in default
with respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 3.10                             Federal Reserve Regulations.  No part
of the proceeds of any Loans or any Letter of Credit will be used by the
Borrower and its Subsidiaries in any manner that would result in a violation of
Regulation T, Regulation U or Regulation X.

 

Section 3.11                             Investment Company Act.  None of the
Borrower or any of the other Loan Parties is required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 3.12                             Use of Proceeds.

 

(a)                                 The Borrower will use the proceeds of the
Revolving Facility Loans, and may request the issuance of Letters of Credit,
solely for general corporate purposes (including for working capital purposes,
for capital expenditures, for the Transactions, for Permitted Business
Acquisitions and, in the case of Letters of Credit, for the back-up or
replacement of existing letters of credit); provided, that on the Closing Date,
the aggregate amount of undrawn Revolving Facility Commitments shall be at least
$100,000,000.

 

(b)                                 The Borrower will use the proceeds of the
Initial Term Loans incurred on or prior to the Closing Date to finance a portion
of the Transactions.

 

Section 3.13                             Tax Returns. Except as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, (a) the Borrower and each of the Subsidiaries has filed or
caused to be filed all federal, state, local and non-U.S. Tax returns required
to have been filed by it (including in its capacity as withholding agent) and
each such Tax return is true and correct, (b) the Borrower and each of the
Subsidiaries has timely paid or caused to be timely paid all Taxes due and
payable by it (including in its capacity as withholding agent), except Taxes or
assessments which are being contested in good faith by appropriate proceedings
and for which the Borrower or any of the Subsidiaries (as the case may be) has
set

 

120

--------------------------------------------------------------------------------



 

aside on its books adequate reserves in accordance with GAAP, and (c) the
Borrower and each of the Subsidiaries has made adequate provision (in accordance
with GAAP) for the payment of all Taxes not yet due.

 

Section 3.14                             No Material Misstatements.

 

(a)                                 All written information (other than the
Projections, forward looking information and information of a general economic
or industry specific nature) (the “Information”) concerning the Borrower, the
Subsidiaries, the Transactions and any other transactions contemplated hereby
included in the Information Memorandum or otherwise prepared by or on behalf of
the foregoing or their representatives and made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby (to the extent such Information relates to the
Target on or prior to the Closing Date, to the Borrower’s knowledge), when taken
as a whole, was true and correct in all material respects, as of the date such
Information was furnished to the Lenders (and as of the Closing Date, with
respect to Information provided prior thereto) and did not, taken as a whole,
contain any untrue statement of a material fact as of any such date or omit to
state a material fact necessary in order to make the statements contained
therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made (giving effect to all
supplements and updates provided thereto).

 

(b)                                 The Projections and other forward looking
information prepared by or on behalf of the Borrower or any of their
representatives and that have been made available to any Lender or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date thereof (it
being understood that such Projections and other forward looking information are
as to future events and are not to be viewed as facts, such Projections and
other forward looking information are subject to significant uncertainties and
contingencies and that actual results during the period or periods covered by
any such Projections or other forward looking information may differ
significantly from the projected results, and that no assurance can be given
that the projected results will be realized), as of the date such Projections
and information were furnished to the Lenders.

 

Section 3.15                             Employee Benefit Plans.   Except as
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect:  (a)  no Reportable Event has occurred during the past
five years as to which the Borrower, any of its Subsidiaries or any ERISA
Affiliate was required to file a report with the PBGC; (b) no ERISA Event has
occurred or is reasonably expected to occur; and (c)  none of the Borrower, the
Subsidiaries or any of their ERISA Affiliates has received any written
notification that any Multiemployer Plan is in reorganization or has been
terminated within the meaning of Title IV of ERISA.

 

Section 3.16                             Environmental Matters. Except (i) as to
matters set forth on Schedule 3.16 and (ii) as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:  (a) no written notice, request for information, order,
complaint or penalty has been received by the Borrower or any of its
Subsidiaries, and there are no judicial, administrative or other actions, suits
or proceedings pending or, to the Borrower’s knowledge, threatened which allege
a violation of or liability under any

 

121

--------------------------------------------------------------------------------



 

Environmental Laws, in each case relating to the Borrower or any of its
Subsidiaries, (b) each of the Borrower and its Subsidiaries has all
environmental permits, licenses, authorizations and other approvals necessary
for its operations to comply with all Environmental Laws (“Environmental
Permits”) and is, and in the prior eighteen (18) month period, has been, in
compliance with the terms of such Environmental Permits and with all other
Environmental Laws, (c) no Hazardous Material is located at, on or under any
property currently or, to the Borrower’s knowledge, formerly owned, operated or
leased by the Borrower or any of its Subsidiaries that would reasonably be
expected to give rise to any cost, liability or obligation of the Borrower or
any of its Subsidiaries under any Environmental Laws or Environmental Permits,
and no Hazardous Material has been generated, used, treated, stored, handled,
disposed of or controlled, transported or Released at any location in a manner
that would reasonably be expected to give rise to any cost, liability or
obligation of the Borrower or any of its Subsidiaries under any Environmental
Laws or Environmental Permits, (d) there are no agreements in which the Borrower
or any of its Subsidiaries has expressly assumed or undertaken responsibility
for any known or reasonably likely liability or obligation of any other person
arising under or relating to Environmental Laws, and (e) there has been no
written environmental assessment or audit conducted (other than customary
assessments not revealing anything that would reasonably be expected to result
in a Material Adverse Effect) by or on behalf of the Borrower or any of the
Subsidiaries of any property currently or, to the Borrower’s knowledge, formerly
owned, operated or leased by the Borrower or any of the Subsidiaries that has
not been made available to the Administrative Agent prior to the Closing Date.

 

Section 3.17                             Security Documents.

 

(a)                                 Each Security Document is effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties)
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof.  As of the Closing Date, in the case of the
Pledged Collateral described in the Collateral Agreement, when certificates or
promissory notes, as applicable, representing such Pledged Collateral and
required to be delivered under the applicable Security Document are delivered to
the Collateral Agent, and in the case of the other Collateral described in the
Collateral Agreement (other than the Intellectual Property), when financing
statements and other filings specified in the Perfection Certificate are filed
in the offices specified in the Perfection Certificate, the Collateral Agent
(for the benefit of the Secured Parties) shall have a fully perfected Lien
(subject to all Permitted Liens) on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and, subject to
Section 9-315 of the New York Uniform Commercial Code, the proceeds thereof, as
security for the Obligations to the extent perfection can be obtained by filing
Uniform Commercial Code financing statements or possession, in each case prior
and superior in right to the Lien of any other person (except Permitted Liens).

 

(b)                                 When the Collateral Agreement or an
ancillary document thereunder is properly filed and recorded in the United
States Patent and Trademark Office and the United States Copyright Office, and,
with respect to Collateral in which a security interest cannot be perfected by
such filings, upon the proper filing of the financing statements referred to in
clause (a) above, the Collateral Agent (for the benefit of the Secured Parties)
shall have a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties

 

122

--------------------------------------------------------------------------------



 

thereunder in the United States Intellectual Property included in the Collateral
listed in such ancillary document, in each case prior and superior in right to
the Lien of any other person, except for Permitted Liens (it being understood
that subsequent recordings in the United States Patent and Trademark Office and
the United States Copyright Office may be necessary to perfect a Lien on
registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the Loan Parties after the Closing Date).

 

(c)                                  Notwithstanding anything herein (including
this Section 3.17) or in any other Loan Document to the contrary, neither the
Borrower nor any other Loan Party makes any representation or warranty as to the
effects of perfection or non-perfection, the priority or the enforceability of
any pledge of or security interest in any Equity Interests of any Foreign
Subsidiary, or as to the rights and remedies of the Agents or any Lender with
respect thereto, under foreign law.

 

Section 3.18                             Solvency.  Immediately after giving
effect to the Transactions on the Closing Date and the making of each Loan on
the Closing Date and the application of the proceeds of such Loans, (i) the fair
value of the assets of the Borrower and its Subsidiaries on a consolidated
basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Borrower and its Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and its Subsidiaries, on a consolidated basis, are not engaged in, and are not
about to engage in, business for which they have unreasonably small capital. For
purposes of the foregoing, the amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

 

Section 3.19                             Labor Matters.  Except as, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect:  (a) there are no strikes or other labor disputes pending or threatened
against the Borrower or any of the Subsidiaries; (b) the hours worked and
payments made to employees of the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters; and (c) all payments due from the Borrower or any of the
Subsidiaries or for which any claim may be made against the Borrower or any of
the Subsidiaries on account of wages and employee health and welfare insurance
and other benefits have been paid or accrued as a liability on the books of the
Borrower or such Subsidiary to the extent required by GAAP.  Except as,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, the consummation of the Transactions will not give rise
to a right of termination or right of renegotiation on the part of any union
under any material collective bargaining agreement to which the Borrower or any
of the Subsidiaries (or any predecessor) is a party or by which the Borrower or
any of the Subsidiaries (or any predecessor) is bound.

 

Section 3.20                             Insurance.  Schedule 3.20 sets forth a
true, complete and correct description, in all material respects, of all
material insurance (excluding any title insurance)

 

123

--------------------------------------------------------------------------------



 

maintained by or on behalf of the Borrower or the Subsidiaries as of the Closing
Date.  As of such date, such insurance is in full force and effect.

 

Section 3.21                             Intellectual Property; Licenses, Etc. 
Except as would not reasonably be expected to have a Material Adverse Effect or
as set forth in Schedule 3.21, (a) the Borrower and each of its Subsidiaries
owns, or possesses the right to use, all Intellectual Property reasonably
necessary in the operation of their respective businesses, (b) to the knowledge
of the Borrower, the Borrower and its Subsidiaries are not interfering with,
infringing upon, misappropriating or otherwise violating Intellectual Property
of any person, and (c) (i) no claim or litigation regarding any of the
Intellectual Property owned by the Borrower and its Subsidiaries is pending or,
to the knowledge of the Borrower, threatened and (ii) to the knowledge of the
Borrower, no claim or litigation regarding any other Intellectual Property
described in the foregoing clauses (a) and (b) is pending or threatened.

 

Section 3.22                             USA PATRIOT Act.  Except as would not
reasonably be expected to have a Material Adverse Effect, the Borrower and each
of its Subsidiaries is in compliance with the USA PATRIOT Act.

 

Section 3.23                             Anti-Corruption Laws and Sanctions. 
None of (a) the Borrower or any Subsidiary or (b) to the knowledge of the
Borrower, any director or officer of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the Facilities, is a
Sanctioned Person. No proceeds of the Loans have been or shall be used by the
Borrower or any of its Subsidiaries directly or, to the knowledge of the
Borrower, indirectly, (i) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any person in violation of any Anti-Corruption Laws or (ii) for the purpose
of funding, financing or facilitating any activities, business or transaction of
or with any person described in clause (a) of the definition of “Sanctioned
Person” or, to the knowledge of the Borrower, any person described in clause
(b) or (c) of the definition of “Sanctioned Person,” or in any Sanctioned
Country, to the extent such activities, businesses or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States, the United Kingdom or in a European Union member state.

 

ARTICLE IV

 

Conditions of Lending

 

Section 4.01                             Closing Date.  The effectiveness of the
Commitments hereunder and the obligations of the Revolving Facility Lenders,
each Issuing Bank and each Lender with an Initial Term Loan Commitment with
respect to each Credit Event on the Closing Date are subject only to the
satisfaction (or waiver in accordance with Section 9.08) of the following
conditions:

 

(a)                                 The Administrative Agent shall have received
from each of the Borrower, the Issuing Bank and the Lenders a counterpart of
this Agreement signed on behalf of such party.

 

(b)                                 The Administrative Agent shall have received
a Borrowing Request as required by Section 2.03 in respect of any Loans to be
made on the Closing Date and, in the case

 

124

--------------------------------------------------------------------------------



 

of any Letter of Credit to be issued on the Closing Date, the applicable Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance of such Letter of Credit as required by Section 2.05(b).

 

(c)                                  To the extent required to be satisfied on
the Closing Date, the Collateral and Guarantee Requirement shall be satisfied
(or waived in accordance with Section 9.08) as of the Closing Date.

 

(d)                                 The Administrative Agent shall have received
a certificate of a Responsible Officer of the Borrower stating that (i) the
Specified Representations are true and correct in all material respects as of
the Closing Date (after giving effect to the Transactions) as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date) and (ii) the Merger Agreement Target Representations are true and correct
in all material respects; provided that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

 

(e)                                  The Lenders shall have received a solvency
certificate substantially in the form of Exhibit C and signed by the chief
financial officer, chief accounting officer or other officer with equivalent
duties of the Borrower confirming the solvency of the Borrower and its
Subsidiaries on a consolidated basis after giving effect to the Transactions on
the Closing Date.

 

(f)                                   The Administrative Agent shall have
received, on behalf of itself, the Lenders and each Issuing Bank, a written
opinion of (i) Wachtell, Lipton, Rosen & Katz, as special New York counsel for
the Loan Parties, (ii) Potter Anderson & Coroon LLP, as Delaware counsel for the
Loan Parties, (iii) Jackson Walker LLP, as Texas counsel for the Loan Parties,
or, in each case, such other firm as may be reasonably acceptable to the
Administrative Agent, in each case (A) dated the Closing Date, (B) addressed to
each Issuing Bank, the Administrative Agent and the Lenders on the Closing Date
and (C) in form and substance reasonably satisfactory to the Administrative
Agent covering such customary matters relating to the Loan Documents as the
Administrative Agent shall reasonably request.

 

(g)                                  The Administrative Agent shall have
received a certificate of the Secretary or Assistant Secretary or similar
officer of each Loan Party dated the Closing Date and certifying:

 

(i)                                     that attached thereto is a true and
complete copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
certified as of a recent date by the Secretary of State (or other similar
official or Governmental Authority) of the jurisdiction of its organization or
by the Secretary or Assistant Secretary or similar officer of such Loan Party or
other person duly authorized by the constituent documents of such Loan Party,

 

125

--------------------------------------------------------------------------------



 

(ii)                                  that attached thereto is a true and
complete copy of a certificate as to the good standing of such Loan Party (to
the extent that such concept exists in such jurisdiction) as of a recent date
from such Secretary of State (or other similar official or Governmental
Authority),

 

(iii)                               that attached thereto is a true and complete
copy of the by-laws (or partnership agreement, limited liability company
agreement or other equivalent constituent and governing documents) of such Loan
Party as in effect on the Closing Date and at all times since a date prior to
the date of the resolutions described in the following clause (iv),

 

(iv)                              that attached thereto is a true and complete
copy of resolutions duly adopted by the Board of Directors (or equivalent
governing body) of such Loan Party (or its managing general partner or managing
member), authorizing the execution, delivery and performance of the Loan
Documents to which such person is a party and that such resolutions have not
been modified, rescinded or amended and are in full force and effect on the
Closing Date, and

 

(v)                                 as to the incumbency and specimen signature
of each officer or authorized signatory executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party.

 

(h)                                 The Administrative Agent shall have received
a completed Perfection Certificate, dated the Closing Date and signed by a
Responsible Officer of the Borrower, together with all attachments contemplated
thereby, and the results of a search of the Uniform Commercial Code (or
equivalent), Tax and judgment, United States Patent and Trademark Office and
United States Copyright Office filings made with respect to the Loan Parties in
the jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search.

 

(i)                                     Substantially concurrently with the
initial Credit Events on the Closing Date, the Merger shall be consummated in
accordance with the terms and conditions of the Merger Agreement and the Merger
Agreement shall not have been altered, amended or otherwise modified or
supplemented or any provision or condition therein waived, nor any consent
granted, in each case, by the Borrower or Merger Sub, if such alteration,
amendment, modification, supplement, waiver or consent would be materially
adverse to the interests of the Lenders (in their capacities as such), without
the unanimous prior written consent of the Arrangers (such consent not to be
unreasonably withheld, delayed or conditioned) (it being understood and agreed
that (i) any amendment, waiver, consent or other modification that decreases the
purchase price in respect of the Merger by 10% or more shall be deemed to be
adverse to the interests of the Lenders in a material respect, (ii) any
amendment, waiver, consent or other modification that decreases the purchase
price in respect of the Merger by less than 10% shall be deemed not to be
adverse to the interests of the Lenders in any material respect, so long as 100%
of such decrease in the Cash Consideration (as defined in the Merger Agreement)
is allocated to reduce the Initial Term Facility, (iii) any change to the
definition of “Company Material Adverse Effect” as defined in the Merger
Agreement shall be deemed to be adverse to the interests of the Lenders in a
material respect and (iv) any amendment, waiver, consent or other modification
that increases

 

126

--------------------------------------------------------------------------------



 

the purchase price in respect of the Merger shall be deemed not to be adverse to
the interests of the Lenders in any material respect, so long as such increase
is funded solely by the issuance by the Borrower of common equity or use of cash
on hand).

 

(j)                                    The Administrative Agent shall have
received (i) audited consolidated balance sheets and related statements of
income and cash flows of each of the Borrower and the Target for their
respective most recent three fiscal years ended at least (in the case of the
Borrower) 60 or (in the case of the Target) 75 days prior to the Closing Date
and (ii) unaudited consolidated balance sheets and related statements of income
and cash flows of each of the Borrower and the Target for each of their
respective fiscal quarters ended after the close of its most recent fiscal year
and at least 40 days prior to the Closing Date (but excluding the fourth quarter
of any fiscal year).  The Administrative Agent acknowledges that it has received
each of the financial statements in the foregoing clauses (i) and (ii) for each
fiscal year and fiscal quarter of the Borrower and the Target ended prior to
August 14, 2018 and that the Borrower’s or the Target’s filing of any required
audited financial statements on Form 10-K or required unaudited financial
statements on Form 10-Q, in each case, will satisfy the requirements under
clauses (i) or (ii), as applicable, of this Section 4.01(j).

 

(k)                                 The Administrative Agent shall have received
an unaudited pro forma consolidated balance sheet of the Borrower as of June 30,
2018 and related unaudited pro forma consolidated statement of income of the
Borrower for the twelve-month period ending on September 30, 2018, prepared
after giving effect to the Transactions as if the Transactions had occurred as
of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of such statements of income), which need not be prepared in
compliance with Regulation S-X of the Securities Act or include adjustments for
purchase accounting (including adjustments of the type contemplated by Financial
Accounting Standards Board Accounting Standards Codification 805, Business
Combinations (formerly SFAS 141R)).

 

(l)                                     The Administrative Agent shall have
received, at least three (3) Business Days prior to the Closing Date, all
documentation and other information required with respect to the Loan Parties by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act to the extent requested in writing at least 10 days prior to the Closing
Date.

 

(m)                             Except as disclosed in (i) the Company SEC
Documents (as defined in the Merger Agreement) filed since July 31, 2017 and
prior to the date of the Merger Agreement (excluding any disclosures set forth
in any such Company SEC Document in any “risk factor” or “forward-looking
statements” sections or that are similarly predictive or forward-looking in
nature) where the relevance of the information to this clause (m) is reasonably
apparent on the face of such disclosure or (ii) the Company Disclosure Schedule
(as defined in the Merger Agreement), since July 31, 2017 through the date of
the Merger Agreement, there has not been any fact, change, circumstance, event,
occurrence, condition or development that has had or would reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect (as defined in the Merger Agreement). Since the date of the Merger
Agreement, there shall not have been any fact, change, circumstance, event,
occurrence, condition or development that has had or would reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect (as defined in the Merger Agreement).

 

127

--------------------------------------------------------------------------------



 

(n)                                 Prior to, or substantially concurrently
with, the initial Credit Events on the Closing Date, the Closing Date
Refinancing shall have been consummated.

 

(o)                                 The Agents shall have received all fees
payable thereto or to any Lender on or prior to the Closing Date and, to the
extent invoiced at least two (2) Business Days prior to the Closing Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
(including reasonable fees, charges and disbursements of Cahill Gordon & Reindel
LLP) required to be reimbursed or paid by the Loan Parties hereunder, under the
Fee Letter or under any Loan Document on or prior to the Closing Date.

 

Section 4.02                             Subsequent Credit Events.  Each Credit
Event after the Closing Date is subject to the satisfaction (or waiver in
accordance with Section 9.08) of the following conditions precedent on the date
of such Credit Event:

 

(a)                                 The Administrative Agent shall have
received, in the case of a Borrowing, a Borrowing Request as required by
Section 2.03 (or a Borrowing Request shall have been deemed given) or, in the
case of the issuance of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).

 

(b)                                 Except as set forth in Section 2.21(c) with
respect to Incremental Term Loans used to finance a Permitted Business
Acquisition, the representations and warranties of the Borrowers and each other
Loan Party contained in Article III or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Event;
provided, that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further, that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

 

(c)                                  Except as set forth in Section 2.21(c) with
respect to Incremental Term Loans used to finance a Permitted Business
Acquisition, at the time of and immediately after such Credit Event (other than
an amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), as applicable, no Event of Default
or Default shall have occurred and be continuing.

 

Section 4.03                             Determinations Under Section 4.01.  For
purposes of determining compliance with the conditions specified in
Section 4.01, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Administrative Agent or the Lenders unless an officer of the Administrative
Agent responsible for the transactions contemplated by this Agreement shall have
received written notice from such Lender prior to the Closing Date, specifying
its objection thereto in reasonable detail.  The Administrative Agent shall
promptly notify the Lenders and the Borrower in writing of the occurrence of the
Closing Date and such notification shall be conclusive and binding.

 

128

--------------------------------------------------------------------------------



 

ARTICLE V

 

Affirmative Covenants

 

The Borrower covenants and agrees with each Lender that from and after the
Closing Date until the Termination Date, unless the Required Lenders shall
otherwise consent in writing, the Borrower will, and will cause each of the
Subsidiaries to:

 

Section 5.01                             Existence; Business and Properties.

 

(a)                                 Do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence, except
(i) in the case of a Subsidiary of the Borrower, where the failure to do so
would not reasonably be expected to have a Material Adverse Effect, (ii) as
otherwise permitted under Section 6.05, and (iii) for the liquidation or
dissolution of Subsidiaries if the assets of such Subsidiaries to the extent
they exceed estimated liabilities are acquired by the Borrower or a Wholly Owned
Subsidiary of the Borrower in such liquidation or dissolution; provided, that
(x) Guarantors may not be liquidated into Subsidiaries that are not Loan
Parties, and (y) Domestic Subsidiaries may not be liquidated into Foreign
Subsidiaries (except in each case as permitted under Section 6.05).

 

(b)                                 Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, do or cause to be done
all things necessary to (i) lawfully obtain, preserve, renew, extend and keep in
full force and effect the permits, franchises, authorizations, Intellectual
Property, licenses and rights with respect thereto used in the conduct of its
business, and (ii) at all times maintain, protect and preserve all property
necessary to the normal conduct of its business and keep such property in good
repair, working order and condition (ordinary wear and tear excepted), from time
to time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith, if any, may be properly conducted
at all times (in each case except as permitted by this Agreement).

 

Section 5.02                             Insurance.

 

(a)                                         Maintain, with financially sound and
reputable insurance companies, insurance (subject to customary deductibles and
retentions) in such amounts and against such risks as are customarily maintained
by similarly situated companies engaged in the same or similar businesses
operating in the same or similar locations, and within thirty (30) days after
the Closing Date (or such later date as the Collateral Agent may agree in its
reasonable discretion), cause the Collateral Agent to be listed as a co-loss
payee on property and casualty policies with respect to tangible personal
property and assets constituting Collateral located in the United States of
America and as an additional insured on all general liability policies. 
Notwithstanding the foregoing, the Borrower and the Subsidiaries may
(i) maintain all such insurance with any combination of primary and excess
insurance, (ii) maintain any or all such insurance pursuant to master or
so-called “blanket policies” insuring any or all Collateral and/or Real Property
and/or other personal property which does not constitute Collateral (and in such
event the co-payee endorsement shall be limited or otherwise modified
accordingly), and/or

 

129

--------------------------------------------------------------------------------



 

self-insure with respect to such risks with respect to which companies of
established reputation engaged in the same general line of business in the same
general area usually self-insure.

 

(b)                                         In connection with the covenants set
forth in this Section 5.02, it is understood and agreed that:

 

(i)                                     the Administrative Agent, the Collateral
Agent, the Lenders, the Issuing Banks and their respective agents or employees
shall not be liable for any loss or damage insured by the insurance policies
required to be maintained under this Section 5.02, it being understood that
(A) the Loan Parties shall look solely to their insurance companies or any other
parties other than the aforesaid parties for the recovery of such loss or damage
and (B) such insurance companies shall have no rights of subrogation against the
Administrative Agent, the Collateral Agent, the Lenders, any Issuing Bank or
their agents or employees.  If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then the Borrower, on behalf of itself
and behalf of each of its Subsidiaries, hereby agrees, to the extent permitted
by law, to waive, and further agrees to cause each of its Subsidiaries to waive,
its right of recovery, if any, against the Administrative Agent, the Collateral
Agent, the Lenders, any Issuing Bank and their agents and employees;

 

(ii)                                  the designation of any form, type or
amount of insurance coverage by the Collateral Agent (including acting in the
capacity as the Collateral Agent) under this Section 5.02 shall in no event be
deemed a representation, warranty or advice by the Collateral Agent or the
Lenders that such insurance is adequate for the purposes of the business of the
Borrower and the Subsidiaries or the protection of their properties; and

 

(iii)                               the amount and type of insurance that the
Borrower and its Subsidiaries has in effect as of the Closing Date and the
certificates listing the Collateral Agent as a co-loss payee or additional
insured, as the case may be, satisfy the requirements of this Section 5.02.

 

Section 5.03                             Taxes.  Pay its obligations in respect
of all Tax liabilities, assessments and governmental charges, before the same
shall become delinquent or in default, except where (i) the amount thereof is
being contested in good faith by appropriate proceedings and the Borrower or a
Subsidiary thereof has set aside on its books adequate reserves therefor in
accordance with GAAP or (ii) the failure to make payment could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 

Section 5.04                             Financial Statements, Reports, Etc. 
Furnish to the Administrative Agent (which will promptly furnish such
information to the Lenders):

 

(a)                                 within 90 days after the end of each fiscal
year (commencing with the first fiscal year ending after the Closing Date), a
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity showing the financial position of the Borrower and its
Subsidiaries as of the close of such fiscal year and the consolidated results of
their operations during such year and setting forth in comparative form the
corresponding figures for the prior fiscal year, which consolidated balance
sheet and related statements of operations, cash flows

 

130

--------------------------------------------------------------------------------



 

and owners’ equity shall be accompanied by customary management’s discussion and
analysis and audited by independent public accountants of recognized national
standing and accompanied by an opinion of such accountants (which opinion shall
not be qualified as to scope of audit or as to the status of the Borrower or any
Material Subsidiary as a going concern, other than solely with respect to, or
resulting solely from, an upcoming maturity date under any series of
Indebtedness incurred under or permitted by this Agreement occurring within one
year from the time such opinion is delivered) to the effect that such
consolidated financial statements fairly present, in all material respects, the
financial position and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP (it being
understood that the delivery by the Borrower of annual reports on Form 10-K of
the Borrower and its consolidated Subsidiaries shall satisfy the requirements of
this Section 5.04(a) to the extent such annual reports include the information
specified herein and are delivered within the time period specified above);

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year (commencing with the first
fiscal quarter ending after the Closing Date), a consolidated balance sheet and
related statements of operations and cash flows showing the financial position
of the Borrower and its Subsidiaries as of the close of such fiscal quarter and
the consolidated results of their operations during such fiscal quarter and the
then-elapsed portion of the fiscal year and setting forth in comparative form
the corresponding figures for the corresponding periods of the prior fiscal
year, all of which shall be in reasonable detail, which consolidated balance
sheet and related statements of operations and cash flows shall be accompanied
by customary management’s discussion and analysis and which consolidated balance
sheet and related statements of operations and cash flows shall be certified by
a Financial Officer of the Borrower on behalf of the Borrower as fairly
presenting, in all material respects, the financial position and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes) (it being understood that the delivery by the Borrower of
quarterly reports on Form 10-Q of the Borrower and its consolidated Subsidiaries
shall satisfy the requirements of this Section 5.04(b) to the extent such
quarterly reports include the information specified herein and are delivered
within the time period specified above);

 

(c)                                  (x) concurrently with any delivery of
financial statements under clause (a) or (b) above, a certificate of a Financial
Officer of the Borrower (i) certifying that no Event of Default or Default has
occurred since the date of the last certificate delivered pursuant to this
Section 5.04(c) (or since the Closing Date in the case of the first such
certificate) or, if such an Event of Default or Default has occurred, specifying
the nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto, (ii) commencing with the end of the first full
fiscal quarter after the Closing Date, setting forth computations in reasonable
detail satisfactory to the Administrative Agent calculating the First Lien
Secured Net Leverage Ratio and demonstrating compliance with the Financial
Covenant (if applicable) and (iii) setting forth the calculation and uses of the
Available Amount for the fiscal period then ended if the Borrower shall have
used the Available Amount for any purpose during such fiscal period and
(y) concurrently with any delivery of financial statements under
clause (a) above, if the accounting firm is not restricted from providing such a
certificate by its policies office, a certificate of the accounting firm opining
on or certifying such statements stating whether they

 

131

--------------------------------------------------------------------------------



 

obtained knowledge during the course of their examination of such statements of
any Default or Event of Default (which certificate may be limited to accounting
matters and disclaim responsibility for legal interpretations);

 

(d)                                 promptly after the same become publicly
available, copies of all periodic and other publicly available reports, proxy
statements and, to the extent requested by the Administrative Agent, other
materials filed by the Borrower or any of the Subsidiaries with the SEC, or
distributed to its stockholders generally, as applicable; provided, however,
that such reports, proxy statements, filings and other materials required to be
delivered pursuant to this clause (d) shall be deemed delivered for purposes of
this Agreement when posted to the website of the Borrower or the website of the
SEC;

 

(e)                                  within 90 days after the beginning of each
fiscal year commencing with the fiscal year beginning October 1, 2019, a
consolidated annual budget for such fiscal year consisting of a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal year and the related consolidated statements of projected cash flow
and projected income (collectively, the “Budget”), which Budget shall in each
case be accompanied by the statement of a Financial Officer of the Borrower to
the effect that the Budget is based on assumptions believed by the Borrower to
be reasonable as of the date of delivery thereof;

 

(f)                                   concurrently with the delivery of
financial statements under clause (a) above, an updated Perfection Certificate
reflecting all changes since the date of the information most recently received
pursuant to this clause (f) or Section 5.10(c) (or a certificate of a
Responsible Officer certifying as to the absence of any changes to the
previously delivered update, if applicable); and

 

(g)                                  promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any of the Subsidiaries, or compliance with the terms of any
Loan Document, as in each case the Administrative Agent may reasonably request
(for itself or on behalf of any Lender).

 

The Borrower acknowledges and agrees that all financial statements furnished
pursuant to paragraphs (a), (b) and (d) above are hereby deemed to be Borrower
Materials suitable for distribution, and to be made available, to Public Lenders
as contemplated by Section 9.17 and may be treated by the Administrative Agent
and the Lenders as if the same had been marked “PUBLIC” in accordance with
Section 9.17 (unless the Borrower otherwise notifies the Administrative Agent in
writing on or prior to delivery thereof).

 

Section 5.05                             Litigation and Other Notices.  Furnish
to the Administrative Agent (which will promptly thereafter furnish to the
Lenders) written notice of the following promptly after any Responsible Officer
of the Borrower obtains actual knowledge thereof:

 

(a)                                 any Event of Default or Default, specifying
the nature and extent thereof and the corrective action (if any) proposed to be
taken with respect thereto;

 

(b)                                 the filing or commencement of, or any
written threat or notice of intention of any person to file or commence, any
action, suit or proceeding, whether at law or in equity or

 

132

--------------------------------------------------------------------------------



 

by or before any Governmental Authority or in arbitration, against the Borrower
or any of the Subsidiaries as to which an adverse determination is reasonably
probable and which, if adversely determined, would reasonably be expected to
have a Material Adverse Effect;

 

(c)                                  any other development specific to the
Borrower or any of the Subsidiaries that is not a matter of general public
knowledge and that has had, or would reasonably be expected to have, a Material
Adverse Effect; and

 

(d)                                 the occurrence of any ERISA Event that,
together with all other ERISA Events that have occurred, would reasonably be
expected to have a Material Adverse Effect.

 

Each notice delivered under this Section 5.05 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

 

Section 5.06                             Compliance with Laws.  Comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect; provided, that this Section 5.06 shall not apply to Environmental Laws,
which are the subject of Section 5.09, or to laws related to Taxes, which are
the subject of Section 5.03.

 

Section 5.07                             Maintaining Records; Access to
Properties and Inspections.  Maintain all financial records in accordance with
GAAP and permit any persons designated by the Administrative Agent or, upon the
occurrence and during the continuance of an Event of Default, any Lender to
visit and inspect the financial records and the properties of the Borrower or
any of the Subsidiaries at reasonable times, upon reasonable prior notice to the
Borrower, and as often as reasonably requested and to make extracts from and
copies of such financial records, and permit any persons designated by the
Administrative Agent or, upon the occurrence and during the continuance of an
Event of Default, any Lender upon reasonable prior notice to the Borrower to
discuss the affairs, finances and condition of the Borrower or any of the
Subsidiaries with the officers thereof and independent accountants therefor (so
long as the Borrower has the opportunity to participate in any such discussions
with such accountants), in each case, subject to reasonable requirements of
confidentiality, including requirements imposed by law or by contract.

 

Section 5.08                             Use of Proceeds.  Use the proceeds of
the Loans made and Letters of Credit issued in the manner contemplated by
Section 3.12.

 

Section 5.09                             Compliance with Environmental Laws. 
Comply, and make reasonable efforts to cause all lessees and other persons
occupying its properties to comply, with all applicable Environmental Laws, and
obtain and renew all required Environmental Permits, except, in each case with
respect to this Section 5.09, to the extent the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

133

--------------------------------------------------------------------------------



 

Section 5.10                             Further Assurances; Additional
Security.

 

(a)                                 Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), that the Collateral Agent may reasonably request (including those
required by applicable law), to satisfy the Collateral and Guarantee Requirement
and to cause the Collateral and Guarantee Requirement to be and remain
satisfied, all at the expense of the Loan Parties and provide to the Collateral
Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Collateral Agent as to the perfection and priority of the
Liens created or intended to be created by the Security Documents.

 

(b)                                 If any asset is acquired by the Borrower or
any Guarantor after the Closing Date or owned by an entity at the time it
becomes a Guarantor (in each case other than (x) assets constituting Collateral
under a Security Document that automatically become subject to the Lien of such
Security Document upon acquisition thereof and (y) assets constituting Excluded
Property, the Borrower or such Guarantor, as applicable, will (i) notify the
Collateral Agent of such acquisition or ownership and (ii) cause such asset to
be subjected to a Lien (subject to any Permitted Liens) securing the Obligations
by, and take, and cause the Guarantors to take, such actions as shall be
reasonably requested by the Collateral Agent to cause the Collateral and
Guarantee Requirement to be satisfied with respect to such asset, including
actions described in clause (a) of this Section 5.10, all at the expense of the
Loan Parties, subject to the last three paragraphs of this Section 5.10.

 

(c)                                  If any additional direct or indirect
Subsidiary of the Borrower is formed (including by a Delaware LLC Division),
acquired or ceases to constitute an Excluded Subsidiary following the Closing
Date and such Subsidiary is (1) a Wholly Owned Domestic Subsidiary of the
Borrower that is not an Excluded Subsidiary or (2) any other Domestic Subsidiary
of the Borrower that may be designated by the Borrower in its sole discretion,
within twenty (20) days after the date such Subsidiary is formed (including by a
Delaware LLC Division) or acquired or meets such criteria (or first becomes
subject to such requirement) or such longer period as the Collateral Agent may
agree in its sole discretion, notify the Collateral Agent thereof and, within
thirty (30) days after the date such Subsidiary is formed (including by a
Delaware LLC Division) or acquired or meets such criteria (or first becomes
subject to such requirement) or such longer period as the Collateral Agent may
agree in its sole discretion, cause such Subsidiary to become a Guarantor and
cause the Collateral and Guarantee Requirement to be satisfied with respect to
such Subsidiary and with respect to any Equity Interest in or Indebtedness of
such Subsidiary owned by or on behalf of any Loan Party, subject to the last
three paragraphs of this Section 5.10.  Notwithstanding anything to the contrary
herein, in no circumstance shall an Excluded Subsidiary become a Guarantor
unless designated as a Guarantor by the Borrower in its sole discretion.

 

(d)                                 Furnish to the Collateral Agent prompt
written notice of any change (A) in any Loan Party’s corporate or organization
name, (B) in any Loan Party’s identity or organizational structure, (C) in any
Loan Party’s organizational identification number (to the extent relevant in the
applicable jurisdiction of organization) and (D) in any Loan Party’s
jurisdiction of organization; provided, that the Borrower shall not effect or
permit any such

 

134

--------------------------------------------------------------------------------



 

change unless all filings have been made, or will have been made within 10 days
following such change (or such longer period as the Collateral Agent may agree
in its sole discretion), under the Uniform Commercial Code (or its equivalent in
any applicable jurisdiction) that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral in which a security interest
may be perfected by such filing, for the benefit of the Secured Parties.

 

(e)                                  If any additional Foreign Subsidiary of the
Borrower is formed or acquired after the Closing Date (with any Subsidiary
Redesignation resulting in an Unrestricted Subsidiary becoming a Subsidiary
being deemed to constitute the acquisition of a Subsidiary) and if such
Subsidiary is a “first tier” Foreign Subsidiary of a Loan Party, within thirty
(30) days after the date such Foreign Subsidiary is formed or acquired (or such
longer period as the Collateral Agent may agree in its reasonable discretion),
notify the Collateral Agent thereof and, within sixty (60) days after the date
such Foreign Subsidiary is formed or acquired or such longer period as the
Collateral Agent may agree in its reasonable discretion, cause the Collateral
and Guarantee Requirement to be satisfied with respect to any Equity Interest in
such Foreign Subsidiary owned by or on behalf of any Loan Party, subject to the
last three paragraphs of this Section 5.10.

 

Notwithstanding anything to the contrary in this Agreement or in the other Loan
Documents, the Collateral and Guarantee Requirement and the other provisions of
this Section 5.10 and the other Loan Documents with respect to Collateral need
not be satisfied with respect to any of the following (collectively, the
“Excluded Property”):  (i) all Real Property; (ii) motor vehicles and other
assets subject to certificates of title; (iii) letter of credit rights (other
than to the extent that a security interest therein can be perfected by the
filing of a financing statement under the Uniform Commercial Code);
(iv) commercial tort claims (as defined in the Uniform Commercial Code) with a
value of less than $15,000,000; (v) [reserved]; (vi) leases, licenses, permits
and other agreements to the extent, and so long as, the pledge thereof as
Collateral would violate the terms thereof or create a right of termination in
favor of any other party thereto (other than the Borrower or a Guarantor), but
only to the extent, and for so long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the Uniform Commercial
Code, the Bankruptcy Code or other Requirement of Law; (vii) other assets to the
extent the pledge thereof or the security interest therein is prohibited by
applicable law, rule or regulation (only to the extent such prohibition is not
terminated or rendered unenforceable or otherwise deemed ineffective by the
Uniform Commercial Code, Bankruptcy Code or any other Requirement of Law) or
which could require governmental (including regulatory) consent, approval,
license or authorization to be pledged (unless such consent, approval, license
or authorization has been received); (viii) those assets as to which the
Administrative Agent and the Borrower shall reasonably agree that the costs or
other adverse consequences (including, without limitations, Tax consequences) of
obtaining such security interest or perfection thereof are excessive in relation
to the value of the security to be afforded thereby; (ix) “intent-to-use”
trademark applications prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, to the extent that the grant of a security
interest therein would impair the validity or enforceability of, or render void
or voidable or result in the cancellation of the applicable grantor’s right,
title or interest therein or in any trademark issued as a result of such
application under applicable law; (x) receivable and related assets sold

 

135

--------------------------------------------------------------------------------



 

pursuant to any Qualified Receivables Facility in compliance with
Section 6.02(z); (xi) any governmental licenses, permits or state or local
franchises, charters and authorizations, to the extent Liens and security
interests therein are prohibited or restricted thereby, but only to the extent,
and for so long as, such prohibition is not terminated or rendered unenforceable
or otherwise deemed ineffective by the Uniform Commercial Code; and
(xii) Excluded Securities; provided, that the Borrower may in its sole
discretion elect to exclude any property from the definition of “Excluded
Property.”

 

In addition, in no event shall (1) control agreements or control, lockbox or
similar agreements or arrangements be required with respect to deposit accounts,
securities accounts or commodities accounts, (2) landlord, mortgagee and bailee
waivers or subordination agreements (other than any subordination agreement
expressly contemplated by Sections 6.01(a), (e), or (m) of this Agreement) be
required, (3) notices be required to be sent to account debtors or other
contractual third parties unless and Event of Default has occurred and is
continuing and (4) foreign-law governed security documents or perfection under
foreign law be required.

 

Notwithstanding anything herein to the contrary, (A) the Collateral Agent may
grant extensions of time or waiver or modification of requirement for the
creation or perfection of security interests in or the obtaining of insurance
with respect to particular assets (including extensions beyond the Closing Date
for the perfection of security interests in the assets of the Loan Parties on
such date) where it reasonably determines, in consultation with the Borrower,
that perfection or obtaining of such items cannot reasonably be accomplished
without undue effort or expense or is otherwise impracticable by the time or
times at and/or in the form or manner in which it would otherwise be required by
this Agreement or the other Loan Documents and (B) Liens required to be granted
from time to time pursuant to, or any other requirements of, the Collateral and
Guarantee Requirement and the Security Documents shall be subject to exceptions
and limitations set forth in the Security Documents.

 

Section 5.11                             Rating.  Use commercially reasonable
efforts to obtain and to maintain (a) public ratings from Moody’s and S&P for
the Initial Term Loans and (b) public corporate credit ratings and corporate
family ratings from Moody’s and S&P in respect of the Borrower; provided,
however, in each case, that the Borrower and its subsidiaries shall not be
required to obtain or maintain any specific rating.

 

Section 5.12                             Restricted and Unrestricted
Subsidiaries.  Designate any Subsidiary as an Unrestricted Subsidiary or
redesignate any Unrestricted Subsidiary as a Subsidiary only in accordance with
the definition of “Unrestricted Subsidiary” contained herein.

 

Section 5.13                             Anti-Corruption Laws and Sanctions. 
  Implement and maintain in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions.

 

Section 5.14                             Post-Closing.  Take all necessary
actions to satisfy the items described on Schedule 5.14 within the applicable
period of time specified in such Schedule (or such longer period as the
Administrative Agent may agree in its sole discretion).

 

136

--------------------------------------------------------------------------------



 

ARTICLE VI

 

Negative Covenants

 

The Borrower covenants and agrees with each Lender that from the Closing Date
until the Termination Date, unless the Required Lenders (or, in the case of
Section 6.11, the Required Revolving Facility Lenders voting as a single Class)
shall otherwise consent in writing, the Borrower will not, and will not permit
any of the Subsidiaries to:

 

Section 6.01                             Indebtedness.  Incur, create, assume or
permit to exist any Indebtedness, except:

 

(a)                                 Indebtedness (other than as described in
Section 6.01(b) below) existing or committed on the Closing Date (provided, that
any such Indebtedness (x) that is owed to any person other than the Borrower and
one or more of its Subsidiaries, in an aggregate amount in excess of $5,000,000
shall be set forth in Part A of Schedule 6.01 and (y) owing to the Borrower or
one or more of its Subsidiaries in excess of $5,000,000 shall be set forth on
Part B of Schedule 6.01) and any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness; provided, that any Indebtedness outstanding
pursuant to this clause (a) which is owed by a Loan Party to any Subsidiary that
is not a Loan Party shall be subordinated in right of payment to the same extent
required pursuant to Section 6.01(e);

 

(b)                                 Indebtedness created hereunder (including
pursuant to Section 2.21, Section 2.22 and Section 2.23) and under the other
Loan Documents and any Refinancing Notes incurred to Refinance such
Indebtedness;

 

(c)                                  Indebtedness of the Borrower or any
Subsidiary pursuant to Hedging Agreements entered into for non-speculative
purposes;

 

(d)                                 Indebtedness owed to (including obligations
in respect of letters of credit or bank guarantees or similar instruments for
the benefit of) any person providing workers’ compensation, health, disability
or other employee benefits or property, casualty or liability insurance to the
Borrower or any Subsidiary, pursuant to reimbursement or indemnification
obligations to such person, in each case in the ordinary course of business or
consistent with past practice or industry practices;

 

(e)                                  Indebtedness of the Borrower to any
Subsidiary and of any Subsidiary to the Borrower or any other Subsidiary;
provided, that (i) Indebtedness of any Subsidiary that is not a Loan Party owing
to a Loan Party incurred pursuant to this Section 6.01(e) shall be subject to
Section 6.04(b) and (ii) Indebtedness owed by any Loan Party to any Subsidiary
that is not a Guarantor incurred pursuant to this Section 6.01(e) shall be
subordinated in right of payment to the Loan Obligations under this Agreement on
terms reasonably satisfactory to the Administrative Agent;

 

(f)                                   Indebtedness in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and completion guarantees and
similar obligations, in each case provided in the ordinary course of business or
consistent with past practice or industry practices, including those

 

137

--------------------------------------------------------------------------------



 

incurred to secure health, safety and environmental obligations in the ordinary
course of business or consistent with past practice or industry practices;

 

(g)                                  Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business or other
cash management services, in each case incurred in the ordinary course of
business;

 

(h)                                 (i) Indebtedness of a Subsidiary acquired
after the Closing Date or a person merged or consolidated with the Borrower or
any Subsidiary after the Closing Date and Indebtedness otherwise assumed by any
Loan Party in connection with the acquisition of assets or Equity Interests
(including a Permitted Business Acquisition), where such acquisition, merger,
amalgamation or consolidation is not prohibited by this Agreement; provided,
that (x) Indebtedness incurred pursuant to this subclause (h)(i) shall be in
existence prior to the respective acquisition of assets or Equity Interests
(including a Permitted Business Acquisition) and shall not have been created in
contemplation thereof or in connection therewith, and (y) after giving effect to
the incurrence of such Indebtedness (whether secured or unsecured), the Total
Net Leverage Ratio shall not be greater than (A) 5.75 to 1.00 or (B) the Total
Net Leverage Ratio in effect immediately prior thereto, in each case calculated
on a Pro Forma Basis for the then most recently ended Test Period; and (ii) any
Permitted Refinancing Indebtedness incurred to Refinance any such Indebtedness;

 

(i)                                     (x) Capitalized Lease Obligations,
mortgage financings and other Indebtedness incurred by the Borrower or any
Subsidiary prior to or within 360 days after the acquisition, lease,
construction, repair, replacement or improvement of the respective property
(real or personal, and whether through the direct purchase of property or the
Equity Interest of any person owning such property) permitted under this
Agreement in order to finance such acquisition, lease, construction, repair,
replacement or improvement, in an aggregate principal amount that immediately
after giving effect to the incurrence of such Indebtedness and the use of
proceeds thereof, together with the aggregate principal amount of any other
Indebtedness outstanding pursuant to this Section 6.01(i), would not exceed the
greater of $175.0 million and 7.5% of Consolidated Total Assets when incurred,
created or assumed, and (y) any Permitted Refinancing Indebtedness in respect
thereof;

 

(j)                                    (x) Capitalized Lease Obligations and any
other Indebtedness incurred by the Borrower or any Subsidiary arising from any
Permitted Sale Lease-Back Transaction, and (y) any Permitted Refinancing
Indebtedness in respect thereof;

 

(k)                                 (x) other Indebtedness of the Borrower or
any Subsidiary, in an aggregate principal amount that, immediately after giving
effect to the incurrence of such Indebtedness and the use of proceeds thereof,
together with the aggregate principal amount of any other Indebtedness
outstanding pursuant to this Section 6.01(k), would not exceed the greater of
$175.0 million and 7.5% of Consolidated Total Assets when incurred, created or
assumed and (y) any Permitted Refinancing Indebtedness in respect thereof;

 

(l)                                     [reserved];

 

138

--------------------------------------------------------------------------------



 

(m)                             Guarantees (i) by the Borrower or any Guarantor
of any Indebtedness of the Borrower or any Guarantor permitted to be incurred
under this Agreement, (ii) by the Borrower or any Guarantor of Indebtedness
otherwise permitted hereunder of any Subsidiary that is not a Guarantor to the
extent such Guarantees are permitted by Section 6.04), (iii) by any Subsidiary
that is not a Guarantor of Indebtedness of another Subsidiary that is not a
Guarantor, and (iv) by the Borrower or any Guarantor of Indebtedness of
Subsidiaries that are not Guarantors incurred for working capital purposes in
the ordinary course of business on ordinary business terms so long as such
Indebtedness is permitted to be incurred under Section 6.01(q) and to the extent
such Guarantees are permitted by Section 6.04); provided, that Guarantees by the
Borrower or any Guarantor under this Section 6.01(m) of any other Indebtedness
of a person that is subordinated in right of payment to other Indebtedness of
such person shall be expressly subordinated in right of payment to the Loan
Obligations to at least the same extent as such underlying Indebtedness is
subordinated in right of payment;

 

(n)                                 Indebtedness arising from agreements of the
Borrower or any Subsidiary providing for indemnification, adjustment of purchase
or acquisition price or similar obligations (including earn-outs), in each case,
incurred or assumed in connection with the Transactions, any Permitted Business
Acquisition, other Investments or the disposition of any business, assets or a
Subsidiary not prohibited by this Agreement;

 

(o)                                 Indebtedness in respect of letters of
credit, bank guarantees, warehouse receipts or similar instruments issued in the
ordinary course of business or consistent with past practice or industry
practices and not supporting obligations in respect of Indebtedness for borrowed
money;

 

(p)                                 (i)  Permitted Debt, so long as immediately
after giving effect to the incurrence of such Permitted Debt and the use of
proceeds thereof (A) the Total Net Leverage Ratio on a Pro Forma Basis is not
greater than 5.75 to 1.00 and (B) no Default or Event of Default shall have
occurred and be continuing or shall result therefrom, and (ii) any Permitted
Refinancing Indebtedness in respect thereof;

 

(q)                                 (x) Indebtedness of Subsidiaries that are
not Guarantors in an aggregate principal amount outstanding that, immediately
after giving effect to the incurrence of such Indebtedness and the use of
proceeds thereof, together with the aggregate principal amount of any other
Indebtedness outstanding pursuant to this Section 6.01(q), would not exceed the
greater of $175.0 million and 7.5% of Consolidated Total Assets attributable to
the assets of such Subsidiaries that are not Guarantors when incurred, created
or assumed and (y) any Permitted Refinancing Indebtedness in respect thereof;

 

(r)                                    Indebtedness incurred in the ordinary
course of business in respect of obligations of the Borrower or any Subsidiary
to pay the deferred purchase price of goods or services or progress payments in
connection with such goods and services; provided, that such obligations are
incurred in connection with open accounts extended by suppliers on customary
trade terms in the ordinary course of business and not in connection with the
borrowing of money or any Hedging Agreements;

 

139

--------------------------------------------------------------------------------



 

(s)                                   Indebtedness representing deferred
compensation to employees, consultants or independent contractors of the
Borrower or any Subsidiary incurred in the ordinary course of business;

 

(t)                                    (x) Indebtedness in connection with
Qualified Receivables Facilities in an aggregate principal amount outstanding
that, immediately after giving effect to the incurrence of such Indebtedness and
the use of proceeds thereof, together with the aggregate principal amount of any
other Indebtedness outstanding pursuant to this Section 6.01(t), would not
exceed the greater of $60.0 million and 2.5% of Consolidated Total Assets when
incurred, created or assumed and (y) any Permitted Refinancing Indebtedness in
respect thereof;

 

(u)                                 obligations in respect of Cash Management
Agreements;

 

(v)                                 Permitted Debt that is either (A) unsecured
or (B) secured by Other First Liens or Junior Liens on the Collateral (i) in an
aggregate principal amount outstanding not to exceed at the time of incurrence
the Incremental Amount available at such time; provided, that any such Permitted
Debt shall (x) if incurred in the form of term loans secured by Other First
Liens, comply with the requirements of Section 2.21(b)(v) as if such Permitted
Debt was incurred as an Incremental Term Loan thereunder (and with pricing
increases with respect to the Initial Term Loans to occur as, and to the extent,
provided in Section 2.21(b)(v) as if such Permitted Debt was incurred as an
Incremental Term Loan hereunder) and (y) count as a usage of the Incremental
Amount for purposes of Section 2.21, and (ii) Permitted Refinancing Indebtedness
in respect of any Indebtedness theretofore outstanding pursuant to this clause
(v);

 

(w)                               Indebtedness of, incurred on behalf of, or
representing Guarantees of Indebtedness of, joint ventures or Unrestricted
Subsidiaries in an aggregate principal amount outstanding that, immediately
after giving effect to the incurrence of such Indebtedness and the use of
proceeds thereof, together with the aggregate principal amount of any other
Indebtedness outstanding pursuant to this Section 6.01(w), would not exceed the
greater of $125.0 million and 5.0% of Consolidated Total Assets when incurred,
created or assumed;

 

(x)                                 Indebtedness issued by the Borrower or any
Subsidiary to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Borrower permitted by Section 6.06;

 

(y)                                 Indebtedness consisting of obligations of
the Borrower or any Subsidiary under deferred compensation or other similar
arrangements incurred by such person in connection with the Transactions and
Permitted Business Acquisitions or any other Investment permitted hereunder;

 

(z)                                  Indebtedness of the Borrower or any
Subsidiary to or on behalf of any joint venture (regardless of the form of legal
entity) that is not a Subsidiary arising in the ordinary course of business in
connection with the cash management operations (including with respect to
intercompany self-insurance arrangements) of the Borrower and the Subsidiaries;
and

 

140

--------------------------------------------------------------------------------



 

(aa)                          Indebtedness consisting of (i) the financing of
insurance premiums or (ii) take-or-pay obligations contained in supply
arrangements, in each case, in the ordinary course of business.

 

For purposes of determining compliance with this Section 6.01, (A) Indebtedness
need not be permitted solely by reference to one category of permitted
Indebtedness (or any portion thereof) described in Sections 6.01(a) through (aa)
but may be permitted in part under any relevant combination thereof (and subject
to compliance, where relevant, with Section 6.02), (B) in the event that an item
of Indebtedness (or any portion thereof) meets the criteria of one or more of
the categories of permitted Indebtedness (or any portion thereof) described in
Sections 6.01(a) through (aa), the Borrower may, in its sole discretion,
classify or reclassify or divide such item of Indebtedness (or any portion
thereof) in any manner that complies with this Section 6.01 and will be entitled
to only include the amount and type of such item of Indebtedness (or any portion
thereof) in one of the above clauses (or any portion thereof) and such item of
Indebtedness (or any portion thereof) shall be treated as having been incurred
or existing pursuant to only such clause or clauses (or any portion thereof);
provided, that all Indebtedness outstanding under this Agreement shall at all
times be deemed to have been incurred pursuant to clause (b) of this
Section 6.01 and (C) Section 1.07 shall apply. In addition, with respect to any
Indebtedness that was permitted to be incurred hereunder on the date of such
incurrence, any Increased Amount of such Indebtedness shall also be permitted
hereunder after the date of such incurrence.

 

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior in right of payment to secured Indebtedness merely because it is
unsecured or (2) senior Indebtedness as subordinated or junior in right of
payment to any other senior Indebtedness merely because it has a junior priority
with respect to the same collateral.

 

Section 6.02                             Liens.  Create, incur, assume or permit
to exist any Lien on any property or assets (including stock or other securities
of any person) of the Borrower or any Subsidiary now owned or hereafter acquired
by it or on any income or revenues or rights in respect of any thereof, except
the following (collectively, “Permitted Liens”):

 

(a)                                 Liens on property or assets of the Borrower
and the Subsidiaries existing on the Closing Date and, to the extent securing
Indebtedness in an aggregate principal amount in excess of $5,000,000, set forth
on Schedule 6.02(a) and any modifications, replacements, renewals or extensions
thereof; provided, that such Liens shall secure only those obligations that they
secure on the Closing Date (and any Permitted Refinancing Indebtedness in
respect of such obligations permitted by Section 6.01) and shall not
subsequently apply to any other property or assets of the Borrower or any
Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien and (B) proceeds and
products thereof;

 

(b)                                 any Lien created under the Loan Documents
(including Liens created under the Security Documents securing obligations in
respect of Secured Hedge Agreements and Secured Cash Management Agreements);

 

(c)                                  any Lien on any property or asset of the
Borrower or any Subsidiary securing Indebtedness or Permitted Refinancing
Indebtedness permitted by Section 6.01(h);

 

141

--------------------------------------------------------------------------------



 

provided, that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such person becoming a Subsidiary, as the case may be,
and (ii) such Lien does not apply to any other property or assets of the
Borrower or any of the Subsidiaries not securing such Indebtedness at the date
of the acquisition of such property or asset and accessions and additions
thereto and proceeds and products thereof (other than accessions thereto and
proceeds thereof so acquired or any after-acquired property of such person
becoming a Subsidiary (but not of the Borrower or any other Loan Party,
including any Loan Party into which such acquired entity is merged) required to
be subjected to such Lien pursuant to the terms of such Indebtedness (and
refinancings thereof));

 

(d)                                 Liens for Taxes, assessments or other
governmental charges or levies not yet delinquent by more than 30 days or that
are being contested in good faith in compliance with Section 5.03;

 

(e)                                  Liens imposed by law, constituting
landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
supplier’s, construction or other like Liens, securing obligations that are not
overdue by more than 30 days or that are being contested in good faith by
appropriate proceedings and in respect of which, if applicable, the Borrower or
any Subsidiary shall have set aside on its books reserves in accordance with
GAAP;

 

(f)                                   (i) pledges and deposits and other Liens
made in the ordinary course of business in compliance with the Federal Employers
Liability Act or any other workers’ compensation, unemployment insurance and
other social security laws or regulations and deposits securing liability to
insurance carriers under insurance or self-insurance arrangements in respect of
such obligations and (ii) pledges and deposits and other Liens securing
liability for reimbursement or indemnification obligations of (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance carriers providing property, casualty or liability insurance to
the Borrower or any Subsidiary;

 

(g)                                  deposits and other Liens to secure the
performance of bids, trade contracts (other than for Indebtedness), leases
(other than Capitalized Lease Obligations), statutory obligations, surety and
appeal bonds, performance and return of money bonds, bids, leases, government
contracts, trade contracts, agreements with utilities, and other obligations of
a like nature (including letters of credit in lieu of any such bonds or to
support the issuance thereof), in each case to the extent such deposits and
other Liens are incurred in the ordinary course of business, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business;

 

(h)                                 zoning, land use and building restrictions,
regulations and ordinances, easements, survey exceptions, minor encroachments by
and on the Real Property, railroad trackage rights, sidings and spur tracks,
leases (other than Capitalized Lease Obligations), subleases, licenses, special
assessments, rights-of-way, covenants, conditions, restrictions and declarations
on or with respect to the use of Real Property, reservations, restrictions and
leases of or with respect to oil, gas, mineral, riparian and water rights and
water usage, servicing agreements, development agreements, site plan agreements
and other similar encumbrances incurred in the ordinary course of business and
title defects or irregularities that are of a minor

 

142

--------------------------------------------------------------------------------



 

nature and that, in the aggregate, do not interfere in any material respect with
the ordinary conduct of the business of the Borrower or any Subsidiary;

 

(i)                                     Liens securing Indebtedness permitted by
Section 6.01(i); provided, that such Liens do not apply to any property or
assets of the Borrower or any Subsidiary other than the property or assets
acquired, leased, constructed, replaced, repaired or improved with such
Indebtedness (or the Indebtedness Refinanced thereby), and accessions and
additions thereto, proceeds and products thereof, customary security deposits
and related property; provided, further, that individual financings provided by
one lender may be cross-collateralized to other financings provided by such
lender (and its Affiliates) (it being understood that with respect to any Liens
on the Collateral being incurred under this clause (i) to secure Permitted
Refinancing Indebtedness, if Liens on the Collateral securing the Indebtedness
being Refinanced (if any) were Junior Liens, then any Liens on such Collateral
being incurred under this clause (i) to secure Permitted Refinancing
Indebtedness shall also be Junior Liens);

 

(j)                                    Liens arising out of any Permitted Sale
Lease-Back Transaction, so long as such Liens attach only to the property sold
and being leased in such transaction and any accessions and additions thereto or
proceeds and products thereof and related property;

 

(k)                                 non-consensual Liens securing judgments that
do not constitute an Event of Default under Section 7.01(j);

 

(l)                                     any interest or title of a ground lessor
or any other lessor, sublessor or licensor under any ground leases or any other
leases, subleases or licenses entered into by the Borrower or any Subsidiary in
the ordinary course of business, and all Liens suffered or created by any such
ground lessor or any other lessor, sublessor or licensor (or any predecessor in
interest) with respect to any such interest or title in the real property which
is subject thereof;

 

(m)                             Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks and other
financial institutions not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposits, sweep accounts, reserve accounts
or similar accounts of the Borrower or any Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any Subsidiary, including with respect to credit card
charge-backs and similar obligations, or (iii) relating to purchase orders and
other agreements entered into with customers, suppliers or service providers of
the Borrower or any Subsidiary in the ordinary course of business;

 

(n)                                 Liens (i) arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights, (ii) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business,
(iii) encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to brokerage accounts incurred in the ordinary course of
business and not for speculative purposes, (iv) in respect of Third Party Funds
or (v) in favor of credit card companies pursuant to agreements therewith;

 

(o)                                 Liens securing obligations in respect of
letters of credit, bank guarantees, warehouse receipts or similar obligations
permitted under Section 6.01(f) or (o) and incurred in

 

143

--------------------------------------------------------------------------------



 

the ordinary course of business or consistent with past practice or industry
practices and not supporting obligations in respect of Indebtedness for borrowed
money;

 

(p)                                 leases or subleases, and licenses or
sublicenses (including with respect to any fixtures, furnishings, equipment,
vehicles or other personal property, or Intellectual Property), granted to
others in the ordinary course of business not interfering in any material
respect with the business of the Borrower and its Subsidiaries, taken as a
whole;

 

(q)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(r)                                    Liens solely on any cash earnest money
deposits made by the Borrower or any of the Subsidiaries in connection with any
letter of intent or purchase agreement in respect of any Investment permitted
hereunder;

 

(s)                                   Liens with respect to property or assets
of any Subsidiary that is not a Loan Party securing obligations of a Subsidiary
that is not a Loan Party not prohibited by Section 6.01;

 

(t)                                    Liens on any amounts held by a trustee
under any indenture or other debt agreement issued in escrow pursuant to
customary escrow arrangements pending the release thereof, or under any
indenture or other debt agreement pursuant to customary discharge, redemption or
defeasance provisions;

 

(u)                                 the prior rights of consignees and their
lenders under consignment arrangements entered into in the ordinary course of
business;

 

(v)                                 agreements to subordinate any interest of
the Borrower or any Subsidiary in any accounts receivable or other proceeds
arising from inventory consigned by the Borrower or any of its Subsidiaries
pursuant to an agreement entered into in the ordinary course of business;

 

(w)                               Liens arising from precautionary Uniform
Commercial Code financing statements regarding operating leases or other
obligations not constituting Indebtedness;

 

(x)                                 Liens (i) on Equity Interests in joint
ventures (A) securing obligations of such joint venture or (B) pursuant to the
relevant joint venture agreement or arrangement and (ii) on Equity Interests in
Unrestricted Subsidiaries;

 

(y)                                 Liens on securities that are the subject of
repurchase agreements constituting Permitted Investments under clause (c) of the
definition thereof;

 

(z)                                  Liens in respect of Qualified Receivables
Facilities entered into in reliance on Section 6.01(t) that extend only to
Permitted Receivables Facility Assets, Permitted Receivables Related Assets or
the Equity Interests of any Receivables Entity;

 

(aa)                          Liens securing insurance premiums financing
arrangements; provided, that such Liens are limited to the applicable unearned
insurance premiums;

 

144

--------------------------------------------------------------------------------



 

(bb)                          in the case of Real Property that constitutes a
leasehold interest, any Lien to which the fee simple interest (or any superior
leasehold interest) is subject;

 

(cc)                            Liens securing Indebtedness or other obligations
(i) of the Borrower or a Subsidiary in favor of the Borrower or any Guarantor
and (ii) of any Subsidiary that is not a Guarantor in favor of any Subsidiary
that is not a Guarantor;

 

(dd)                          Liens on cash or Permitted Investments securing
Hedging Agreements in the ordinary course of business submitted for clearing in
accordance with applicable Requirements of Law;

 

(ee)                            Liens on goods or inventory the purchase,
shipment or storage price of which is financed by a documentary letter of credit
or bank guarantee issued or created for the account of the Borrower or any
Subsidiary in the ordinary course of business; provided, that such Lien secures
only the obligations of the Borrower or such Subsidiaries in respect of such
letter of credit, bank guarantee or banker’s acceptance to the extent permitted
under Section 6.01;

 

(ff)                                          subordination, non-disturbance
and/or attornment agreements with any ground lessor, lessor or any mortgagor of
any of the foregoing, with respect to any ground lease or other lease or
sublease entered into by Borrower or any Subsidiary;

 

(gg)                            Liens on cash collateral securing obligations in
respect of letters of credit of the Target and its subsidiaries outstanding as
of the Closing Date;

 

(hh)                          Liens on Collateral that are Other First Liens or
Junior Liens, so long as such Other First Liens or Junior Liens secure
Indebtedness permitted by Section 6.01(b) or 6.01(v) and guarantees thereof
permitted by Section 6.01(m);

 

(ii)                                  Liens arising out of conditional sale,
title retention or similar arrangements for the sale or purchase of goods by the
Borrower or any of the Subsidiaries in the ordinary course of business;

 

(jj)                                with respect to any Real Property which is
acquired in fee after the Closing Date, Liens which exist immediately prior to
the date of acquisition, excluding any Liens securing Indebtedness which is not
otherwise permitted hereunder; provided, that (i) such Lien is not created in
contemplation of or in connection with such acquisition and (ii) such Lien does
not apply to any other property or assets of the Borrower or any of its
Subsidiaries; and

 

(kk)                          other Liens with respect to property or assets of
the Borrower or any Subsidiary securing (x) obligations in an aggregate
outstanding principal amount that, together with the aggregate principal amount
of other obligations that are secured pursuant to this clause (ii), immediately
after giving effect to the incurrence of such Liens, would not exceed the
greater of $125.0 million and 5.0% of Consolidated Total Assets when incurred,
created or assumed and (y) Permitted Refinancing Indebtedness incurred to
Refinance obligations secured pursuant to subclause (x).

 

145

--------------------------------------------------------------------------------



 

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in
Sections 6.02(a) through (kk) but may be permitted in part under any combination
thereof, (B) in the event that a Lien securing an item of Indebtedness (or any
portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described in Sections 6.02(a) through
(kk), the Borrower may, in its sole discretion, divide, classify or reclassify
such Lien securing such item of Indebtedness (or any portion thereof) in any
manner that complies with this Section 6.02 and will be entitled to only include
the amount and type of such Lien or such item of Indebtedness secured by such
Lien (or any portion thereof) in one of the above clauses and such Lien securing
such item of Indebtedness (or portion thereof) will be treated as being incurred
or existing pursuant to only such clause or clauses (or any portion thereof),
and (C) Section 1.07 shall apply.

 

Section 6.03                             [Reserved].

 

Section 6.04                             Investments, Loans and Advances. 
(i) Purchase or acquire (including pursuant to any merger with a person that is
not a Wholly Owned Subsidiary immediately prior to such merger) any Equity
Interests, evidences of Indebtedness or other securities of any other person,
(ii) make any loans or advances to or Guarantees of the Indebtedness of any
other person, or (iii) purchase or otherwise acquire, in one transaction or a
series of related transactions, (x) all or substantially all of the property and
assets or business of another person or (y) assets constituting a business unit,
line of business or division of such person (each of the foregoing, an
“Investment”), except:

 

(a)                                 Investments to effect the Transactions;

 

(b)                                 (i) Investments (x) by the Borrower or any
Subsidiary in the Equity Interests of any Subsidiary as of the Closing Date and
set forth on Part A of Schedule 6.04 and (y) by the Borrower or any Subsidiary
consisting of intercompany loans from the Borrower or any Subsidiary to the
Borrower or any Subsidiary as of the Closing Date and set forth on Part B of
Schedule 6.04; provided, that to the extent any such intercompany loan that is
owing by a non-Guarantor Subsidiary to the Borrower or any Guarantor (the
“Scheduled Loans”) (or any additional Investments made by the Borrower or any
Guarantor pursuant to this proviso) is repaid after the Closing Date or the
Borrower or any Guarantor receives, after the Closing Date, any dividend,
distribution, interest payment, return of capital, repayment or other cash
amount in respect of any scheduled Investment in the Equity Interests of any
non-Guarantor Subsidiary (a “Return of Scheduled Equity”), then additional
Investments may be made by the Borrower or any Guarantor in any non-Guarantor
Subsidiary in an aggregate amount up to the amount actually received by the
Borrower or any Guarantor after the Closing Date as payment in respect of such
Investments; provided further that in no event will the aggregate amount of
additional Investments made by the Borrower or any Guarantor in non-Guarantor
Subsidiaries pursuant to this proviso exceed the sum of the original principal
amount of the Scheduled Loans on the Closing Date and the aggregate amount of
Returns of Scheduled Equity; (ii) Investments in the Borrower or any Guarantor;
(iii) Investments by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party; (iv) Investments by the Borrower or any
Guarantor in any Subsidiary that is not Loan Party in an aggregate amount for
all such outstanding Investments made after the Closing Date not to exceed the
greater of $125.0 million and 5.0% of

 

146

--------------------------------------------------------------------------------



 

Consolidated Total Assets when made; (v) other intercompany liabilities amongst
the Borrower and the Guarantors incurred in the ordinary course of business;
(vi) other intercompany liabilities amongst Subsidiaries that are not Guarantors
incurred in the ordinary course of business in connection with the cash
management operations of such Subsidiaries; and (vii) Investments by the
Borrower or any Guarantor in any Subsidiary that is not a Loan Party consisting
solely of (x) the contribution or other Disposition of Equity Interests or
Indebtedness of any other Subsidiary that is not a Loan Party held directly by
the Borrower or such Guarantor in exchange for Indebtedness, Equity Interests
(or additional share premium or paid in capital in respect of Equity Interests)
or a combination thereof of the Subsidiary to which such contribution or other
Disposition is made or (y) an exchange of Equity Interests of any other
Subsidiary that is not a Loan Party for Indebtedness of such Subsidiary;
provided, that immediately following the consummation of an Investment pursuant
to the preceding subclause (x) or (y) of this clause (vii), the Subsidiary whose
Equity Interests or Indebtedness are the subject of such Investment remains a
Subsidiary;

 

(c)                                  Permitted Investments and Investments that
were Permitted Investments when made;

 

(d)                                 Investments arising out of the receipt by
the Borrower or any Subsidiary of non-cash consideration for the Disposition of
assets permitted under Section 6.05;

 

(e)                                  loans and advances to officers, directors,
employees or consultants of the Borrower or any Subsidiary (i) in the ordinary
course of business in an aggregate outstanding amount (valued at the time of the
making thereof, and without giving effect to any write-downs or write-offs
thereof) not to exceed $10,000,000, (ii) in respect of payroll payments and
expenses in the ordinary course of business and (iii) in connection with such
person’s purchase of Equity Interests of the Borrower;

 

(f)                                   accounts receivable, security deposits and
prepayments arising and trade credit granted in the ordinary course of business
and any assets or securities received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss and any prepayments and other
credits to suppliers made in the ordinary course of business;

 

(g)                                  Hedging Agreements entered into for
non-speculative purposes;

 

(h)                                 Investments (not in Subsidiaries, which are
provided in clause (b) above) existing on, or contractually committed as of, the
Closing Date and set forth on Part C of Schedule 6.04 and any extensions,
renewals, replacements or reinvestments thereof, so long as the aggregate amount
of all Investments pursuant to this clause (h) is not increased at any time
above the amount of such Investment existing or committed on the Closing Date
(other than pursuant to an increase as required by the terms of any such
Investment as in existence on the Closing Date or as otherwise permitted by this
Section 6.04);

 

(i)                                     Investments resulting from pledges and
deposits under Sections 6.02(f), (g), (n), (q), (r), (dd) and (jj);

 

147

--------------------------------------------------------------------------------



 

(j)                                    other Investments by the Borrower or any
Subsidiary in an aggregate outstanding amount (valued at the time of the making
thereof, and without giving effect to any write-downs or write-offs thereof) not
to exceed the sum of (X) the greater of $230.0 million and 10.0% of Consolidated
Total Assets when made, plus (Y) so long as no Default or Event of Default shall
have occurred and be continuing, any portion of the Available Amount on the date
of such election that the Borrower elects to apply to this Section 6.04(j)(Y) in
a written notice of a Responsible Officer thereof, which notice shall set forth
calculations in reasonable detail of the amount of Available Amount immediately
prior to such election and the amount thereof elected to be so applied, and plus
(Z) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in respect of any such Investment (excluding
any returns in excess of the amount originally invested) pursuant to clause (X);
provided, that if any Investment pursuant to this Section 6.04(j) is made in any
person that was not a Subsidiary on the date on which such Investment was made
but becomes a Subsidiary thereafter, then such Investment may, at the option of
the Borrower, upon such person becoming a Subsidiary and so long as such person
remains a Subsidiary, be deemed to have been made pursuant to
Section 6.04(b) (to the extent permitted by the provisions thereof) and not in
reliance on this Section 6.04(j);

 

(k)                                 Investments constituting Permitted Business
Acquisitions;

 

(l)                                     Investments received in connection with
the bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with or judgments against, customers and suppliers, in each case in the
ordinary course of business or Investments acquired by the Borrower or a
Subsidiary as a result of a foreclosure by the Borrower or any of the
Subsidiaries with respect to any secured Investments or other transfer of title
with respect to any secured Investment in default;

 

(m)                             Investments of a Subsidiary acquired after the
Closing Date or of a person merged into the Borrower or merged into or
consolidated with a Subsidiary after the Closing Date, in each case, (i) to the
extent such acquisition, merger, amalgamation or consolidation is permitted
under this Section 6.04, (ii) in the case of any acquisition, merger,
amalgamation or consolidation, in accordance with Section 6.05 and (iii) to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger, amalgamation or consolidation and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation;

 

(n)                                 acquisitions by the Borrower of obligations
of one or more officers or other employees of the Borrower or its Subsidiaries
in connection with such officer’s or employee’s acquisition of Equity Interests
of the Borrower, so long as no cash is actually advanced by the Borrower or any
of the Subsidiaries to such officers or employees in connection with the
acquisition of any such obligations;

 

(o)                                 Guarantees by the Borrower or any Subsidiary
of operating leases (other than Capitalized Lease Obligations) or of other
obligations that do not constitute Indebtedness of the kind described in clauses
(b), (e), (f), (g), (h), (i), (j) or (k) of the definition thereof, in each case
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

 

148

--------------------------------------------------------------------------------



 

(p)                                 Investments to the extent that payment for
such Investments is made with Qualified Equity Interests of the Borrower;
provided, that the issuance of such Equity Interests are not included in any
determination of the Available Amount;

 

(q)                                 Investments in the ordinary course of
business consisting of Uniform Commercial Code Article 3 endorsements for
collection or deposit and Uniform Commercial Code Article 4 customary trade
arrangements with customers;

 

(r)                                    non-cash Investments made in connection
with tax planning and reorganization activities so long as, after giving effect
thereto, the security interest of the Lenders in the Collateral, taken as a
whole, is not materially impaired (as determined by the Borrower in good faith);

 

(s)                                   advances in the form of a prepayment of
expenses, so long as such expenses are being paid in accordance with customary
trade terms of the Borrower or such Subsidiary;

 

(t)                                    Investments by the Borrower and the
Subsidiaries, if the Borrower or any Subsidiary would otherwise be permitted to
make a Restricted Payment under Section 6.06(g) in such amount (provided, that
the amount of any such Investment shall also be deemed to be a Restricted
Payment under Section 6.06(g) for all purposes of this Agreement);

 

(u)                                 Investments consisting of transfers of
Permitted Receivables Facility Assets or arising as a result of Qualified
Receivables Facilities;

 

(v)                                 Investments consisting of the licensing or
contribution of Intellectual Property pursuant to joint marketing or other
similar arrangements with other persons;

 

(w)                               to the extent constituting Investments,
purchases and acquisitions of inventory, supplies, materials and equipment or
purchases of contract rights or licenses or leases of Intellectual Property in
each case in the ordinary course of business; and

 

(x)                                 additional Investments, so long as, at the
time any such Investment is made and immediately after giving effect thereto,
(x) no Default or Event of Default shall have occurred and is continuing and
(y) the First Lien Secured Net Leverage Ratio on a Pro Forma Basis is not
greater than 3.75 to 1.00.

 

For purposes of determining compliance with this Section 6.04, (A) an Investment
need not be permitted solely by reference to one category of permitted
Investments (or any portion thereof) described in Sections 6.04(a) through
(x) but may be permitted in part under any relevant combination thereof and
(B) in the event that an Investment (or any portion thereof) meets the criteria
of one or more of the categories of permitted Investments (or any portion
thereof) described in Sections 6.04(a) through (x), the Borrower may, in its
sole discretion, divide, classify or reclassify such Investment (or any portion
thereof) in any manner that complies with this Section 6.04 and will be entitled
to only include the amount and type of such Investment (or any portion thereof)
in one or more (as relevant) of the above clauses (or any portion thereof) and
such Investment (or any portion thereof) shall be treated as having been

 

149

--------------------------------------------------------------------------------



 

made or existing pursuant to only such clause or clauses (or any portion
thereof); provided, that all Investments described in Schedule 6.04 shall be
deemed outstanding under Section 6.04(b) or Section 6.04(h), as applicable.

 

Any Investment in any person other than the Borrower or a Guarantor that is
otherwise permitted by this Section 6.04 may be made through intermediate
Investments in Subsidiaries that are not Loan Parties and such intermediate
Investments shall be disregarded for purposes of determining the outstanding
amount of Investments pursuant to any clause set forth above. The amount of any
Investment made other than in the form of cash or cash equivalents shall be the
Fair Market Value thereof valued at the time of the making thereof, and without
giving effect to any subsequent write-downs or write-offs thereof.

 

Section 6.05                             Mergers, Consolidations, Sales of
Assets and Acquisitions.  (x) Merge into, amalgamate with or consolidate with
any other person, or permit any other person to merge into, amalgamate with or
consolidate with it, or (y) Dispose of (in one transaction or in a series of
related transactions) all or any part of its assets (whether now owned or
hereafter acquired) having a Fair Market Value in excess of $10,000,000 in a
single transaction or a series of related transactions or (z) purchase, lease or
otherwise acquire (in one transaction or a series of related transactions) all
or substantially all of the assets of any other person or division or line of
business of a person, except that this Section 6.05 shall not prohibit:

 

(a)                                 (i) the purchase and Disposition of
inventory in the ordinary course of business by the Borrower or any Subsidiary,
(ii) the acquisition or lease (pursuant to an operating lease) of any other
asset in the ordinary course of business by the Borrower or any Subsidiary or,
with respect to operating leases, otherwise for Fair Market Value on market
terms (as determined in good faith by the Borrower), (iii) the Disposition of
surplus, obsolete, damaged or worn out equipment or other property in the
ordinary course of business by the Borrower or any Subsidiary or (iv) the
Disposition of Permitted Investments in the ordinary course of business;

 

(b)                                 if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing
or would result therefrom, (i) the merger, amalgamation or consolidation of any
Subsidiary with or into the Borrower in a transaction in which the Borrower is
the survivor, (ii) the merger, amalgamation or consolidation of any Subsidiary
with or into any Guarantor in a transaction in which the surviving or resulting
entity is or becomes a Guarantor and, in the case of each of clauses (i) and
(ii), no person other than the Borrower or a Guarantor receives any
consideration (unless otherwise permitted by Section 6.04), (iii) the merger,
amalgamation or consolidation of any Subsidiary that is not a Guarantor with or
into any other Subsidiary that is not a Guarantor, (iv) the liquidation or
dissolution or change in form of entity of any Subsidiary if (x) the Borrower
determines in good faith that such liquidation, dissolution or change in form is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders and (y) the same meets the requirements contained in the proviso to
Section 5.01(a), (v) any Subsidiary may merge, amalgamate or consolidate with
any other person in order to effect an Investment permitted pursuant to
Section 6.04 so long as the continuing or surviving person shall be a Subsidiary
(unless otherwise permitted by Section 6.04 (other than Section 6.04(m)(ii))),
which shall be a Loan Party if the merging, amalgamating or consolidating
Subsidiary was a Loan Party and which together with each of its Subsidiaries
shall have complied with any applicable requirements of

 

150

--------------------------------------------------------------------------------



 

Section 5.10 or (vi) any Subsidiary may merge, amalgamate or consolidate with
any other person in order to effect an Asset Sale otherwise permitted pursuant
to this Section 6.05;

 

(c)                                  Dispositions to the Borrower or a
Subsidiary; provided, that any Dispositions by a Loan Party to a Subsidiary that
is not a Guarantor in reliance on this clause (c) shall be made in compliance
with Section 6.04 (other than Section 6.04(x));

 

(d)                                 Dispositions of any property subject to a
Permitted Sale Lease-Back Transaction;

 

(e)                                  (i) Investments permitted by Section 6.04
(other than Section 6.04(m)(ii)), Permitted Liens, and Restricted Payments
permitted by Section 6.06, (ii) the Transactions to the extent otherwise
prohibited by this Section 6.05, and (iii) the Merger;

 

(f)                                   the discount or sale, in each case without
recourse and in the ordinary course of business, of past due receivables arising
in the ordinary course of business, but only in connection with the compromise
or collection thereof consistent with customary industry practice (and not as
part of any bulk sale or financing of receivables);

 

(g)                                  other Dispositions of assets; provided,
that (i) the Net Proceeds thereof, if any, are applied in accordance with
Section 2.11(b) to the extent required thereby, (ii) any such Dispositions shall
comply with the final sentence of this Section 6.05 and (iii) the Borrower may
not dispose of all or substantially all of the assets of the Borrower and its
Subsidiaries taken as a whole pursuant to this clause (g) unless the surviving
entity is an entity organized or existing under the laws of the United States or
any state thereof or the District of Columbia and expressly assumes all
obligations of the Borrower under the Loan Documents;

 

(h)                                 Permitted Business Acquisitions (including
any merger, consolidation or amalgamation in order to effect a Permitted
Business Acquisition); provided, that following any such merger, consolidation
or amalgamation involving the Borrower, the Borrower is the surviving entity or
the requirements of Section 6.05(n) are otherwise complied with;

 

(i)                                     leases, licenses or subleases or
sublicenses of any real or personal property in the ordinary course of business;

 

(j)                                    Dispositions of inventory or Dispositions
or abandonment of Intellectual Property of the Borrower and its Subsidiaries
determined in good faith by the management of the Borrower to be no longer
economically practicable to maintain or useful or necessary in the operation of
the business of the Borrower or any of the Subsidiaries;

 

(k)                                 [reserved];

 

(l)                                     the purchase and Disposition (including
by capital contribution) of Permitted Receivables Facility Assets including
pursuant to Qualified Receivables Facilities;

 

(m)                             any exchange or swap of assets (other than cash
and Permitted Investments) for other assets (other than cash and Permitted
Investments) of comparable or greater value or usefulness to the business of the
Borrower and the Subsidiaries as a whole,

 

151

--------------------------------------------------------------------------------



 

determined in good faith by the management of the Borrower; provided, that the
Fair Market Value of any such exchanges or swaps shall not, in the aggregate,
exceed $50.0 million in any fiscal year; and

 

(n)                                 if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing
or would result therefrom, any Subsidiary or any other person may be merged,
amalgamated or consolidated with or into the Borrower, provided that (A) the
Borrower shall be the surviving entity or (B) if the surviving entity is not the
Borrower (such other person, the “Successor Borrower”), (1) the Successor
Borrower shall be an entity organized or existing under the laws of the United
States, any state thereof or the District of Columbia, (2) the Successor
Borrower shall expressly assume all the obligations of the Borrower under this
Agreement and the other Loan Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (3) each
Guarantor, unless it is the other party to such merger, amalgamation or
consolidation, shall have by a supplement to the Guarantee Agreement, as
applicable, confirmed that its guarantee thereunder shall apply to any Successor
Borrower’s obligations under this Agreement, (4) each Guarantor, unless it is
the other party to such merger, amalgamation or consolidation, shall have by a
supplement to any applicable Security Document affirmed that its obligations
thereunder shall apply to its guarantee as reaffirmed pursuant to clause (3) and
(5) the Successor Borrower shall have delivered to the Administrative Agent
(x) a certificate of a Responsible Officer stating that such merger,
amalgamation or consolidation does not violate this Agreement or any other Loan
Document and (y) if requested by the Administrative Agent, an opinion of counsel
to the effect that such merger, amalgamation or consolidation does not violate
this Agreement or any other Loan Document and covering such other matters as are
contemplated by the Collateral and Guarantee Requirement to be covered in
opinions of counsel (it being understood that if the foregoing are satisfied,
the Successor Borrower will succeed to, and be substituted for, the Borrower
under this Agreement).

 

Notwithstanding anything to the contrary contained in Section 6.05 above, no
Disposition of assets under Section 6.05(g) shall in each case be permitted
unless (i) such Disposition is for Fair Market Value, and (ii) at least 75% of
the proceeds of such Disposition (except to Loan Parties) consist of cash or
Permitted Investments; provided, that the provisions of this clause (ii) shall
not apply to any individual transaction or series of related transactions
involving assets with a Fair Market Value of less than $25,000,000; provided,
further, that for purposes of this clause (ii), each of the following shall be
deemed to be cash: (a) the amount of any liabilities (as shown on the Borrower’s
or such Subsidiary’s most recent balance sheet or in the notes thereto) that are
assumed by the transferee of any such assets or are otherwise cancelled in
connection with such transaction, (b) any notes or other obligations or other
securities or assets received by the Borrower or such Subsidiary from the
transferee that are converted by the Borrower or such Subsidiary into cash
within 180 days after receipt thereof (to the extent of the cash received) and
(c) any Designated Non-Cash Consideration received by the Borrower or any of its
Subsidiaries in such Disposition or any series of related Dispositions, having
an aggregate Fair Market Value not to exceed, in the aggregate, the greater of
$25.0 million and 1.0% of Consolidated Total Assets when received (with the Fair
Market Value of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value).

 

152

--------------------------------------------------------------------------------



 

Section 6.06                             Restricted Payments.  (i) Declare or
pay any dividend or make any other distribution (by reduction of capital or
otherwise), whether in cash, property, securities or a combination thereof, with
respect to any of its Equity Interests (other than dividends and distributions
on Equity Interests payable solely by the issuance of Qualified Equity Interests
of the person declaring, paying or making such dividends or distributions),
(ii) directly or indirectly redeem, purchase, retire or otherwise acquire for
value (or permit any Subsidiary to purchase or acquire) any of the Borrower’s
Equity Interests or set aside any amount for any such purpose (other than
through the issuance of Qualified Equity Interests) or (iii) make any Junior
Debt Restricted Payment, (all of the foregoing, “Restricted Payments”);
provided, however, that:

 

(a)                                 Restricted Payments may be made to the
Borrower or any Subsidiary (provided, that Restricted Payments made by a
non-Wholly Owned Subsidiary to the Borrower or any Subsidiary that is a direct
or indirect parent of such Subsidiary must be made on a pro rata basis (or more
favorable basis from the perspective of the Borrower or such Subsidiary) based
on its ownership interests in such non-Wholly Owned Subsidiary);

 

(b)                                 Restricted Payments may be made by the
Borrower to purchase or redeem the Equity Interests of the Borrower (including
related stock appreciation rights or similar securities) held by then present or
former directors, consultants, officers or employees of the Borrower or any of
the Subsidiaries or by any Plan or any shareholders’ agreement then in effect
upon such person’s death, disability, retirement or termination of employment or
under the terms of any such Plan or any other agreement under which such shares
of stock or related rights were issued; provided, that the aggregate amount of
such purchases or redemptions under this clause (b) shall not exceed in any
fiscal year $25,000,000 (plus (x) the amount of net proceeds contributed to the
Borrower that were received by the Borrower during such calendar year from sales
of Qualified Equity Interests of the Borrower to directors, consultants,
officers or employees of the Borrower or any Subsidiary in connection with
permitted employee compensation and incentive arrangements; provided, that such
proceeds are not included in any determination of the Available Amount and
(y) the amount of net proceeds of any key-man life insurance policies received
during such calendar year,  which, if not used in any year, may be carried
forward to any subsequent calendar year); and provided, further, that
cancellation of Indebtedness owing to the Borrower or any Subsidiary from
members of management of the Borrower or its Subsidiaries in connection with a
repurchase of Equity Interests of the Borrower will not be deemed to constitute
a Restricted Payment for purposes of this Section 6.06;

 

(c)                                  any person may make non-cash repurchases of
Equity Interests deemed to occur upon exercise or settlement of stock options or
other Equity Interests if such Equity Interests represent a portion of the
exercise price of or withholding obligation with respect to such options or
other Equity Interests;

 

(d)                                 so long as, at the time any such Restricted
Payment is made and immediately after giving effect thereto (x) no Default or
Event of Default shall have occurred and is continuing and (y) the Borrower
would be in Pro Forma Compliance (whether or not the Financial Covenant is then
in effect), Restricted Payments may be made in an aggregate amount equal to a
portion of the Available Amount on the date of such election that the Borrower
elects to apply to this Section 6.06(d), which such election shall be set forth
in a written notice of a Responsible Officer of the Borrower, which notice shall
set forth calculations in reasonable

 

153

--------------------------------------------------------------------------------



 

detail of the Available Amount immediately prior to such election and the amount
thereof elected to be so applied;

 

(e)                                  Restricted Payments may be made in
connection with the consummation of the Transactions to the extent contemplated
by the Merger Agreement, including the payment of the appraised value of any
Dissenting Shares (as defined in the Merger Agreement) in accordance with the
Merger Agreement;

 

(f)                                   Restricted Payments may be made to make
payments, in cash, in lieu of the issuance of fractional shares, upon the
exercise of warrants or upon the conversion or exchange of Equity Interests of
any such person;

 

(g)                                  other Restricted Payments may be made in an
aggregate amount not to exceed the greater of $80.0 million and 3.5% of
Consolidated Total Assets when made;

 

(h)                                 additional Restricted Payments, so long as,
at the time any such Restricted Payment is made and immediately after giving
effect thereto, (x) no Default or Event of Default shall have occurred and is
continuing and (y) the First Lien Secured Net Leverage Ratio on a Pro Forma
Basis is not greater than 3.75 to 1.00; and

 

(i)                                     so long as no Event of Default has
occurred and is continuing on the date of declaration thereof, the declaration
and payment of cash dividends by the Borrower with respect to its common stock
in an amount not to exceed $2.00 (escalating at 5% per year for each fiscal year
beginning with the first full fiscal year ending after the Closing Date) per
outstanding share of common stock per fiscal year (subject to adjustment for any
stock split, reverse stock split, stock dividend or similar occurrence so that
the aggregate amount of dividends payable after such transaction is the same as
the amount payable immediately prior to such transaction).

 

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.06 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, defeasance or other payment within 60
days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
payment would have complied with the provisions of this Section 6.06 (it being
understood that such Restricted Payment shall be deemed to have been made on the
date of declaration or notice for purposes of such provision).

 

Section 6.07                             Transactions with Affiliates.

 

(a)                                 Sell or transfer any property or assets to,
or purchase or acquire any property or assets from, or otherwise engage in any
other transaction with, any of its Affiliates (other than the Borrower, the
Subsidiaries or any person that becomes a Subsidiary as a result of such
transaction) in a transaction (or series of related transactions) involving
aggregate consideration in excess of $15,000,000 unless such transaction is
(i) otherwise permitted (or required) under this Agreement or (ii) upon terms
that are substantially no less favorable to the Borrower or such Subsidiary, as
applicable, than would be obtained in a comparable arm’s-length transaction with
a person that is not an Affiliate, as determined by the Board of Directors of
the Borrower or such Subsidiary in good faith.

 

154

--------------------------------------------------------------------------------



 

(b)                                 The foregoing clause (a) shall not prohibit,
to the extent otherwise permitted under this Agreement,

 

(i)                                     any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, equity purchase agreements, stock options
and stock ownership plans approved by the Board of Directors of the Borrower,

 

(ii)                                  transactions among the Borrower or any
Subsidiary or any entity that becomes a Subsidiary as a result of such
transaction (including via merger, consolidation or amalgamation in which the
Borrower or a Subsidiary is the surviving entity),

 

(iii)                               the payment of fees, reasonable
out-of-pocket costs and indemnities to directors, officers, consultants and
employees of the Borrower and the Subsidiaries in the ordinary course of
business,

 

(iv)                              the Transactions (including the payment of all
fees, expenses, bonuses and awards relating thereto) and any transactions
pursuant to the Transaction Documents and permitted transactions, agreements and
arrangements in existence on the Closing Date and, to the extent involving
aggregate consideration in excess of $25,000,000, set forth on Schedule 6.07 or
any amendment thereto or replacement thereof or similar arrangement to the
extent such amendment, replacement or arrangement is not adverse to the Lenders
when taken as a whole in any material respect (as determined by the Borrower in
good faith),

 

(v)                                 (A) any employment agreements entered into
by the Borrower or any of the Subsidiaries in the ordinary course of business,
(B) any subscription agreement or similar agreement pertaining to the repurchase
of Equity Interests pursuant to put/call rights or similar rights with
employees, officers or directors, and (C) any employee compensation, benefit
plan or arrangement, any health, disability or similar insurance plan which
covers employees, and any reasonable employment contract and transactions
pursuant thereto,

 

(vi)                              Restricted Payments permitted under
Section 6.06 and Investments permitted under Section 6.04

 

(vii)                           transactions for the purchase or sale of goods,
equipment, products, parts and services entered into in the ordinary course of
business,

 

(viii)                        any transaction in respect of which the Borrower
delivers to the Administrative Agent a letter addressed to the Board of
Directors of the Borrower from an accounting, appraisal or investment banking
firm, in each case of nationally recognized standing that is in the good faith
determination of the Borrower qualified to render such letter, which letter
states that (i) such transaction is on terms that are substantially no less
favorable to the Borrower or such Subsidiary, as applicable, than would be
obtained in a comparable arm’s-length transaction with a person that is not an

 

155

--------------------------------------------------------------------------------



 

Affiliate or (ii) such transaction is fair to the Borrower or such Subsidiary,
as applicable, from a financial point of view,

 

(ix)                              transactions with joint ventures for the
purchase or sale of goods, equipment, products, parts and services entered into
in the ordinary course of business,

 

(x)                                 transactions pursuant to any Qualified
Receivables Facility,

 

(xi)                              transactions between the Borrower or any of
the Subsidiaries and any person, a director of which is also a director of the
Borrower; provided, however, that (A) such director abstains from voting as a
director of the Borrower on any matter involving such other person and (B) such
person is not an Affiliate of the Borrower for any reason other than such
director’s acting in such capacity,

 

(xii)                           transactions permitted by, and complying with,
the provisions of Section 6.05 (other than Section 6.05(m)),

 

(xiii)                        intercompany transactions undertaken in good faith
(as certified by a Responsible Officer of the Borrower) for the purpose of
improving the consolidated Tax efficiency of the Borrower and the Subsidiaries
and not for the purpose of circumventing any covenant set forth herein,

 

(xiv)                       payments, loans (or cancellation of loans) or
advances to employees or consultants that are (i) approved by a majority of the
Disinterested Directors of the Borrower in good faith, (ii) made in compliance
with applicable law and (iii) otherwise permitted under this Agreement, and

 

(xv)                          transactions with customers, clients or suppliers,
or purchasers or sellers of goods or services, in each case in the ordinary
course of business that are fair to the Borrower or the Subsidiaries.

 

Section 6.08                             Business of the Borrower and the
Subsidiaries; Etc.  Notwithstanding any other provisions hereof, engage at any
time in any material respect in any business or business activity substantially
different from any business or business activity conducted by any of them on the
Closing Date or any Similar Business, and in the case of a Receivables Entity,
Qualified Receivables Facilities and related activities.

 

Section 6.09                             Restrictions on Subsidiary
Distributions and Negative Pledge Clauses.  Permit the Borrower or any
Subsidiary to enter into any agreement or instrument that by its terms restricts
(A) the payment of dividends or other distributions or the making of cash
advances to the Borrower or any Subsidiary that is a direct or indirect parent
of such Subsidiary or (B) the granting of Liens by the Borrower or any Guarantor
pursuant to the Security Documents, in each case other than those arising under
any Loan Document, except, in each case, restrictions existing by reason of:

 

(a)                                 restrictions imposed by applicable law;

 

156

--------------------------------------------------------------------------------



 

(b)                                 contractual encumbrances or restrictions in
effect on the Closing Date under Indebtedness existing on the Closing Date and
set forth on Schedule 6.01 or contained in any Indebtedness outstanding pursuant
to Section 6.01(z), or any agreements related to any Permitted Refinancing
Indebtedness in respect of any such Indebtedness that does not materially expand
the scope of any such encumbrance or restriction (as determined in good faith by
the Borrower);

 

(c)                                  any restriction on a Subsidiary imposed
pursuant to an agreement entered into for the sale or disposition of the Equity
Interests or assets of a Subsidiary pending the closing of such sale or
disposition;

 

(d)                                 customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures entered
into in the ordinary course of business;

 

(e)                                  any restrictions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement to the extent that
such restrictions apply only to the specific property or assets securing such
Indebtedness;

 

(f)                                   any restrictions imposed by any agreement
relating to Indebtedness incurred pursuant to Section 6.01 or Permitted
Refinancing Indebtedness in respect thereof, to the extent such restrictions are
not materially more restrictive, taken as a whole, than the restrictions
contained in this Agreement (in each case, as determined in good faith by the
Borrower);

 

(g)                                  customary provisions contained in leases or
licenses of Intellectual Property and other similar agreements entered into in
the ordinary course of business;

 

(h)                                 customary provisions restricting subletting
or assignment of any lease governing a leasehold interest;

 

(i)                                     customary provisions restricting
assignment, mortgaging or hypothecation of any agreement entered into in the
ordinary course of business;

 

(j)                                    customary restrictions and conditions
contained in any agreement relating to the sale, transfer, lease or other
disposition of any asset permitted under Section 6.05 pending the consummation
of such sale, transfer, lease or other disposition;

 

(k)                                 Permitted Liens and customary restrictions
and conditions contained in the document relating thereto, so long as (1) such
restrictions or conditions relate only to the specific asset subject to such
Lien, and (2) such restrictions and conditions are not created for the purpose
of avoiding the restrictions imposed by this Section 6.09;

 

(l)                                     customary net worth provisions contained
in Real Property leases entered into by Subsidiaries, so long as the Borrower
has determined in good faith that such net worth provisions would not reasonably
be expected to impair the ability of the Borrower and its Subsidiaries to meet
their ongoing obligations;

 

157

--------------------------------------------------------------------------------



 

(m)                             any agreement in effect at the time a subsidiary
becomes a Subsidiary, so long as such agreement was not entered into in
contemplation of such person becoming a Subsidiary;

 

(n)                                 restrictions in agreements representing
Indebtedness permitted under Section 6.01 of a Subsidiary that is not a
Guarantor that apply only to such Subsidiary and its Subsidiaries that are not
Guarantors;

 

(o)                                 customary restrictions contained in leases,
subleases, licenses or Equity Interests or asset sale agreements otherwise
permitted hereby as long as such restrictions relate to the Equity Interests and
assets subject thereto;

 

(p)                                 restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business;

 

(q)                                 restrictions contained in any Permitted
Receivables Facility Documents with respect to any Receivables Entity;

 

(r)                                    any encumbrances or restrictions of the
type referred to in clause (A) above imposed by any other instrument or
agreement entered into after the Closing Date that contains encumbrances and
restrictions that, as determined by the Borrower in good faith, will not
materially adversely affect the Borrower’s ability to make payments on the
Loans; and

 

(s)                                   any encumbrances or restrictions of the
type referred to in clause (A) or (B) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of or similar arrangements to the contracts,
instruments or obligations referred to in clauses (a) through (r) above;
provided, that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements, refinancings or similar
arrangements are, in the good faith judgment of the Borrower, no more
restrictive with respect to such dividend and other payment restrictions than
those contained in the dividend or other payment restrictions as contemplated by
such provisions prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement, refinancing or similar
arrangement.

 

Section 6.10                             Fiscal Quarter and/or Fiscal Year.  In
the case of the Borrower, permit any change to its fiscal quarter and/or fiscal
year; provided, that the Borrower and its Subsidiaries may change their fiscal
quarter- and/or fiscal year-end one or more times, subject to such adjustments
to this Agreement as the Borrower and Administrative Agent shall reasonably
agree are necessary or appropriate in connection with such change (and the
parties hereto hereby authorize the Borrower and the Administrative Agent to
make any such amendments to this Agreement as they jointly deem necessary to
give effect to the foregoing).

 

Section 6.11                             Financial Covenant.  (a) With respect
to the Revolving Facility only, if as of the end of any fiscal quarter
(beginning with the end of the first full fiscal quarter after the Closing Date)
the amount of outstanding Revolving Facility Loans is equal to or greater than
$1.00, permit the First Lien Secured Net Leverage Ratio as of such date to
exceed 4.00 to 1.00.

 

158

--------------------------------------------------------------------------------



 

ARTICLE VII

 

Events of Default

 

Section 7.01                             Events of Default.  In case of the
happening of any of the following events (each, an “Event of Default”):

 

(a)                                 any representation or warranty made or
deemed made by the Borrower or any Guarantor herein or in any other Loan
Document or any certificate or document delivered pursuant hereto or thereto
shall prove to have been false or misleading in any material respect when so
made or deemed made; provided, that the failure of any representation or
warranty made or deemed made by any Loan Party (other than the representations
and warranties referred to in clause (i) of Section 4.01(d)) to be true and
correct in any material respect on the Closing Date will not constitute an Event
of Default hereunder;

 

(b)                                 default shall be made in the payment of any
principal of any Loan when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise;

 

(c)                                  default shall be made in the payment of any
interest on any Loan or in the payment of any Fee or any other amount (other
than an amount referred to in clause (b) above) due under any Loan Document,
when and as the same shall become due and payable, and such default shall
continue unremedied for a period of five (5) Business Days;

 

(d)                                 default shall be made in the due observance
or performance by the Borrower of any covenant, condition or agreement contained
in, Section 5.01(a) (solely with respect to the Borrower), 5.05(a) or 5.08 or in
Article VI; provided, that the failure to observe or perform the Financial
Covenant shall not in and of itself constitute an Event of Default with respect
to any Term Facility unless the Required Financial Covenant Lenders have
accelerated any Revolving Facility Loans then outstanding as a result of such
breach and such declaration has not been rescinded on or before the date on
which the Term Lenders declare an Event of Default in connection therewith;

 

(e)                                  default shall be made in the due observance
or performance by the Borrower or any of the Guarantors of any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clauses (b), (c) and (d) above) and such default shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower;

 

(f)                                   (i) any event or condition occurs that
(A) results in any Material Indebtedness becoming due prior to its scheduled
maturity or (B) enables or permits (with all applicable grace periods having
expired) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any such Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity, in each case without such Material Indebtedness
having been discharged, or any such event of or condition having been cured
promptly; provided, that any breach of the Financial Covenant giving rise to an
event described in clause (B) above shall not, by itself, constitute an

 

159

--------------------------------------------------------------------------------



 

Event of Default under any Term Facility unless the Required Financial Covenant
Lenders have accelerated any Revolving Facility Loans then outstanding as a
result of such breach and such declaration has not been rescinded on or before
the date on which the Term Lenders declare an Event of Default in connection
therewith; or (ii) the Borrower or any of the Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided, that subclause (i) of this clause (f) shall not apply to (1) any
secured Indebtedness that becomes due as a result of a disposition, transfer,
condemnation, insured loss or similar event with respect to the property or
assets securing such Indebtedness (2) any customary offer to repurchase
provisions upon an asset sale, (3) customary debt and equity proceeds prepayment
requirements contained in any bridge or other interim credit facility,
(4) Indebtedness of any person assumed in connection with the acquisition of
such person to the extent that such Indebtedness is repaid as required by the
terms thereof as a result of the acquisition of such person or (5) the
redemption of any Indebtedness incurred to finance an acquisition pursuant to
any special mandatory redemption feature that is triggered as a result of the
failure of such acquisition to occur;

 

(g)                                  there shall have occurred a Change of
Control;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
seeking (i) relief in respect of the Borrower or any Material Subsidiary, or of
a substantial part of the property or assets of the Borrower or any Material
Subsidiary, under the Bankruptcy Code or any other federal, state or foreign
bankruptcy, insolvency, receivership or any other Debtor Relief Law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator,
examiner, liquidator or similar official for the Borrower or any Material
Subsidiary or for a substantial part of the property or assets of the Borrower
or any Material Subsidiary or (iii) the winding-up, liquidation, reorganization,
dissolution, compromise, arrangement or other relief of the Borrower or any
Material Subsidiary (except in a transaction permitted hereunder); and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(i)                                     the Borrower or any Material Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under the Bankruptcy Code, as now constituted or hereafter amended, or
any other federal, state or foreign bankruptcy, insolvency, receivership or any
other Debtor Relief Law, (ii) consent to the institution of, or fail to contest
in a timely and appropriate manner, any proceeding or the filing of any petition
described in clause (h) above, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator, examiner, liquidator
or similar official for the Borrower or any Material Subsidiary or for a
substantial part of the property or assets of the Borrower or any Material
Subsidiary, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) become unable or fail generally to pay its debts as
they become due;

 

(j)                                    the failure by the Borrower or any
Material Subsidiary to pay one or more final judgments aggregating in excess of
$40,000,000, which judgments are not discharged or effectively waived or stayed
for a period of 45 consecutive days, or any action shall be legally taken by a
judgment creditor to attach or levy upon assets or properties of the Borrower or
any Material Subsidiary to enforce any such judgment;

 

160

--------------------------------------------------------------------------------



 

(k)                                 (i) an ERISA Event shall have occurred,
(ii) the PBGC shall institute proceedings (including giving notice of intent
thereof) to terminate any Plan or Plans or (iii) the Borrower or any Subsidiary
or any ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization or is being
terminated, within the meaning of Title IV of ERISA; and in each case in
clauses (i) through (iii) above, such event or condition, together with all
other such events or conditions, if any, would reasonably be expected to have a
Material Adverse Effect; or

 

(l)                                     (i) any security interest purported to
be created by any Security Document and to extend to assets that constitute a
material portion of the Collateral shall cease to be, or shall be asserted in
writing by the Borrower or any other Loan Party not to be, a valid and perfected
security interest (perfected as or having the priority required by this
Agreement or the relevant Security Document and subject to such limitations and
restrictions as are set forth herein and therein) in the securities, assets or
properties covered thereby, except to the extent that any such loss of
perfection or priority results from the limitations of foreign laws, rules and
regulations as they apply to pledges of Equity Interests in Foreign Subsidiaries
or the application thereof, or from failure of the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Agreement or to file Uniform Commercial Code
continuation statements (so long as such failure does not result from the breach
or non-compliance with the Loan Documents by any Loan Party), or (ii) a material
portion of the Guarantees pursuant to the Loan Documents by the Guarantors
guaranteeing the Obligations, shall cease to be in full force and effect (other
than in accordance with the terms thereof), or shall be asserted in writing by
the Borrower or any Guarantor not to be in effect or not to be legal, valid and
binding obligations (other than in accordance with the terms thereof); provided,
that no Event of Default shall occur under this Section 7.01(l) if the Loan
Parties cooperate with the Collateral Agent to replace or perfect such security
interest and Lien, such security interest and Lien is promptly replaced or
perfected (as needed) and the rights, powers and privileges of the Secured
Parties are not materially adversely affected by such replacement;

 

(m)                             (i) any material provision of any Loan Document
shall for any reason (other than as expressly permitted hereunder or thereunder
or satisfaction in full of all the Obligations (other than contingent
indemnification obligations as to which no claim has been asserted and
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements)) cease to be a legal, valid and binding obligation of any
party thereto in accordance with its terms or (ii) any Loan Document shall for
any reason be asserted in writing by the Borrower or any Guarantor not to be a
legal, valid and binding obligation of any party thereto,

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders (or in the case of a termination of the Revolving Facility
Commitments pursuant to clause (i) below, the Required Revolving Facility
Lenders or, in the case of a failure to observe or perform the Financial
Covenant, unless the Required Financial Covenant Lenders have accelerated any
Revolving Facility Loans then outstanding as a result of such breach and such
declaration has not been rescinded on or before the date on which the Term
Lenders declare an Event of Default in connection therewith, the

 

161

--------------------------------------------------------------------------------



 

Required Financial Covenant Lenders), shall, by notice to the Borrower, take any
or all of the following actions, at the same or different times:  (i) terminate
forthwith the Commitments, (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part (in which case any principal not
so declared to be due and payable may thereafter be declared to be due and
payable), whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding and (iii) if the Loans have been declared due
and payable pursuant to clause (ii) above, demand Cash Collateral pursuant to
Section 2.05(k); and in any event with respect to the Borrower described in
clause (h) or (i) above, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall automatically become due and
payable and the Administrative Agent shall be deemed to have made a demand for
Cash Collateral to the full extent permitted under Section 2.05(k), without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding.

 

ARTICLE VIII

 

The Agents

 

Section 8.01                             Appointment.

 

(a)                                 Each Lender (in its capacities as a Lender
and on behalf of itself and its Affiliates as potential counterparties to
Secured Cash Management Agreements and Secured Hedge Agreements) and each
Issuing Bank (in such capacities and on behalf of itself and its Affiliates as
potential counterparties to Secured Cash Management Agreements and Secured Hedge
Agreements) hereby irrevocably designates and appoints the Administrative Agent
as the agent of such Lender under this Agreement and the other Loan Documents,
including as the Collateral Agent for such Lender and the other Secured Parties
under the Security Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. The provisions of this
Article VIII (other than the final paragraph of Section 8.12 hereof) are solely
for the benefit of the Administrative Agent, the Lenders and the Issuing Banks,
and neither the Borrower nor any other Loan Party shall have any rights as a

 

162

--------------------------------------------------------------------------------



 

third-party beneficiary of any such provisions.  It is understood and agreed
that the use of the term “agent” as used herein or in any other Loan Documents
(or any similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term is used as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

(b)                                 In furtherance of the foregoing, each Lender
(in its capacities as a Lender and on behalf of itself and its Affiliates as
potential counterparties to Secured Cash Management Agreements or Secured Hedge
Agreements) and each Issuing Bank (in such capacities and on behalf of itself
and its Affiliates as potential counterparties to Secured Cash Management
Agreements and Secured Hedge Agreements) hereby appoints and authorizes the
Collateral Agent to act as the agent of such Lender for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Collateral Agent (and any Subagents appointed by the Collateral Agent pursuant
to Section 8.02 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights or remedies thereunder at the direction of the Collateral Agent)
shall be entitled to the benefits of this Article VIII (including Section 8.07)
as though the Collateral Agent (and any such Subagents) were an “Agent” under
the Loan Documents, as if set forth in full herein with respect thereto.

 

Section 8.02                             Delegation of Duties.  The
Administrative Agent and the Collateral Agent may execute any of their
respective duties under this Agreement and the other Loan Documents (including
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties.  No Agent shall be responsible for the
negligence or misconduct of any such agents, employees or attorneys-in-fact
selected by it with reasonable care.  Each Agent may also from time to time,
when it deems it to be necessary or desirable, appoint one or more trustees,
co-trustees, collateral co-agents, collateral subagents or attorneys-in-fact
(each, a “Subagent”) with respect to all or any part of the Collateral;
provided, that no such Subagent shall be authorized to take any action with
respect to any Collateral unless and except to the extent expressly authorized
in writing by the Administrative Agent or the Collateral Agent.  Should any
instrument in writing from the Borrower or any other Loan Party be required by
any Subagent so appointed by an Agent to more fully or certainly vest in and
confirm to such Subagent such rights, powers, privileges and duties, the
Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by such Agent.  If
any Subagent, or successor thereto, shall become incapable of acting, resign or
be removed, all rights, powers, privileges and duties of such Subagent, to the
extent permitted by law, shall automatically vest in and be exercised by the
Administrative Agent or the Collateral Agent until the appointment of a new
Subagent.  No Agent shall be responsible for the negligence or misconduct of any
agent, attorney-in-fact or Subagent that it selects with reasonable care.

 

163

--------------------------------------------------------------------------------



 

Section 8.03                             Exculpatory Provisions.  None of the
Agents, their respective Affiliates or any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by it or such
person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
from its or such person’s own gross negligence or willful misconduct) or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by any Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  No Agent shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.  No
Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents.  Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, (b) no Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the respective Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided, that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including, for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Laws or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Laws and
(c) no Agent shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
any of their respective Affiliates that is communicated to or obtained by such
Agent or any of its Affiliates in any capacity.  The Agents shall be deemed not
to have knowledge of any Default or Event of Default unless and until written
notice describing such Default or Event of Default is given to the
Administrative Agent in accordance with Section 8.05.  No Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be

 

164

--------------------------------------------------------------------------------



 

delivered to the Administrative Agent.  The Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Lenders.  Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Lender or (y) have any liability with respect to or arising out
of any assignment or participation of Loans and/or Commitments, or disclosure of
confidential information, to any Disqualified Lender.

 

Section 8.04                             Reliance by Agents.  Each Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) or conversation believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to any Credit Event that by its terms must be fulfilled to the
satisfaction of a Lender or any Issuing Bank, each Agent may presume that such
condition is satisfactory to such Lender or Issuing Bank unless such Agent shall
have received notice to the contrary from such Lender or Issuing Bank prior to
such Credit Event.  Each Agent may consult with legal counsel (including counsel
to the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.  Each Agent may deem and
treat the Lender specified in the Register with respect to any amount owing
hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with such
Agent in accordance with Section 9.04.  Each Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all or other Lenders)
as it deems appropriate or it shall first be indemnified and exculpated in a
manner satisfactory to it by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all or other Lenders), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

Section 8.05                             Notice of Default.  Neither Agent shall
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default unless such Agent has received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “Notice of Default.”  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all or other Lenders); provided, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but

 

165

--------------------------------------------------------------------------------



 

shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable in
the best interests of the Lenders.

 

Section 8.06                             Non-Reliance on Agents, Arrangers,
Co-Documentation Agents and Other Lenders.  Each Lender and Issuing Bank
expressly acknowledges that none of the Agents, any Arranger, any
Co-Documentation Agent or any of their respective Related Parties have made any
representations or warranties to it and that no act by any Agent, any Arranger
or any Co-Documentation Agent hereafter taken, including any review of the
affairs of a Loan Party or any affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by any Agent, any Arranger or any
Co-Documentation Agent to any Lender. Each Lender and Issuing Bank represents to
the Agents that it has, independently and without reliance upon any Agent, any
Arranger, any Co-Documentation Agent or any other Lender or any of their
respective Related Parties, and based on such documents and information as it
has deemed appropriate, made its own appraisal of, and investigation into the
business, operations, property, financial and other condition and
creditworthiness of, the Loan Parties and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon any Agent,
any Arranger, any Co-Documentation Agent or any other Lender or any of their
respective Related Parties, and based on such documents and information (which
may contain material non-public information within the meaning of the United
States securities laws concerning the Loan Parties and their Affiliates) as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents or any related agreement or any document furnished
hereunder or thereunder and in deciding whether or the extent to which it will
continue as a Lender or assign or otherwise transfer its rights, interests and
obligations hereunder, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its Related Parties.

 

Section 8.07                             Indemnification.  The Lenders agree to
indemnify each Agent and the Revolving Facility Lenders agree to indemnify each
Issuing Bank, in each case in its capacity as such (to the extent not reimbursed
by the Borrower and without limiting the obligation of the Borrower to do so),
in the amount of its pro rata share (based on its aggregate Revolving Facility
Credit Exposure and, in the case of the indemnification of each Agent,
outstanding Term Loans and unused Commitments hereunder; provided, that the
aggregate principal amount of L/C Disbursements owing to any Issuing Bank shall
be considered to be owed to the Revolving Facility Lenders ratably in accordance
with their respective Revolving Facility Credit Exposure) (determined at the
time such indemnity is sought or, if the respective Obligations have been repaid
in full, as determined immediately prior to such repayment in full), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after

 

166

--------------------------------------------------------------------------------



 

the payment of the Loans) be imposed on, incurred by or asserted against such
Agent or such Issuing Bank in any way relating to or arising out of the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent or
Issuing Bank under or in connection with any of the foregoing; provided, that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and non-appealable decision
of a court of competent jurisdiction to have resulted from such Agent’s or
Issuing Bank’s gross negligence or willful misconduct. The failure of any Lender
to reimburse any Agent or Issuing Bank, as the case may be, promptly upon demand
for its ratable share of any amount required to be paid by the Lenders to such
Agent or Issuing Bank, as the case may be, as provided herein shall not relieve
any other Lender of its obligation hereunder to reimburse such Agent or such
Issuing Bank, as the case may be, for its ratable share of such amount, but no
Lender shall be responsible for the failure of any other Lender to reimburse
such Agent or Issuing Bank, as the case may be, for such other Lender’s ratable
share of such amount.  The agreements in this Section 8.07 shall survive the
payment of the Loans and all other amounts payable hereunder.

 

Section 8.08                             Agent in Its Individual Capacity.  Each
Agent and its affiliates may make loans to, accept deposits from, and generally
engage in any kind of business with any Loan Party as though such Agent were not
an Agent.  With respect to its Loans made or renewed by it and with respect to
any Letter of Credit issued, or Letter of Credit participated in, by it, each
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.

 

Section 8.09                             Successor Administrative Agent.  The
Administrative Agent may resign as Administrative Agent and Collateral Agent
under this Agreement and the other Loan Documents upon 30 days’ notice to the
Lenders and the Borrower. Any such resignation by the Administrative Agent
hereunder shall also constitute its resignation as an Issuing Bank, in which
case the resigning Administrative Agent (x) shall not be required to issue any
further Letters of Credit hereunder and (y) shall maintain all of its rights as
Issuing Bank with respect to any Letters of Credit issued by it prior to the
date of such resignation. Upon any such resignation, then the Required Lenders
shall have the right, subject to the reasonable consent of the Borrower (so long
as no Event of Default under Section 7.01(b), (c), (h) or (i) shall have
occurred and be continuing), to appoint a successor which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States, whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent and Collateral Agent, and
the term “Administrative Agent” shall mean such successor agent effective upon
such appointment and approval, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 30
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective (except in the case of the Collateral Agent holding collateral
security on behalf of such Secured Parties, the

 

167

--------------------------------------------------------------------------------



 

retiring Collateral Agent shall continue to hold such collateral security as
nominee until such time as a successor Collateral Agent is appointed), and the
Lenders shall assume and perform all of the duties of the Administrative Agent
and Collateral Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Article VIII and Section 9.05 shall inure to its benefit as to any actions
taken or omitted to be taken by it, its Subagents and their respective Related
Parties while it was Administrative Agent under this Agreement and the other
Loan Documents.

 

Section 8.10                             Arrangers, Etc..  Notwithstanding any
other provision of this Agreement or any provision of any other Loan Document,
each of the persons named on the cover page hereof as Joint Bookrunner, Joint
Lead Arranger or Co-Documentation Agent is named as such for recognition
purposes only, and in its capacity as such shall have no rights, duties,
responsibilities or liabilities with respect to this Agreement or any other Loan
Document, except that each such person and its Affiliates shall be entitled to
the rights expressly stated to be applicable to them in Section 9.05 and 9.17
(subject to the applicable obligations and limitations as set forth therein).

 

Section 8.11                             Security Documents and Collateral
Agent.  The Lenders and the other Secured Parties authorize the Collateral Agent
to release any Collateral or Guarantors in accordance with Section 9.18 or if
approved, authorized or ratified in accordance with Section 9.08.

 

The Lenders and the other Secured Parties hereby irrevocably authorize and
instruct the Collateral Agent to, without any further consent of any Lender or
any other Secured Party, enter into (or acknowledge and consent to) or amend,
renew, extend, supplement, restate, replace, waive or otherwise modify any
Permitted Junior Intercreditor Agreement, any Permitted First Lien Intercreditor
Agreement and any other intercreditor or subordination agreement (in form
satisfactory to the Collateral Agent and deemed appropriate by it) with the
collateral agent or other representative of holders of Indebtedness secured (and
permitted to be secured) by a Lien on assets constituting a portion of the
Collateral under (1) any of Sections 6.02(c), (i), (j), (v) and/or (z) (and in
accordance with the relevant requirements thereof) and (2) any other provision
of Section 6.02 (it being acknowledged and agreed that the Collateral Agent
shall be under no obligation to execute any Intercreditor Agreement pursuant to
this clause (2), and may elect to do so, or not do so, in its sole and absolute
discretion) (any of the foregoing, an “Intercreditor Agreement”).  The Lenders
and the other Secured Parties irrevocably agree that (x) the Collateral Agent
may rely exclusively on a certificate of a Responsible Officer of the Borrower
as to whether any such other Liens are permitted hereunder and as to the
respective assets constituting Collateral that secure (and are permitted to
secure) such Indebtedness hereunder and (y) any Intercreditor Agreement entered
into by the Collateral Agent shall be binding on the Secured Parties, and each
Lender and the other Secured Parties hereby agrees that it will take no actions
contrary to the provisions of, if entered into and if applicable, any
Intercreditor Agreement. Furthermore, the Lenders and the other Secured Parties
hereby authorize the Administrative Agent and the Collateral Agent to release
any Lien on any property granted to or held by the Administrative Agent or the
Collateral Agent under any Loan Document (i) to the holder of any Lien on such
property that is permitted by clauses (c), (i), (j),

 

168

--------------------------------------------------------------------------------



 

(v) or (z) of Section 6.02 in each case to the extent the contract or agreement
pursuant to which such Lien is granted prohibits any other Liens on such
property or (ii) that is or becomes Excluded Property; and the Administrative
Agent and the Collateral Agent shall do so upon request of the Borrower;
provided, that prior to any such request, the Borrower shall have in each case
delivered to the Administrative Agent a certificate of a Responsible Officer of
the Borrower certifying (x) that such Lien is permitted under this Agreement,
(y) in the case of a request pursuant to clause (i) of this sentence, that the
contract or agreement pursuant to which such Lien is granted prohibits any other
Lien on such property and (z) in the case of a request pursuant to clause
(ii) of this sentence, that (A) such property is or has become Excluded Property
and (B) if such property has become Excluded Property as a result of a
contractual restriction, such restriction does not violate Section 6.09.

 

Section 8.12                             Right to Realize on Collateral and
Enforce Guarantees.  In case of the pendency of any proceeding under any Debtor
Relief Laws or other judicial proceeding relative to any Loan Party, (i) the
Administrative Agent (irrespective of whether the principal of any Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise (A) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of any or all of the
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent and any Subagents allowed in such judicial
proceeding, and (B) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same, and (ii) any
custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and Issuing Bank to make such payments to the Administrative Agent and,
if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Banks, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under the Loan Documents.  Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding.

 

Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that (a) no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee set forth in
any Loan Document, it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the Secured Parties, in accordance with the terms hereof and all
powers, rights and remedies under the Security Documents may be exercised solely
by the Collateral Agent; provided that, notwithstanding the foregoing, the
Lenders may exercise the set-off rights contained in Section 9.06 in the manner
set forth therein, and (b) in the event of a foreclosure by the Collateral Agent
on any of the Collateral pursuant to a public or private sale or

 

169

--------------------------------------------------------------------------------



 

other disposition, the Collateral Agent or any Lender may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and the Collateral Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing), shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by the Collateral Agent at such sale
or other Disposition.

 

Section 8.13                             Withholding Tax.  To the extent
required by any applicable Requirement of Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax.  If the Internal Revenue Service or any authority of the United
States or other jurisdiction asserts a claim that the Administrative Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
for any reason (including because the appropriate form was not delivered, was
not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances that rendered the exemption
from, or reduction of, withholding Tax ineffective), such Lender shall indemnify
the Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by any applicable Loan Party and without limiting the
obligation of any applicable Loan Party to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties, fines, additions to Tax and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any
out-of-pocket expenses, whether or not such Taxes are correctly or legally
imposed.  Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due to the Administrative Agent
under this Section 8.13. For purposes of this Section 8.13, the term “Lender”
includes any Issuing Bank.

 

Section 8.14                             Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such person became a Lender party hereto, to, and (y) covenants,
from the date such person became a Lender party hereto to the date such person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that at least one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments or this Agreement,

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank

 

170

--------------------------------------------------------------------------------



 

collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii) (A)           such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless either (1) sub-clause
(i) in the immediately preceding clause (a) is true with respect to a Lender or
(2) a Lender has provided another representation, warranty and covenant in
accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such person became a
Lender party hereto, to, and (y) covenants, from the date such person became a
Lender party hereto to the date such person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

 

ARTICLE IX

 

Miscellaneous

 

Section 9.01                             Notices; Communications.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 9.01(b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier or other electronic means as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

171

--------------------------------------------------------------------------------



 

(i)                                     if to any Loan Party, the Administrative
Agent or any Issuing Bank as of the Closing Date, to the address, telecopier
number, electronic mail address or telephone number specified for such person on
Schedule 9.01; and

 

(ii)                                  if to any other Lender or Issuing Bank, to
the address, telecopier number, electronic mail address or telephone number
specified in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided, that the
foregoing shall not apply to notices to any Lender or Issuing Bank pursuant to
Article II if such Lender or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by them;
provided, that approval of such procedures may be limited to particular notices
or communications.

 

(c)                                  Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received.  Notices sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient).  Notices delivered through electronic
communications to the extent provided in Section 9.01(b) above shall be
effective as provided in such Section 9.01(b).

 

(d)                                 Any party hereto may change its address,
telecopy number, electronic mail address or telephone number for notices and
other communications hereunder by notice to the other parties hereto.

 

(e)                                  Documents required to be delivered pursuant
to Section 5.04 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically (including as set
forth in Section 9.17) and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 9.01, or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided,
that the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender.  Except for such certificates
required by Section 5.04(c), the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

172

--------------------------------------------------------------------------------



 

Section 9.02                             Survival of Agreement.  All covenants,
agreements, representations and warranties made by the Loan Parties herein, in
the other Loan Documents and in the certificates or other instruments prepared
or delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the making by the Lenders of the Loans and the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such persons or on their behalf,
and shall continue in full force and effect until the Termination Date. Without
prejudice to the survival of any other agreements contained herein, the
provisions of Sections 2.15, 2.16, 2.17 and 9.05 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the occurrence of
the Termination Date or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

 

Section 9.03                             Binding Effect.  This Agreement shall
become effective when it shall have been executed by the Borrower and the
Administrative Agent and when the Administrative Agent shall have received
copies hereof which, when taken together, bear the signatures of each of the
other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent, each Issuing Bank and each
Lender and their respective permitted successors and assigns.

 

Section 9.04                             Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), except that (i) other than as permitted
by Section 6.05, the Borrower may not assign or otherwise transfer any of its
respective rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 9.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in clause (c) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the Issuing
Banks and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement or the other Loan Documents.

 

(b)                                 (i) Subject to the conditions set forth in
subclause (ii) below, any Lender may assign to one or more assignees (other than
any natural person or Disqualified Lender) (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:

 

(A)                               the Borrower (such consent not to be
unreasonably withheld, delayed or conditioned), which consent will be deemed to
have been given if the Borrower has not responded within ten (10) Business Days
after the

 

173

--------------------------------------------------------------------------------



 

delivery of any request for such consent; provided, that no consent of the
Borrower shall be required (x) for an assignment of a Term Loan to a Lender, an
Affiliate of a Lender, an Approved Fund, (y) for an assignment of a Revolving
Facility Commitment or Revolving Facility Loan to a Revolving Facility Lender,
an Affiliate of a Revolving Facility Lender or Approved Fund with respect to a
Revolving Facility Lender or (z) if an Event of Default under Section 7.01(b),
(c), (h) or (i) has occurred and is continuing, for an assignment to any person;

 

(B)                               the Administrative Agent (such consent not to
be unreasonably withheld or delayed); provided, that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to (x) a Lender, an Affiliate of a Lender, or an Approved Fund,
or (y) the Borrower or an Affiliate of the Borrower made in accordance with
Section 2.25; and

 

(C)                               the Issuing Bank (such consent, in each case,
not to be unreasonably withheld or delayed); provided, that no consent of the
Issuing Bank shall be required for an assignment of all or any portion of a Term
Loan.

 

(ii)                                  Assignments (other than pursuant to
Section 2.25) shall be subject to the following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans under any
Facility, the amount of the applicable Commitments or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than (x) $1,000,000 or an integral
multiple of $1,000,000 in excess thereof in the case of Term Loans and
(y) $5,000,000 or an integral multiple of $1,000,000 in excess thereof in the
case of Revolving Facility Loans or Revolving Facility Commitments, unless each
of the Borrower and the Administrative Agent otherwise consent; provided, that
no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing; provided, further, that such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds (with
simultaneous assignments to or by two or more Related Funds being treated as one
assignment), if any;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided, that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

 

(C)                               the parties to each assignment shall
(1) execute and deliver to the Administrative Agent an Assignment and Acceptance
and any form required to be delivered pursuant to Section 2.17 via an electronic
settlement

 

174

--------------------------------------------------------------------------------



 

system acceptable to the Administrative Agent or (2) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, in each case together with a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent);

 

(D)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower and its Affiliates and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and

 

(E)                                the Assignee shall not be (1) the Borrower or
any of the Borrower’s Affiliates or Subsidiaries except in accordance with
Section 2.25 or (2) a Disqualified Lender.

 

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

 

Notwithstanding the foregoing or anything to the contrary herein, no Lender
shall be permitted to assign or transfer any portion of its rights and
obligations under this Agreement to any person that, at the time of such
assignment or transfer, is a Defaulting Lender.  Any assigning Lender shall, in
connection with any potential assignment, provide to the Borrower a copy of its
request (including the name of the prospective assignee) concurrently with its
delivery of the same request to the Administrative Agent irrespective of whether
or not an Event of Default under Section 7.01(b), (c), (h) or (i) has occurred
and is continuing.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to subclause (v) below, from and after the effective date specified in
each Assignment and Acceptance the Assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.05 (subject to the limitations and
requirements of those Sections, including the requirements of Sections
2.17(d) and 2.17(f))).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation

 

175

--------------------------------------------------------------------------------



 

in such rights and obligations in accordance with clause (c) of this
Section 9.04 (except to the extent such participation is not permitted by such
clause (c) of this Section 9.04, in which case such assignment or transfer shall
be null and void).

 

(iv)                              The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal and interest amounts of the Loans and Revolving
L/C Exposure owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Banks
and the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Issuing Banks and any Lender (with
respect to such Lender’s interest only), at any reasonable time and from time to
time upon reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an Assignee, the
Assignee’s completed Administrative Questionnaire (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in clause (b)(ii)(C) of this Section 9.04, if applicable, and any written
consent to such assignment required by clause (b) of this Section 9.04, the
Administrative Agent shall accept such Assignment and Acceptance and promptly
record the information contained therein in the Register; provided, that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(d) or (e), 2.06(b),
2.18(d) or 8.07, the Administrative Agent shall have no obligation to accept
such Assignment and Acceptance and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon.  No assignment, whether or not evidenced by a
promissory note, shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this subclause (v).

 

(c)                                  (i) Any Lender may, without the consent of
the Borrower, the Administrative Agent or any Issuing Bank, sell participations
in Loans and Commitments to one or more banks or other entities other than any
person that, at the time of such participation, is (I) a Defaulting Lender,
(II) the Borrower or any of its Subsidiaries or any of their respective
Affiliates, (III) a Disqualified Lender or (IV) a natural person (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided, that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to

 

176

--------------------------------------------------------------------------------



 

approve any amendment, modification or waiver of any provision of this Agreement
and the other Loan Documents; provided, that such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that both (1) requires the consent of each
Lender directly affected thereby pursuant to the first proviso to
Section 9.08(b) and (2) directly affects such Participant (but, for the
avoidance of doubt, not any waiver of any Default or Event of Default).  Subject
to clause (c)(iii) of this Section 9.04, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the limitations and requirements of those Sections and Section 2.19,
including the requirements of Sections 2.17(d) and 2.17(f) (it being understood
that the documentation required under Section 2.17(d) and 2.17(f) shall be
delivered solely to the participating Lender)) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section 9.04.  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.06 as though it were a Lender;
provided, that such Participant shall be subject to Section 2.18(c) as though it
were a Lender.

 

(ii)                                  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts and interest amounts of each Participant’s interest in
the Loans or other obligations under the Loan Documents (the “Participant
Register”).  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  Without
limitation of the requirements of this Section 9.04(c), no Lender shall have any
obligation to disclose all or any portion of a Participant Register to any
person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or other Loan Obligations
under any Loan Document), except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other Loan Obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(iii)                               A Participant shall not be entitled to
receive any greater payment under Section 2.15, 2.16 or 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank and in the case of any Lender that is an
Approved Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender, including to any trustee for, or any other
representative of, such holders, and this Section 9.04 shall not apply to any
such pledge or assignment of a security interest; provided, that no such pledge
or assignment of a security interest shall release a Lender

 

177

--------------------------------------------------------------------------------



 

from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

 

(e)                                  The Borrower, upon receipt of written
notice from the relevant Lender, agrees to issue Notes to any Lender requiring
Notes to facilitate transactions of the type described in clause (d) above;
provided, that the Borrower shall not be obligated to issue a Note to any Lender
that is or was a party to the Existing Credit Agreement and/or the Existing
Target Credit Agreement and received one or more notes pursuant to such
agreements unless all such notes (or a customary loss affidavit and indemnity in
lieu thereof) has been returned to the Borrower.

 

(f)                                   Notwithstanding the foregoing, any Conduit
Lender may assign any or all of the Loans it may have funded hereunder to its
designating Lender without the consent of the Borrower or the Administrative
Agent.  Each of the Borrower, each Lender and the Administrative Agent hereby
confirms that it will not institute against a Conduit Lender or join any other
person in instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state or federal
bankruptcy or similar law, for one year and one day after the payment in full of
the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto and each Loan Party
for any loss, cost, damage or expense arising out of its inability to institute
such a proceeding against such Conduit Lender during such period of forbearance.

 

(g)                                  Each purchase of Term Loans pursuant to
Section 2.25 shall, for purposes of this Agreement, be deemed to be an automatic
and immediate cancellation and extinguishment of such Term Loans and the
Borrower shall, upon consummation of any such purchase, notify the
Administrative Agent that the Register should be updated to record such event as
if it were a prepayment of such Loans.

 

(h)                                 In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank or any other Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Revolving Facility
Percentage; provided, that notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this clause (h), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

178

--------------------------------------------------------------------------------



 

(i)                                     The Administrative Agent shall furnish
the list of Disqualified Lenders provided by the Borrower (as it may be updated,
supplemented or modified from time to time) to each Lender, each prospective
Assignee and each prospective Participant requesting the same in connection with
an assignment or participation.

 

Section 9.05                             Expenses; Indemnity.

 

(a)                                 The Borrower hereby agrees to pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent or the Collateral Agent, the Arrangers and their respective Affiliates in
connection with the syndication and distribution (including via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents, or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), including the reasonable fees, charges and disbursements of one
primary counsel for the Administrative Agent, the Collateral Agent and the
Arrangers, and, if necessary, the reasonable fees, charges and disbursements of
one local counsel per jurisdiction, (ii) all reasonable and documented
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Agents, any Issuing Bank or any Lender in connection with the enforcement of
their rights in connection with this Agreement and any other Loan Document, in
connection with the Loans made or the Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit and
including (but limited in the case of fees, charges and disbursements of counsel
to) the fees, charges and disbursements of a single counsel for the Agents,
Lenders and the Issuing Banks, taken as a whole, and, if necessary, a single
local counsel in each appropriate jurisdiction and (if appropriate) a single
regulatory counsel for all such persons, taken as a whole (and, in the case of
an actual or perceived conflict of interest where such person affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel, of another firm for such affected person).

 

(b)                                 The Borrower agrees to indemnify the
Administrative Agent, the Collateral Agent, the Arrangers, each Co-Documentation
Agent, each Issuing Bank, each Lender, each of their respective Affiliates,
successors and assigns, and each of their respective Related Parties (each such
person being called an “Indemnitee”), against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements
(excluding the allocated costs of in house counsel and limited to not more than
one counsel for all such Indemnitees, taken as a whole, and, if necessary, a
single local counsel in each appropriate jurisdiction and (if appropriate) a
single regulatory counsel for all such Indemnitees, taken as a whole (and, in
the case of an actual or perceived conflict of interest where the Indemnitee
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected
Indemnitee)), incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations

 

179

--------------------------------------------------------------------------------



 

hereunder and thereunder or the consummation of the Transactions and the other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any violation of or liability under Environmental Laws related
in any way to the Borrower or any Subsidiary, (iv) any actual or alleged
presence, Release or threatened Release of or exposure to Hazardous Materials
at, under, on, from or to any property owned, leased or operated by the Borrower
or any Subsidiary or (v) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto and regardless of whether such matter is initiated by a third party or
by the Borrower or any of their subsidiaries or Affiliates; provided, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of, or a material
breach of obligations under this Agreement or the other Loan Documents by, such
Indemnitee or any of its Related Parties or (y) arose from any claim, action,
suit, inquiry, litigation, investigation or proceeding that does not involve an
act or omission of the Borrower or any of its Affiliates and is brought by an
Indemnitee against another Indemnitee (other than any claim, action, suit,
inquiry, litigation, investigation or proceeding against any Agent,
Co-Documentation Agent or Arranger in its capacity as such). None of the
Indemnitees (or any of their respective affiliates) shall be responsible or
liable to the Borrower or any of its subsidiaries, Affiliates or stockholders or
any other person or entity for any special, indirect, consequential or punitive
damages which may be alleged as a result of the Facilities or the Transactions.
 The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the occurrence of the Termination Date, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
any Issuing Bank or any Lender.  All amounts due under this Section 9.05 shall
be payable within 15 days after written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

 

(c)                                  This Section 9.05 shall not apply to any
Taxes other than Taxes that represent losses, claims, damages, liabilities and
expenses resulting from a non-Tax claim.

 

(d)                                 To the fullest extent permitted by
applicable law, the  Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems (including the internet) in connection with
this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby.

 

180

--------------------------------------------------------------------------------



 

(e)                                  The agreements in this Section 9.05 shall
survive the resignation of the Administrative Agent, the Collateral Agent or any
Issuing Bank, the replacement of any Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all the other Obligations, the
occurrence of the Termination Date and the termination of this Agreement, any
other Loan Document or any provision hereof or thereof.

 

Section 9.06                             Right of Set-off.  If an Event of
Default shall have occurred and be continuing, each Lender, each Issuing Bank
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final
and in whatever currency denominated) at any time held and other obligations at
any time owing by such Lender or such Issuing Bank to or for the credit or the
account of the Borrower or any Subsidiary against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement or any other Loan
Document held by such Lender or such Issuing Bank, irrespective of whether or
not such Lender or such Issuing Bank shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured; provided, that any recovery by any Lender or any Affiliate pursuant
to its setoff rights under this Section 9.06 is subject to the provisions of
Section 2.18(c); provided, further, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.24 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
each Issuing Bank under this Section 9.06 are in addition to other rights and
remedies (including other rights of set-off) that such Lender or such Issuing
Bank may have.

 

Section 9.07                             Applicable Law.  THIS AGREEMENT AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK;
provided, however, that (a) the interpretation of the definition of “Company
Material Adverse Effect” (as defined in the Merger Agreement) and whether there
shall have occurred a Company Material Adverse Effect on the Target, (b) the
determination of whether the condition in Section 4.01(i) has been satisfied and
(c) the determination of whether the representations made by the Target or any
of its affiliates are accurate and whether as a result of any inaccuracy of any
such representations the Borrower or Merger Sub has the right to terminate the
obligations of the Borrower and Merger Sub or has the right to refuse to
consummate the Merger under the Merger Agreement, shall be governed by and
construed in accordance with, the laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.

 

181

--------------------------------------------------------------------------------



 

Section 9.08                             Waivers; Amendment.

 

(a)                                 No failure or delay of the Administrative
Agent, the Collateral Agent, any Issuing Bank or any Lender in exercising any
right or power hereunder or under any Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, each Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
or any other Loan Party therefrom shall in any event be effective unless the
same shall be permitted by clause (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on the Borrower or any other Loan Party in any
case shall entitle such person to any other or further notice or demand in
similar or other circumstances. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Administrative Agent, the Collateral Agent, any Lender or the applicable
Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time.

 

(b)                                 Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except (x) as provided in Section 1.09, 1.10, 2.14, 2.21, 2.22 or 2.23, (y) in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders (except that any waiver,
amendment or modification of Section 6.11 or of any defined term (or component
defined term) but only to the extent as used therein (or any Default or Event of
Default or exercise of remedies by the Required Financial Covenant Lenders in
respect or as a result thereof) or of the definition of “Required Revolving
Facility Lenders” or “Required Financial Covenant Lenders” shall require the
Required Revolving Facility Lenders or Required Financial Covenant Lenders,
respectively, voting as a single Class, rather than the Required Lenders) and
(z) in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by each Loan Party party thereto and the
Administrative Agent and consented to by the Required Lenders; provided,
however, that no such agreement shall:

 

(i)                                     decrease or forgive the principal amount
of, or extend the final maturity of, or decrease the rate of interest on, any
Loan or any reimbursement obligation with respect to any L/C Disbursement, or
extend the stated expiration of any Letter of Credit beyond the applicable
Revolving Facility Maturity Date, without the prior written consent of each
Lender directly adversely affected thereby (which, notwithstanding the
foregoing, such consent of such Lender directly adversely affected thereby shall
be the only consent required hereunder to make such modification); provided,
that (x) any amendment to the financial definitions in this Agreement shall not
constitute a reduction in the rate of interest for purposes of this clause
(i) even if the effect of such amendment would be to reduce the rate of interest
on any Loan or any reimbursement obligation with respect to any L/C Disbursement
or to reduce any fee payable hereunder and (y) only the consent of the Required
Lenders shall be necessary to reduce or waive any obligation of the Borrower to
pay interest or Fees at the applicable default rate set forth in
Section 2.13(c);

 

182

--------------------------------------------------------------------------------



 

(ii)                                  increase or extend the Commitment of any
Lender, or decrease the Commitment Fees, L/C Participation Fees or any other
Fees of any Lender without the prior written consent of such Lender (which,
notwithstanding the foregoing, with respect to any such extension or decrease,
such consent of such Lender shall be the only consent required hereunder to make
such modification); provided, that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default, mandatory prepayments or of
a mandatory reduction in the aggregate Commitments shall not constitute an
increase or extension of the Commitments of any Lender for purposes of this
clause (ii);

 

(iii)                               extend or waive any Term Loan Installment
Date or reduce the amount due on any Term Loan Installment Date, extend or waive
any Revolving Facility Maturity Date or reduce the amount due on any Revolving
Facility Maturity Date or extend any date on which payment of interest (other
than interest payable at the applicable default rate of interest set forth in
Section 2.13(c)) on any Loan or any L/C Disbursement or any Fees is due, without
the prior written consent of each Lender directly adversely affected thereby
(which, notwithstanding the foregoing, such consent of such Lender directly
adversely affected thereby shall be the only consent required hereunder to make
such modification);

 

(iv)                              amend the provisions of Section 2.18(b) or
(c) in a manner that would by its terms alter the pro rata sharing of payments
required thereby, without the prior written consent of each Lender adversely
affected thereby;

 

(v)                                 amend or modify the provisions of this
Section 9.08 or the definition of the terms “Required Lenders,” “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the prior written consent
of each Lender (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the Loans and Commitments are included on the Closing Date);

 

(vi)                              except as provided in Section 9.18, release
all or substantially all of the Collateral or all or substantially all of the
Guarantors from their respective Guarantees without the prior written consent of
each Lender; or

 

(vii)                           effect any waiver, amendment or modification
that by its terms adversely affects the rights in respect of payments or
collateral of Lenders participating in any Facility differently from those of
Lenders participating in another Facility, without the consent of the Majority
Lenders participating in the adversely affected Facility (it being agreed that
the Required Lenders may waive, in whole or in part, any prepayment or
Commitment reduction required by Section 2.11 so long as the application of any
prepayment or Commitment reduction still required to be made is not changed);

 

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent or
the Issuing Banks hereunder without

 

183

--------------------------------------------------------------------------------



 

the prior written consent of the Administrative Agent, the Collateral Agent or
each Issuing Bank affected thereby, as applicable.  Each Lender shall be bound
by any waiver, amendment or modification authorized by this Section 9.08 and any
consent by any Lender pursuant to this Section 9.08 shall bind any Assignee of
such Lender.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
the right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all or a portion of the outstanding Term Loans of any
Class (“Refinanced Term Loans”) with one or more tranches of replacement term
loans (“Replacement Term Loans”) hereunder; provided that (i) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Refinanced Term Loans (plus accrued interest, fees,
expenses and premium), (ii) the Applicable Margin for such Replacement Term
Loans shall not be higher than the Applicable Margin for such Refinanced Term
Loans, (iii) the Weighted Average Life to Maturity of such Replacement Term
Loans shall not be shorter than the Weighted Average Life to Maturity of such
Refinanced Term Loans, at the time of such refinancing and (v) all other terms
applicable to such Replacement Term Loans shall be as agreed between the
Borrower and the Lenders providing such Replacement Term Loans.

 

(c)                                  Without the consent of any Lender or
Issuing Bank, the Loan Parties and the Administrative Agent and the Collateral
Agent may (in their respective sole discretion, or shall, to the extent required
by any Loan Document) enter into any amendment, modification, supplement or
waiver of any Loan Document, or enter into any new agreement or instrument, to
effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, to include holders of Other First Liens
or (to the extent necessary or advisable under applicable local law) Junior
Liens in the benefit of the Security Documents in connection with the incurrence
of any Other First Lien Debt or Indebtedness permitted to be secured by Junior
Liens and to give effect to any Intercreditor Agreement associated therewith, or
as required by local law to give effect to, or protect, any security interest
for the benefit of the Secured Parties in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Loan
Document.

 

(d)                                 Notwithstanding the foregoing, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrower (i)  to permit
additional extensions of credit to be outstanding hereunder

 

184

--------------------------------------------------------------------------------



 

from time to time and the accrued interest and fees and other obligations in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Term Loans and the Revolving Facility Loans and the
accrued interest and fees and other obligations in respect thereof and (ii) to
include appropriately the holders of such extensions of credit in any
determination of the requisite lenders required hereunder, including Required
Lenders and the Required Revolving Facility Lenders, and for purposes of the
relevant provisions of Section 2.18(b).

 

(e)                                  Notwithstanding the foregoing, technical
and conforming modifications to the Loan Documents may be made with the consent
of the Borrower and the Administrative Agent (but without the consent of any
Lender) to the extent necessary (A) to integrate any Other Term Loan
Commitments, Other Revolving Facility Commitments, Other Term Loans and Other
Revolving Loans in a manner consistent with Sections 2.21, 2.22 and 2.23 as may
be necessary to establish such Other Term Loan Commitments, Other Revolving
Facility Commitment, Other Term Loans or Other Revolving Loans as a separate
Class or tranche from the existing Term Facility Commitments, Revolving Facility
Commitments, Term Loans or Revolving Facility Loans, as applicable, and, in the
case of Extended Term Loans, to reduce the amortization schedule of the related
existing Class of Term Loans proportionately, (B) provide that the Lenders
providing any Permitted Incremental Term A Loans shall have the benefit of the
Financial Covenant and be included in the “Required Financial Covenant Lenders”
and make appropriate changes to Sections 6.11, 7.01 and 9.08 with respect to the
control of remedies in the event of a default in respect of the Financial
Covenant, (C) to integrate any Other First Lien Debt or (D) to cure any
ambiguity, omission, error, defect or inconsistency.

 

(f)                                   Each of the parties hereto hereby agrees
that the Administrative Agent may take any and all action as may be necessary to
ensure that all Term Loans established pursuant to Section 2.21 after the
Closing Date that will be included in an existing Class of Term Loans
outstanding on such date (an “Applicable Date”), when originally made, are
included in each Borrowing of outstanding Term Loans of such Class (the
“Existing Class Loans”), on a pro rata basis, and/or to ensure that, immediately
after giving effect to such new Term Loans (the “New Class Loans” and, together
with the Existing Class Loans, the “Class Loans”), each Lender holding
Class Loans will be deemed to hold its Pro Rata Share of each Class Loan on the
Applicable Date (but without changing the amount of any such Lender’s Term
Loans), and each such Lender shall be deemed to have effectuated such
assignments as shall be required to ensure the foregoing.  The “Pro Rata Share”
of any Lender on the Applicable Date is the ratio of (1) the sum of such
Lender’s Existing Class Loans immediately prior to the Applicable Date plus the
amount of New Class Loans made by such Lender on the Applicable Date over
(2) the aggregate principal amount of all Class Loans on the Applicable Date.

 

(g)                                  Notwithstanding the foregoing, this
Agreement may be amended, with the written consent of each Revolving Facility
Lender, the Administrative Agent and the Borrower to the extent necessary to
integrate any Alternate Currency.

 

Section 9.09                             Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the applicable
interest rate, together with all fees and charges that are treated as interest
under applicable law (collectively, the “Charges”), as provided for herein or in
any other document executed in connection herewith, or otherwise contracted for,
charged,

 

185

--------------------------------------------------------------------------------



 

received, taken or reserved by any Lender or any Issuing Bank, shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by such Lender or Issuing Bank in accordance with
applicable law, the rate of interest payable hereunder, together with all
Charges payable to such Lender or such Issuing Bank, shall be limited to the
Maximum Rate; provided, that such excess amount shall be paid to such Lender or
such Issuing Bank on subsequent payment dates to the extent not exceeding the
legal limitation. In determining whether the interest contracted for, charged,
or received by the Administrative Agent or a Lender exceeds the Maximum Rate,
such person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

Section 9.10                             Entire Agreement.  This Agreement, the
other Loan Documents and the agreements regarding certain Fees referred to
herein constitute the entire contract between the parties relative to the
subject matter hereof. Any previous agreement among or representations from the
parties or their Affiliates with respect to the subject matter hereof is
superseded by this Agreement and the other Loan Documents.  Notwithstanding the
foregoing, the Fee Letter shall survive the execution and delivery of this
Agreement and remain in full force and effect.  Nothing in this Agreement or in
the other Loan Documents, expressed or implied, is intended to confer upon any
party other than the parties hereto and thereto (and the Indemnitees) rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

 

Section 9.11                             WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). 
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

Section 9.12                             Severability.  In the event any one or
more of the provisions contained in this Agreement or in any other Loan Document
should be held invalid, illegal or unenforceable in any respect in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby as to such jurisdiction, and the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions

 

186

--------------------------------------------------------------------------------



 

with valid provisions the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.

 

Section 9.13                             Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall constitute an original
but all of which, when taken together, shall constitute but one contract, and
shall become effective as provided in Section 9.03.  Delivery of an executed
counterpart to this Agreement by facsimile transmission (or other electronic
transmission pursuant to procedures approved by the Administrative Agent) shall
be as effective as delivery of a manually signed original.

 

Section 9.14                             Headings.  Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and are not to affect the construction of, or to be
taken into consideration in interpreting, this Agreement.

 

Section 9.15                             Jurisdiction; Consent to Service of
Process.

 

(a)                                 The Borrower and each other Loan Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
the Collateral Agent, any Lender, any Issuing Bank, any Arranger, any
Co-Documentation Agent or any Affiliate of the foregoing in any way relating to
this Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, Borough of Manhattan, and of the United States District Court
of the Southern District of New York sitting in New York County, Borough of
Manhattan, and any appellate court from any thereof, and each of the parties
hereto irrevocably and unconditionally submits to the jurisdiction of such 
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such federal court.  Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Loan Party or its properties in the courts of
any jurisdiction.

 

(b)                                 Each of the parties hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the other Loan Documents in any court referred to in
clause (a) of this Section 9.15.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(c)                                  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right

 

187

--------------------------------------------------------------------------------



 

of any party to this Agreement or any other Loan Document to serve process in
any other manner permitted by law.

 

Section 9.16                             Confidentiality.  Each of the Lenders,
each Issuing Bank and each of the Agents agrees that it shall maintain in
confidence any information relating to the Borrower and any Subsidiary or their
respective businesses furnished to it by or on behalf of the Borrower or any
Subsidiary (other than information that (a) has become generally available to
the public other than as a result of a disclosure by such party, (b) has been
independently developed by such Lender, such Issuing Bank or such Agent without
violating this Section 9.16 or (c) was available to such Lender, such Issuing
Bank or such Agent from a third party having, to such person’s knowledge, no
obligations of confidentiality to the Borrower or any other Loan Party) and
shall not reveal the same other than to its Related Parties and any numbering,
administration or settlement service providers or to any person that approves or
administers the Loans on behalf of such Lender (so long as each such person
shall have been instructed to keep the same confidential in accordance with this
Section 9.16), except:  (A) to the extent necessary to comply with applicable
laws or any legal process or the requirements of any Governmental Authority
purporting to have jurisdiction over such person or its Related Parties, the
National Association of Insurance Commissioners or of any securities exchange on
which securities of the disclosing party or any Affiliate of the disclosing
party are listed or traded, (B) as part of reporting or review procedures to, or
examinations by, Governmental Authorities or self-regulatory authorities,
including the National Association of Insurance Commissioners or the National
Association of Securities Dealers, Inc., (C) to its parent companies, Affiliates
and their Related Parties including auditors, accountants, legal counsel and
other advisors (so long as each such person shall have been instructed to keep
the same confidential in accordance with this Section 9.16), (D) in connection
with the exercise of any remedies under this Agreement or any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (E) to
any pledgee under Section 9.04(d) or any other prospective assignee of, or
prospective Participant in, any of its rights under this Agreement (so long as
such person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), (F) to any direct or indirect contractual
counterparty (or its Related Parties) in Hedging Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 9.16), (G) on a confidential basis to (i) any rating
agency in connection with rating the Borrower or its Subsidiaries or the
facilities evidenced by this Agreement or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the facilities evidenced by this Agreement, (H) with the prior
written consent of the Borrower and (I) to any other party to this Agreement. 
In addition, the Agents, the Issuing Banks and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents, the Issuing Banks and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments and the extensions of credit hereunder; provided that such
person is advised and agrees to be bound by the provisions of this Section 9.16.

 

188

--------------------------------------------------------------------------------



 

Section 9.17                             Platform; Borrower Materials.  The
Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Banks materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”), and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its Subsidiaries or any of their respective securities) (each, a “Public
Lender”). The Borrower may identify portions of the Borrower Materials that may
be distributed to the Public Lenders and that (i) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent, the Arrangers, the Issuing Banks and
the Lenders to treat such Borrower Materials as solely containing information
that is either (A) publicly available information or (B) not material (although
it may be sensitive and proprietary) with respect to the Borrower or the
Subsidiaries or any of their respective securities for purposes of United States
Federal securities laws (provided, however, that such Borrower Materials shall
be treated as set forth in Section 9.16, to the extent such Borrower Materials
constitute information subject to the terms thereof), (iii) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor,” and (iv) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE ADMINISTRATIVE AGENT, ITS RELATED PARTIES, THE ARRANGERS AND
THE CO-DOCUMENTATION AGENTS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT, ANY OF ITS RELATED PARTIES, ANY ARRANGER OR ANY
CO-DOCUMENTATION AGENT IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM.

 

Section 9.18                             Release of Liens and Guarantees.

 

(a)                                 The Lenders, the Issuing Banks and the other
Secured Parties hereby irrevocably agree that the Liens granted to the
Collateral Agent by the Loan Parties on any Collateral shall (1) be
automatically released: (i) in full upon the occurrence of the Termination Date
as set forth in Section 9.18(d) below; (ii) upon the Disposition (other than any
lease or license) of such Collateral by any Loan Party to a person that is not
(and is not required to become) a Loan Party in a transaction permitted by this
Agreement (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
further inquiry), (iii) to the extent that such Collateral comprises property
leased to a Loan Party, upon termination or expiration of such lease (and the
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Loan Party upon

 

189

--------------------------------------------------------------------------------



 

its reasonable request without further inquiry), (iv) if the release of such
Lien is approved, authorized or ratified in writing by the Required Lenders (or
such other percentage of the Lenders whose consent may be required in accordance
with Section 9.08), (v) to the extent that the property constituting such
Collateral is owned by any Guarantor, upon the release of such Guarantor from
its obligations under the Guarantee in accordance with the Guarantee Agreement
or clause (b) below (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (vi) as required by the Collateral Agent to
effect any Disposition of Collateral in connection with any exercise of remedies
of the Collateral Agent pursuant to the Security Documents or (vii) in the case
of Permitted Receivables Facility Assets, upon the Disposition thereof by any
Loan Party to a Receivables Entity of such Permitted Receivables Facility Assets
pursuant to a Qualified Receivables Facility and (2) be released in the
circumstances, and subject to the terms and conditions, provided in Section 8.11
(and the Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without any further
inquiry).  Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Loan Parties in respect of)
all interests retained by the Loan Parties, including the proceeds of any
Disposition, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Loan Documents.

 

(b)                                 In addition, the Lenders, the Issuing Banks
and the other Secured Parties hereby irrevocably agree that the respective
Guarantor shall be released from its respective Guarantee (i) upon consummation
of any transaction permitted hereunder (x) resulting in such Subsidiary ceasing
to constitute a Subsidiary or (y) in the case of any Guarantor which would not
be required to be a Guarantor because it is or has become an Excluded
Subsidiary, in each case following a written request by the Borrower to the
Administrative Agent requesting that such person no longer constitute a
Guarantor and certifying its entitlement to the requested release (and the
Collateral Agent may rely conclusively on a certificate to the foregoing effect
without further inquiry); provided, that any such release pursuant to preceding
clause (y) shall only be effective if (A) no Default or Event of Default has
occurred and is continuing or would result therefrom, (B) such Subsidiary owns
no assets which were previously transferred to it by another Loan Party which
constituted Collateral or proceeds of Collateral (or any such transfer of any
such assets would be permitted hereunder immediately following such release),
(C) at the time of such release (and after giving effect thereto), all
outstanding Indebtedness of, and Investments previously made in, such Subsidiary
would then be permitted to be made in accordance with the relevant provisions of
Sections 6.01 and 6.04 (for this purpose, with the Borrower being required to
reclassify any such items made in reliance upon the respective Subsidiary being
a Guarantor on another basis as would be permitted by such applicable Section),
and any previous Dispositions thereto pursuant to Section 6.05 shall be
re-characterized and would then be permitted as if same were made to a
Subsidiary that was not a Guarantor (and all items described above in this
clause (C) shall thereafter be deemed recharacterized as provided above in this
clause (C)) and (D) such Subsidiary shall not be (or shall be simultaneously be
released as) a guarantor with respect to any Refinancing Notes, Permitted Debt
or any Permitted Refinancing Indebtedness with respect to the foregoing or
(ii) if the release of such Guarantor is approved,

 

190

--------------------------------------------------------------------------------



 

authorized or ratified by the Required Lenders (or such other percentage of
Lenders whose consent is required in accordance with Section 9.08).

 

(c)                                  The Lenders, the Issuing Banks and the
other Secured Parties hereby authorize the Administrative Agent and the
Collateral Agent, as applicable, to execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any Guarantor or Collateral pursuant to the foregoing provisions of
this Section 9.18, all without the further consent or joinder of any Lender or
any other Secured Party.  Upon the effectiveness of any such release, any
representation, warranty or covenant contained in any Loan Document relating to
any such Collateral or Guarantor shall no longer be deemed to be made.  In
connection with any release hereunder, the Administrative Agent and the
Collateral Agent shall promptly (and the Secured Parties hereby authorize the
Administrative Agent and the Collateral Agent to) take such action and execute
any such documents as may be reasonably requested by the Borrower and at the
Borrower’s expense in connection with the release of any Liens created by any
Loan Document in respect of such Subsidiary, property or asset; provided, that
(i) the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower containing such certifications as the Administrative
Agent shall reasonably request, (ii) the Administrative Agent or the Collateral
Agent shall not be required to execute any such document on terms which, in the
applicable Agent’s reasonable opinion, would expose such Agent to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty, and (iii) such release shall not in any
manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of the Borrower or any Subsidiary in respect of) all interests
retained by the Borrower or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral.  Any execution and delivery of documents pursuant to this
Section 9.18(c) shall be without recourse to or warranty by the Administrative
Agent or Collateral Agent.

 

(d)                                 Notwithstanding anything to the contrary
contained herein or any other Loan Document, on the Termination Date, upon
request of the Borrower, the Administrative Agent and/or the Collateral Agent,
as applicable, shall (without notice to, or vote or consent of, any Secured
Party) take such actions as shall be required to release its security interest
in all Collateral, and to release all obligations under any Loan Document,
whether or not on the date of such release there may be any (i) obligations in
respect of any Secured Hedge Agreements or any Secured Cash Management
Agreements and (ii) contingent indemnification obligations or expense
reimbursement claims not then due; provided, that the Administrative Agent shall
have received a certificate of a Responsible Officer of the Borrower containing
such certifications as the Administrative Agent shall reasonably request. Any
such release of obligations shall be deemed subject to the provision that such
obligations shall be reinstated if after such release any portion of any payment
in respect of the obligations guaranteed thereby shall be rescinded, avoided or
must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made.  The Borrower agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or the Collateral
Agent (and their respective representatives) in connection with taking such
actions to release security interests in

 

191

--------------------------------------------------------------------------------



 

all Collateral and all obligations under the Loan Documents as contemplated by
this Section 9.18(d).

 

(e)                                  Obligations of the Borrower or any of its
Subsidiaries under any Secured Cash Management Agreement or Secured Hedge
Agreement (after giving effect to all netting arrangements relating to such
Secured Hedge Agreements) shall be secured and guaranteed pursuant to the
Security Documents only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed.  No person shall have any voting
rights under any Loan Document solely as a result of the existence of
obligations owed to it under any such Secured Hedge Agreement or Secured Cash
Management Agreement.  For the avoidance of doubt, no release of Collateral or
Guarantors effected in the manner permitted by this Agreement shall require the
consent of any holder of obligations under Secured Hedge Agreements or any
Secured Cash Management Agreements.

 

Section 9.19                             USA PATRIOT Act Notice.  Each Lender
that is subject to the USA PATRIOT Act and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies each Loan Party that pursuant
to the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies such Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the USA PATRIOT Act.

 

Section 9.20                             Agency of the Borrower for the Loan
Parties.  Each of the other Loan Parties hereby appoints the Borrower as its
agent for all purposes relevant to this Agreement and the other Loan Documents,
including the giving and receipt of notices and the execution and delivery of
all documents, instruments and certificates contemplated herein and therein and
all modifications hereto and thereto.

 

Section 9.21                             No Liability of the Issuing Banks.  The
Borrower assumes all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letter of
Credit.  Neither the Administrative Agent, the Revolving Facility Lenders nor
any Issuing Bank, nor any of their Related Parties, shall be liable or
responsible for:  (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith;
(b) the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrower shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Borrower, to the extent of any direct damages (as opposed
to special, indirect, consequential or punitive damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that the Borrower proves were caused by (i) such
Issuing Bank’s willful misconduct or gross negligence as determined in a final,
non-appealable judgment by a court of competent jurisdiction in determining
whether documents presented under any Letter of Credit comply with the terms of
the Letter of Credit or (ii) such Issuing Bank’s willful failure to make lawful
payment under a

 

192

--------------------------------------------------------------------------------



 

Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit.  In
furtherance and not in limitation of the foregoing, such Issuing Bank may, in
its sole discretion, either accept and make payment upon documents that appear
on their face to be in substantial compliance with a Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

Section 9.22                             Judgment Currency.  If, for the
purposes of obtaining judgment in any court, it is necessary to convert a sum
due hereunder or any other Loan Document in one currency into another currency,
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the first currency
with such other currency on the Business Day preceding that on which final
judgment is given.  The obligation of the Borrower in respect of any such sum
due from it to the Administrative Agent or the Lenders hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency. 
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the person to whom such
obligation was owing against such loss.  If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other person who may be entitled thereto under
applicable law).

 

Section 9.23                             Acknowledgment and Consent to Bail-In
of EEA Financial Institutions.  Notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge

 

193

--------------------------------------------------------------------------------



 

institution that may be issued to it or otherwise conferred on it, and that such
shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under this Agreement or any other Loan
Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

[Signature Pages Follow]

 

194

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

CABOT MICROELECTRONICS CORPORATION

 

 

 

 

 

By:

/s/ Scott D. Beamer

 

 

Name: Scott D. Beamer

 

 

Title:   Vice President and Chief Financial Officer

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Eleftherios Karsos

 

 

Name: Eleftherios Karsos

 

 

Title:   Authorized Officer

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender and an Issuing Bank

 

 

 

 

 

By:

/s/ Eleftherios Karsos

 

 

Name: Eleftherios Karsos

 

 

Title:   Authorized Officer

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A.,

 

as a Revolving Facility Lender and an Issuing Bank

 

 

 

 

 

By:

/s/ Jonathan M. Phillips

 

 

Name: Jonathan M. Phillips

 

 

Title:   Senior Vice President

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS BANK USA,

 

as a Revolving Facility Lender and an Issuing Bank

 

 

 

 

 

By:

/s/ Charles D. Johnston

 

 

Name: Charles D. Johnston

 

 

Title:   Authorized Signatory

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BMO HARRIS FINANCING, INC.,

 

as a Revolving Facility Lender

 

 

 

 

 

By:

/s/ Ashley Bake

 

 

Name: Ashley Bake

 

 

Title:   Director

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BANK OF MONTREAL,

 

as an Issuing Bank

 

 

 

 

 

By:

/s/ Ashley Bake

 

 

Name: Ashley Bake

 

 

Title:   Director

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Revolving Facility Lender and an Issuing Bank

 

 

 

 

 

By:

/s/ Mark R. Motuelle

 

 

Name: Mark R. Motuelle

 

 

Title:   Senior Vice President

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Revolving Facility Lender and an Issuing Bank

 

 

 

 

 

By:

/s/ Jad Atallah

 

 

Name: Jad Atallah

 

 

Title:   Managing Director

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Revolving Facility Lender and an Issuing Bank

 

 

 

 

 

By:

/s/ Corey Noland

 

 

Name: Corey Noland

 

 

Title:   Vice President

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------